Exhibit 10.35.3

EXECUTION COPY

AMENDED AND RESTATED MEZZANINE 3 LOAN AGREEMENT

Dated as of March 10, 2011

Between

THE ENTITIES SET FORTH ON SCHEDULE I(a) ATTACHED HERETO,

collectively, as Borrower

and

BRE/HH ACQUISITIONS L.L.C., and

BARCLAYS CAPITAL REAL ESTATE FINANCE INC.

each, as a Co-Lender, and collectively, as Lender



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page   ARTICLE I    DEFINITIONS; PRINCIPLES OF CONSTRUCTION   

Section 1.1

  Definitions      15   

Section 1.2

  Principles of Construction      64   

Section 1.3

  Amendments and Restatement      65    ARTICLE II    GENERAL TERMS   

Section 2.1

  Loan Commitment; Disbursement to Borrower      65   

Section 2.2

  Interest Rate      65   

Section 2.3

  Loan Payments      67   

Section 2.4

  Prepayments      73   

Section 2.5

  Releases of Individual Properties and Obligations      77   

Section 2.6

  Release of Outparcels      80   

Section 2.7

  Debt Yield Test      80    ARTICLE III    CONDITIONS PRECEDENT   

Section 3.1

  Representations and Warranties; Compliance With Conditions      81   

Section 3.2

  Delivery of Loan Documents; Title Policies; Other Deliverables      81   

Section 3.3

  Related Documents      82   

Section 3.4

  Organizational Documents      82   

Section 3.5

  Opinions of Borrower’s Counsel      83   

Section 3.6

  Annual Budget      83   

Section 3.7

  Taxes and Other Charges      83   

Section 3.8

  Completion of Proceedings      83   

Section 3.9

  Payments      83   

Section 3.10

  Transaction Costs      84   

Section 3.11

  No Material Adverse Change      84   

Section 3.12

  Leases and Rent Roll      84   

Section 3.13

  Ground Lease Estoppels      84   

Section 3.14

  Tax Lot      84   

Section 3.15

  Physical Conditions Report      85   

Section 3.16

  Management Agreement      85   

Section 3.17

  Franchise Agreement      85   

Section 3.18

  Appraisal      85   



--------------------------------------------------------------------------------

Section 3.19

  Financial Statements      85   

Section 3.20

  Further Documents      85   

Section 3.21

  Mortgage Loan Documents      85   

Section 3.22

  Other Senior Mezzanine Loan Documents      86   

Section 3.23

  Mezzanine 6 Foreclosure      86   

Section 3.24

  Restructuring Release and Indemnity      86   

Section 3.25

  No Subsidiaries      86   

Section 3.26

  Funds in Debt Yield Reserve under Existing Wells Fargo Mortgage Loan Agreement
     86    ARTICLE IV    REPRESENTATIONS AND WARRANTIES   

Section 4.1

  Organization      87   

Section 4.2

  Status of Borrower      87   

Section 4.3

  Validity of Documents      87   

Section 4.4

  No Conflicts      88   

Section 4.5

  Litigation      88   

Section 4.6

  Agreements      88   

Section 4.7

  Solvency      89   

Section 4.8

  Full and Accurate Disclosure      89   

Section 4.9

  No Plan Assets      90   

Section 4.10

  Not a Foreign Person      90   

Section 4.11

  Enforceability      90   

Section 4.12

  Business Purposes      90   

Section 4.13

  Compliance      90   

Section 4.14

  Financial Information      91   

Section 4.15

  Condemnation      91   

Section 4.16

  Utilities and Public Access; Parking      91   

Section 4.17

  Separate Lots      92   

Section 4.18

  Assessments      92   

Section 4.19

  Insurance      92   

Section 4.20

  Use of CIGNA Mortgage Loan Property      92   

Section 4.21

  Certificate of Occupancy; Licenses      92   

Section 4.22

  Flood Zone      93   

Section 4.23

  Physical Condition      93   

Section 4.24

  Boundaries      93   

Section 4.25

  Leases      93   

Section 4.26

  Intentionally Omitted      93   

Section 4.27

  Management Agreements; Franchise Agreements      93   

Section 4.28

  Illegal Activity      94   

Section 4.29

  Construction Expenses      94   

Section 4.30

  Personal Property      94   

Section 4.31

  Taxes      94   

Section 4.32

  Permitted Encumbrances      94   

 

-2-



--------------------------------------------------------------------------------

Section 4.33

  Federal Reserve Regulations      95   

Section 4.34

  Investment Company Act      95   

Section 4.35

  Reciprocal Easement Agreements      95   

Section 4.36

  No Change in Facts Or Circumstances; Disclosure      96   

Section 4.37

  Intellectual Property      96   

Section 4.38

  Special Purpose Entity      96   

Section 4.39

  Embargoed Person      96   

Section 4.40

  Patriot Act      97   

Section 4.41

  Opinion Assumptions      98   

Section 4.42

  Subsidiaries      98   

Section 4.43

  Transaction Costs      98   

Section 4.44

  Mortgage Loan Representations      98   

Section 4.45

  No Contractual Obligations      98   

Section 4.46

  Survival      99   

Section 4.47

  No Offsets, Defenses, etc.      99   

Section 4.48

  Pledged Company Interests      99   

Section 4.49

  Survey      99   

Section 4.50

  Ground Leases      99   

Section 4.51

  Condominium Documents      100   

Section 4.52

  Operating Leases      101   

Section 4.53

  CIGNA Mortgage Loan Documents      101   

Section 4.54

  Ashford Credit Agreement      101   

Section 4.55

  Other Senior Mezzanine Loan Representations      101    ARTICLE V    BORROWER
COVENANTS   

Section 5.1

  Existence; Compliance with Legal Requirements      102   

Section 5.2

  Maintenance and Use Of Property      103   

Section 5.3

  Waste      103   

Section 5.4

  Taxes and Other Charges      103   

Section 5.5

  Litigation      104   

Section 5.6

  Access to Property      105   

Section 5.7

  Intentionally Omitted      105   

Section 5.8

  Cooperate in Legal Proceedings      105   

Section 5.9

  Performance by Borrower      105   

Section 5.10

  Awards; Insurance Proceeds      105   

Section 5.11

  Financial Reporting      105   

Section 5.12

  Estoppel Statement      109   

Section 5.13

  Leasing Matters      111   

Section 5.14

  Property Management      112   

Section 5.15

  Liens      116   

Section 5.16

  Debt Cancellation      116   

Section 5.17

  Zoning      116   

Section 5.18

  ERISA      116   

 

-3-



--------------------------------------------------------------------------------

Section 5.19

  No Joint Assessment      117   

Section 5.20

  Reciprocal Easement Agreements      117   

Section 5.21

  Alterations      117   

Section 5.22

  Interest Rate Cap Agreement      118   

Section 5.23

  Franchise Agreements      120   

Section 5.24

  Permitted Franchise Agreements      121   

Section 5.25

  Defense of Title      122   

Section 5.26

  Ground Leases      123   

Section 5.27

  Condominiums      128   

Section 5.28

  Operating Leases      128   

Section 5.29

  Intentionally Omitted      129   

Section 5.30

  Notices      129   

Section 5.31

  Distributions      130   

Section 5.32

  Curing      131   

Section 5.33

  Liens      132   

Section 5.34

  Limitation on Securities Issuances      132   

Section 5.35

  Mortgage Loan Documents; Other Senior Mezzanine Loan Documents      132   

Section 5.36

  Other Limitations      133   

Section 5.37

  Contractual Obligations      134   

Section 5.38

  Refinancing of Wells Fargo      134   

Section 5.39

  CIGNA Mortgage Loans      134   

Section 5.40

  Bankruptcy Related Covenants      135   

Section 5.41

  Embargoed Persons      136   

Section 5.42

  Borrower Residual Account      136   

Section 5.43

  Patriot Act      136    ARTICLE VI    ENTITY COVENANTS   

Section 6.1

  Single Purpose Entity/Separateness      137   

Section 6.2

  Change of Name, Identity Or Structure      143   

Section 6.3

  Business and Operations      144   

Section 6.4

  Independent Director      145   

Section 6.5

  Additional Entity Representations, Warranties and Covenants      145   
ARTICLE VII    NO SALE OR ENCUMBRANCE   

Section 7.1

  Intentionally Omitted      149   

Section 7.2

  No Sale/Encumbrance      149   

Section 7.3

  Permitted Transfers      150   

Section 7.4

  Lender’s Rights      151   

Section 7.5

  Assumption      152   

Section 7.6

  Operating Lease Structure      152   

 

-4-



--------------------------------------------------------------------------------

ARTICLE VIII   INSURANCE; CASUALTY; CONDEMNATION; RESTORATION   

Section 8.1

  Insurance      155   

Section 8.2

  Casualty      159   

Section 8.3

  Condemnation      160   

Section 8.4

  Restoration      161    ARTICLE IX    RESERVE FUNDS   

Section 9.1

  Reserve Funds Under Mortgage Loans; Other Senior Mezzanine Reserve Funds     
168   

Section 9.2

  CIGNA Property Capital Replacement Reserve      169   

Section 9.3

  CIGNA Property FF&E Replacement Reserve      170   

Section 9.4

  CIGNA Property Ground Rent Reserve      172   

Section 9.5

  CIGNA Property Required Work      173   

Section 9.6

  Release of Funds for Capital Replacements and FF&E Replacements      176   

Section 9.7

  CIGNA Property Tax and Insurance Reserve      179   

Section 9.8

  Mezzanine Debt Yield Reserve      180   

Section 9.9

  CIGNA Property Operating Expense Reserve      181   

Section 9.10

  Borrower Residual Account; Working Capital Reserve      182   

Section 9.11

  Letter of Credit      183   

Section 9.12

  Reserve Funds and Borrower Residual Account Generally      183   

Section 9.13

  Waiver of Reserve Accounts      188    ARTICLE X    CASH MANAGEMENT   

Section 10.1

  Mezzanine Cash Management Account      188   

Section 10.2

  Deposits and Withdrawals      190   

Section 10.3

  Security Interest      193   

Section 10.4

  Definitions      195   

Section 10.5

  Deposit Account      195    ARTICLE XI    EVENTS OF DEFAULT; REMEDIES   

Section 11.1

  Event of Default      195   

Section 11.2

  Intentionally Omitted      200   

Section 11.3

  Remedies      200   

 

-5-



--------------------------------------------------------------------------------

ARTICLE XII   ENVIRONMENTAL PROVISIONS   

Section 12.1

  Environmental Representations and Warranties      201   

Section 12.2

  Environmental Covenants      202   

Section 12.3

  Lender’s Rights      203   

Section 12.4

  Operations and Maintenance Programs      203   

Section 12.5

  Environmental Definitions      204    ARTICLE XIII    SECONDARY MARKET   

Section 13.1

  Transfer of Loan      204   

Section 13.2

  Delegation of Servicing      205   

Section 13.3

  Dissemination of Information      205   

Section 13.4

  Regulation AB Information      205   

Section 13.5

  Cooperation      206   

Section 13.6

  Securitization Indemnification      209   

Section 13.7

  Rating Surveillance      213   

Section 13.8

  Servicer      213    ARTICLE XIV    INDEMNIFICATIONS   

Section 14.1

  General Indemnification      213   

Section 14.2

  Intangible Tax Indemnification      214   

Section 14.3

  ERISA Indemnification      214   

Section 14.4

  Survival      214    ARTICLE XV    EXCULPATION   

Section 15.1

  Exculpation      214    ARTICLE XVI    NOTICES   

Section 16.1

  Notices      216   

 

-6-



--------------------------------------------------------------------------------

ARTICLE XVII   FURTHER ASSURANCES   

Section 17.1

  Replacement Documents      218   

Section 17.2

  Intentionally Omitted      218   

Section 17.3

  Further Acts, Etc.      218   

Section 17.4

  Changes in Tax, Debt, Credit and Documentary Stamp Laws      218   

Section 17.5

  Expenses      219    ARTICLE XVIII    WAIVERS   

Section 18.1

  Remedies Cumulative; Waivers      220   

Section 18.2

  Modification, Waiver in Writing      220   

Section 18.3

  Delay Not a Waiver      220   

Section 18.4

  Trial By Jury      221   

Section 18.5

  Waiver of Notice      221   

Section 18.6

  Remedies of Borrower      221   

Section 18.7

  Waiver of Marshalling of Assets      222   

Section 18.8

  Waiver of Statute of Limitations      222   

Section 18.9

  Waiver of Counterclaim      222    ARTICLE XIX    GOVERNING LAW   

Section 19.1

  Governing Law      222   

Section 19.2

  Severability      224   

Section 19.3

  Preferences      224    ARTICLE XX    MISCELLANEOUS   

Section 20.1

  Survival      224   

Section 20.2

  Lender’s Discretion      224   

Section 20.3

  Headings      225   

Section 20.4

  Cost of Enforcement      225   

Section 20.5

  Schedules Incorporated      225   

Section 20.6

  Offsets, Counterclaims and Defenses      225   

Section 20.7

  No Joint Venture or Partnership; No Third Party Beneficiaries      225   

Section 20.8

  Publicity      226   

Section 20.9

  Conflict; Construction of Documents; Reliance      227   

Section 20.10

  Entire Agreement      227   

 

-7-



--------------------------------------------------------------------------------

Section 20.11

  Co-Lenders      228   

Section 20.12

  Certain Additional Rights of Lender      228   

Section 20.13

  Registered Form      229   

Section 20.14

  Collateral Agent; Lead Lender      229   

Section 20.15

  Bankruptcy Waivers and Assurances      230   

Section 20.16

  General Release      232   

 

-8-



--------------------------------------------------------------------------------

EXHIBITS      Exhibit A   —    Borrower Party Equity Ownership Structure Exhibit
B   —    Qualified Transferees Exhibit C   —    Sources and Uses Statement
Exhibit D   —    Form Estoppel Certificate Exhibit E   —    Approved Form of
Remington Management Agreement

 

SCHEDULES      Schedule I(a)   —    Borrower Schedule I(b)   —    Wells Fargo
Mortgage Loan Property Owner, Organization Identification Number, Wells Fargo
Mortgage Loan Properties, Allocated Loan Amounts Schedule I(c)   —    CIGNA
Mortgage Loan Property Owner, Organization Identification Number, CIGNA Mortgage
Loan Properties, Allocated Loan Amounts Schedule II   —    Operating Lessees
Schedule III   —    Missing Licenses and Permits Schedule IV   —    CIGNA
Mortgage Loan Documents Schedule V   —    Ground Leases Schedule VI   —    Other
Mezzanine Borrowers Schedule VII   —    Operating Leases Schedule VIII   —   
Ratable Shares Schedule IX   —    Franchise Agreements Schedule X   —   
Management Agreements Schedule XI   —    Major Leases Schedule XII   —    Tax
Disputes Schedule XIII   —    Condominiums and Condominium Documents
Schedule XIV   —    Outstanding Construction Costs and Expenses Schedule XV   —
   Unpaid Management Fees Schedule XVI   —    Approved Contracts Schedule XVII  
—    Permitted Investments Schedule XVIII   —    Remington Approved Competitive
Set; Remington RevPAR Thresholds

 

-9-



--------------------------------------------------------------------------------

AMENDED AND RESTATED MEZZANINE 3 LOAN AGREEMENT

THIS AMENDED AND RESTATED MEZZANINE 3 LOAN AGREEMENT, dated as of March 10, 2011
(as amended, restated, replaced, supplemented or otherwise modified from time to
time, this “Agreement”), between BRE/HH ACQUISITIONS L.L.C., a Delaware limited
liability company, having an address at c/o the Blackstone Group, 345 Park
Avenue, New York, New York 10154 (“Blackstone”), and BARCLAYS CAPITAL REAL
ESTATE FINANCE INC., a Delaware corporation, having an address at 745 Seventh
Avenue, New York, New York 10019 (“Barclays”; each of Barclays and Blackstone,
together with their respective successors and assigns, is referred to herein as
a “Co-Lender” and, collectively, together with their respective successors and
assigns, as “Lender”); THE ENTITIES SET FORTH ON SCHEDULE I(a) ATTACHED HERETO,
each having its respective principal place of business c/o Ashford Hospitality
Trust, 14185 Dallas Parkway, Suite 1100, Dallas, Texas 75254, attn: David
Brooks, (together with their respective successors and/or assigns, each
individually an “Individual Borrower” and collectively, “Borrower”).

RECITALS:

WHEREAS, on July 17, 2007, Wachovia Bank, National Association (“Wachovia”),
predecessor-in-interest to Wells Fargo Bank, National Association (“Wells
Fargo”), and Barclays (collectively, “Original Mezzanine 3 Lender”) made a loan
to Borrower and certain affiliates of Borrower (collectively, “Original
Mezzanine 3 Borrower”) in the original principal amount of $118,109,889.00 (the
“Original Mezzanine 3 Loan”) pursuant to that certain Mezzanine 2 Loan Agreement
dated July 17, 2007 (as amended, restated, supplemented or otherwise replaced
prior to the date hereof, the “Existing Mezzanine 3 Loan Agreement”) among
Original Mezzanine 3 Borrower and Original Mezzanine 3 Lender. As of the date
hereof, the principal balance of the Original Mezzanine 3 Loan is
$118,109,889.00 (the Original Mezzanine 3 Loan, as the amount thereof may be
increased or decreased from time to time after the date hereof, the “Loan”).
Prior to the date hereof, Blackstone acquired all of the interest of Wells Fargo
(successor by merger to Wachovia) in the Original Mezzanine 3 Loan;

WHEREAS, simultaneously with the initial funding of the Original Mezzanine 3
Loan, Wachovia (predecessor-in-interest to Wells Fargo), in its capacity as
mortgage lender, and Barclays Capital Real Estate Inc., a Delaware corporation
(“Barclays Mortgage Lender”; Barclays Mortgage Lender and Wachovia,
collectively, “Original Wells Fargo Mortgage Loan Lender”) made a loan in the
original principal amount of $700,000,000 (the “Original Wells Fargo Mortgage
Loan”) to the entities set forth on Schedule I to the Existing Wells Fargo
Mortgage Loan Agreement (as hereinafter defined), as borrowers (collectively,
“Wells Fargo Borrower”) and the entities set forth on Schedule II attached to
the Existing Wells Fargo Mortgage Loan Agreement (as hereinafter defined)
(collectively, “ Wells Fargo Operating Lessee”; together with Wells Fargo
Borrower, collectively, “Wells Fargo Mortgage Loan Borrower”) pursuant to that
certain Mortgage Loan Agreement, dated as of July 17, 2007 (as amended,
restated, replaced, supplemented or otherwise modified prior to the date hereof,
the “Existing Wells Fargo Mortgage Loan Agreement”) among Original Wells Fargo
Mortgage Loan Lender, Wells Fargo Mortgage Loan Borrower, HH Gaithersburg, LLC,
a Delaware limited liability company, HH Baltimore LLC, a Delaware limited
liability company, and HH Annapolis

 

-10-



--------------------------------------------------------------------------------

LLC, a Delaware limited liability company (collectively, “Maryland Owner”). The
Original Wells Fargo Mortgage Loan is evidenced by (i) the Second Amended and
Restated Promissory Note A-1 in the original principal amount of $560,000,000
dated December 28, 2007 and effective July 17, 2007 made by Wells Fargo Mortgage
Loan Borrower to the order of Wachovia and (ii) Promissory Note A-2 in the
original principal amount of $140,000,000 dated December 28, 2007 and effective
July 17, 2007 made by Wells Fargo Mortgage Loan Borrower to the order of
Barclays Mortgage Lender ((i) and (ii) collectively, the “Existing Wells Fargo
Mortgage Note”) and is secured by, among other things, each of the Mortgages (as
defined in the Existing Wells Fargo Mortgage Loan Agreement) (the “Original
Mortgages”) made by the applicable Wells Fargo Mortgage Loan Borrower, Operating
Lessee or Maryland Owner, as the case may be, in favor of Original Wells Fargo
Mortgage Loan Lender, pursuant to which the applicable Wells Fargo Mortgage Loan
Borrower, Operating Lessee and/or Maryland Owner has granted to Original Wells
Fargo Mortgage Loan Lender a first-priority mortgage on, among other things, the
real property and other collateral as more fully described in each such Original
Mortgage (individually and/or collectively as the context may require, the
“Wells Fargo Mortgage Loan Property”);

WHEREAS, simultaneously with the initial funding of the Original Mezzanine 2
Loan and the Original Wells Fargo Mortgage Loan, Wachovia and Barclays (each in
their respective capacity as mezzanine 1 lender, collectively, “Original
Mezzanine 1 Lender”), made a loan in the original principal amount of
$146,454,204.00 (the “Original Mezzanine 1 Loan”) to the entities set forth on
Schedule I(a) to the Existing Mezzanine 1 Loan Agreement (as hereinafter
defined), as borrowers (collectively, “Original Mezzanine 1 Borrower”) pursuant
to that certain Mezzanine 1 Loan Agreement, dated as of July 17, 2007 (as
amended, restated, supplemented or otherwise replaced prior to the date hereof,
the “Existing Mezzanine 1 Loan Agreement”). The Original Mezzanine 1 Loan is
evidenced by (i) the Amended and Restated Mezzanine 1 Promissory Note A-1 in the
original principal amount of $117,163,363.20, dated January 16, 2008 and
effective July 17, 2007 made by Original Mezzanine 1 Borrower to the order of
Wachovia and (ii) Mezzanine 1 Promissory Note A-2 in the original principal
amount of $29,290,840.80 dated January 16, 2008 and effective July 17, 2007 made
by Original Mezzanine 1 Borrower to the order of Barclays and is secured by,
among other things, the Collateral (as defined in the Existing Mezzanine 1 Loan
Agreement). As of the date hereof, the outstanding principal balance of the
Mezzanine 1 Loan is $144,745,920.40 (the Original Mezzanine 1 Loan, as the
amount thereof may be increased or decreased from time to time after the date
hereof, the “Mezzanine 1 Loan”). Prior to the date hereof, Blackstone acquired
all of the interests of Wells Fargo (successor by merger to Wachovia) in the
Original Mezzanine 1 Loan (Blackstone together with Barclays, each in its
capacity as mezzanine 1 lender, together with their respective successors and
assigns, in such capacity, “Mezzanine 1 Lender”);

WHEREAS, simultaneously with the initial funding of the Original Mezzanine 2
Loan, the Original Wells Fargo Mortgage Loan and the Original Mezzanine 1 Loan,
Wachovia and Barclays (each in their respective capacity as mezzanine 2 lender,
collectively, “Original Mezzanine 2 Lender”), made a loan in the original
principal amount of $137,794,870.00 (the “Original Mezzanine 2 Loan”) to the
entities set forth on Schedule I(a) to the Existing Mezzanine 2 Loan Agreement
(as hereinafter defined), as borrowers (collectively, “Original Mezzanine 2
Borrower”) pursuant to that certain Mezzanine 2 Loan Agreement, dated as of
July 17,

 

-11-



--------------------------------------------------------------------------------

2007 (as amended, restated, supplemented or otherwise replaced prior to the date
hereof, the “Existing Mezzanine 2 Loan Agreement”). The Original Mezzanine 2
Loan is evidenced by (i) the Amended and Restated Mezzanine 2 Promissory Note
A-1 in the original principal amount of $110,235,896.00, dated January 16, 2008
and effective July 17, 2007 made by Original Mezzanine 2 Borrower to the order
of Wachovia and (ii) Mezzanine 2 Promissory Note A-2 in the original principal
amount of $27,558,974.00 dated January 16, 2008 and effective July 17, 2007 made
by Original Mezzanine 2 Borrower to the order of Barclays and is secured by,
among other things, the Collateral (as defined in the Existing Mezzanine 2 Loan
Agreement). As of the date hereof, the outstanding principal balance of the
Mezzanine 1 Loan is $137,794,870.00 (the Original Mezzanine 2 Loan, as the
amount thereof may be increased or decreased from time to time after the date
hereof, the “Mezzanine 2 Loan”). Prior to the date hereof, Blackstone acquired
all of the interests of Wells Fargo (successor by merger to Wachovia) in the
Original Mezzanine 2 Loan (Blackstone together with Barclays, each in its
capacity as mezzanine 2 lender, together with their respective successors and
assigns, in such capacity, “Mezzanine 2 Lender”);

WHEREAS, Connecticut General Life Insurance Company, a Connecticut corporation,
having its principal place of business c/o CIGNA Realty Investors, 280 Trumbull
Street, Hartford, Connecticut 06103 (“CIGNA”), as mortgage lender, made a loan
in the original principal amount of Fifty-Two Million and No/100 Dollars
($52,000,000.00) (as such loan may have been or may be increased, decreased,
refinanced or replaced from time to time, the “CIGNA Nashville Mortgage Loan”)
to HH Nashville LLC, a Delaware limited liability company (“HH Nashville”)
pursuant to (A) that certain Leasehold Deed of Trust and Security Agreement,
dated as of March 13, 2006, and (B) and granted by HH Nashville and HHC TRS
Nashville LLC, a Delaware limited liability company (“Nashville Operating
Lessee”), in favor of CIGNA, as beneficiary (“Nashville DOT”) and that certain
Assignment of Rents and Leases dated as of March 13, 2006, granted by Nashville
Operating Lessee and HH Nashville in favor of CIGNA (“Nashville ALR”; Nashville
ALR and Nashville DOT, as each may have been or may be amended, restated,
replaced, supplemented or otherwise modified from time to time, collectively,
the “CIGNA Nashville Security Instrument”), which CIGNA Nashville Mortgage Loan
is evidenced by that certain Promissory Note, dated as of March 13, 2006, made
by HH Nashville to CIGNA, as the same may have been or may be amended, restated,
replaced, supplemented or otherwise modified from time to time. Pursuant to the
CIGNA Nashville Security Instrument, HH Nashville has granted to CIGNA a
first-priority mortgage on, among other things, HH Nashville’s leasehold
interest in certain real property and other collateral as more fully described
in the CIGNA Nashville Security Instrument (the “CIGNA Nashville Property”);

WHEREAS, CIGNA, as mortgage lender, made a loan in the original principal amount
of Sixty-Nine Million and No/100 Dollars ($69,000,000.00) (as such loan may have
been or may be increased, decreased, refinanced or replaced from time to time,
the “CIGNA Boston Mortgage Loan”) to HH Boston Back Bay LLC, a Delaware limited
liability company (“HH Boston”) pursuant to that certain Mortgage, Security
Agreement, Assignment of Rents and Leases and Fixture Filing, dated as of
December 6, 2005, and granted by HH Boston and HHC TRS OP LLC (“Boston Operating
Lessee”) in favor of CIGNA, as beneficiary (“Boston DOT”), and that certain
Assignment of Rents and Leases dated as of December 6, 2005, granted by

 

-12-



--------------------------------------------------------------------------------

Boston Operating Lessee and HH Boston in favor of CIGNA (“Boston ALR”; Boston
ALR and Boston DOT, as each may have been or may be amended, restated, replaced,
supplemented or otherwise modified from time to time, collectively, the “CIGNA
Boston Security Instrument”), which CIGNA Boston Mortgage Loan is evidenced by
that certain Promissory Note, dated as of December 6, 2005, made by HH Boston to
CIGNA, as the same may have been or may be amended, restated, replaced,
supplemented or otherwise modified from time to time. Pursuant to the CIGNA
Boston Security Instrument, HH Boston has granted to CIGNA a first-priority
mortgage on, among other things, the real property and other collateral as more
fully described in such CIGNA Boston Security Instrument (the “CIGNA Boston
Property”);

WHEREAS, CIGNA, as mortgage lender, made a loan in the original principal amount
of Thirty-Five Million and No/100 Dollars ($35,000,000.00) (as such loan may
have been or may be increased, decreased, refinanced or replaced from time to
time, the “CIGNA Princeton Mortgage Loan”, and together with the CIGNA Nashville
Mortgage Loan and the CIGNA Boston Mortgage Loan, individually and/or
collectively as the context may require, the “CIGNA Mortgage Loan”; the CIGNA
Mortgage Loan together with the Wells Fargo Mortgage Loan, individually and/or
collectively as the context may require, the “Mortgage Loan”) to HH Princeton
LLC, a Delaware limited liability company (“HH Princeton”; HH Princeton together
with HH Nashville and HH Boston, individually and/or collectively as the context
may require, “CIGNA Mortgage Borrower”) pursuant to that certain Leasehold
Mortgage, Security Agreement, Assignment of Rents and Leases and Fixture Filing,
dated as of 6 January, 2006, and granted by HH Princeton and HHC TRS Princeton
LLC (“Princeton Operating Lessee”, Princeton Operating Lessee, together with
Nashville Operating Lessee and Boston Operating Lessee, individually and/or
collectively as the context may require, “CIGNA Operating Lessee”; CIGNA
Operating Lessee together with Wells Fargo Operating Lessee, individually and
and/or collectively as the context may require, “Operating Lessee”; CIGNA
Operating Lessee together with CIGNA Mortgage Borrower, together, “CIGNA
Mortgage Loan Borrower”) in favor of CIGNA (“Princeton Mortgage”), and that
certain Assignment of Rents and Leases dated as of January 6, 2006, made by HH
Princeton and Princeton Operating Lessee in favor of CIGNA (“Princeton ALR”;
Princeton ALR and Princeton Mortgage, as each may have been or may be amended,
restated, replaced, supplemented or otherwise modified from time to time, the
“CIGNA Princeton Security Instrument”), which CIGNA Princeton Mortgage Loan is
evidenced by that certain Promissory Note, dated as of January 6, 2006, made by
HH Princeton to CIGNA, as the same may have been or may be amended, restated,
replaced, supplemented or otherwise modified from time to time. Pursuant to the
CIGNA Princeton Security Instrument, HH Princeton has granted to CIGNA a
first-priority mortgage on, among other things, HH Princeton’s leasehold
interest in that certain real property and other collateral as more fully
described in such CIGNA Princeton Security Instrument (the “CIGNA Princeton
Property”);

WHEREAS, Borrower is the legal and beneficial owner of all of the limited
liability company interests in Original Mezzanine 2 Borrower. As collateral
security for the Debt (as hereinafter defined), pursuant to that certain Pledge
and Security Agreement (Mezzanine 3 Loan) dated July 17, 2007 (as amended,
restated, replaced, supplemented or otherwise modified from time to time prior
to the date hereof, the “Existing Pledge Agreement”), Borrower and certain of
its affiliates pledged to Original Mezzanine 3 Lender all of its interests in
Original Mezzanine 2 Borrower and the other Collateral (as defined in the
Existing Pledge Agreement);

 

-13-



--------------------------------------------------------------------------------

WHEREAS, simultaneously with the making by Original Wells Fargo Mortgage Loan
Lender of the Original Wells Fargo Mortgage Loan, the making by Original
Mezzanine 1 Lender of the Original Mezzanine 1 Loan, the making by Original
Mezzanine 2 Lender of the Original Mezzanine 2 Loan and the making by Original
Mezzanine 3 Lender of the Original Mezzanine 3 Loan, Wachovia and Barclays
funded (i) the Original Mezzanine 4 Loan to Original Mezzanine 4 Borrower,
(ii) the Original Mezzanine 5 Loan to Original Mezzanine 5 Borrower, (iii) the
Original Mezzanine 6 Loan to Original Mezzanine 6 Borrower, (iv) the Original
Mezzanine 7 Loan to Original Mezzanine 7 Borrower and (v) the Original Mezzanine
8 Loan to Original Mezzanine 8 Borrower. The loans described in clauses
(i) through (v) above collectively, the “Existing Other Mezzanine Loans” and the
borrowers described in clauses (i) through (vi) above collectively, the
“Existing Other Mezzanine Borrowers”.

WHEREAS, as collateral security for its respective Existing Other Mezzanine
Loan, each of the Existing Other Mezzanine Borrowers pledged all of their
membership interests in the next most senior Existing Other Mezzanine Borrower;

WHEREAS, Lender, Wells Fargo (as successor by merger to Wachovia), Barclays
Mortgage Lender (Barclays Mortgage Lender together with Wells Fargo, each in its
capacity as mortgage lender, together with their respective successors and
assigns in such capacity, “Wells Fargo Mortgage Loan Lender”), Mezzanine 1
Lender, Mezzanine 2 Lender, the holders of the Existing Other Mezzanine Loans
(other than the Original Mezzanine 7 Loan and Original Mezzanine 8 Loan),
Borrower, Wells Fargo Mortgage Loan Borrower, Maryland Owner, CIGNA Mortgage
Loan Borrower, Existing Other Mezzanine Borrowers (other than Original Mezzanine
7 Borrower and Original Mezzanine 8 Borrower), Sponsor and Highland Hospitality,
L.P. and certain of its affiliates have agreed to implement a restructuring (the
“Restructuring”) of the capital structure of the Wells Fargo Mortgage Loan
Properties and the CIGNA Mortgage Loan Properties following the foreclosure by
Mezzanine 6 Lender on the equity interests in Mezzanine 5 Borrower under Article
9 of the Uniform Commercial Code in effect in the State of New York (the
“Mezzanine 6 Foreclosure”);

WHEREAS, Mezzanine 6 Lender has completed the Mezzanine 6 Foreclosure on the
date hereof.

WHEREAS, in connection with the Restructuring, the Original Wells Fargo Mortgage
Loan is being repaid in an amount equal to $170,000,000 (the Original Wells
Fargo Mortgage Loan, as so decreased, and as the same may be increased or
decreased from time to time after the date hereof, the “Wells Fargo Mortgage
Loan”), as evidenced by (i) that certain Third Amended and Restated Promissory
Note A-1 dated as of the date hereof in the original principal amount of
$424,000,000 made by Wells Fargo Mortgage Loan Borrower to the order of Wells
Fargo and (ii) that certain Amended and Restated Promissory Note A-2 dated as of
the date hereof in the original principal amount of $106,000,000 made by Wells
Fargo Mortgage Loan Borrower to the order of Barclays Mortgage Lender, and Wells
Fargo Mortgage Loan Lender and Wells Fargo Mortgage Loan Borrower are amending
and restating the terms of the Existing Wells Fargo Mortgage Loan Agreement
pursuant to that certain Amended and Restated

 

-14-



--------------------------------------------------------------------------------

Mortgage Loan Agreement dated as of the date hereof (as the same may be amended,
restated, replaced, supplemented or otherwise modified from time to time, the
“Wells Fargo Mortgage Loan Agreement”) between Wells Fargo Mortgage Loan Lender
and Wells Fargo Mortgage Loan Borrower;

WHEREAS, in connection with the Restructuring, Mezzanine 1 Lender and certain of
the Original Mezzanine 1 Borrowers are amending and restating the terms of the
Existing Mezzanine 1 Loan Agreement pursuant to that certain Amended and
Restated Mezzanine 1 Loan Agreement dated as of the date hereof (as the same may
be amended, restated, replaced, supplemented or otherwise modified from time to
time, the “Mezzanine 1 Loan Agreement”) among Mezzanine 1 Lender and the
entities set forth on Schedule I(a) thereto (collectively, “Mezzanine 1
Borrower”);

WHEREAS, in connection with the Restructuring, Mezzanine 2 Lender and certain of
the Original Mezzanine 2 Borrowers are amending and restating the terms of the
Existing Mezzanine 2 Loan Agreement pursuant to that certain Amended and
Restated Mezzanine 2 Loan Agreement dated as of the date hereof (as the same may
be amended, restated, replaced, supplemented or otherwise modified from time to
time, the “Mezzanine 2 Loan Agreement”) among Mezzanine 1 Lender and the
entities set forth on Schedule I(a) thereto (collectively, “Mezzanine 2
Borrower”);

WHEREAS, in connection with the Restructuring, Lender and Borrower agreed to
amend and restate the Existing Mezzanine 3 Loan Agreement on the terms set forth
herein effective immediately following the completion of the Mezzanine 6
Foreclosure by Mezzanine 6 Lender;

NOW THEREFORE, in consideration of the Restructuring and the covenants,
agreements, representations and warranties set forth in this Agreement, the
parties hereto hereby amend and restate the terms of the Existing Mezzanine 3
Loan Agreement as follows:

ARTICLE I

DEFINITIONS; PRINCIPLES OF CONSTRUCTION

Section 1.1 Definitions.

For all purposes of this Agreement, except as otherwise expressly required or
unless the context clearly indicates a contrary intent:

“Acceptable Accountant” means a “Big Four” accounting firm or other independent
certified public accountant acceptable to Lender, it being agreed that
Pricewaterhouse Coopers and Ernst & Young are each approved by Lender as an
“Acceptable Accountant”.

“Acceptable Counterparty” means any counterparty to the Rate Cap that
(a) either, (x) if such Rate Cap does not include a Qualified Collateral
Arrangement, has and shall maintain, until the expiration of the applicable Rate
Cap, a credit rating and senior unsecured

 

-15-



--------------------------------------------------------------------------------

debt or counterparty rating of not less than A+ from S&P and not less than A1
from Moody’s, or (y) if such Rate Cap includes a Qualified Collateral
Arrangement, has and shall maintain, until the expiration of the applicable Rate
Cap, a credit rating and senior unsecured debt or counterparty rating of not
less than A- from S&P and not less than A3 from Moody’s, or (b) is otherwise
acceptable to Lender and all Rating Agencies rating any Securitization, as
evidenced by written confirmation from Lender and all such Rating Agencies.

“Accounts” means the Mezzanine Cash Management Account, the Reserve Accounts and
the Borrower Residual Account.

“Act” has the meaning set forth in Section 6.1.

“Actual Recovery Amount” has the meaning set forth in Section 2.4(g).

“Additional Budgeted Capital Replacements” means, for any particular period, any
Capital Replacements set forth in the approved Annual Budget for a CIGNA
Mortgage Loan Property, the cost of which exceeds amounts otherwise available or
projected to be available as determined by Lender in Lender’s reasonable
discretion in the CIGNA Property Capital Replacement Reserve Account for Capital
Replacements during such period.

“Additional Budgeted Capital Replacement Monthly Deposit” has the meaning set
forth in Section 9.2(b).

“Additional Franchisor Required Capital Replacements” means, for any particular
period, Capital Replacements at a CIGNA Mortgage Loan Property which are
required by Franchisors and have been approved by Lender in its reasonable
discretion (to the extent the applicable CIGNA Mortgage Loan Borrower has
approval rights with respect thereto) but are not contemplated in the then
approved Annual Budget for such CIGNA Mortgage Loan Property, the cost of which
Lender reasonably determines will exceed amounts otherwise available (including
amounts available to the Manager of a CIGNA Mortgage Loan Property for such
purposes pursuant to the Management Agreement for such CIGNA Mortgage Loan
Property) or projected to be available in the CIGNA Property Capital Replacement
Reserve Account for Capital Replacements during such period.

“Additional Franchisor Required F&E Replacements” means, for any particular
period, any FF&E Replacements at a CIGNA Mortgage Loan Property which are
required by Franchisors and have been approved by Lender in its reasonable
discretion (to the extent the applicable CIGNA Mortgage Loan Borrower has
approval rights with respect thereto) but are not contemplated in the then
approved Annual Budget for such CIGNA Mortgage Loan Property, the cost of which
Lender reasonably determines will exceed amounts otherwise available (including
amounts available to the Manager of a CIGNA Mortgage Loan Property for such
purposes pursuant to the Management Agreement for such CIGNA Mortgage Loan
Property) or projected to be available in the CIGNA Property FF&E Replacement
Reserve Account for FF&E Replacements during such period.

“Additional Paydown Requirement” means the repayment of the outstanding
principal amount of the Wells Fargo Mortgage Loan (not including any such
repayment on the Closing Date) and/or the Loan and Other Senior Mezzanine Loans
(including any such

 

-16-



--------------------------------------------------------------------------------

repayment made on the Closing Date) from any source in an aggregate amount equal
to $50,000,000, other than from (i) the payment of Release Amount (as defined in
the Wells Fargo Mortgage Loan Agreement, this Agreement and the Other Mezzanine
Loan Agreements) in connection with a Property Release, except to the extent
such Release Amount is in excess of the applicable Minimum Release Amount (as
defined in the Wells Fargo Mortgage Loan Agreement, this Agreement and the Other
Mezzanine Loan Agreements); (ii) any mandatory prepayment of the Wells Fargo
Mortgage Loan, the Loan and/or the Other Senior Mezzanine Loans as a result of a
Liquidation Event (other than a Permitted CIGNA Mortgage Loan Refinancing)
relating to an Individual Property, except to the extent the amount of such
prepayment exceeds the applicable Minimum Release Amount (as defined in the
Wells Fargo Mortgage Loan Agreement, this Agreement and the Other Mezzanine Loan
Agreements); or (iii) the payment of any proceeds from a Permitted CIGNA
Mortgage Loan Refinancing.

“Additional Payments Reserve Account” has the meaning assigned to such term in
the Wells Fargo Mortgage Loan Agreement.

“Adjusted Debt Service” means, for any particular period, the sum of (a) the
aggregate Senior Mezzanine Debt Service for such period under the terms of the
applicable Senior Mezzanine Loan Documents, (b) the aggregate CIGNA Mortgage
Loan Debt Service for such period under the terms of the CIGNA Mortgage Loan
Documents, and (c) the Wells Fargo Mortgage Loan Debt Service for such period
under the terms of the applicable Wells Fargo Mortgage Loan Documents. For
purposes of calculating Senior Mezzanine Debt Service and Wells Fargo Mortgage
Loan Debt Service, the interest rate shall be equal to the sum of the following,
not to exceed the applicable Stress Rate: (i) the Swap Rate with a term which
expires on the Second Extended Maturity Date, plus (ii) the applicable LIBOR
Margin (as defined in each of the Senior Mezzanine Loan Agreements and the Wells
Fargo Mortgage Loan Agreement). For purposes of calculating CIGNA Mortgage Loan
Debt Service, if the interest rate thereunder is a fixed rate, then such fixed
rate of interest shall apply. If the interest rate of a CIGNA Mortgage Loan is
based on LIBOR, for purposes of calculating CIGNA Mortgage Loan Debt Service,
the interest rate shall be equal to the sum of the following, not to exceed the
applicable Stress Rate: (1) the Swap Rate with a term which expires on the final
maturity date (taking into account all extension options) under the applicable
CIGNA Mortgage Loan Documents, plus (2) the applicable margin over LIBOR.

“Adjusted Net Cash Flow” means, for any particular period, Net Cash Flow less,
without duplication (including any amounts already taken into account when
calculating Net Cash Flow), (i) deposits to the Approved Corporate Expense
Reserve Account (as defined in the Wells Fargo Mortgage Loan Agreement),
(ii) Capital Replacement Reserve Monthly Deposits (as defined in the Wells Fargo
Mortgage Loan Agreement), and (iii) the CIGNA Property Capital Replacement
Reserve Monthly Deposits.

“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, is in Control of, is Controlled by or is under common Control with
such Person or is a director or officer of such Person or of an Affiliate of
such Person or any Person that has a direct familial relationship by blood,
marriage or otherwise, with such Person or any Affiliate of such Person.

“Affiliate ROFO Sale” has the meaning assigned to such term in Section 2.5(m).

 

-17-



--------------------------------------------------------------------------------

“Affiliated Manager” means Remington and any other Manager or managing agent of
any Individual Property (a) in which any Borrower Party, Other Mezzanine
Borrower, Sponsor or any Affiliate of the foregoing has, directly or indirectly,
any legal, beneficial or economic interest, or (b) which is Controlled by any
Borrower Party, Other Mezzanine Borrower, Sponsor or any Affiliate of the
foregoing.

“Agent” means Trimont, in its capacity as the servicer of the Mezzanine Cash
Management Account, or such other Person as may be appointed by Lender from time
to time.

“Allocated Loan Amount” means, with respect to any Individual Property, the
amount identified as the “Allocated Loan Amount” for such Individual Property on
Schedule I(b) and I(c) attached hereto.

“ALTA” means American Land Title Association or any successor thereto.

“Alteration Threshold” means $500,000.00.

“Annual Budget” means the operating budget, including all planned FF&E
Replacements, Capital Replacements and Approved Corporate Expenses, for each
Individual Property and Borrower Principal, as applicable, approved by Lender in
accordance with Section 5.11(a)(v) hereof for the applicable calendar year or
other period.

“Appraisal” means, with respect to any CIGNA Mortgage Loan Property, an
appraisal addressed to Lender and its successors and assigns prepared by a
qualified MAI appraiser, which appraisal and appraiser are in compliance with
the requirements of FIRREA and are acceptable to Lender.

“Appraised Value” means, with respect to any CIGNA Mortgage Loan Property, the
value of such Individual Property at the time of any proposed Property Release
pursuant to Section 2.5(n), as determined by Lender on the basis of an
Appraisal.

“Approved Corporate Expenses” means, collectively, Approved Corporate G&A
Expenses and Approved Corporate Taxes.

“Approved Corporate Taxes” means Corporate Taxes which are set forth in an
approved Annual Budget or which have been approved by Wells Fargo Mortgage Loan
Lender and Senior Mezzanine Lenders in their reasonable discretion.

“Approved Corporate G&A Expenses” means Corporate G&A Expenses which are set
forth in an approved Annual Budget or which have been approved by Wells Fargo
Mortgage Loan Lender and Senior Mezzanine Lenders in their reasonable
discretion.

“Ashford Credit Agreement” means that certain Credit Agreement dated April 10,
2007, by and among, inter alia, Ashford Sponsor, as borrower, Ashford
Hospitality Trust, Wachovia Capital Markets, LLC, as Arranger, each of Morgan
Stanley Senior Funding, Inc. and Merrill Lynch Bank USA (now known as Bank of
America, N.A., as Co-Syndication Agents, Bank of America, N.A. and Calyon New
York Branch, as Co-Documentation Agents, Ashford Credit Facility Agent, and the
lenders from time to time party thereto, as amended by that First

 

-18-



--------------------------------------------------------------------------------

Amendment to Credit Agreement dated May 22, 2007, by and among Ashford Sponsor,
Ashford Credit Facility Agent and the lenders party thereto, as further amended
by the Second Amendment to Credit Agreement and First Amendment to Security
Agreement dated June 23, 2008, by and among Ashford Sponsor, Ashford Hospitality
Trust, Ashford Credit Facility Agent and the lenders party thereto, and that
certain Third Amendment to Credit Agreement dated as of December     , 2008, by
and among Ashford Sponsor, Ashford Hospitality Trust, and Ashford Credit
Facility Agent and the lenders party thereto.

“Ashford Credit Facility Agent” means Bank of America, N.A., successor in
interest to Wachovia Bank, National Association, as Agent on behalf of the
lenders party to the Ashford Credit Agreement, and its successors and assigns.

“Ashford Credit Facility Loan Documents” means the Ashford Credit Agreement and
any other “Loan Document” as defined in the Ashford Credit Agreement.

“Ashford Hospitality Trust” means Ashford Hospitality Trust, Inc., a Maryland
corporation.

“Ashford Sponsor” means Ashford Hospitality Limited Partnership, a Delaware
limited partnership.

“Award” means any compensation paid by any Governmental Authority in connection
with a Condemnation in respect of all or any part of any Individual Property.

“Bankruptcy Code” means Title 11 of the United States Code, 11 U.S.C. §101, et
seq., as the same may be amended from time to time, and any successor statute or
statutes and all rules and regulations from time to time promulgated thereunder.

“Bankruptcy Proceeding” means, with respect to any Person, (a) such Person
filing a voluntary petition under the Bankruptcy Code or any other applicable
Creditors’ Rights Laws; (b) the filing of an involuntary petition against such
Person under the Bankruptcy Code or any other applicable Creditors’ Rights Laws,
or soliciting or causing to be solicited petitioning creditors for any
involuntary petition against such Person; (c) such Person filing an answer
consenting to or otherwise acquiescing in or joining in any involuntary petition
filed against it, by any other Person under the Bankruptcy Code or any other
applicable Creditors’ Rights Laws, or soliciting or causing to be solicited
petitioning creditors for any involuntary petition from any Person; (d) such
Person consenting to or acquiescing in or joining in an application for the
appointment of a custodian, receiver, trustee, or examiner for such person or
any portion of any Individual Property; or (e) such Person making an assignment
for the benefit of creditors, or admitting, in writing or in any legal
proceeding, its insolvency or inability to pay its debts as they become due.

“Bankruptcy Recourse Events” has the meaning set forth in the Guaranty.

“Borrower Operating Agreement” means, individually and/or collectively as the
context may require, the amended and restated limited liability company
operating agreement or amended and restated limited partnership agreement, as
applicable, of Borrower dated the date hereof.

 

-19-



--------------------------------------------------------------------------------

“Borrower Party” means, collectively, each Mortgage Loan Borrower, Maryland
Owner, Mortgage SPE Component Entity, Mezzanine 1 Borrower, Mezzanine 1 SPE
Component Entity, Mezzanine 2 Borrower, Mezzanine 2 SPE Component Entity,
Borrower and SPE Component Entity.

“Borrower Principal” means individually and/or collectively as the context may
require, PIMHH and PIM TRS.

“Borrower Residual Account” has the meaning set forth in Section 9.10.

“Breakage Costs” has the meaning set forth in Section 2.3(f)(vii).

“Business Day” means any day other than (i) a Saturday or a Sunday or (ii) a day
on which federally insured depository institutions in the States of New York or
North Carolina or the state in which the offices of the Servicer and the trustee
in the Securitization are located are authorized or obligated by law,
governmental decree or executive order to be closed, except that when used with
respect to the determination of LIBOR, “Business Day” shall be a day on which
commercial banks are open for international business (including dealings in
U.S. Dollar deposits) in London, England.

“Business Insurance Proceeds” has the meaning set forth in Section 8.4(e).

“Capital Replacements” means, with respect to any Individual Property, repairs,
replacements and improvements which are capitalized under GAAP.

“Cash Management Bank” means U.S. Bank, National Association, together with its
successors and assigns.

“Casualty” has the meaning set forth in Section 8.2.

“CIGNA” has the meaning set forth in the Recitals.

“CIGNA Boston Mortgage Loan” has the meaning set forth in the Recitals.

“CIGNA Boston Property” has the meaning set forth in the Recitals.

“CIGNA Boston Security Instrument” has the meaning set forth in the Recitals.

“CIGNA Mortgage” means, individually or collectively, as the context may
require, each mortgage, deed of trust or similar instrument that secures any
portion of the CIGNA Mortgage Debt and encumbers any CIGNA Mortgage Loan
Property, including the CIGNA Nashville Security Instrument, the CIGNA Princeton
Security Instrument and the CIGNA Boston Security Instrument, as the same may be
amended, restated, replaced, supplemented or otherwise modified from time to
time.

“CIGNA Mortgage Borrower” has the meaning set forth in the Recitals.

 

-20-



--------------------------------------------------------------------------------

“CIGNA Mortgage Debt” means, at any time, the then-aggregate outstanding
principal amount of debt that is secured by the CIGNA Mortgage Loan Properties,
as such amount may increase or decrease, including pursuant to a Permitted CIGNA
Mortgage Loan Refinancing, in accordance with the terms of this Agreement,
together with all interest accrued and unpaid thereon and all other sums due to
CIGNA Mortgage Lender in respect of the CIGNA Mortgage Loans under the CIGNA
Mortgage Loan Documents.

“CIGNA Mortgage Lender” means CIGNA in its capacity as mortgage lender with
respect to each of the CIGNA Mortgage Loans, together with its successors and
assigns.

“CIGNA Mortgage Loan” has the meaning set forth in the Recitals.

“CIGNA Mortgage Loan Borrower” has the meaning set forth in the Recitals.

“CIGNA Mortgage Loan Debt Service” means, with respect to any particular period
of time, the aggregate scheduled principal and/or interest payments due under
the CIGNA Mortgage Loans relating to such period.

“CIGNA Mortgage Loan Documents” has the meaning set forth in Section 4.53.

“CIGNA Mortgage Loan Ground Lease” means each Ground Lease set forth on Schedule
V hereto relating to a CIGNA Mortgage Loan Property.

“CIGNA Mortgage Loan Operating Lease” has the meaning set forth in Section 4.52.

“CIGNA Mortgage Loan Property” means, individually and/or collectively as the
context may require, the CIGNA Nashville Property, the CIGNA Boston Property,
and the CIGNA Princeton Property.

“CIGNA Mortgage Loan Property Net Sale Proceeds” means as to any CIGNA Mortgage
Loan Property, the amount of cash received by or for the benefit of the
applicable CIGNA Mortgage Loan Borrower, plus the fair market value in cash of
any non-cash consideration received by or for the benefit of CIGNA Mortgage Loan
Borrower, from the sale or other transfer of a CIGNA Mortgage Loan Property,
less (i) any reasonable and customary escrow, closing, attorney, recording and
title insurance costs and sales commissions, in each case, paid by such CIGNA
Mortgage Loan Borrower to unaffiliated third parties in connection therewith;
and (ii) the payment of any amounts required under the applicable CIGNA Mortgage
Loan Documents to obtain the release of the related CIGNA Mortgage. Not less
than two (2) Business Days prior to closing on any sale or other transfer of any
CIGNA Mortgage Loan Property under Section 2.5 (or such later date as Lender may
agree), Borrower shall deliver to Lender for Lender’s review a closing statement
setting forth Borrower’s proposal for the costs, expenses and sales commissions
described in the immediately preceding sentence.

“CIGNA Mortgage Loan Property Owner” means, individually and/or collectively as
the context may require, HH Boston, HH Princeton and HH Nashville.

 

-21-



--------------------------------------------------------------------------------

“CIGNA Mortgage Loan Property Release Amount” means, in connection with a
Property Release relating to a CIGNA Mortgage Loan Property, the greater of
(A) the applicable CIGNA Mortgage Loan Property Net Sale Proceeds and (B) the
Mezzanine Minimum Release Amount with respect to such CIGNA Mortgage Loan
Property.

“CIGNA Nashville Mortgage Loan” has the meaning set forth in the Recitals.

“CIGNA Nashville Property” has the meaning set forth in the Recitals.

“CIGNA Nashville Security Instrument” has the meaning set forth in the Recitals.

“CIGNA Operating Lessee” has the meaning set forth in the Recitals.

“CIGNA Princeton Debt Service Reserve” means the escrow maintained under the
CIGNA Mortgage Loan Documents relating to the CIGNA Princeton Property for the
payment of debt service shortfalls thereunder.

“CIGNA Princeton Mortgage Loan” has the meaning set forth in the Recitals.

“CIGNA Princeton Property” has the meaning set forth in the Recitals.

“CIGNA Princeton Security Instrument” has the meaning set forth in the Recitals.

“CIGNA Property Capital Replacement Reserve Account” has the meaning set forth
in Section 9.2(b).

“CIGNA Property Capital Replacement Reserve Funds” has the meaning set forth in
Section 9.2(b).

“CIGNA Property Capital Replacement Reserve Monthly Deposit” has the meaning set
forth in Section 9.2(b).

“CIGNA Property Capital Replacement Reserve Monthly Deposit Credit” has the
meaning set forth in Section 9.3(b).

“CIGNA Property FF&E Replacement Reserve Account” has the meaning set forth in
Section 9.2(b).

“CIGNA Property Capital Replacement Reserve Reconciliation Deposit” has the
meaning set forth in Section 9.2(b).

“CIGNA Property FF&E Replacement Reserve Funds” has the meaning set forth in
Section 9.3(b).

“CIGNA Property FF&E Replacement Reserve Monthly Deposit” has the meaning set
forth in Section 9.3(b).

“CIGNA Property FF&E Replacement Reserve Monthly Deposit Credit” has the meaning
set forth in Section 9.3(b).

 

-22-



--------------------------------------------------------------------------------

“CIGNA Property FF&E Replacement Reserve Reconciliation Deposit” has the meaning
set forth in Section 9.3(b).

“CIGNA Property Ground Rent Reserve Account” has the meaning set forth in
Section 9.4(a).

“CIGNA Property Ground Rent Reserve Funds” has the meaning set forth in
Section 9.4(a).

“CIGNA Property Ground Rent Monthly Deposit” has the meaning set forth in
Section 9.4(a).

“CIGNA Property Operating Expense Reserve Account” has the meaning set forth in
Section 9.9.

“CIGNA Property Operating Expense Reserve Funds” has the meaning set forth in
Section 9.9.

“CIGNA Property Replacement Reserve Account” has the meaning set forth in
Section 9.3(b).

“CIGNA Property Replacement Reserve Funds” has the meaning set forth in
Section 9.3(b).

“CIGNA Property Required Work” has the meaning set forth in Section 9.5(a).

“CIGNA Property Tax and Insurance Reserve Account” has the meaning set forth in
Section 9.7(a).

“CIGNA Property Tax and Insurance Reserve Funds” has the meaning set forth in
Section 9.7(a).

“Closing Date” means the date of this Agreement.

“Code” means the Internal Revenue Code of 1986, as amended, together with all
regulations and rules promulgated thereunder.

“Co-Lender” has the meaning set forth in the introductory paragraph hereto,
together with its successors and assigns.

“Collateral” has the meaning set forth in the Pledge Agreement

“Collateral Assignment of Interest Rate Cap” means that certain Collateral
Assignment of Interest Rate Cap Agreement (Mezzanine 3 Loan), dated as of the
date hereof, executed by Borrower in connection with the Loan for the benefit of
Lender and agreed to by the Acceptable Counterparty which is a party thereto, as
the same may be amended, restated, replaced, supplemented or otherwise modified
from time to time.

 

-23-



--------------------------------------------------------------------------------

“Condemnation” means a temporary or permanent taking by any Governmental
Authority as the result, in lieu or in anticipation, of the exercise of the
right of condemnation or eminent domain, of all or any part of any Individual
Property, or any interest therein or right accruing thereto, including any right
of access thereto or any change of grade affecting any Individual Property or
any part thereof.

“Condemnation Proceeds” has the meaning set forth in Section 8.4(b).

“Condominium” means, individually or collectively as the context may require,
the condominium regimes more particularly described on Schedule XIII attached
hereto.

“Condominium Documents” means, individually or collectively as the context may
require, the documents related to the Condominiums as more particularly
described on Schedule XIII attached hereto.

“Condominium Law” has the meaning set forth in Section 4.51.

“Consequential Loss” has the meaning set forth in Section 2.3(f)(i).

“Contractual Obligation” means as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or undertaking to which
such Person is a party or by which it or any of its property is bound, or any
provision of the foregoing.

“Contribution Agreement” means that certain Amended and Restated Mezzanine 3
Contribution Agreement dated as of the date hereof by and among Borrower, as the
same may be further amended, restated, replaced, supplemented or otherwise
modified, from time to time.

“Control” means the power to direct the management and policies of a Person,
directly or indirectly, whether through the ownership of voting securities or
other beneficial interests, by contract or otherwise. To “Control” has a meaning
correlative thereto.

“Corporate G&A Expenses” means the general and administrative costs and
expenses, including entity maintenance and filing costs and accounting costs and
expenses, of any Borrower Party or Borrower Principal incurred in connection
with the Individual Properties, but excluding (i) amounts due under the Loan
Documents, Mortgage Loan Documents or Other Mezzanine Loan Documents, (ii) any
amounts due under any Operating Lease, (iii) Corporate Taxes; and (iv) Operating
Expenses.

“Corporate Taxes” means income taxes, franchise taxes, gross margin taxes, and
other similar taxes, in each case, required to be paid from and after the date
hereof by any Borrower Party, Other Mezzanine Borrower or Borrower Principal as
a result of any such Person’s direct or indirect operation and ownership of the
Individual Properties, which taxes are payable in respect of income and gain
arising therefrom and are allocable to such Persons.

“Courtyard Savannah Individual Property” means the Individual Property commonly
known as the “Courtyard – Savannah Historic District” and located at 415 Liberty
Street, Savannah, Georgia.

 

-24-



--------------------------------------------------------------------------------

“Covered Disclosure Information” has the meaning set forth in Section 13.6(b).

“Creditors’ Rights Laws” means with respect to any Person any existing or future
law of any jurisdiction, federal or state, domestic or foreign, relating to
bankruptcy, insolvency, creditors’ rights, the enforcement of debtors’
obligations, reorganization, conservatorship, arrangement, adjustment,
winding-up, liquidation, dissolution, composition or other relief with respect
to its debts or debtors.

“De-REIT Conversion” has the meaning set forth in Section 7.6(a).

“Debt” means the outstanding principal amount set forth in, and evidenced by,
this Agreement and the Note together with all interest accrued and unpaid
thereon and all other sums due to Lender in respect of the Loan under the Note,
this Agreement, the Pledge Agreement or any other Loan Document.

“Debt Service” means, with respect to any particular period of time, the
aggregate interest payments due under the Note relating to such period.

“Default” means the occurrence of any event hereunder or under any other Loan
Document which, but for the giving of notice or passage of time, or both, would
be an Event of Default.

“Default Rate” means, with respect to the Loan, a rate per annum equal to the
lesser of (a) the maximum rate permitted by applicable law, or (b) three percent
(3%) above the Note Rate.

“Deposit Account Control Agreement” means that certain Deposit Account Control
Agreement (Collection and Reserve Accounts) (Mezzanine 3) dated as of the date
hereof, by and among Lender, Borrower, Agent and U.S. Bank, National
Association, as the same may be amended, restated, supplemented, replaced or
otherwise modified from time to time.

“Determination Date” means (a) with respect to any Interest Period prior to the
Interest Period that commences in the month during which the Securitization
Closing Date occurs, two (2) Business Days prior to the day that the applicable
Interest Period commences; (b) with respect to the Interest Period that
commences in the month in which the Securitization Closing Date occurs, the date
that is two (2) Business Days prior to the Securitization Closing Date and
(c) with respect to each Interest Period thereafter, the date that is two
(2) Business Days prior to the day such Interest Period commences, provided
that, notwithstanding the foregoing, Lender shall have the one (1) time right to
change the Determination Date by giving notice of such change to Borrower.

“Disclosure Document” has the meaning set forth in Section 13.4.

“Eligibility Requirements” means, with respect to any Person, that such Person
(i) has total real estate assets (in name or under management) in excess of $1
billion (exclusive of the Property) and, except with respect to a pension
advisory firm or similar fiduciary, capital/statutory surplus or shareholder’s
equity of $500 million, (ii) is regularly engaged in the

 

-25-



--------------------------------------------------------------------------------

business of owning or operating commercial real estate properties; (iii) is not
a Person, or an Affiliate of a Person, named on a list published by the Office
of Foreign Assets Control (“OFAC”) of the United States Treasury Department or
is a Person with whom dealings are prohibited under any OFAC regulations, as
reasonably determined by Lender, (iv) is in compliance with all applicable
United Stated anti-money laundering laws and regulations and OFAC regulations,
including applicable provisions of the Patriot Act, as reasonably determined by
Lender and (v) satisfies all other customary “know-your-customer” requirements
of Lender.

“Eligible Account” means a segregated account which is either (a) an account or
accounts maintained with a federal or state chartered depository institution or
trust company the long term unsecured debt obligations of which are rated by
each of the Rating Agencies (or, if not rated by Fitch, Inc. (“Fitch”),
otherwise acceptable to Fitch, as confirmed in writing that such account would
not, in and of itself, result in a downgrade, qualification or withdrawal of the
then current ratings assigned to any certificates issued in connection with a
Securitization) in its highest rating category at all times or, if the funds in
such account are to be held in such account for less than thirty (30) days, the
short term obligations of which are rated by each of the Rating Agencies (or, if
not rated by Fitch, otherwise acceptable to Fitch, as confirmed in writing that
such account would not, in and of itself, result in a downgrade, qualification
or withdrawal of the then current ratings assigned to any certificates issued in
connection with a Securitization) in its highest rating category at all times or
(b) a segregated trust account or accounts maintained with a federal or state
chartered depository institution or trust company acting in its fiduciary
capacity which, in the case of a state chartered depository institution is
subject to regulations substantially similar to 12 C.F.R. § 9.10(b) whose
long-term senior unsecured debt obligations or other long-term deposits, or the
trustee’s long-term senior unsecured debt obligations or other long-term
deposits, are rated at least “Baa3” by Moody’s, having in either case a combined
capital and surplus of at least $100,000,000 and subject to supervision or
examination by federal and state authority, or otherwise acceptable (as
evidenced by a written confirmation from each Rating Agency that such account
would not, in and of itself, cause a downgrade, qualification or withdrawal of
the then current ratings assigned to any certificates issued in connection with
a Securitization) to each Rating Agency, which may be an account maintained by
Lender or its agents. Eligible Accounts may bear interest. An Eligible Account
will not be evidenced by a certificate of deposit, passbook or other instrument.
Notwithstanding the foregoing, any account held by Wells Fargo, Barclays, or
U.S. Bank, National Association shall be deemed to be an Eligible Account.

“Eligible Institution” means a depository institution or trust company insured
by the Federal Deposit Insurance Corporation, the short term unsecured debt
obligations or commercial paper of which are rated at least “A-1+” by S&P, “P-1”
by Moody’s and “F-1+” by Fitch in the case of accounts in which funds are held
for thirty (30) days or less (or, in the case of accounts in which funds are
held for more than thirty (30) days, the long term unsecured debt obligations of
which are rated at least “AA” by Fitch and S&P and “Aa2” by Moody’s).

“Embargoed Person” has the meaning set forth in Section 4.39.

“Environmental Indemnity” means that certain Amended and Restated Environmental
Indemnity Agreement (Mezzanine 3 Loan), dated as of the date hereof, executed by
Borrower in connection with the Loan for the benefit of Lender, as the same may
be amended, restated, replaced, supplemented or otherwise modified from time to
time.

 

-26-



--------------------------------------------------------------------------------

“Environmental Law” has the meaning set forth in Section 12.5.

“Environmental Liens” has the meaning set forth in Section 12.5.

“Environmental Report” has the meaning set forth in Section 12.5.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time and any successor statutes thereto and applicable regulations
issued pursuant thereto in temporary or final form.

“Event of Default” has the meaning set forth in Section 11.1.

“Excess Cash” means an amount equal to all funds remaining in the Mezzanine Cash
Management Account on each Payment Date, if any, following the disbursements and
application of funds pursuant to Section 10.2(b)(i)-(xiv) hereof.

“Exchange Act” means the Securities and Exchange Act of 1934, as amended.

“Exchange Act Filing” has the meaning set forth in Section 13.4(a).

“Existing Loan Documents” means the “Loan Documents” as defined in the Existing
Mezzanine 3 Loan Agreement.

“Existing Mezzanine 1 Loan Agreement” has the meaning set forth in the Recitals.

“Existing Mezzanine 2 Loan Agreement” has the meaning set forth in the Recitals.

“Existing Mezzanine 3 Loan Agreement” has the meaning set forth in the Recitals.

“Existing Other Mezzanine Loans” has the meaning set forth in the Recitals.

“Existing Other Mezzanine Borrowers” has the meaning set forth in the Recitals.

“Existing Pledge Agreement” has the meaning set forth in the Recitals.

“Existing Wells Fargo Mortgage Loan Agreement” has the meaning set forth in the
Recitals.

“Extended Maturity Date” has the meaning set forth in Section 2.3(b).

“Extension Option” has the meaning set forth in Section 2.3(b).

 

-27-



--------------------------------------------------------------------------------

“Extraordinary Expenses” means any expense incurred in connection with the
Property that is not contained in an approved Annual Budget, including any
contingency line item(s) thereof, to the extent such expenses are first approved
by Wells Fargo Mortgage Loan Lender and Senior Mezzanine Lenders.

“FF&E” means furniture, fixtures and equipment (a) utilized in connection with
the operation of an Individual Property, and (b) not capitalized under GAAP.

“FF&E Replacements” means repairs, replacements and improvements regarding FF&E.

“FIRREA” means the Financial Institutions Reform, Recovery and Enforcement Act
of 1989, as amended from time to time, and the regulations promulgated and
rulings issued thereunder.

“First Extended Maturity Date” has the meaning set forth in Section 2.3(b).

“First Payment Date” means the Payment Date first occurring after the Closing
Date.

“Fitch” means Fitch, Inc.

“Force Majeure Event” means any of the following: acts of God, governmental
restrictions, stays, judgments, orders, decrees, enemy actions, terrorism, civil
commotion, fire, casualty or other similar events beyond the reasonable control
of Remington and/or its Affiliates; provided that, with respect to any of such
events or circumstances, for the purposes of this Agreement, (i) a Force Majeure
Event shall exist only so long as Remington and/or its Affiliates are
continuously and diligently using commercially reasonable efforts to minimize
the effect and duration thereof; and (ii) a Force Majeure Event shall not
include the unavailability or insufficiency of funds.

“Foreign Lender” means, with respect to any Borrower, any Lender that is
organized under the laws of a jurisdiction other than that in which such
Borrower is resident for tax purposes. For purposes of this definition, the
United States, each State thereof and the District of Columbia shall be deemed
to constitute a single jurisdiction.

“Foreign Taxes” has the meaning set forth in Section 2.3(f)(ii).

“Franchise Agreement” means, with respect to any Individual Property, (a) any
franchise, trademark and/or license agreement entered into by a Mortgage Loan
Borrower or Maryland Owner with respect to its Individual Property and the
applicable Franchisor as more particularly described on Schedule IX attached
hereto, (b) a franchise, trademark and/or license agreement (if any) with a
Qualified Franchisor, which franchise, trademark and/or license agreement shall
be reasonably acceptable in form and substance to Lender at such time, or (c) if
the context requires, a replacement Franchise Agreement executed in accordance
with the provisions of Section 5.24 hereof, in each case as the same may be
amended, restated or modified from time to time subject to the provisions of
this Agreement.

 

-28-



--------------------------------------------------------------------------------

“Franchisor” means (a) any entity that is a franchisor or licensor pursuant to a
Franchise Agreement affecting an Individual Property as of the date hereof or
(b) a Qualified Franchisor that is the franchisor or licensor under a Franchise
Agreement entered into in accordance with the terms and conditions of this
Agreement.

“Franchisor Comfort Letters” means the comfort letter from Franchisor under each
Franchise Agreement delivered in connection with this Agreement, as the same may
be amended, restated, supplemented, replaced or otherwise modified from time to
time.

“GAAP” means generally accepted accounting principles in the United States of
America as of the date of the applicable financial report.

“Governmental Authority” means any court, board, agency, department, commission,
office or other authority of any nature whatsoever for any governmental unit
(federal, state, county, municipal, city, town, special district or otherwise)
whether now or hereafter in existence.

“Ground Lease Buyout” has the meaning set forth in Section 5.26(b).

“Ground Leases” means, collectively, those certain leases described on Schedule
V attached hereto.

“Ground Lessor” means the respective ground lessor under each of the Ground
Leases.

“Guaranteed Obligations” has the meaning set forth in the Guaranty.

“Guaranty” means that certain Mezzanine 3 Guaranty and Indemnity Agreement dated
as of the date hereof given by Sponsor to Lender, as the same may be amended,
restated, supplemented, modified or replaced from time to time.

“Guaranty Cap” has the meaning set forth in the Guaranty.

“Hazardous Materials” has the meaning set forth in Section 12.5.

“Highland” means Highland Hospitality, L.P., a Delaware limited partnership.

“Hilton Manager” means Hilton Worldwide, Inc., a Delaware corporation, or such
other substitute manager that is a Qualified Manager and assumes, to extent
permitted by, and in accordance with, this Agreement, the management of the
Individual Properties that are being managed by a Hilton Manager as of the date
hereof.

“Hyatt Manager” means Hyatt Corporation (or its Affiliate), or such other
substitute manager that is a Qualified Manager and assumes, to extent permitted
by, and in accordance with, this Agreement, the management of the Individual
Properties that are being managed by a Hyatt Manager as of the date hereof.

 

-29-



--------------------------------------------------------------------------------

“Hyatt Windwatch Property” means the Individual Property commonly known as the
“Hyatt Windwatch” and located at 1717 Motor Parkway, Hauppauge, NY 11788.

“Improvements” has the meaning set forth in the granting clause of each
Mortgage.

“Indemnified Liabilities” has the meaning set forth in Section 14.1.

“Indemnified Parties” means (a) Lender, (b) any prior owner or holder of the
Loan or Participations in the Loan, (c) any servicer or prior servicer of the
Loan, (d) any Investor or any prior Investor in any Securities, (e) any
trustees, custodians or other fiduciaries who hold or who have held a full or
partial interest in the Loan for the benefit of any Investor or other third
party, (f) any receiver or other fiduciary appointed in a foreclosure or other
Creditors’ Rights Laws proceeding, (g) any holder of the Note or any interest
therein, and (h) any past, present and future subsidiaries, affiliates,
divisions, directors, shareholders, officers, employees, partners, members,
managers, representatives, advisors, servicers, attorneys and agents and each of
their respective heirs, transferees, executors, administrators, personal
representatives, legal representatives, predecessors, successors and assigns of
any and all of the foregoing (including any successors by merger, consolidation
or acquisition of all or a substantial portion of such Person’s assets and
business), in all cases whether during the term of the Loan or as part of or
following a foreclosure of the Collateral.

“Independent Director” means an individual who is provided by CT Corporation,
Corporation Service Company, National Registered Agents, Inc., Wilmington Trust
Company, Stewart Management Company, Global Securitization Services, LLC, Lord
Securities Corporation or, if none of those companies is then providing
professional Independent Directors, another nationally-recognized company
reasonably approved by Lender, provided that in each case such provider (i) is
not an Affiliate of Borrower and (ii) provides professional Independent
Directors and other corporate services in the ordinary course of its business (a
“Professional Independent Director”), and which individual is duly appointed as
a member of the board of directors or board of managers of such corporation or
limited liability company and is not, and has not within the immediately
preceding five (5) years been, and will not while serving as Independent
Director be, any of the following:

(i) a member, partner, equityholder, manager, director, officer or employee of
Borrower, any SPE Component Entity, or any of their respective equityholders or
Affiliates, including without limitation, Mortgage Loan Borrower or any Other
Mezzanine Borrower (other than as an Independent Director of Borrower or any
Affiliate of Borrower that is not in the chain of ownership of Borrower
(regardless of the number of tiers of ownership) and that is required by a
creditor to be a single purpose bankruptcy remote entity, provided that such
Independent Director is employed by a company that routinely provides
professional independent directors or managers in the ordinary course of its
business);

(ii) a creditor, supplier or service provider (including provider of
professional services) to Borrower, any SPE Component Entity, or any of their
respective equityholders or Affiliates (other than as an independent manager or
director of Borrower or any Affiliate of Borrower that is not in the chain of
ownership of Borrower (regardless of the number of tiers of ownership));

 

-30-



--------------------------------------------------------------------------------

(iii) a family member of any such member, partner, equityholder, manager,
director, officer, employee, creditor, supplier or service provider; or

(iv) a Person that Controls (whether directly, indirectly or otherwise) any of
(i), (ii) or (iii) above.

A natural person who otherwise satisfies the foregoing definition other than
subparagraph (i) by reason of being the Independent Director of a “special
purpose entity” that is an Affiliate of Borrower shall be qualified to serve as
an Independent Director, provided that the fees that such individual earns from
serving as Independent Directors of such Affiliates in any given year constitute
in the aggregate less than five percent (5%) of such individual’s annual income
for that year.

“Individual Property” and “Individual Properties” means, individually and/or
collectively as the context may require, each Wells Fargo Mortgage Loan Property
and CIGNA Mortgage Loan Property, as the same are more particularly described on
Schedule I(b) and I(c) attached hereto, together with the respective
Improvements thereon and all property of any nature owned and/or leased by the
applicable Individual Property Owner, and including each Maryland Property, and
encumbered by the Mortgage Loan, together with all rights pertaining to such
property and improvements.

“Individual Property Owner” means, (i) with respect to each Wells Fargo Mortgage
Loan Property, the Wells Fargo Mortgage Loan Property Owner identified on
Schedule I(b) hereto as having title to such Wells Fargo Mortgage Loan Property,
and (ii) with respect to each CIGNA Mortgage Loan Property, the CIGNA Mortgage
Loan Property Owner identified on Schedule I(c) hereto as having title to such
CIGNA Mortgage Loan Property.

“Insurance Premiums” means the premiums payable under the Mortgage Loan Required
Policies and the other Policies required to be obtained and maintained pursuant
to Section 8.1 hereof.

“Insurance Proceeds” has the meaning set forth in Section 8.4(b).

“Intercreditor Agreement” means that certain Amended and Restated Intercreditor
Agreement dated as of the date hereof among Lender, Wells Fargo Mortgage Loan
Lender and the Other Mezzanine Lenders, as the same may be amended, restated,
supplemented or replaced from time to time.

“Interest Bearing Accounts” means, collectively, the CIGNA Property Capital
Replacement Reserve Account, the CIGNA Property FF&E Replacement Reserve
Account, the CIGNA Property Ground Rent Reserve Account, the CIGNA Property Tax
and Insurance Reserve Account, the Mezzanine Debt Yield Reserve Account and the
Borrower Residual Account.

 

-31-



--------------------------------------------------------------------------------

“Interest Period” means (a) with respect to the Payment Date occurring in April
2011, the period from and after the Closing Date through and including April 8,
2011, and (b) with respect to the Payment Date occurring in May 2011 and each
Payment Date thereafter, the period from the ninth (9th) day of each calendar
month through and including the eighth (8th) day of the following calendar
month, or such other date as determined by Lender pursuant to Section 2.2(d)
hereof.

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended, as
it may be further amended from time to time, and any successor statutes thereto,
and applicable U.S. Department of Treasury regulations issued pursuant thereto
in temporary or final form.

“Investor” has the meaning set forth in Section 13.3.

“Issuer Group” has the meaning set forth in Section 13.6.

“Issuer Person” has the meaning set forth in Section 13.6.

“JV Agreement” means that certain Limited Liability Company Agreement of PIMHH
dated as of the Closing Date by and between PRISA LLC and Ashford Sponsor.

“L/C Eligible Institution” means a federal or state chartered depository
institution or trust company insured by the Federal Deposit Insurance
Corporation the short term unsecured debt obligations or commercial paper of
which are rated at least A-1 by S&P, P-1 by Moody’s and F-1 by Fitch (directly
or through third party credit enhancement) in the case of accounts in which
funds are held for thirty (30) days or less or, in the case of Letters of Credit
or accounts in which funds are held for more than thirty (30) days, the long
term unsecured debt obligations of which are rated at least “A” by Fitch and S&P
and “A2” by Moody’s (directly or through third party credit enhancement).

“Lease” has the meaning set forth in each respective Mortgage, but shall
exclude, for all purposes other than the assignment of Wells Fargo Mortgage Loan
Borrower’s interest for security purposes under any of the Wells Fargo Mortgage
Loan Documents, (a) arrangements with any hotel guest (which includes
individuals as well as Persons booking rooms under group contracts provided that
the same are not for in excess of four (4) months in duration) residing at the
hotel operated on the Property and (b) arrangements with vending machine
operators and owners of equipment (including laundry equipment), if any, where
the contractual arrangement includes a split of revenues between Borrower and
the owner of the equipment and such owner has no right to occupy any portion of
the Property other than to house and service such equipment. “Lease” shall not
include any Operating Lease.

“Legal Requirements” means all statutes, laws, rules, orders, regulations,
ordinances, judgments, decrees and injunctions of Governmental Authorities
affecting any Loan Party, the Collateral or any portion thereof, the Other
Senior Mezzanine Collateral or any portion thereof or any Individual Property or
any portion thereof, or the construction, use, alteration or operation thereof,
whether now or hereafter enacted and in force, and all permits, licenses,
authorizations and regulations relating thereto, and all covenants, agreements,
restrictions and encumbrances contained in any instruments, either of record or
known to Borrower, at any time

 

-32-



--------------------------------------------------------------------------------

in force affecting any Loan Party, the Collateral, the Other Senior Mezzanine
Collateral or any portion thereof, or any Individual Property or any part
thereof, including any which may (a) require repairs, modifications or
alterations in or to any Individual Property or any part thereof, or (b) in any
way limit the use and enjoyment thereof.

“Letter of Credit” means an irrevocable, unconditional, transferable, clean
sight draft letter of credit acceptable to Lender and the Rating Agencies
(either an evergreen letter of credit or one which does not expire until at
least thirty (30) Business Days after the Maturity Date) in favor of Lender and
entitling Lender to draw thereon in New York, New York, issued by a domestic L/C
Eligible Institution or the U.S. agency or branch of a foreign L/C Eligible
Institution. If at any time the bank issuing any such Letter of Credit shall
cease to be an L/C Eligible Institution, Lender shall notify Borrower and, if a
new Letter of Credit is not provided by a L/C Eligible Institution within
two (2) Business Days, Lender has the right immediately to draw down the same in
full and hold the proceeds of such draw in accordance with the applicable
provisions hereof.

“Liabilities” means any and all claims, demands, any violations of law, whether
federal, state, local, statutory, foreign, common law, or any other law, rule or
regulation, any and all other obligations, suits, judgments, damages, losses,
debts, rights, remedies, causes of action, and liabilities of any nature
whatsoever (including attorneys’, accountants’, consultants’ and expert witness’
fees and expenses), whether liquidated or unliquidated, fixed or contingent,
accrued or un-accrued, matured or unmatured, known or unknown, suspected or
unsuspected, foreseen or unforeseen, now existing or hereafter arising, at law,
in equity, or otherwise.

“LIBOR” means with respect to each Interest Period, the rate for deposits in
U.S. Dollars, for a period equal to one month, which appears on the Dow Jones
Market Service (formerly Telerate) Page 3750 as of 11:00 a.m., London time, on
the related Determination Date. If such rate does not appear on Dow Jones Market
Service Page 3750, the rate for that Interest Period shall be determined on the
basis of the rates at which deposits in Dollars are offered by any four major
reference banks in the London interbank market selected by Lender to provide
such bank’s offered quotation of such rates at approximately 11:00 a.m., London
time, on the related Determination Date to prime banks in the London interbank
market for a period of one month, commencing on the first day of such Interest
Period and in an amount that is representative for a single such transaction in
the relevant market at the relevant time. Lender shall request the principal
London office of any four major reference banks in the London interbank market
selected by Lender to provide a quotation of such rates, as offered by each such
bank. If at least two such quotations are provided, the rate for that Interest
Period shall be the arithmetic mean of the quotations. If fewer than two
quotations are provided as requested, the rate for that Interest Period shall be
the arithmetic mean of the rates quoted by major banks in New York City selected
by Lender, at approximately 11:00 a.m., New York City time, on the Determination
Date with respect to such Interest Period for loans in Dollars to leading
European banks for a period equal to one month, commencing on the first day of
such Interest Period and in an amount that is representative for a single
transaction in the relevant market at the relevant time. Lender shall determine
LIBOR for each Interest Period and the determination of LIBOR by Lender shall be
binding upon Borrower absent manifest error. Any quotation of rates shall, if
rounded up, be rounded to the nearest 1/1000 of 1%.

 

-33-



--------------------------------------------------------------------------------

“LIBOR Floor Amount” means (i) from the date hereof to but not including the
first (1st) anniversary of the Closing Date, 0.50% and (ii) thereafter, 1.0%.

“LIBOR Loan” means the Loan at such time as interest thereon accrues at the
LIBOR Rate.

“LIBOR Margin” means 950 basis points per annum.

“LIBOR Rate” means the rate per annum equal to the sum of (i) the greater of
(A) LIBOR and (B) the LIBOR Floor Amount plus (ii) the LIBOR Margin.

“Lien” means any mortgage, deed of trust, lien, pledge, hypothecation,
assignment, security interest, or any other encumbrance, charge or transfer of,
on or affecting any Borrower, Other Senior Mezzanine Borrower, any Mortgage Loan
Borrower or Maryland Owner, the Collateral, the Other Senior Mezzanine
Collateral or any portion thereof or any interest therein, any Individual
Property or any portion thereof or any interest therein, including any
conditional sale or other title retention agreement, any financing lease having
substantially the same economic effect as any of the foregoing, the filing of
any financing statement, and mechanic’s, materialmen’s and other similar liens
and encumbrances.

“Liquidation Event” has the meaning set forth in Section 2.4(f).

“LLC Agreement” has the meaning set forth in Section 6.1(c).

“Loan” has the meaning set forth in the Recitals.

“Loan Documents” means, collectively, this Agreement, the Note, the Pledge
Agreement, the Guaranty, the Environmental Indemnity, the Subordination of
Management Agreements, Franchisor Comfort Letters, the Collateral Assignments of
Interest Rate Cap, the Contribution Amendment, the Deposit Account Control
Agreement, the Post-Closing Letter, the Release and Indemnity and any and all
other documents, agreements and certificates executed and/or delivered in
connection with the Loan, as the same may be amended, restated, replaced,
supplemented or otherwise modified from time to time.

“Loan Party” means, collectively, each Mortgage Loan Borrower, Maryland Owner,
Mortgage SPE Component Entity, Borrower, SPE Component Entity, Other Mezzanine
Borrower, Other Mezzanine SPE Component Entity, Borrower Principal, PRISA LLC,
Sponsor and Affiliated Manager.

“Major Lease” means as to any Individual Property (i) any Lease which,
individually or when aggregated with all other leases at the related Individual
Property with the same Tenant or its Affiliate, accounts for greater than 10,000
rentable square feet or (ii) any Lease which contains any option, offer, right
of first refusal or other similar entitlement to acquire all or any portion of
the related Individual Property, or (iii) any instrument guaranteeing or
providing credit support for any Lease meeting the requirements of (i) or
(ii) above.

“Management Agreement” means, with respect to any Individual Property, (a) any
existing management agreement entered into by a Mortgage Loan Borrower or
Maryland

 

-34-



--------------------------------------------------------------------------------

Owner with respect to its Individual Property and the applicable Manager which
is more particularly described on Schedule X attached hereto, or (b) if the
context requires, a replacement Management Agreement executed in accordance with
the provisions of Section 5.14 hereof, in each case as the same may be amended,
restated or modified from time to time subject to the provisions of this
Agreement.

“Manager” means, collectively, (a) Remington, McKibbon Manager, Hilton Manager,
Hyatt Manager and Marriott Manager, or (b) a Qualified Manager who is then
managing any Individual Property in accordance with the terms and provisions of
this Agreement.

“Manager Additional FF&E Escrows” has the meaning set forth in Section 9.3(b).

“Marriott Manager” means Marriott Hotel Services Inc.; The Ritz-Carlton Hotel
Company, L.L.C.; and Courtyard Management Corporation, or such other substitute
manager that is a Qualified Manager and assumes, to extent permitted by, and in
accordance with, this Agreement, the management of the Individual Properties
that are being managed by a Marriott Manager as of the date hereof.

“Maryland Borrower” has the meaning set forth in the Wells Fargo Mortgage Loan
Agreement.

“Maryland Owner” has the meaning set forth in the Recitals.

“Maryland Owner Indebtedness” has the meaning set forth in the Mortgage related
to the Maryland Property.

“Maryland Property” means, individually or collectively, the Individual
Properties located in the State of Maryland and listed on Schedule I(b) attached
hereto.

“Material Adverse Effect” means, any material adverse change in (i) the business
operations or financial condition of any Borrower, any Other Senior Mezzanine
Borrower, Mortgage Loan Borrower or Maryland Owner, (ii) the ability of
Borrower, any Other Senior Mezzanine Borrower, Mortgage Loan Borrower or
Maryland Owner to repay the principal and interest on the Loan, any Other Senior
Mezzanine Loan or the Mortgage Loan (as applicable) as it becomes due, (iii) the
ability of Borrower, any Other Senior Mezzanine Borrower, Mortgage Loan
Borrower, Maryland Owner or Sponsor to satisfy its obligations under the Loan
Documents, any Other Senior Mezzanine Loan Documents or the Mortgage Loan
Documents (as applicable), to which it is a party, (iv) the value of any
Individual Property, the Other Senior Mezzanine Collateral or the Collateral or
(v) the value of the Properties taken as a whole.

“Material Capital Replacement Disruption” means the determination by Lender, in
its reasonable discretion, that a material disruption has occurred and is
continuing in the normal operation of an Individual Property as a result of the
performance of significant Capital Replacements at such Individual Property.

“Maturity Date” means the Stated Maturity Date, as such date may be extended to
an Extended Maturity Date pursuant to Section 2.3(b) hereof, or such other date
on which the outstanding principal balance of the Loan becomes due and payable
as herein provided, whether at such Stated Maturity Date, by declaration of
acceleration or otherwise.

 

-35-



--------------------------------------------------------------------------------

“Maximum Legal Rate” means the maximum nonusurious interest rate, if any, that
at any time or from time to time may be contracted for, taken, reserved, charged
or received on the indebtedness evidenced by the Note and as provided for herein
or the other Loan Documents, under the laws of such state or states whose laws
are held by any court of competent jurisdiction to govern the interest rate
provisions of the Loan.

“McKibbon Manager” means McKibbon Management, LLC, a Georgia limited liability
company, or such other substitute manager that is Qualified Manager and assumes
the management of the Individual Properties known as the Courtyard Savannah
Historic District located in Savannah Georgia and the Residence Inn Tampa
Downtown located in Tampa, Florida.

“Member” has the meaning set forth in Section 6.1(c).

“Mezzanine Allocated Loan Amount” means, collectively, the Allocated Loan
Amount, the Mezzanine 1 Allocated Loan Amount, the Mezzanine 2 Allocated Loan
Amount, and the Mezzanine 4 Allocated Loan Amount.

“Mezzanine Borrower” means, individually or collectively as the context may
require, Borrower, Mezzanine 1 Borrower, Mezzanine 2 Borrower and Mezzanine 4
Borrower, together with their respective successors and permitted assigns.

“Mezzanine Cash Management Account” has the meaning set forth in
Section 10.1(a).

“Mezzanine Debt Service” means, collectively, for any particular period of time,
the aggregate amount of Debt Service, Mezzanine 1 Debt Service, Mezzanine 2 Debt
Service and Mezzanine 4 Debt Service relating to such period.

“Mezzanine Debt Yield Reserve Account” has the meaning set forth in Section 9.8.

“Mezzanine Debt Yield Reserve Funds” has the meaning set forth in Section 9.8.

“Mezzanine Lenders” means, collectively, Lender, Mezzanine 1 Lender, Mezzanine 2
Lender and Mezzanine 4 Lender, together with their respective successors and
assigns.

“Mezzanine Loan Agreements” means, collectively, this Agreement, the Mezzanine 1
Loan Agreement, the Mezzanine 2 Loan Agreement and the Mezzanine 4 Loan
Agreement.

“Mezzanine Loan Default” means an Event of Default, a Mezzanine 1 Loan Default,
a Mezzanine 2 Loan Default and a Mezzanine 4 Loan Default.

 

-36-



--------------------------------------------------------------------------------

“Mezzanine Loan Documents” means, collectively, the Loan Documents, the
Mezzanine 1 Loan Documents, the Mezzanine 2 Loan Documents and the Mezzanine 4
Loan Documents.

“Mezzanine Loans” means, collectively, the Loan, the Mezzanine 1 Loan, the
Mezzanine 2 Loan and the Mezzanine 4 Loan.

“Mezzanine Minimum Release Amount” means, with respect to any Individual
Property, the sum of (i) the Minimum Release Amount, (ii) the Mezzanine 1
Minimum Release Amount, (iii) the Mezzanine 2 Minimum Release Amount, and
(iv) the Mezzanine 4 Minimum Release Amount.

“Mezzanine 1 Agent” means the “Agent” as defined in the Mezzanine 1 Loan
Agreement.

“Mezzanine 1 Allocated Loan Amount” means the “Allocated Loan Amount” for an
Individual Property as defined in the Mezzanine 1 Loan Agreement.

“Mezzanine 1 Borrower” has the meaning set forth in the Recitals.

“Mezzanine 1 Cash Management Account” means the “Mezzanine Cash Management
Account” as defined in the Mezzanine 1 Loan Agreement.

“Mezzanine 1 Cash Management Bank” means the “Mezzanine Cash Management Bank” as
defined in the Mezzanine 1 Loan Agreement.

“Mezzanine 1 Collateral” means the “Collateral” as defined in the Mezzanine 1
Loan Agreement.

“Mezzanine 1 Guaranty” means the “Guaranty” as defined in the Mezzanine 1 Loan
Agreement.

“Mezzanine 1 Lender” has the meaning set forth in the Recitals.

“Mezzanine 1 Loan” has the meaning set forth in the Recitals.

“Mezzanine 1 Loan Agreement” has the meaning set forth in the Recitals.

“Mezzanine 1 Loan Debt Service” means “Debt Service” as defined in the Mezzanine
1 Loan Agreement.

“Mezzanine 1 Loan Default” means an “Event of Default” as defined in the
Mezzanine 1 Loan Agreement.

“Mezzanine 1 Loan Documents” means all documents evidencing the Mezzanine 1 Loan
and all documents executed and/or delivered in connection therewith, as the same
may be amended, restated, replaced, supplemented or otherwise modified, from
time to time.

 

-37-



--------------------------------------------------------------------------------

“Mezzanine 1 Minimum Release Amount” means the “Minimum Release Amount” as
defined in the Mezzanine 1 Loan Agreement.

“Mezzanine 1 Note” means the “Note” as defined in the Mezzanine 1 Loan
Agreement.

“Mezzanine 1 Operating Agreement” means the “Borrower Operating Agreement” as
defined in the Mezzanine 1 Loan Agreement.

“Mezzanine 1 Pledge Agreement” means the “Pledge Agreement” as defined in the
Mezzanine 1 Loan Agreement.

“Mezzanine 1 Pledged Company Interests” means “Pledged Company Interests” as
defined in the Mezzanine 1 Pledge Agreement.

“Mezzanine 1 Release Amount” means “Release Amount” as defined in the
Mezzanine 1 Loan Agreement.

“Mezzanine 1 Replacement Reserve Funds” means the “CIGNA Property Replacement
Reserve Funds” as defined in the Mezzanine 1 Loan Agreement.

“Mezzanine 1 Reserve Accounts” means “Reserve Accounts” as defined in the
Mezzanine 1 Loan Agreement.

“Mezzanine 1 Reserve Funds” means “Reserve Funds” as defined in the Mezzanine 1
Loan Agreement.

“Mezzanine 1 SPE Component Entity” means “SPE Component Entity” as defined in
the Mezzanine 1 Loan Agreement.

“Mezzanine 2 Agent” means the “Agent” as defined in the Mezzanine 2 Loan
Agreement.

“Mezzanine 2 Allocated Loan Amount” means the “Allocated Loan Amount” for an
Individual Property as defined in the Mezzanine 2 Loan Agreement.

“Mezzanine 2 Borrower” has the meaning set forth in the Recitals.

“Mezzanine 2 Cash Management Account” means the “Mezzanine Cash Management
Account” as defined in the Mezzanine 2 Loan Agreement.

“Mezzanine 2 Collateral” means the “Collateral” as defined in the Mezzanine 2
Loan Agreement.

“Mezzanine 2 Guaranty” means the “Guaranty” as defined in the Mezzanine 2 Loan
Agreement.

“Mezzanine 2 Lender” has the meaning set forth in the Recitals.

 

-38-



--------------------------------------------------------------------------------

“Mezzanine 2 Loan” has the meaning set forth in the Recitals.

“Mezzanine 2 Loan Agreement” means that certain Amended and Restated Mezzanine 2
Loan Agreement, dated as of the date hereof, between Mezzanine 2 Borrower and
Mezzanine 2 Lender, as the same may be further amended, restated, replaced,
supplemented or otherwise modified, from time to time.

“Mezzanine 2 Loan Debt Service” means “Debt Service” as defined in the Mezzanine
2 Loan Agreement.

“Mezzanine 2 Loan Default” means an “Event of Default” as defined in the
Mezzanine 2 Loan Agreement.

“Mezzanine 2 Loan Documents” means all documents evidencing the Mezzanine 2 Loan
and all documents executed and/or delivered in connection therewith, as the same
may be amended, restated, replaced, supplemented or otherwise modified, from
time to time.

“Mezzanine 2 Minimum Release Amount” means the “Minimum Release Amount” as
defined in the Mezzanine 2 Loan Agreement.

“Mezzanine 2 Minimum Release Amount” means “Minimum Release Amount” as defined
in the Mezzanine 2 Loan Agreement.

“Mezzanine 2 Note” means the “Note” as defined in the Mezzanine 2 Loan
Agreement.

“Mezzanine 2 Operating Agreement” means the “Borrower Operating Agreement” as
defined in the Mezzanine 2 Loan Agreement.

“Mezzanine 2 Pledge Agreement” means the “Pledge Agreement” as defined in the
Mezzanine 2 Loan Agreement.

“Mezzanine 2 Pledged Company Interests” means “Pledged Company Interests” as
defined in the Mezzanine 2 Pledge Agreement.

“Mezzanine 2 Release Amount” means “Release Amount” as defined in the
Mezzanine 2 Loan Agreement.

“Mezzanine 2 Replacement Reserve Funds” means the “CIGNA Property Replacement
Reserve Funds” as defined in the Mezzanine 2 Loan Agreement.

“Mezzanine 2 Reserve Accounts” means “Reserve Accounts” as defined in the
Mezzanine 2 Loan Agreement.

“Mezzanine 2 Reserve Funds” means “Reserve Funds” as defined in the Mezzanine 2
Loan Agreement.

 

-39-



--------------------------------------------------------------------------------

“Mezzanine 2 SPE Component Entity” means “SPE Component Entity” as defined in
the Mezzanine 2 Loan Agreement.

“Mezzanine 4 Allocated Loan Amount” means the “Allocated Loan Amount” for an
Individual Property as defined in the Mezzanine 4 Loan Agreement.

“Mezzanine 4 Borrower” means, collectively, the entities identified as
“Mezzanine 4 Borrower” on Schedule VI attached hereto, each a Delaware limited
liability company, together with their respective successors and permitted
assigns.

“Mezzanine 4 Cash Management Account” means the “Mezzanine Cash Management
Account” as defined in the Mezzanine 4 Loan Agreement.

“Mezzanine 4 Collateral” means “Collateral” as defined in the Mezzanine 4 Loan
Agreement.

“Mezzanine 4 Lender” means GSRE III LTD., a Cayman Islands exempt company,
together with its successors and assigns.

“Mezzanine 4 Loan” means that certain loan in the outstanding principal amount
of $18,424,907.00, held by Mezzanine 4 Lender and evidenced by the Mezzanine 4
Note, as such amount may be increased or decreased from time to time after the
date hereof.

“Mezzanine 4 Loan Agreement” means that certain Amended and Restated Mezzanine 4
Loan Agreement, dated as of the date hereof, between Mezzanine 4 Borrower and
Mezzanine 4 Lender, as the same may be further amended, restated, replaced,
supplemented or otherwise modified, from time to time.

“Mezzanine 4 Loan Default” means an “Event of Default” as defined in the
Mezzanine 4 Loan Agreement.

“Mezzanine 4 Loan Documents” means all documents evidencing the Mezzanine 4 Loan
and all documents executed and/or delivered in connection therewith, as the same
may be amended, restated, replaced, supplemented or otherwise modified, from
time to time.

“Mezzanine 4 Minimum Release Amount” means the “Minimum Release Amount” as
defined in the Mezzanine 4 Loan Agreement.

“Mezzanine 4 Note” means the “Note” as defined in the Mezzanine 4 Loan
Agreement.

“Mezzanine 4 SPE Component Entity” means “SPE Component Entity” as defined in
the Mezzanine 4 Loan Agreement.

“Mezzanine 6 Foreclosure” has the meaning set forth in the Recitals.

 

-40-



--------------------------------------------------------------------------------

“Mezzanine 6 Lender” means PIM Ashford Subsidiary II LLC, a Delaware limited
liability company, together with its successors and assigns.

“Minimum Release Amount” means, with respect to each Individual Property, an
amount equal to 115% of the Allocated Loan Amount with respect to such
Individual Property.

“Mold” has the meaning set forth in Section 12.5.

“Moody’s” means Moody’s Investor Services, Inc.

“Mortgage” means individually or collectively, as the context may require, the
Wells Fargo Mortgage and the CIGNA Mortgage.

“Mortgage Collateral” means the Properties and any other collateral security for
any Mortgage Loan.

“Mortgage Guaranty” means the “Guaranty” as defined in the Wells Fargo Mortgage
Loan Agreement.

“Mortgage Loan” has the meaning set forth in the Recitals.

“Mortgage Loan Allocated Loan Amount” means, (i) with respect to each Wells
Fargo Mortgage Loan Property, the “Allocated Loan Amount” for such Property as
defined in the Wells Fargo Mortgage Loan Agreement; and (ii) with respect to
each CIGNA Mortgage Loan Property, the “allocated loan amount” for such
Individual Property under the applicable Mortgage Loan Documents (or if the
applicable CIGNA Mortgage Loan does not include a concept of “allocated loan
amount”, the amount necessary to pay such CIGNA Mortgage Loan in full in
accordance with the applicable Mortgage Loan Documents).

“Mortgage Loan Borrower” means individually and/or collectively, as the context
may require, Wells Fargo Mortgage Loan Borrower and CIGNA Mortgage Loan
Borrower.

“Mortgage Loan Borrower Operating Agreement” means, individually and/or
collectively as the context may require, the amended and restated limited
liability company operating agreement or amended and restated limited
partnership agreement, as applicable, of any Mortgage Loan Borrower dated the
date hereof, as the same may be further amended, restated, replaced,
supplemented or otherwise modified from time to time in accordance with the
terms of the Loan Documents and the applicable Mortgage Loan Documents.

“Mortgage Loan Cash Management Account” means, individually and/or collectively
as the context requires, (i) with respect to the Wells Fargo Mortgage Loan, the
“Cash Management Account” as defined in the Wells Fargo Mortgage Loan Agreement,
and (ii) with respect to each CIGNA Mortgage Loan, such cash management,
deposit, clearing, lockbox and/or similar account, if any, into which is
deposited all or any portion of Operating Income in respect of the Individual
Properties covered thereby.

“Mortgage Loan Collateral” has the meaning set forth in the Guaranty.

 

-41-



--------------------------------------------------------------------------------

“Mortgage Loan Debt Service” means, with respect to any particular period of
time, the aggregate Wells Fargo Mortgage Loan Debt Service and CIGNA Mortgage
Loan Debt Service relating to such period.

“Mortgage Loan Default” means (i) with respect to the Wells Fargo Mortgage Loan,
a Wells Fargo Mortgage Loan Default, and (ii) with respect to each CIGNA
Mortgage Loan, an “Event of Default” under and as defined in the related
Mortgage Loan Documents or, if the related Mortgage Loan Documents do not
include a definition of “Event of Default”, a default thereunder that has
continued beyond any applicable grace, notice and/or cure periods provided
therein.

“Mortgage Loan Documents” means individually and/or collectively, as the context
may require, (i) with respect to the Wells Fargo Mortgage Loan, the “Loan
Documents” as defined in the Wells Fargo Mortgage Loan Agreement, and (ii) with
respect to each CIGNA Mortgage Loan, the loan documents evidencing and/or
securing such CIGNA Mortgage Loan.

“Mortgage Loan Lender” means individually and/or collectively, as the context
may require, (i) with respect to the Wells Fargo Mortgage Loan, Wells Fargo
Mortgage Loan Lender, and (ii) with respect to each CIGNA Mortgage Loan, CIGNA
Mortgage Lender.

“Mortgage Loan Release Amount” means, with respect to each Individual Property
that (i) secures the Wells Fargo Mortgage Loan, the “Release Amount” for such
Individual Property under and as defined in the Wells Fargo Mortgage Loan
Agreement, and (ii) secures a CIGNA Mortgage Loan, the aggregate “release
amount” for such Individual Property under the applicable Mortgage Loan
Documents (or if the applicable CIGNA Mortgage Loan does not include a concept
of “allocated loan amount” or “release amount”, the amount necessary to repay
such CIGNA Mortgage Loan in full in accordance with the applicable Mortgage Loan
Documents).

“Mortgage Loan Required Policies” means (A) the “Policies” as defined in the
Wells Fargo Mortgage Loan Agreement, which Wells Fargo Mortgage Loan Borrower is
required to maintain under the terms thereof and (B) the insurance policies
which each CIGNA Mortgage Loan Borrower is required to maintain under the terms
of the applicable CIGNA Mortgage Loan Documents.

“Mortgage Loan Reserve Accounts” means, collectively, (i) with respect to the
Wells Fargo Mortgage Loan, the “Reserve Accounts” under and as defined in the
Wells Fargo Mortgage Loan Agreement, and (ii) with respect to each CIGNA
Mortgage Loan, the escrow and/or reserve accounts established under the
applicable CIGNA Mortgage Loan Documents.

“Mortgage Loan Reserve Funds” means, collectively, (i) with respect to the Wells
Fargo Mortgage Loan, the “Reserve Funds” under and as defined in the Wells Fargo
Mortgage Loan Agreement, and (ii) with respect to each CIGNA Mortgage Loan, the
escrows and/or reserves established under the applicable CIGNA Mortgage Loan
Documents, including the CIGNA Princeton Debt Service Reserve.

“Mortgage SPE Component Entity” means (i) “SPE Component Entity” as defined in
the Wells Fargo Mortgage Loan Agreement and (ii) if a CIGNA Mortgage Loan

 

-42-



--------------------------------------------------------------------------------

Borrower is a limited partnership or limited liability company, each general
partner thereof in the case of a limited partnership, or the managing member
thereof in the case of a limited liability company.

“Net Cash Flow” means, as of any date of determination, the Net Operating Income
(excluding interest on credit accounts) for the immediately preceding twelve
(12) month period for those Properties subject to the Lien of a Mortgage as of
such date of determination, as reasonably determined by Lender, less (without
duplication): (i) deemed contributions to escrows or reserves for FF&E
Replacements equal to four percent (4%) of total gross revenue for the
Properties for such period and (ii) the greater of (x) base management fees of
two and one-half percent (2.5%) of total gross revenue for the Properties or
(y) the actual base management fees plus any incentive management fees which are
not subordinated to the payments under the Loan and the Other Mezzanine Loans
for the Properties.

“Net Liquidation Proceeds After Debt Service” means with respect to any
Liquidation Event, all amounts paid to or received by or on behalf of Mortgage
Loan Borrower or Maryland Owner in connection with such Liquidation Event,
including proceeds from a foreclosure or other sale or disposition by Mortgage
Loan Lender in connection with the exercise of its rights or remedies under the
Mortgage Loan Documents, proceeds from a foreclosure or other sale or
disposition by any Other Senior Mezzanine Lender in connection with the exercise
of its rights or remedies under the Other Senior Mezzanine Loan Documents, the
amount of any award or payment incurred in connection with any Condemnation or
taking by eminent domain, and the amount of any insurance proceeds paid in
connection with any casualty loss, as applicable, other than, in the case of a
Casualty loss or Condemnation award, amounts required or permitted by the terms
of the Mortgage Loan Documents to be applied to the restoration or repair of the
affected Individual Property, less (i) amounts required or permitted to be
deducted from the foregoing pursuant to the Mortgage Loan Documents or the Other
Senior Mezzanine Loan Documents and amounts paid pursuant to the Mortgage Loan
Documents to Mortgage Loan Lender or the Other Senior Mezzanine Loan Documents
to any Other Senior Mezzanine Lenders, (ii) in the case of a foreclosure sale or
transfer or other disposition of any Individual Property in connection with
realization thereon following a Mortgage Loan Default or a foreclosure sale or
transfer or other disposition of all or any portion of the Other Senior
Mezzanine Collateral following an Other Senior Mezzanine Loan Default, such
reasonable and customary costs and expenses of sale or other disposition
(including attorneys’ fees and brokerage commissions), (iii) in the case of a
foreclosure sale, such costs and expenses incurred by (a) Mortgage Loan Lender
for which Mortgage Loan Lender shall be entitled to receive reimbursement under
the terms of the Mortgage Loan Documents or (b) Other Senior Mezzanine Lender
for which such Other Senior Mezzanine Lender shall be entitled to receive
reimbursement under the terms of the applicable Other Senior Mezzanine Loan
Documents, (iv) in the case of a Casualty loss or Condemnation, such costs and
expenses of collection (including attorneys’ fees) of the related insurance
proceeds or condemnation award as shall be approved by Mortgage Loan Lender and
Other Senior Mezzanine Lender or permitted to be deducted pursuant to the terms
of the Mortgage Loan Documents or Other Senior Mezzanine Loan Documents, or if
the Mortgage Loan and Other Senior Mezzanine Loans have been paid in full, by
Lender under the Loan Documents, and (v) in the case of a Permitted CIGNA
Mortgage Loan Refinancing, such customary closing costs and expenses (including
reasonable attorneys’ fees) which are actually incurred by Borrower or any Other
Senior Mezzanine Borrower in connection with such refinancing and are not paid
to Affiliates of Borrower or any Other Senior Mezzanine Borrower.

 

-43-



--------------------------------------------------------------------------------

“Net Operating Income” means, with respect to any period of time, the amount
obtained by subtracting Operating Expenses from Operating Income.

“Net Proceeds” has the meaning set forth in Section 8.4(b).

“Net Proceeds Deficiency” has the meaning set forth in Section 8.4(b)(vi).

“Net Sale Proceeds” means, with respect to any CIGNA Mortgage Loan Property,
CIGNA Mortgage Loan Property Net Sale Proceeds and with respect to any Wells
Fargo Mortgage Loan Property, Wells Fargo Mortgage Loan Property Net Sale
Proceeds.

“New Lease” has the meaning set forth in Section 4.50.

“New Operating Lease” has the meaning set forth in Section 7.6(b).

“New Operating Lessee” has the meaning set forth in Section 7.6(b).

“No Downgrade Confirmation” means written confirmation from the Rating Agencies
that a certain action, matter or event will not result in a downgrade,
withdrawal or qualification of the initial, or if higher, then current ratings
issued in connection with a Securitization, if any has occurred.

“Non-Consolidation Opinion” has the meaning set forth in Section 4.41.

“Non-Securitized Debt” means collectively, (a) the Mezzanine Loans and (b) all
or any portion of the Mortgage Loan (including participations therein) that at
the time of the first Securitization by Lender does not collateralize Securities
rated by one or more of the applicable Rating Agencies.

“Note” means, collectively, Note A-1 and Note A-2.

“Note A-1” means that certain Second Amended and Restated Mezzanine 3 Promissory
Note A-1 dated of even date herewith in the outstanding principal amount of
$94,487,911.20 made by Borrower in favor of Blackstone, as the same may be
amended, restated, replaced, supplemented, severed or otherwise modified from
time to time.

“Note A-2” means that certain Second Amended and Restated Mezzanine 3 Promissory
Note A-2 dated of even date herewith in the outstanding principal amount of
$23,621,977.80 made by Borrower in favor of Barclays, as the same may be
amended, restated, replaced, supplemented, severed or otherwise modified from
time to time.

“Note Rate” means with respect to each Interest Period through and including the
Interest Period within which the Maturity Date or Extended Maturity Date, as
applicable occurs, an interest rate per annum equal to (i) the LIBOR Rate (in
all cases where clause (ii) below does not apply), or (ii) the Static LIBOR
Rate, to the extent provided in accordance with the provisions of Section 2.2(b)
hereof.

 

-44-



--------------------------------------------------------------------------------

“OFAC” has the meaning set forth in Section 4.40.

“Officer’s Certificate” means a certificate delivered to Lender by Borrower
which is signed by an authorized senior officer of Borrower.

“Operating Expenses” means, with respect to any period of time, the total of all
expenses actually paid or payable, computed in accordance with GAAP, of whatever
kind relating to the operation, maintenance and management of each Individual
Property, including without limitation, utilities, ordinary repairs and
maintenance, Insurance Premiums, franchise and/or license fees, Taxes and Other
Charges, advertising expenses, payroll and related taxes, computer processing
charges, marketing expenses actually paid or payable by Borrower, any Other
Senior Mezzanine Borrower or any Mortgage Loan Borrower or Maryland Owner,
operational equipment or other lease payments as approved by Lender, but
specifically excluding, without duplication, depreciation and amortization,
income taxes, Mortgage Loan Debt Service, Mezzanine Debt Service, any
subordinated incentive management fees due under the Management Agreement, any
item of expense that in accordance with GAAP should be capitalized but only to
the extent the same would qualify for funding from the Mortgage Loan Reserve
Accounts, any Other Senior Mezzanine Reserve Accounts or Reserve Accounts
(whether such accounts are held by Mortgage Loan Lender, Lender, any Other
Mezzanine Lender or Manager) and deposits into the Mortgage Loan Reserve
Accounts, Other Senior Mezzanine Reserve Accounts or Reserve Accounts (with
respect to FF&E Replacements, an amount equal to the greater of actual amounts
reserved or 4.0% of Operating Income (whether such accounts are held by Mortgage
Loan Lender, Lender, any Other Mezzanine Lender or Manager) but excluding
non-recurring or Extraordinary Expenses.

“Operating Income” means, with respect to any period of time, all income,
computed in accordance with GAAP, derived from the ownership and operation of
the Property from whatever source, including, but not limited to, Rents, utility
charges, escalations, forfeited security deposits, interest on credit accounts,
service fees or charges, license fees, parking fees, rent concessions or
credits, and other required pass-throughs but excluding sales, use and occupancy
or other taxes on receipts required to be accounted for by Borrower, any Other
Senior Mezzanine Borrower or any Mortgage Loan Borrower or Maryland Owner to any
Governmental Authority, refunds and uncollectible accounts, sales of furniture,
fixtures and equipment, interest income from any source other than the escrow
accounts, Mortgage Loan Reserve Accounts, Other Senior Mezzanine Reserve
Accounts, Reserve Accounts or other accounts required pursuant to the Loan
Documents, the Other Senior Mezzanine Loan Documents, the Mortgage Loan
Documents, Insurance Proceeds (other than business interruption or other loss of
income insurance), Awards, percentage rents, unforfeited security deposits,
utility and other similar deposits, income from tenants not paying rent, income
from tenants in bankruptcy, non-recurring or extraordinary income, including,
without limitation lease termination payments, and any disbursements to
Borrower, any Other Senior Mezzanine Borrower or any Mortgage Loan Borrower or
Maryland Owner from the Reserve Accounts, Mortgage Loan Reserve Accounts, Other
Senior Mezzanine Reserve Accounts, or any other reserve funds (whether such
reserve funds are held by Lender, Mortgage Loan Lender, any Other Mezzanine
Lender or Manager).

 

-45-



--------------------------------------------------------------------------------

“Operating Leases” means, individually or collectively as the context may
require, those lease agreements more particularly described on Schedule VII
attached hereto.

“Operating Lessee” has the meaning set forth in the Recitals.

“Organizational Documents” means, as to any Person, (i) if such Person is a
corporation, the certificate or articles of incorporation and by-laws of such
Person, (ii) if such Person is a limited liability company, the certificate or
articles of organization and operating agreement of such Person, (iii) if such
Person is a limited partnership, the certificate or articles of limited
partnership and agreement of limited partnership of such Person, and (iv) if
such Person is an entity other than a corporation, limited liability company or
limited partnership, the analogous organizational or governing documents of such
Person.

“Original Closing Date” means July 17, 2007.

“Original Mezzanine 1 Borrower” has the meaning set forth in the Recitals.

“Original Mezzanine 1 Lender” has the meaning set forth in the Recitals.

“Original Mezzanine 1 Loan” has the meaning set forth in the Recitals.

“Original Mezzanine 2 Borrower” has the meaning set forth in the Recitals.

“Original Mezzanine 2 Lender” has the meaning set forth in the Recitals.

“Original Mezzanine 2 Loan” has the meaning set forth in the Recitals.

“Original Mezzanine 3 Borrower” has the meaning set forth in the Recitals.

“Original Mezzanine 3 Lender” has the meaning set forth in the Recitals.

“Original Mezzanine 3 Loan” has the meaning set forth in the Recitals.

“Original Mezzanine 4 Borrower” means “Mezzanine 4 Borrower”, as defined in the
Existing Mezzanine 1 Loan Agreement.

“Original Mezzanine 4 Loan” means the “Mezzanine 4 Loan”, as defined in the
Existing Mezzanine 1 Loan Agreement.

“Original Mezzanine 5 Borrower” means “Mezzanine 5 Borrower”, as defined in the
Existing Mezzanine 1 Loan Agreement.

“Original Mezzanine 5 Loan” means the “Mezzanine 5 Loan”, as defined in the
Existing Mezzanine 1 Loan Agreement.

“Original Mezzanine 6 Borrower” means “Mezzanine 6 Borrower”, as defined in the
Existing Mezzanine 1 Loan Agreement.

 

-46-



--------------------------------------------------------------------------------

“Original Mezzanine 6 Loan” means the “Mezzanine 6 Loan”, as defined in the
Existing Mezzanine 1 Loan Agreement.

“Original Mezzanine 7 Borrower” means “Mezzanine 7 Borrower”, as defined in the
Existing Mezzanine 1 Loan Agreement.

“Original Mezzanine 7 Loan” means the “Mezzanine 7 Loan”, as defined in the
Existing Mezzanine 1 Loan Agreement.

“Original Mezzanine 8 Borrower” means “Mezzanine 8 Borrower”, as defined in the
Existing Mezzanine 1 Loan Agreement.

“Original Mezzanine 8 Loan” means the “Mezzanine 8 Loan”, as defined in the
Existing Mezzanine 1 Loan Agreement.

“Original Mortgages” has the meaning set forth in the Recitals.

“Original Wells Fargo Mortgage Loan” has the meaning set forth in the Recitals.

“Original Wells Fargo Mortgage Loan Lender” has the meaning set forth in the
Recitals.

“Other Charges” means all ground rents, common area maintenance charges,
condominium assessments, impositions other than Taxes, and any other charges,
including vault charges and license fees for the use of vaults, chutes and
similar areas adjoining any Individual Property, now or hereafter levied or
assessed or imposed against any Individual Property or any part thereof.

“Other Mezzanine Borrowers” means, individually or collectively as the context
may require, all of the Mezzanine Borrowers other than Borrower.

“Other Mezzanine Lenders” means, individually or collectively as the context may
require, all of the Mezzanine Lenders other than Lender.

“Other Mezzanine Loan Agreements” means, individually or collectively as the
context may require, all of the Mezzanine Loan Agreements other than this
Agreement.

“Other Mezzanine Loan Collateral” means, individually or collectively, as the
context may require, the Mezzanine 1 Collateral, the Mezzanine 2 Collateral and
the Mezzanine 4 Collateral.

“Other Mezzanine Loan Default” means, individually or collectively as the
context may require, a Mezzanine Loan Default other than an Event of Default.

“Other Mezzanine Loan Documents” means, individually or collectively as the
context may require, all of the Mezzanine Loan Documents other than the Loan
Documents.

 

-47-



--------------------------------------------------------------------------------

“Other Mezzanine Loans” means, individually or collectively as the context may
require, all of the Mezzanine Loans other than the Loan.

“Other Mezzanine Pledge Agreement” means each “Pledge Agreement” under and as
defined in each Other Mezzanine Loan Agreement.

“Other Mezzanine Loan Release Amounts” means the “Release Amount” under and as
defined in the Other Mezzanine Loan Agreements.

“Other Mezzanine SPE Component Entity” means Mezzanine 1 SPE Component Entity,
Mezzanine 2 SPE Component Entity and Mezzanine 4 SPE Component Entity.

“Other Senior Mezzanine Borrower” means, individually or collectively as the
context may require, Mezzanine 1 Borrower and Mezzanine 2 Borrower.

“Other Senior Mezzanine Collateral” means, individually or collectively as the
context may require, the Mezzanine 1 Loan Collateral and the Mezzanine 2
Collateral.

“Other Senior Mezzanine Lenders” means, individually or collectively as the
context may require, Mezzanine 1 Lender and Mezzanine 2 Lender.

“Other Senior Mezzanine Loan Agreements” means, individually or collectively as
the context may require, the Mezzanine 1 Loan Agreement and the Mezzanine 2 Loan
Agreement.

“Other Senior Mezzanine Loan Default” means, individually or collectively as the
context may require, a Senior Mezzanine Loan Default other than an Event of
Default.

“Other Senior Mezzanine Loan Documents” means, individually or collectively as
the context may require, the Mezzanine 1 Loan Documents and the Mezzanine 2 Loan
Documents.

“Other Senior Mezzanine Loans” means, individually or collectively as the
context may require, the Mezzanine 1 Loan and the Mezzanine 2 Loan.

“Other Senior Mezzanine Loan Pledge Agreements” means, individually or
collectively as the context may require, the Mezzanine 1 Pledge Agreements and
the Mezzanine 2 Pledge Agreements.

“Other Senior Mezzanine Replacement Reserve Accounts” means, individually or
collectively as the context may require, the Mezzanine 1 Replacement Reserve
Accounts and the Mezzanine 2 Replacement Reserve Accounts.

“Other Senior Mezzanine Reserve Funds” means, individually or collectively as
the context may require, the Mezzanine 1 Reserve Funds and the Mezzanine 2
Reserve Funds.

 

-48-



--------------------------------------------------------------------------------

“Partial Portfolio Right of First Offer” means the right of either PRISA LLC or
Ashford Finance to cause a sale of less than all of the Properties pursuant to
Section 7.5 of the JV Agreement.

“Participations” has the meaning set forth in Section 13.1 hereof.

“Patriot Act” has the meaning set forth in Section 4.40 hereof.

“Payment Date” means the ninth (9th) day of each month, or if such day is not a
Business Day, the immediately preceding Business Day. Notwithstanding the
foregoing, Lender has the one (1) time right to change the Payment Date by
giving notice of such change to Borrower.

“Permitted CIGNA Mortgage Loan Refinancing” has the meaning set forth in
Section 5.39 hereof.

“Permitted Encumbrances” means collectively, (a) the Lien created by the
Mortgage Loan Documents, the Loan Documents and the Other Mezzanine Loan
Documents, (b) all Liens disclosed in the applicable Title Insurance Policy,
(c) Liens, if any, for Taxes imposed by any Governmental Authority not yet due
or delinquent, (d) such other title and survey exceptions as Lender has approved
or may approve in writing in Lender’s sole discretion, (e) Liens created
pursuant to any Permitted CIGNA Mortgage Loan Refinancing, (f) rights of
existing and future tenants, licensees and concessionaires pursuant to Leases in
effect as of the date hereof or entered into in accordance with the terms of the
Mortgage Loan Documents, the Other Senior Mezzanine Loan Documents and the Loan
Documents, (g) Operating Leases, Management Agreements, recorded memoranda
and/or recorded short forms of Operating Leases and Management Agreements, if
any, and any subordination, non-disturbance and attornment agreements related
thereto, in each case if expressly permitted under the terms of the Mortgage
Loan Documents, the Other Senior Mezzanine Loan Documents and the Loan Documents
(and if not expressly permitted under the terms of the Mortgage Loan Documents,
the Other Senior Mezzanine Loan Documents and the Loan Documents subject to
Lender’s prior written approval in its sole discretion), (h) any equipment or
FF&E leases entered into in the ordinary course of business with respect to an
Individual Property if expressly permitted under the terms of the Mortgage Loan
Documents, the Other Senior Mezzanine Loan Documents and the Loan Documents (and
if not expressly permitted under the terms of the Mortgage Loan Documents, the
Other Senior Mezzanine Loan Documents and the Loan Documents, subject to
Lender’s prior written approval in its sole discretion), and (i) any
governmental, public utility and private restrictions, covenants, reservations,
easements, licenses and other agreements which may hereafter be granted or
amended by a Mortgage Loan Borrower or Maryland Owner after the Closing Date in
accordance with the terms of the Mortgage Loan Documents, the Other Senior
Mezzanine Loan Documents and the Loan Documents (and if not expressly permitted
under the Mortgage Loan Documents, the Other Senior Mezzanine Loan Documents and
the Loan Documents, subject to Lender’s prior written approval in its sole
discretion).

“Permitted Investments” means each of the investments set forth on Schedule
XVII.

 

-49-



--------------------------------------------------------------------------------

“Permitted Transfer” has the meaning set forth in Section 7.3(a).

“Person” means any individual, corporation, partnership, joint venture, limited
liability company, estate, trust, unincorporated association, any federal,
state, county or municipal government or any bureau, department or agency
thereof and any fiduciary acting in such capacity on behalf of any of the
foregoing.

“Personal Property” has the meaning set forth in the granting clause of each
Mortgage.

“Physical Conditions Report” means, with respect to each Individual Property, a
report prepared by a company satisfactory to Lender regarding the physical
condition of such Individual Property, satisfactory in form and substance to
Lender in its sole discretion.

“PIM” means Prudential Investment Management, Inc., a New Jersey corporation.

“PIMHH” means PIM Highland Holding LLC, a Delaware limited liability company.

“PIM TRS” means PIM TRS Highland Corporation, a Delaware corporation.

“Pledge Agreement” means that certain Amended and Restated Pledge and Security
Agreement (Mezzanine 3 Loan), dated as of the date hereof, by Borrower for the
benefit of Lender, as the same may be amended, restated, supplemented or
otherwise modified from time to time.

“Pledged Company Interests” means “Pledged Company Interests” as defined in the
Pledge Agreement.

“Policy” or “Policies” has the meaning specified in Section 8.1(b).

“Post-Closing Letter” means that certain letter agreement regarding post-closing
obligations dated as of the Closing Date by and between Borrower and Lender.

“Prepayment Premium” means with respect to a prepayment of the Loan in whole or
in part (i) after the date hereof until and including the Payment Date in March
2013, an amount equal to 1.0% of the amount of the Loan being prepaid, and
(ii) thereafter, no prepayment premium shall be applicable.

“PRISA III REIT” means PRISA III FUND REIT, Inc., a Maryland corporation.

“PRISA LLC” means PRISA III Investments, LLC, a Delaware limited liability
company.

“Pro Forma DSCR” means, as of any particular date of determination, the quotient
obtained by dividing Adjusted Net Cash Flow for the full twelve (12) month
period immediately preceding the month containing such date by the Adjusted Debt
Service for the full twelve (12) month period commencing on the first day of the
month in which such date of determination occurs, in each case, as reasonably
determined and calculated by Lender.

 

-50-



--------------------------------------------------------------------------------

“Proceeds” with respect to the Collateral or any portion thereof, has the
meaning set forth in the Pledge Agreement.

“Prohibited Transfer” has the meaning set forth in Section 7.2.

“Property” or “Properties” means, collectively, each Individual Property.

“Property Owners” means all of the Individual Property Owners, collectively.

“Property Release” has the meaning set forth in Section 2.5.

“Provided Information” has the meaning set forth in Section 13.5.

“Pru Financial” means Prudential Financial, Inc., a New Jersey corporation.

“Pru Sponsor” means PRISA III REIT Operating LP, a Delaware limited partnership.

“Qualified Collateral Arrangement” means that the parties to the Rate Cap have:
(a) executed a New York law ISDA Credit Support Annex (the “CSA”) which requires
the Acceptable Counterparty to post collateral in the form of cash (with a
valuation percentage of 100%) to Borrower at any time that it is rated below A+
by S&P or A1 by Moody’s; (b) the Credit Support Amount required to be maintained
by the Counterparty is equal to 110% of the Exposure (as such term is defined in
the CSA); (c) the Threshold (as such term is defined in the CSA) is zero;
(d) the Minimum Transfer Amount (as such term is defined in the CSA) is no
greater than $10,000; (e) the Valuation Date (as such term is defined in the
CSA) is no less frequently than each Local Business Day; (f) the Valuation Agent
(as such term is defined in the CSA) is Borrower or its designee; (g) the
Interest Amount (as such term is defined in the CSA) shall be no greater than
the amount, if any, actually earned on the Posted Collateral (as such term is
defined in the CSA); and (h) any Posted Collateral (as such term is defined in
the CSA) is either (i) held directly by Borrower, (ii) held by a custodian
pursuant to a control arrangement under which Borrower has a perfected, first
priority, security interest in such Posted Collateral, which perfected security
interest is confirmed in an opinion of counsel in such form and substance as
shall be acceptable to Lender, or (iii) held pursuant to another arrangement
that is otherwise acceptable to Lender, in its sole discretion.

“Qualified Franchisor” means (a) as to each Individual Property, the Franchisor
that is the franchisor or licensor under the Franchise Agreement for such
Individual Property as of the date hereof, (b) Marriott, Hilton, Starwood,
Hyatt, or Intercontinental Hotel Group (including any Affiliate thereof that is
at least fifty-one percent (51%) owned and Controlled by the Person which
Controls each such entity), as approved by Lender, which approval shall not be
unreasonably withheld, conditioned or delayed, or (c) a reputable and
experienced franchisor (which may be an Affiliate of Borrower) possessing
experience in flagging hotel properties similar in size, scope, use and value as
the applicable Individual Property, as approved by Lender, which approval shall
not be unreasonably withheld, conditioned or delayed; provided,

 

-51-



--------------------------------------------------------------------------------

that, such Person must not have been party to any Bankruptcy Proceeding, within
seven (7) years prior to the licensing or franchising of an Individual Property
by such Person and in the case of clause (c) above, Borrower shall have obtained
a No Downgrade Confirmation with respect to the licensing of the applicable
Individual Property by such Person.

“Qualified Manager” means (a) as to each Individual Property, the Manager that
is the property manager under the Management Agreement for such Individual
Property as of the date hereof, (b) Marriott, Hilton, Starwood and Hyatt
(including any Affiliate thereof that is at least fifty-one percent (51%) owned
by the Person which Controls each such entity), in which case Lender’s consent
shall not be unreasonably withheld, (c) solely with respect to the Individual
Property subject to a Franchise Agreement with Intercontinental Hotel Group on
the date hereof, Intercontinental Hotel Group, (d) Remington, provided,
(i) Lender has approved Remington as the manager of the applicable Individual
Property in its sole discretion and (ii) so long as Remington is an Affiliated
Manager, Lender has received a No Downgrade Confirmation with respect to the
employment of such manager and a revised substantive non-consolidation opinion,
or (e) a reputable and experienced professional management organization (other
than Remington) which (i) manages, together with its affiliates, at least ten
thousand (10,000) full-service, premium limited service or extended stay hotel
rooms, exclusive of the Property, and provided that such Manager is being hired
to manage an Individual Property(ies) of the same type as the types of
properties currently being managed by such Manager as required under this clause
(i) and (ii) has been approved by Lender, which approval shall not have been
unreasonably withheld and for which Lender has received (A) a No Downgrade
Confirmation with respect to the employment of such manager under clause (e) and
(B) with respect to any Affiliated Manager, a revised substantive
non-consolidation opinion.

“Qualified Transferee” means (a) Ashford Sponsor, (b) Pru Sponsor or (c) any of
the following Persons so long as such Person satisfies Lender’s customary “know
your customer” requirements:

 

  (i) a pension fund, pension trust or pension account that satisfies the
Eligibility Requirements or is managed by a Person that satisfies the
Eligibility Requirements;

 

  (ii) a pension fund advisor, private equity fund or opportunity fund who
(a) immediately prior to the Sale or Pledge, satisfied the Eligibility
Requirements and (b) is acting on behalf of one or more pension funds that, in
the aggregate, satisfy the requirements of clause (i) of this definition;

 

  (iii) an investment company, money management firm or “qualified institutional
buyer” within the meaning of Rule 144A under the Securities Act of 1933, as
amended, or an institutional “accredited investor” within the meaning of
Regulation D under the Securities Act of 1933, as amended, provided that any
such Person referred to in this clause (iii) satisfies the Eligibility
Requirements;

 

  (iv) a real estate investment trust or a corporation organized under the
banking laws of the United States or any state or territory of the United States
(including the District of Columbia) who, immediately prior to such Sale or
Pledge, satisfies the Eligibility Requirements;

 

-52-



--------------------------------------------------------------------------------

  (v) an institution substantially similar to any of the foregoing entities
described in clauses (i), (ii), (iii) or (iv) that satisfies the Eligibility
Requirements;

 

  (vi) any Person set forth on Exhibit B attached hereto provided that there has
been no material adverse change to such Person’s financial condition, operations
or ability to conduct its business in the ordinary course prior to any Sale or
Pledge to such Person pursuant to Article VII of this Agreement;

 

  (vii) a Person who is Controlled by any Person satisfying the criteria set
forth in any of clauses (i) through (vi), above; or

 

  (viii) any Affiliate of Ashford Sponsor or Pru Sponsor.

“Ratable Share” means, with respect to any Co-Lender, its share of the Loan
based on the proportion of the outstanding principal of the Loan advanced by
such Co-Lender to the total outstanding principal amount of the Loan. The
Ratable Share of each Co-Lender on the date of this Agreement after giving
effect to the funding of the Loan on the Closing Date is set forth on Schedule
VIII attached hereto and made a part hereof.

“Rate Cap” means a prepaid interest rate cap with a termination date no earlier
than the end of the Interest Period in which the Stated Maturity Date occurs
entered into with an Acceptable Counterparty with a notional amount equal to the
Loan for the term of the Loan (which shall be through the end of the Interest
Period applicable to the Maturity Date) and a LIBOR strike price not greater
than six percent (6.0%); provided, however, that in the event the rating of the
counterparty (including any Co-Lender) to any Rate Cap is downgraded such that
the counterparty is no longer an Acceptable Counterparty, such Rate Cap will be
replaced by a Rate Cap in the same form and substance as the Rate Cap purchased
by Borrower in connection with the closing of the Restructuring and shall be
obtained from a counterparty with a credit rating meeting the requirements set
forth hereinabove with respect to an Acceptable Counterparty; and provided,
further, that such Rate Cap shall be accompanied by legal opinions regarding the
Rate Cap, in form and substance acceptable to Lender, including opinions with
respect to (i) enforceability, (ii) choice of law and (iii) enforcement of
judgments. Furthermore, each Rate Cap shall provide for (a) the calculation of
interest, (b) the determination of the interest rate, (c) the modification of
the Interest Period and (d) the distribution of payments thereunder to be
identical to the definition of Interest Period set forth herein.

“Rating Agencies” means each of S&P, Moody’s and Fitch, or any other
nationally-recognized statistical rating agency which has been approved by
Lender.

“REA” means any “construction, operation and reciprocal easement agreement” or
similar agreement (including any “separate agreement” or other agreement between
Borrower and one or more other parties to an REA with respect to such REA)
affecting any Individual Property or portion thereof.

“Reconciliation Date” has the meaning set forth in Section 9.2(b).

“Recourse Obligations” has the meaning set forth in Section 15.1(b).

 

-53-



--------------------------------------------------------------------------------

“Register” has the meaning set forth in Section 20.13.

“Regulation AB” means Regulation AB under the Securities Act of 1933 and the
Securities Exchange Act of 1934 (as amended).

“REIT” has the meaning set forth in Section 7.3(b)(iv).

“Related Loan” has the meaning set forth in Section 13.4.

“Related Party” or “Related Parties” has the meaning set forth in
Section 6.5(b)(i).

“Related Property” has the meaning set forth in Section 13.4.

“Release” has the meaning set forth in Section 12.5.

“Release and Indemnity” means that certain Release and Indemnity dated as of the
Closing Date among Wells Fargo Mortgage Loan Lender, Lender, the Other Mezzanine
Lenders, Wells Fargo Bank, National Association, as servicer of the Original
Wells Fargo Mortgage Loan and the Wells Fargo Mortgage Loan, Wells Fargo
Mortgage Loan Borrower, Borrower, Other Mezzanine Borrowers and certain other
Persons which are party thereto, as the same may be amended, restated, replaced,
supplemented or otherwise modified from time to time.

“Release Amount” means, (a) with respect to any Wells Fargo Mortgage Loan
Property, the Wells Fargo Mortgage Loan Property Release Amount, or (b) with
respect to any CIGNA Mortgage Loan Property, the CIGNA Mortgage Loan Property
Release Amount.

“Release Debt Yield” means, as of any date of determination, the percentage
obtained by dividing (a) Net Cash Flow for the twelve (12) month period
immediately preceding such date, excluding the amount of any Net Cash Flow from
the Individual Property which is the subject of such Property Release, by
(b) the sum of the outstanding principal balance as of such date of the Mortgage
Loan, the Loan, and the Other Senior Mezzanine Loans, after taking into account
the payment of the applicable Mortgage Loan Release Amount, the Release Amount
and the Other Mezzanine Loan Release Amounts.

“Release Debt Yield Thresholds” means, as applicable, (i) from and after the
date hereof to and including the Payment Date in March 2013, 7.0%; (ii) after
the Payment Date in March 2013, to and including the Payment Date in March 2015,
8.0%; and (iii) for any period thereafter, 9.0%.

“REMIC Opinion” means an opinion of outside tax counsel reasonably acceptable to
Lender or the Rating Agencies to whom such opinion is addressed that a
contemplated action will neither cause any trust formed as a REMIC pursuant to a
Securitization to fail to qualify as a “real estate mortgage investment conduit”
within the meaning of Section 860D of the Code at any time that any “regular
interests” in the REMIC are outstanding nor cause a “prohibited transaction” tax
(within the meaning of Section 860F(a)(2) of the Code) or “prohibited
contribution” tax (within the meaning of Section 860G(d) of the Code) to be
imposed on any such REMIC.

 

-54-



--------------------------------------------------------------------------------

“Remington” means Remington Lodging & Hospitality, L.L.C.

“Remington Approved Competitive Set” means, for each Individual Property that is
managed by Remington, the “Competitive Set” for such Individual Property as
shown on Schedule XVIII.

“Remington Performance Cure” means, as of any date of determination after a
Remington Performance Termination Event has occurred with respect to an
Individual Property, the RevPAR for such Individual Property for the immediately
preceding twelve (12) month period shall be equal to or greater than the
Remington RevPAR Threshold as shown in the STR Reports for such Individual
Property which are required to be delivered to Lender pursuant to Section 5.11,
based on the applicable Remington Approved Competitive Set.

“Remington Performance Termination Event” means, as of any date of
determination, with respect to any Individual Property that is managed by
Remington, the RevPAR for such Individual Property for the immediately preceding
twelve (12) month period fails to achieve the Remington RevPAR Threshold as
shown in the STR Reports for such Individual Property which are required to be
delivered to Lender pursuant to Section 5.11, based on the applicable Remington
Approved Competitive Set. Notwithstanding the foregoing, during the existence of
a Force Majeure Event or Material Capital Replacement Disruption at any
particular Individual Property, in each case, as reasonably determined by
Lender, the comparison of the RevPAR for such Individual Property against the
Remington RevPAR Threshold shall be suspended.

“Remington RevPAR Threshold” means, for each Individual Property that is managed
by Remington, the “Affiliate Termination Threshold” for such Individual Property
set forth on Schedule XVIII, as such schedule may be updated from time to time
by Lender and Borrower to reflect the addition or removal of Individual
Properties.

“Renewal Lease” has the meaning set forth in Section 5.13.

“Rent Roll” has the meaning set forth in Section 3.12.

“Rents” has the meaning set forth in each Mortgage.

“Replacement Rate Cap” means an interest rate cap from an Acceptable
Counterparty with terms identical to the Rate Cap in all material respects.

“Reserve Accounts” means (i) if applicable, substitute reserves for any Mortgage
Loan Reserve Accounts or any Other Senior Mezzanine Reserve Accounts maintained
pursuant to Section 9.1 hereof, (ii) the CIGNA Property Capital Replacement
Reserve Account, (iii), the CIGNA Property FF&E Replacement Reserve Account,
(iv) the CIGNA Property Ground Rent Reserve Account, (v) the CIGNA Property Tax
and Insurance Reserve Account, (vi) the CIGNA Property Operating Expense Reserve
Account and (vii) the Mezzanine Debt Yield Reserve Account.

“Reserve Funds” means (i) substitute reserves for the Mortgage Loan Reserve
Funds or any Other Senior Mezzanine Reserve Funds maintained pursuant to
Section 9.1 hereof,

 

-55-



--------------------------------------------------------------------------------

(ii) the CIGNA Property Capital Replacement Reserve Funds, (iii) the CIGNA
Property FF&E Replacement Reserve Funds, (iv) the CIGNA Property Ground Rent
Reserve Funds, (v) the CIGNA Property Tax and Insurance Reserve Funds, (vi) the
CIGNA Property Operating Expense Reserve Funds and (vii) the Mezzanine Debt
Yield Reserve Funds.

“Reserve Reconciliation Deposits” means, collectively, the CIGNA Property
Capital Replacement Reserve Reconciliation Deposit, the CIGNA Property FF&E
Replacement Reserve Reconciliation Deposit and the “Reserve Reconciliation
Deposits” as defined in the Wells Fargo Mortgage Loan Agreement and each of the
Other Senior Mezzanine Loan Agreements.

“Residence Inn Tampa Individual Property” means the Individual Property commonly
known as the “Residence Inn – Tampa” and located at 101 East Tyler Street,
Tampa, Florida.

“Restoration” means, following the occurrence of a Casualty or a Condemnation
which is of a type necessitating the repair of an Individual Property, the
completion of the repair and restoration of such Individual Property as nearly
as possible to the condition such Individual Property was in immediately prior
to such Casualty or Condemnation, with such alterations as may be reasonably
approved by Lender.

“Restoration Consultant” has the meaning set forth in Section 8.4(b)(iii).

“Restoration Retainage” has the meaning set forth in Section 8.4(b)(iv).

“Restoration Threshold” means, with respect to an Individual Property, four and
one-half percent (4.5%) of the aggregate Allocated Loan Amount (as defined in
the Wells Fargo Mortgage Loan Agreement) and the Allocated Loan Amount (as
respectively defined herein and in each Other Mezzanine Loan Agreement)
applicable to the affected Individual Property.

“Restricted Party” means each Loan Party, and any shareholder, partner, member
or non-member manager of any such Loan Party, and any direct or indirect legal
or beneficial owner of any Loan Party, regardless of the number of tiers of
ownership.

“Restructuring” has the meaning set forth in the Recitals.

“Restructuring Costs and Expenses” means all costs and expenses in connection
with the Restructuring, including transfer taxes, capital costs, diligence fees,
other restructuring fees, extension fees, payments to creditors of Highland, and
fees of all third-party legal professionals, financial advisors, appraisal fees
(and required internal appraisal review fees) and consultants, employed by
(a) Wells Fargo Mortgage Loan Lender and the servicer of the Wells Fargo
Mortgage Loan (including, for the avoidance of doubt the fees and expenses of
Sidley Austin LLP, Davis Polk & Wardwell LLP, and Alston & Bird LLP), (b) Senior
Mezzanine Lenders, including, for the avoidance of doubt, the fees and expenses
of Blackstone Advisory Partners L.P., Simpson Thacher & Bartlett LLP, and Davis
Polk & Wardwell LLP, (c) Mezzanine 4 Lender, (d) Highland, and (e) all direct
and indirect investors in Borrower Principal including the fees and expenses of
Goodwin Procter LLP, DLA Piper, Andrews Kurth LLP, and Jefferies & Company,
including fees and expenses incurred in connection with the negotiation,

 

-56-



--------------------------------------------------------------------------------

documentation and consummation of the transactions described in this Agreement
and the Restructuring contemplated hereby and thereby, in each case as reviewed
by and established to Sponsor’s satisfaction, acting in good faith.

“Restructuring Title Insurance Policy Endorsement” means, with respect to each
Title Insurance Policy, any endorsements thereto as required by the applicable
Mortgage Loan Lender in connection with the Restructuring.

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc.

“Sale or Pledge” means a voluntary or involuntary sale, conveyance, mortgage,
grant, bargain, encumbrance, pledge, assignment, grant of any options with
respect to, or any other transfer or disposition of (directly or indirectly,
voluntarily or involuntarily, by operation of law or otherwise, and whether or
not for consideration or of record) of a legal or beneficial interest or any
agreement entered into to accomplish any of the foregoing.

“Securities” has the meaning set forth in Section 13.1 hereof.

“Second Extended Maturity Date” has the meaning set forth in Section 2.3(b).

“Securities Act” means the Securities Act of 1933, as amended.

“Securities Liabilities” has the meaning set forth in Section 13.6.

“Securitization” has the meaning set forth in Section 13.1.

“Securitization Closing Date” means a date selected by Lender in its sole
discretion by providing not less than twenty-four (24) hours prior notice to
Borrower.

“Senior Mezzanine Allocated Loan Amounts” means, with respect to any Individual
Property, the sum of the Allocated Loan Amount, the Mezzanine 1 Allocated Loan
Amount and the Mezzanine 2 Allocated Loan Amount with respect to such Individual
Property.

“Senior Mezzanine Borrower” means, individually or collectively as the context
may require, Borrower, Mezzanine 1 Borrower and Mezzanine 2 Borrower.

“Senior Mezzanine Cash Sweep End Date” means (a) no Event of Default shall be
continuing, and in the event that the related Senior Mezzanine Cash Sweep Event
occurred solely as a result of an Event of Default, Lender has accepted a cure
by Borrower of such Event of Default and no other Event of Default shall have
occurred and be continuing, including as a result of the failure to pay the Loan
in full on the Maturity Date as a result of the acceleration of the Loan, (b) no
Other Senior Mezzanine Loan Default shall be continuing, and in the event that
the related Other Senior Mezzanine Cash Sweep Event occurred solely as a result
of an Other Senior Mezzanine Loan Default, the applicable Other Senior Mezzanine
Lender has accepted a cure by the applicable Other Senior Mezzanine Borrower of
such applicable Other Senior Mezzanine Loan Default and no other Other Senior
Mezzanine Loan Default shall have occurred and be continuing, including as a
result of the failure to pay the applicable Other Senior

 

-57-



--------------------------------------------------------------------------------

Mezzanine Loan in full on the maturity date thereof as a result of the
acceleration of the Other Senior Mezzanine Loan, (c) no Mortgage Loan Default
shall be continuing, and in the event that the related Senior Mezzanine Cash
Sweep Event occurred solely as a result of a Mortgage Loan Default, the
applicable Mortgage Loan Lender has accepted a cure by the applicable Mortgage
Loan Borrower of such Mortgage Loan Default and no other Mortgage Loan Default
shall have occurred and be continuing, including as a result of the failure of
Mortgage Loan Borrower to pay the applicable Mortgage Loan in full on the
maturity date thereof as a result of the acceleration of such Mortgage Loan,
(d) in the event that the related Senior Mezzanine Cash Sweep Event occurred as
a result of a Senior Mezzanine Debt Yield Trigger, the applicable Senior
Mezzanine Debt Yield Cure has occurred, (e) in the event that the related Senior
Mezzanine Cash Sweep Event occurred as a result of a Wells Fargo Mortgage Loan
Cash Sweep Event, the Wells Fargo Mortgage Loan Cash Sweep End Date has
occurred, or (f) in the event that the related Senior Mezzanine Cash Sweep Event
occurred as a result of a Bankruptcy Proceeding of a Manager, such Manager has
been replaced with a Qualified Manager pursuant to a replacement Management
Agreement entered into in accordance with this Agreement.

“Senior Mezzanine Cash Sweep Event” means the occurrence of any one of the
following events: (a) an Event of Default, (b) an Other Senior Mezzanine Loan
Default, (c) a Mortgage Loan Default, (d) the occurrence of a Senior Mezzanine
Debt Yield Trigger, (e) the occurrence of a Wells Fargo Mortgage Loan Cash Sweep
Event, or (f) a Bankruptcy Proceeding with respect to any Manager, provided,
that, to the extent the Senior Mezzanine Cash Sweep Event relates solely to
clause (f), the Senior Mezzanine Cash Sweep Event shall solely be with respect
to the Subject Property Excess Cash from the Individual Property(ies) that are
then being managed by the Manager that is subject to such Bankruptcy Proceeding.

“Senior Mezzanine Cash Sweep Reserve Period” means the period commencing on the
date a Senior Mezzanine Cash Sweep Event occurs and ending on the Senior
Mezzanine Cash Sweep End Date.

“Senior Mezzanine Collateral” means, individually or collectively as the context
may require, the Collateral, the Mezzanine 1 Collateral and the Mezzanine 2
Collateral.

“Senior Mezzanine Debt Service” means, collectively, with respect to any
particular period of time, the aggregate amount of Debt Service, Mezzanine 1
Debt Service and Mezzanine 2 Debt Service relating to such period.

“Senior Mezzanine Debt Yield” means, as of any date of determination, the
percentage obtained by dividing: (a) Net Cash Flow by (b) the sum of (i) the
outstanding principal balance of the Loan, (ii) the outstanding principal
balance of the Other Senior Mezzanine Loans, (iii) the outstanding principal
balance of the Wells Fargo Mortgage Loan, and (iv) the outstanding principal
balance of each CIGNA Mortgage Loan, in each case as of the date of such
determination, and in each case, as reasonably determined and calculated by
Lender.

“Senior Mezzanine Debt Yield Cure” means if, on any two (2) consecutive Debt
Yield Test Dates, the Senior Mezzanine Debt Yield is equal to or higher than the
Senior Mezzanine Debt Yield Threshold.

 

-58-



--------------------------------------------------------------------------------

“Senior Mezzanine Debt Yield Threshold” means, (a) for the period commencing on
June 30, 2012 and ending on June 29, 2013, 7.50%; (b) for the period commencing
on June 30, 2013 and ending on June 29, 2014, 8.50%; and (c) for the period
commencing on June 30, 2014 and anytime thereafter, less than 9.50%.

“Senior Mezzanine Debt Yield Trigger” means if, on any applicable Debt Yield
Test Date, the Senior Mezzanine Debt Yield is less than the Senior Mezzanine
Debt Yield Threshold.

“Senior Mezzanine Lenders” means, individually or collectively as the context
may require, Lender, Mezzanine 1 Lender and Mezzanine 2 Lender.

“Senior Mezzanine Loan Agreements” means, individually or collectively as the
context may require, this Agreement, the Mezzanine 1 Loan Agreement and the
Mezzanine 2 Loan Agreement.

“Senior Mezzanine Loan Default” means an Event of Default, a Mezzanine 1 Loan
Default and a Mezzanine 2 Loan Default.

“Senior Mezzanine Loan Documents” means, individually or collectively as the
context may require, the Loan Documents, the Mezzanine 1 Loan Documents and the
Mezzanine 2 Loan Documents.

“Senior Mezzanine Loans” means, individually or collectively as the context may
require, the Loan, the Mezzanine 1 Loan and the Mezzanine 2 Loan.

“Senior Mezzanine Pledge Agreements” means, individually or collectively as the
context may require, the Pledge Agreement, the Mezzanine 1 Pledge Agreement and
the Mezzanine 2 Pledge Agreement.

“Senior Mezzanine Pledged Interests” means, individually or collectively as the
context may require, the Pledged Interests, the Mezzanine 1 Pledged Interests
and the Mezzanine 2 Pledged Interests.

“Senior Mezzanine Reserve Accounts” means, individually or collectively as the
context may require, the Reserve Accounts, the Mezzanine 1 Reserve Accounts and
the Mezzanine 2 Reserve Accounts.

“Senior Mezzanine Reserve Funds” means, individually or collectively as the
context may require, the Reserve Funds, the Mezzanine 1 Reserve Funds and the
Mezzanine 2 Reserve Funds.

“Servicer” has the meaning set forth in Section 13.2.

“Servicing Claims” means any Liability that is or may be based in whole or part
on any act, omission, transaction, event or other circumstance taking place or
existing on or prior to the Closing Date, which any Releasing Party or Releasing
Parties may have or which may hereafter be asserted or accrue against any
Indemnified Party or Indemnified Parties, in each

 

-59-



--------------------------------------------------------------------------------

case, directly or indirectly related to, in connection with or arising out of
any of the loan servicing, or other actions or omissions, by Servicer regarding
cash management or account management under the Existing Mezzanine 3 Loan
Agreement (or any of the “Mezzanine Loan Documents” or “Mortgage Loan Documents”
as such terms are defined therein), including regarding any funds received from
any CIGNA Mortgage Loan Borrower or from any CIGNA Mortgage Loan Property.

“Severed Loan Documents” has the meaning set forth in Section 11.3(c).

“Sheraton Annapolis Property” means the Individual Property commonly known as
the “Sheraton Annapolis” and located at 173 Jennifer Road, Annapolis, Maryland
21401.

“Significant Obligor” has the meaning set forth in Section 13.4(a).

“Significant Party” means Borrower, Mezzanine 1 Borrower, Mezzanine 2 Borrower,
Mortgage Loan Borrower and Maryland Owner.

“Sources and Uses Statement” means that certain Sources and Uses Statement
attached hereto as Exhibit C signed by Borrower and approved by Lender detailing
the immediate and prospective sources of funds and uses of all proceeds of the
Restructuring.

“SPE Component Entity” has the meaning set forth in Section 6.1(b).

“Special Member” has the meaning set forth in Section 6.1(c).

“Sponsor” means, individually and/or collectively as the context may require,
Ashford Sponsor and Pru Sponsor.

“Sponsor Ownership and Control Condition” has the meaning set forth in
Section 7.3(a).

“State” means the state or states in which the Property or any part thereof is
located.

“Stated Maturity Date” means the Payment Date occurring in March 2014, as such
date may be extended pursuant to Section 2.3(b).

“Static LIBOR Rate” has the meaning set forth in Section 2.2(b) hereof.

“Static LIBOR Rate Loan” has the meaning set forth in Section 2.3(f)(v) hereof.

“Stress Rate” means, as applicable, (i) the strike price under the Rate Cap plus
the LIBOR Margin; (ii) with respect to each Other Senior Mezzanine Loan, the
“Stress Rate” as defined in the applicable Other Senior Mezzanine Loan
Agreement, (iii) with respect to the Wells Fargo Mortgage Loan, the “Stress
Rate” as defined in the Wells Fargo Mortgage Loan Agreement, and (iv) with
respect to any CIGNA Mortgage Loan with an interest rate that is based on LIBOR,
the applicable LIBOR strike price under any applicable interest rate cap
obtained in connection with such CIGNA Mortgage Loan, plus the applicable margin
over LIBOR set forth in the related CIGNA Mortgage Loan Documents.

 

-60-



--------------------------------------------------------------------------------

“Subject Property Excess Cash” means all cash flow received by Borrower from an
Individual Property whose Manager is the subject of a Bankruptcy Proceeding in
excess of that which is necessary to pay actual operating expenses at such
Individual Property and the portion of Mortgage Loan Debt Service and Mezzanine
Debt Service, in each case allocable to the Mortgage Loan Allocated Loan Amount
and the Mezzanine Allocated Loan Amount for the affected Individual Property.

“Subordination of Management Agreements” means, collectively, (a) those certain
Subordinations of Management Agreement and Subordination of Management Fees
dated as of the date hereof among Lender, Borrower, the applicable Mortgage Loan
Borrowers named therein and McKibbon Manager, (b) those certain Subordination,
Non-Disturbance and Attornment Agreements dated as of the date hereof among
Mortgage Loan Borrowers or Maryland Owners named therein, Borrower, Lender and
the applicable Marriott Manager, (c) those certain Subordination,
Non-Disturbance and Attornment Agreements dated as of the date hereof among
Mortgage Loan Borrowers or Maryland Owners named therein, Borrower, Lender and
the applicable Hyatt Manager, (d) that certain Subordination of Management
Agreement dated as of the date hereof among Lender, the applicable Mortgage Loan
Borrowers or Maryland Owners named therein, Borrower and Hilton Manager, and
(e) that certain Subordination of Management Agreement dated the date hereof
among Lender, the applicable Mortgage Loan Borrowers or Maryland Owners named
therein, Borrower and Remington, in each case as the same may be amended,
restated, replaced, supplemented or otherwise modified from time to time.

“Swap Rate” means the mid-market swap rate as shown on the T19901 screen for an
interest rate swap with a term which expires on a specified date.

“Taxes” means all real estate and personal property taxes, assessments, water
rates or sewer rents, now or hereafter levied or assessed or imposed against any
Individual Property or part thereof.

“Tenant” means any Person leasing, subleasing or otherwise occupying any portion
of any Individual Property under a Lease or other occupancy agreement with
Mortgage Loan Borrower, but shall not include (a) any hotel guest (which
includes individuals as well as Persons booking rooms under group contracts)
renting a room at the hotel operated on such Individual Property or
(b) arrangements with vending machine operators and owners of equipment
(including laundry equipment) where the contractual arrangement includes a split
of revenues between Mortgage Loan Borrower and owner of the equipment and such
owner has no right to occupy any portion of the Property other than to house and
service such equipment. “Tenant” does not include Operating Lessees.

“Title Company” means Chicago Title Insurance Company, Fidelity National Title
Insurance Company and Lawyers Title Insurance Corporation.

 

-61-



--------------------------------------------------------------------------------

“Title Company Comfort Letter” means the comfort letter, assignment of title
insurance proceeds or mezzanine financing endorsement issued by the Title
Company to Lender in respect of the owner’s title insurance policies insuring
title of the Wells Fargo Mortgage Loan Borrower to the applicable Wells Fargo
Mortgage Loan Property and CIGNA Mortgage Loan Borrower to the applicable CIGNA
Mortgage Loan Property.

“Title Insurance Policy” means, with respect to each Individual Property, that
certain ALTA mortgagee title insurance policy issued with respect to such
Individual Property and insuring the lien of the Mortgage thereon, as the same
is modified pursuant to the applicable Restructuring Title Insurance Policy
Endorsement, if any.

“Transaction Costs” has the meaning set forth in Section 3.10.

“Tribunal” means any state, commonwealth, federal, foreign, territorial or other
court or governmental department, commission, board, bureau, district,
authority, agency, central bank, or instrumentality, or any arbitration
authority.

“UCC” or “Uniform Commercial Code” means the Uniform Commercial Code as in
effect in the applicable State in which the applicable Collateral or Mortgage
Loan Collateral is located.

“UCC Sale” has the meaning set forth in Section 2.4(f)(i).

“Underwriter Group” has the meaning set forth in Section 13.6.

“Voluntary Prepayment” has the meaning set forth in Section 2.4(a).

“Wachovia” means Wachovia Bank, National Association.

“Wells Fargo” means Wells Fargo Bank, National Association.

“Wells Fargo Aggregate Release Amount” means the “Release Amount” as defined in
the Wells Fargo Loan Agreement.

“Wells Fargo Mortgage” means individually or collectively, as the context may
require, each Original Mortgage, as amended by the Wells Fargo Mortgage
Amendment, and as each may be further amended, restated, replaced, supplemented
or otherwise modified from time to time.

“Wells Fargo Mortgage Amendment” means each amendment to Original Mortgage
entered into by a Wells Fargo Mortgage Loan Borrower and/or Maryland Owner on
the date hereof.

“Wells Fargo Mortgage Loan” has the meaning set forth in the Recitals.

“Wells Fargo Mortgage Loan Agreement” has the meaning set forth in the Recitals.

 

-62-



--------------------------------------------------------------------------------

“Wells Fargo Mortgage Loan Borrower” has the meaning set forth in the Recitals.

“Wells Fargo Mortgage Loan Cash Sweep End Date” means a “Cash Sweep End Date” as
defined in the Wells Fargo Mortgage Loan Agreement.

“Wells Fargo Mortgage Loan Cash Sweep Event” means a “Cash Sweep Event” as
defined in the Wells Fargo Mortgage Loan Agreement.

“Wells Fargo Mortgage Loan Cash Sweep Reserve Period” means a “Cash Sweep
Reserve Period” as defined in the Wells Fargo Mortgage Loan Agreement.

“Wells Fargo Mortgage Loan Clearing Account” means the “Clearing Account”, as
defined in the Wells Fargo Mortgage Loan Agreement.

“Wells Fargo Mortgage Loan Clearing Bank” means Wells Fargo Bank, National
Association, in its capacity as the holder of the Wells Fargo Mortgage Loan
Clearing Account.

“Wells Fargo Mortgage Loan Debt Service” means, with respect to any particular
period of time, the aggregate interest payments under the Wells Fargo Mortgage
Loan Agreement relating to such period.

“Wells Fargo Mortgage Loan Default” means an “Event of Default” under and as
defined in the Wells Fargo Mortgage Loan Agreement.

“Wells Fargo Mortgage Loan Documents” means the “Loan Documents” as defined in
the Wells Fargo Mortgage Loan Agreement.

“Wells Fargo Mortgage Loan Guaranty” means the “Guaranty” as defined in the
Wells Fargo Mortgage Loan Agreement.

“Wells Fargo Mortgage Loan Lender” has the meaning set forth in Recitals.

“Wells Fargo Mortgage Loan Property” has the meaning set forth in the Recitals.

“Wells Fargo Mortgage Loan Property Net Sale Proceeds” means as to any Wells
Fargo Mortgage Loan Property, the amount of cash received by or for the benefit
of the applicable Wells Fargo Mortgage Loan Borrower, plus the fair market value
in cash of any non-cash consideration received by or for the benefit of Wells
Fargo Mortgage Loan Borrower, from the sale or other transfer of a Wells Fargo
Mortgage Loan Property, less any reasonable and customary escrow, closing,
attorney, recording and title insurance costs and sales commissions, in each
case, paid by such Wells Fargo Mortgage Loan Borrower to unaffiliated third
parties in connection therewith. Not less than two (2) Business Days prior to
closing on any sale or other transfer of any Wells Fargo Mortgage Loan Property
under Section 2.5 (or such later date as Lender may agree), Borrower shall
deliver to Lender for Lender’s review a closing statement setting forth
Borrower’s proposal for the costs, expenses and sales commissions described in
the immediately preceding sentence.

 

-63-



--------------------------------------------------------------------------------

“Wells Fargo Mortgage Loan Property Owner” means, individually and/or
collectively as the context may require, each Person identified on Schedule I(b)
attached hereto as having title to the applicable Wells Fargo Mortgage Loan
Property.

“Wells Fargo Mortgage Loan Property Release Amount” means, in connection with a
Property Release relating to a Wells Fargo Mortgage Loan Property, (i) until the
Wells Fargo Mortgage Loan has been repaid in full, an amount equal to the
“Release Amount” as such term is defined in the Wells Fargo Mortgage Loan
Agreement and (ii) after the Wells Fargo Mortgage Loan has been repaid in full,
the greater of (A) Wells Fargo Mortgage Loan Property Net Sale Proceeds and
(B) the Mezzanine Minimum Release Amount with respect to such Wells Fargo
Mortgage Loan Property.

“Working Capital Reserve” means a portion of the funds on deposit in the
Borrower Residual Account equal to $11,000,000 on the Closing Date and which may
be increased or reduced from time to time pursuant to Section 9.10 or increased
from time to time pursuant to Section 10.2(b)(xiv) or from distributions
pursuant to Section 5.31(b).

Section 1.2 Principles of Construction

(a) All references to sections and schedules are to sections and schedules in or
to this Agreement unless otherwise specified. All uses of the word “include” and
“including” shall mean “include, without limitation” and “including, without
limitation”, respectively, unless the context indicates otherwise. Unless
otherwise specified, the words “hereof,” “herein” and “hereunder” and words of
similar import when used in this Agreement shall refer to this Agreement as a
whole and not to any particular provision of this Agreement. Unless otherwise
specified, all meanings attributed to defined terms herein shall be equally
applicable to both the singular and plural forms of the terms so defined. The
words “Borrower shall cause Individual Property Owner to”, “Borrower shall cause
Mortgage Loan Borrower to”, “Borrower shall cause Mortgage Loan Borrower or
Maryland Owner to”, “Borrower shall not permit Individual Property Owner to”,
“Borrower shall not permit Mortgage Loan Borrower to”, “Borrower shall not
permit Mortgage Loan Borrower or Maryland Owner to” (or words of similar import)
shall mean Borrower shall cause Mezzanine 2 Borrower to cause Mezzanine 1
Borrower to cause Individual Property Owner, Mortgage Loan Borrower or Maryland
Owner to so act or not to so act (including, as applicable, through one or more
Subsidiaries).

(b) With respect to cross-references contained herein or in any other Loan
Document to the Mezzanine 2 Loan Documents or to any Mezzanine 2 Loan Document
(including with respect to any cross-references to defined terms therein and
whether by reference to the Mezzanine 2 Loan Documents or to any “Other Senior
Mezzanine Loan Documents”), unless otherwise specifically provided herein, such
cross-references shall be with respect to the Mezzanine 2 Loan Documents or to
any Mezzanine 2 Loan Document, as the case may be, in existence as of the date
hereof, and no modification or amendment to such cross-referenced sections of
the Mezzanine 2 Loan Documents or any Mezzanine 2 Loan Document shall be binding
upon Lender unless Lender has expressly agreed in writing to be bound by such
modification or amendment.

 

-64-



--------------------------------------------------------------------------------

(c) With respect to cross-references contained herein or in any other Loan
Document to the Mezzanine 1 Loan Documents or to any Mezzanine 1 Loan Document
(including with respect to any cross-references to defined terms therein and
whether by reference to the Mezzanine 1 Loan Documents or to any “Other Senior
Mezzanine Loan Documents”), unless otherwise specifically provided herein, such
cross-references shall be with respect to the Mezzanine 1 Loan Documents or to
any Mezzanine 1 Loan Document, as the case may be, in existence as of the date
hereof, and no modification or amendment to such cross-referenced sections of
the Mezzanine 1 Loan Documents or any Mezzanine 1 Loan Document shall be binding
upon Lender unless Lender has expressly agreed in writing to be bound by such
modification or amendment.

(d) With respect to cross-references contained herein or in any other Loan
Document to the Mortgage Loan Documents or to any Mortgage Loan Document
(including with respect to any cross-references to defined terms therein),
unless otherwise specifically provided herein, such cross-references shall be
with respect to the Mortgage Loan Documents or such Mortgage Loan Document, as
the case may be, in existence as of the date hereof, and no modification or
amendment to such cross-referenced sections of the Mortgage Loan Documents or
any Mortgage Loan Document shall be binding upon Lender unless Lender has
expressly agreed in writing to be bound by such modification or amendment.

Section 1.3 Amendments and Restatement.

This Agreement amends, restates and supersedes the Existing Mezzanine 2 Loan
Agreement in its entirety.

ARTICLE II

GENERAL TERMS

Section 2.1 Loan Commitment; Disbursement to Borrower.

(a) The Loan was fully disbursed on the Original Closing Date. Any amount repaid
in respect of the Loan may not be reborrowed.

(b) The Loan is evidenced by the Note and secured by the Pledge Agreement and
the other Loan Documents.

Section 2.2 Interest Rate.

(a) Note Rate. Interest on the outstanding principal balance of the Note shall
bear and accrue interest at the Note Rate. Except as otherwise set forth in this
Agreement, interest shall be paid in arrears.

(b) Unavailability of LIBOR Rate. In the event that Lender shall have determined
(which determination shall be conclusive and binding upon Borrower absent
manifest error) that by reason of circumstances affecting the interbank
Eurodollar market, adequate and reasonable means do not exist for ascertaining
the LIBOR Rate, then Lender shall forthwith give notice by telephone of such
determination, confirmed in writing, to Borrower at

 

-65-



--------------------------------------------------------------------------------

least one (1) day prior to the last day of the related Interest Period. If such
notice is given, the Note Rate, commencing with the first (1st) day of the next
succeeding Interest Period, shall be the LIBOR Rate in effect for the most
recent Interest Period (the “Static LIBOR Rate”).

If, pursuant to the terms of this Agreement, the Loan has been converted to the
Static LIBOR Rate and Lender shall determine (which determination shall be
conclusive and binding upon Borrower absent manifest error) that the event(s) or
circumstance(s) which resulted in such conversion shall no longer be applicable,
Lender shall give notice thereof to Borrower, and the Static LIBOR Rate shall
convert to the LIBOR Rate effective on the first (1st) day of the next
succeeding Interest Period by delivering to Borrower written notice of such
election no later than 12:00 p.m. (New York City time), three (3) Business Days
prior to the desired conversion date, which notice shall be irrevocable.
Notwithstanding any provision of this Agreement to the contrary, in no event
shall Borrower have the right to elect to convert from the LIBOR Rate to the
Static LIBOR Rate.

(c) Computations and Determinations. All interest shall be computed on the basis
of a year of 360 days and paid for the actual number of days elapsed during an
Interest Period. Lender shall determine each interest rate applicable to the
Debt in accordance with this Agreement and its determination thereof shall be
conclusive in the absence of manifest error. The books and records of Lender
shall be prima facie evidence of all sums owing to Lender from time to time
under this Agreement, but the failure to record any such information shall not
limit or affect the obligations of Borrower under the Loan Documents.

(d) Change of Interest Period. Prior to a Securitization, Lender shall have a
one-time right in its sole discretion to change the Interest Period upon written
notice to Borrower.

(e) Default Rate. Any principal of, and to the extent permitted by applicable
law, any interest on the Note, and any other sum payable hereunder, which is not
paid when due shall bear interest from the date due and payable until paid,
payable on demand, at the Default Rate.

(f) Usury Savings. This Agreement and the Note are subject to the express
condition that at no time shall Borrower be obligated or required to pay
interest on the principal balance of the Loan at a rate which could subject
Lender to either civil or criminal liability as a result of being in excess of
the Maximum Legal Rate. If, by the terms of this Agreement or the other Loan
Documents, Borrower is at any time required or obligated to pay interest on the
principal balance due hereunder at a rate in excess of the Maximum Legal Rate,
the LIBOR Rate, the Static LIBOR Rate or the Default Rate, as the case may be,
shall be deemed to be immediately reduced to the Maximum Legal Rate and all
previous payments in excess of the Maximum Legal Rate shall be deemed to have
been payments in reduction of principal and not on account of the interest due
hereunder. All sums paid or agreed to be paid to Lender for the use,
forbearance, or detention of the sums due under the Loan, shall, to the extent
permitted by applicable law, be amortized, prorated, allocated, and spread
throughout the full stated term of the Loan until payment in full so that the
rate or amount of interest on account of the Loan does not exceed the Maximum
Legal Rate of interest from time to time in effect and applicable to the Loan
for so long as the Loan is outstanding.

 

-66-



--------------------------------------------------------------------------------

(g) Interest Rate Limitation. Regardless of any provision contained in this
Agreement or in any other Loan Document, Lender shall never be deemed to have
contracted for or be entitled to receive, collect or apply as interest on the
Loan, pursuant to this Agreement or any other Loan Document, or otherwise, any
amount in excess of the maximum rate of interest permitted to be charged by
applicable law, and, in the event that Lender ever receives, collects or applies
as interest any such excess, such amount which would be excessive interest shall
be applied to the reduction of the unpaid principal balance of the Loan, and, if
the principal balance of the Loan is paid in full, any remaining excess shall
forthwith be paid to Borrower. In determining whether or not the interest paid
or payable under any specific contingency exceeds the highest lawful rate,
Borrower and Lender shall, to the maximum extent permitted under applicable law,
(a) characterize any non-principal payment as an expense, fee, or premium,
rather than as interest, (b) exclude voluntary prepayments and the effect
thereof, and (c) spread the total amount of interest throughout the entire
contemplated term of the Loan so that the interest rate is uniform throughout
such term; provided, that if the Loan is paid and performed in full prior to the
end of the full contemplated term thereof, and if the interest received for the
actual term thereof exceeds the maximum lawful rate, Lender shall refund to
Borrower the amount of such excess, or credit the amount of such excess against
the aggregate unpaid principal balance of the Loan at the time in question. At
all times when the Texas Credit Code shall govern the maximum rate of interest
that may be charged, the same shall be the “weekly ceiling” for all such times.

Section 2.3 Loan Payments.

(a) Payments. Borrower agrees to pay sums under the Note in installments as
follows:

(i) Intentionally Omitted;

(ii) a payment on each Payment Date of all interest that has or will accrue on
the principal amount of the Note during the Interest Period immediately
preceding the applicable Payment Date (or, if such Payment Date is not the ninth
(9th) day of the calendar month because such day is not a Business Day, the
Interest Period in which such Payment Date occurs); and

(iii) the outstanding principal amount and all interest thereon (including
interest through the end of the Interest Period in which the Maturity Date
occurs) shall be due and payable on the Maturity Date together with any other
amounts, if any, remaining due and payable hereunder or under the other Loan
Documents.

(b) Extension of Maturity Date. Borrower shall have the option to extend the
term of the Loan beyond the Stated Maturity Date for two (2) successive terms
(each, an “Extension Option”) of one (1) year each to (y) the Payment Date
occurring in March 2015 (the “First Extended Maturity Date”, and (z) the Payment
Date occurring in March 2016 (the “Second Extended Maturity Date”; each of the
First Extended Maturity Date and the Second Extended Maturity Date, the
“Extended Maturity Date”), respectively, provided, as a condition precedent to
the effectiveness of each Extension Option, at least thirty (30) days prior to
the commencement of the then applicable Maturity Date, Borrower shall notify
Lender in writing of

 

-67-



--------------------------------------------------------------------------------

its election to extend the Maturity Date and deliver to Lender one or more
Replacement Rate Caps, which Replacement Rate Caps shall be effective commencing
on the first day of such Extension Option and shall have a maturity date not
earlier than the end of the Interest Period in which the Maturity Date, as
extended pursuant to the terms of this Section 2.3, falls. All references in
this Agreement and in the other Loan Documents to the Maturity Date shall mean
the applicable Extended Maturity Date in the event the applicable Extension
Option is exercised. Any extension of the Maturity Date shall not operate as, or
be deemed a waiver of, any Default or Event of Default under the Loan Documents
or prejudice or otherwise affect any rights or remedies of Lender under the Loan
Documents.

(c) Payments after Default. Upon the occurrence and during the continuance of an
Event of Default, (i) interest on the outstanding principal balance of the Loan
and, to the extent permitted by applicable law, overdue interest and other
amounts due in respect of the Loan shall accrue at the Default Rate, and
(ii) Lender shall be entitled to receive and Borrower shall deliver and pay to
Lender all revenue from the Property that Borrower is entitled to receive
pursuant to the terms of Article X of this Agreement, Article X of the Mezzanine
2 Loan Agreement, Article X of the Mezzanine 1 Loan Agreement and Section 9.10
and Article X of the Wells Fargo Mortgage Loan Agreement, such amount to be
applied by Lender to the payment of the Debt in such order as Lender shall
determine in its sole discretion, including alternating applications thereof
between interest and principal. Interest at the Default Rate shall be computed
from the occurrence of the Event of Default until the earlier of (x) the actual
receipt and collection of the Debt (or that portion thereof that is then due)
and (y) the cure of such Event of Default. To the extent permitted by applicable
law, interest at the Default Rate shall be added to the Debt, shall itself
accrue interest at the same rate as the Loan and shall be secured by the Pledge
Agreement. This paragraph shall not be construed as an agreement or privilege to
extend the date of the payment of the Debt, nor as a waiver of any other right
or remedy accruing to Lender by reason of the occurrence of any Event of
Default, nor as a waiver of the obligation of Borrower to pay the Debt as and
when due hereunder; the acceptance of any payment from Borrower shall not be
deemed to cure or constitute a waiver of any Event of Default; and Lender
retains its rights under this Agreement to accelerate and to continue to demand
payment of the Debt upon the happening of and during the continuance of any
Event of Default, despite any payment by Borrower to Lender.

(d) Late Payment Charge. If any principal (other than the full principal amount
payable on the Maturity Date) or interest payment is not paid by Borrower on or
before the date on which it is due, Borrower shall pay to Lender upon demand an
amount equal to the lesser of five percent (5%) of such unpaid sum or the
maximum amount permitted by applicable law in order to defray the expense
incurred by Lender in handling and processing such delinquent payment and to
compensate Lender for the loss of the use of such delinquent payment. Any such
amount shall be secured by the Pledge Agreement and the other Loan Documents to
the extent permitted by applicable law.

(e) Method and Place of Payment. Each payment by Borrower hereunder or under the
Note shall be payable at such place as Lender may designate from time to time in
writing, on the date such payment is due, to Lender by deposit to such account
as Lender may designate by written notice to Borrower. Each payment by Borrower
hereunder or under the Note shall be made in funds settled through the New York
Clearing House Interbank Payments

 

-68-



--------------------------------------------------------------------------------

System or other funds immediately available to Lender by 1:00 p.m., New York
City time, on the date such payment is due, to Lender by deposit to such account
as Lender may designate by written notice to Borrower. Whenever any payment
hereunder or under the Note shall be stated to be due on a day which is not a
Business Day, such payment shall be made on the first Business Day preceding
such scheduled due date. Notwithstanding the foregoing or anything else in this
Agreement or the other Loan Documents to the contrary, provided no Event of
Default has occurred and is continuing, Borrower’s obligations with respect to
the monthly payment of Debt Service and amounts required to be deposited into
the Reserve Accounts pursuant to the terms of this Agreement shall be deemed
satisfied, and no default interest or late charge shall be assessed under
clauses (c) and (d) above, to the extent sufficient amounts are deposited in the
Mezzanine Cash Management Account to satisfy such obligations on the dates each
such payment is required, regardless of whether any of such amounts are so
applied by Lender, so long as Lender’s access to such money has not been
constrained or constricted in any manner, including by any action by Borrower to
contest the release of funds from the Mezzanine Cash Management Account for the
payment of Debt Service or otherwise.

(f) Additional Payment Provisions.

(i) If at any time after the date hereof, Lender (which shall include, for
purposes of this Section 2.3, any corporation controlling Lender) reasonably
determines that due to the adoption or modification of any Legal Requirement
regarding taxation, Lender’s required levels of reserves, deposits, Federal
Deposit Insurance Corporation insurance or capital (including any allocation of
capital requirements or conditions), or similar requirements, or any
interpretation or administration thereof by any Tribunal or compliance of Lender
with any of such requirements, has or would have the effect of (a) increasing
Lender’s costs relating to the Loan, or (b) reducing the yield or rate of return
of Lender on the Loan, to a level below that which Lender could have achieved
but for the adoption or modification of any such requirements, Borrower shall,
within fifteen (15) days of any request by Lender, pay to Lender such additional
amounts as (in Lender’s sole judgment, after good faith and reasonable
computation) will compensate Lender for such increase in costs or reduction in
yield or rate of return of Lender (a “Consequential Loss”). No failure by Lender
to immediately demand payment of any additional amounts payable hereunder shall
constitute a waiver of Lender’s right to demand payment of such amounts at any
subsequent time. Nothing herein contained shall be construed or so operate as to
require Borrower to pay any interest, fees, costs or charges greater than is
permitted by applicable Law.

(ii) All payments made by Borrower hereunder shall be made free and clear of,
and without reduction for or on account of, income, stamp or other taxes,
levies, imposts, duties, charges, fees, deductions, reserves or withholdings
imposed, levied, collected, withheld or assessed by any Governmental
Authorities, which are imposed, enacted or become effective on or after the date
hereof (such non-excluded taxes being referred to collectively as “Foreign
Taxes”), excluding (a) taxes imposed on or measured by a Person’s overall net
income (however denominated), and franchise taxes imposed on it (in lieu of net
income taxes), by the jurisdiction (or any political subdivision thereof) under
the laws of which such recipient is organized or in which its principal office
is located or, in the case of any Lender, in which its applicable lending office
is located; (b)

 

-69-



--------------------------------------------------------------------------------

any branch profits taxes imposed by the United States or any similar tax imposed
by any other jurisdiction in which Borrower is located; (c) in the case of a
Foreign Lender, any withholding tax that is imposed on amounts payable to such
Foreign Lender at the time such Foreign Lender becomes a party hereto (or
designates a new lending office) or is attributable to such Foreign Lender’s
failure or inability (other than as a result of a change in law) to comply with
Section 2.3(f)(iii) hereof, except to the extent at the time such Foreign Lender
was assigned its interest in the obligations hereunder, such Foreign Lender’s
assignor was entitled to receive additional amounts from Borrower with respect
to such withholding tax pursuant to Section 2.3(f)(iii) hereof; and (d) any
interest, penalties, or additions to taxes described in clauses (a) through (c).
If any Foreign Taxes are required to be withheld from any amounts payable to
Lender hereunder and such Foreign Taxes are not a result of activities of Lender
unrelated to the Loan or Borrower, the amounts so payable to Lender shall be
increased to the extent necessary to yield to Lender (after payment of all
Foreign Taxes) interest or any such other amounts payable hereunder at the rate
or in the amounts specified hereunder. Whenever any Foreign Tax is payable
pursuant to applicable law by Borrower, as promptly as possible thereafter,
Borrower shall send to Lender an original official receipt, if available, or
certified copy thereof showing payment of such Foreign Tax. Borrower hereby
indemnifies Lender for any incremental taxes, interest or penalties that may
become payable by Lender which may result from any failure by Borrower to pay
any such Foreign Tax when due to the appropriate taxing authority of which
Lender has provided Borrower with prior written notice, if possible, or any
failure by Borrower to remit to Lender the required receipts or other required
documentary evidence, and any Foreign Taxes which Lender is required to pay
directly to any taxing authority. Lender’s inability to notify Borrower of any
such Foreign Tax in accordance with the immediately preceding sentence shall in
no way relieve Borrower of its obligations under this Section 2.3(f)(ii).

(iii) If Lender is entitled to an exemption from or reduction of any Foreign
Taxes with respect to payments under this Agreement, Lender shall deliver to
Borrower, at the time or times as reasonably requested by Borrower in writing,
such properly completed and executed documentation prescribed by applicable law
as will permit such payments to be made without withholding or at a reduced
rate. Lender shall not be entitled to claim compensation pursuant to this
Section 2.3(f) for any Foreign Taxes to the extent that such Foreign Taxes
result from a failure to comply with the requirements of this paragraph. In the
event that Borrower is resident for tax purposes in the United States, any
Foreign Lender shall, if legally entitled to do so, deliver to Borrower on or
prior to the date on which such Foreign Lender becomes a Lender under this
Agreement (and from time to time thereafter upon the request of Borrower, but
only if such Foreign Lender is legally entitled to do so), whichever of the
following is applicable:

(A) duly completed copies of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States is a
party;

(B) duly completed copies of Internal Revenue Service From W-8ECI;

 

-70-



--------------------------------------------------------------------------------

(C) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c)(3)(A) of the Internal Revenue Code:
(i) a certificate to the effect that such Foreign Lender is not: (1) a “bank”
within the meaning of Section 881(c)(3)(A) of the Internal Revenue Code; (2) a
“10 percent shareholder” of Borrower within the meaning of Section 881(c)(3)(B)
of the Internal Revenue Code; or (3) a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Internal Revenue Code; and (ii) duly
completed copies of Internal Revenue Service Form W-8BEN; or

(D) any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in United States federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
applicable law to permit Borrower to determine the withholding or deduction
required to be made.

(iv) If Lender receives a refund of a Foreign Tax for which a payment has been
made by Borrower pursuant to this Agreement, which refund in the good faith
judgment of Lender is attributable to such payment made by Borrower, then Lender
shall reimburse Borrower for such amount (together with any interest received
thereon) as Lender determines to be the proportion of the refund as will leave
it, after such reimbursement, in no better or worse position than it would have
been in if the payment had not been required. To the extent the use of a certain
lending office by Lender has resulted in any Foreign Taxes, increased cost or
reduction in amounts received or receivable hereunder, Lender shall make
reasonable efforts, but not be obligated, to designate another lending office
with the object of avoiding the consequence of the event giving rise to such
circumstances.

(v) If any requirement of law or any change therein or in the interpretation or
application thereof, shall hereafter make it unlawful for Lender to make or
maintain a Loan with the Note Rate being based on LIBOR as contemplated
hereunder, (i) the obligation of Lender hereunder to make or continue the Loan
based on LIBOR or to convert the Loan from the Static LIBOR Rate to the LIBOR
Rate shall be canceled forthwith and (ii) any outstanding LIBOR Loan shall be
converted automatically to a loan bearing interest at the Static LIBOR Rate (the
“Static LIBOR Rate Loan”) on the next succeeding Payment Date or within such
earlier period as required by law. Borrower hereby agrees promptly to pay
Lender, upon demand, any additional amounts necessary to compensate Lender for
any costs incurred by Lender in making any conversion in accordance with this
Agreement, including any interest or fees payable by Lender to lenders of funds
obtained by it in order to make or maintain the LIBOR Loan hereunder. If Lender
becomes entitled to claim any additional amounts pursuant to this
Section 2.3(f)(v), Lender shall provide Borrower with not less than ninety
(90) days written notice specifying in reasonable detail the event by reason of
which it has become so entitled and the additional amount required to fully
compensate Lender for such additional costs. Lender’s notice of such costs, as
certified to Borrower, shall be conclusive absent manifest error.

 

-71-



--------------------------------------------------------------------------------

(vi) In the event that any change in any requirement of law or in the
interpretation or application thereof, or compliance by Lender with any request
or directive (whether or not having the force of law) hereafter issued from any
central bank or other Governmental Authority:

(A) shall hereafter impose, modify or hold applicable any reserve, special
deposit, compulsory loan or similar requirement against assets held by, or
deposits or other liabilities in or for the account of, advances or loans by, or
other credit extended by, or any other acquisition of funds by, any office of
Lender which is not otherwise included in the determination of the LIBOR Rate
hereunder,

(B) shall hereafter have the effect of reducing the rate of return on Lender’s
capital as a consequence of its obligations hereunder to a level below that
which Lender could have achieved but for such adoption, change or compliance
(taking into consideration Lender’s policies with respect to capital adequacy)
by any amount deemed by Lender to be material; or

(C) shall hereafter impose on Lender any other condition and the result of any
of the foregoing is to increase the cost to Lender of making, renewing or
maintaining loans or extensions of credit or to reduce any amount receivable
hereunder;

then, in any such case, Borrower shall promptly pay Lender, upon demand, any
additional amounts necessary to compensate Lender for such additional cost or
reduced amount receivable which Lender deems to be material as determined by
Lender. If Lender becomes entitled to claim any additional amounts pursuant to
this Section 2.3(f)(vi), Lender shall provide Borrower with not less than ninety
(90) days written notice specifying in reasonable detail the event by reason of
which it has become so entitled and the additional amount required to fully
compensate Lender for such additional cost or reduced amount. A certificate as
to any additional costs or amounts payable pursuant to the foregoing sentence
submitted by Lender to Borrower shall be conclusive in the absence of manifest
error. This provision shall survive payment of the Note and the satisfaction of
all other obligations of Borrower under this Agreement and the Loan Documents.

(vii) Borrower agrees to indemnify Lender and to hold Lender harmless from any
loss, cost, expense, penalty, claim or liability, including any loss incurred in
obtaining, prepaying, liquidating or employing deposits or other funds from
third parties and any loss of yield which Lender sustains or incurs (as
determined by Lender in its judgment reasonably exercised) as a consequence of
(i) any default by Borrower in payment of the principal of or interest on a
LIBOR Loan, including any such loss or expense arising from interest or fees
payable by Lender to lenders of funds obtained by it in order to maintain a
LIBOR Loan hereunder, (ii) any prepayment (whether voluntary or mandatory) of
the LIBOR Loan that did not include all interest which had accrued (or would
have accrued) at the Note Rate through the end of the related Interest Period,
including such loss or expense arising from interest or fees payable by Lender
to lenders

 

-72-



--------------------------------------------------------------------------------

of funds obtained by it in order to maintain the LIBOR Loan hereunder, and
(iii) the conversion (for any reason whatsoever, whether voluntary or
involuntary) of the Note Rate from the LIBOR Rate to the Static LIBOR Rate with
respect to any portion of the outstanding principal amount of the Loan then
bearing interest at the LIBOR Rate on a date other than the Payment Date
immediately following the last day of an Interest Period, including such loss or
expenses arising from interest or fees payable by Lender to lenders of funds
obtained by it in order to maintain a LIBOR Loan hereunder (the amounts referred
to in clauses (i), (ii) and (iii) are herein referred to collectively as the
“Breakage Costs”); provided Borrower shall not indemnify Lender from any loss or
expense arising from Lender’s gross negligence or willful misconduct. The
obligations of Borrower under this Section 2.3(f)(vii) shall survive any
termination of the Loan Documents and payment of the Note in full and the
satisfaction of all other obligations of Borrower under this Agreement and the
other Loan Documents and shall not be waived by any delay by Lender in seeking
such compensation. Lender shall have no obligation to purchase, sell and/or
match funds in connection with the funding or maintaining of the Loan or any
portion thereof.

(viii) Lender shall not be entitled to claim compensation pursuant to this
Section 2.3(f) for any Foreign Taxes, increased cost or reduction in amounts
received or receivable hereunder, or any reduced rate of return, which was
incurred or which accrued more than one hundred eighty (180) days before the
date Lender notified Borrower of the change in law or other circumstance on
which such claim of compensation is based and delivered to Borrower a written
statement setting forth in reasonable detail the basis for calculating the
additional amounts owed to Lender under this Section 2.3(f), which statement
shall be conclusive and binding upon all parties hereto absent manifest error.

(ix) All payments made by Borrower hereunder or under the other Loan Documents
shall be made irrespective of, and without any deduction for, any setoff,
defense or counterclaims.

(x) Remittances in payment of any part of the Loan in less than the required
amount in immediately available U.S. funds shall not, regardless of any receipt
or credit issued therefor, constitute payment until the required amount is
actually received by the holder hereof in immediately available U.S. funds and
shall be made and accepted subject to the condition that any check or draft may
be handled for collection in accordance with the practices of the collecting
bank or banks.

Section 2.4 Prepayments.

(a) Voluntary Prepayments.

(i) Borrower shall only have the right to prepay the Loan in whole or in part
prior to the Stated Maturity Date in accordance with this Section 2.4.

(ii) At any time other than during the time period in any calendar month from
and including the day after the Payment Date through and including the day prior
to the Determination Date, Borrower may prepay the Loan at any time upon not
less than ten

 

-73-



--------------------------------------------------------------------------------

(10) Business Days prior written notice to Lender (such prepayment, including
any prepayment associated with a Property Release, and any prepayments in
respect of the Additional Paydown Requirement, a “Voluntary Prepayment”),
provided, that, such notice may be rescinded or modified by Borrower upon
delivery of written notice to Lender on or prior to the date specified for
prepayment in the applicable notice, provided that Borrower shall be responsible
for the reasonable costs and expenses incurred by Lender in connection with the
rescission of such prepayment notice. Any such Voluntary Prepayment shall
include the applicable Prepayment Premium, if any, and all additional amounts
required to be paid by Borrower and all other amounts owing by Borrower to
Lender under the Note and the other Loan Documents, including any Breakage Costs
incurred by Lender in connection with the cancellation or termination of a LIBOR
or swap contract entered into in connection with the Loan. Any Voluntary
Prepayment which constitutes a prepayment associated with a Property Release
shall be applied (and shall be accompanied by the applicable Prepayment Premium,
if any) to the Loan as, and to the extent, provided in Section 2.5. Any other
Voluntary Prepayments shall be applied (and shall be accompanied by the
applicable Prepayment Premium, if any) pro rata (based on the then outstanding
principal balance of the Loan and the Other Senior Mezzanine Loans relative to
the aggregate outstanding principal balance of the Senior Mezzanine Loans) to
the Loan and the Other Senior Mezzanine Loans. If the Loan or any Other Senior
Mezzanine Loan has been divided into two or more components, the pro rata
portion of any such Voluntary Prepayment applied to the Loan or such Other
Senior Mezzanine Loan, as applicable, shall be applied sequentially (starting
with the most senior component) to such components, if any, of the Loan and each
Other Senior Mezzanine Loan, as applicable.

(b) Subject to the terms of the applicable Mortgage Loan Agreements, Borrower
shall have the right to prepay, or to cause the prepayment of, the Mortgage Loan
at any time. Prior to the repayment in full of the Mortgage Loan and the Senior
Mezzanine Loans, voluntary prepayments (in whole or in part) of the Mezzanine 4
Loan from Excess Cash (as defined in each Senior Mezzanine Loan Agreement) or
from other proceeds or revenues of any Property or the Collateral shall not be
permitted.

(c) Prepayments Generally.

(i) All payments and prepayments of the Loan (whether in whole or in part),
whether voluntary, involuntary, at the Maturity Date or otherwise shall include
(x) payment by Borrower to Lender of the Prepayment Premium, including in
connection with a Property Release, if any, (y) in the event payment or
prepayment occurs on a Payment Date, interest on the principal amount of the
Loan through and including the date on which such payment or prepayment occurs,
and (z) in the event that any such payment or prepayment is made on a day other
than a Payment Date (including if such Payment Date is not the ninth (9th) day
of the calendar month because such day is not a Business Day), a sum equal to
the amount of interest which would have accrued under the Note and this
Agreement through the end of the Interest Period in which such payment or
prepayment is made. For purposes of this Agreement, an involuntary prepayment
shall be deemed to include a prepayment of the Loan in connection with or
following Lender’s acceleration of the outstanding balance of the Loan, whether
or not

 

-74-



--------------------------------------------------------------------------------

the Pledge Agreement is satisfied or released by foreclosure (whether under the
UCC or otherwise), assignment of equity interests in lieu of foreclosure or by
other means, including repayment of the Loan by Borrower or any other Person
pursuant to any statutory or common law right of redemption.

(ii) Notwithstanding anything contained herein to the contrary, if the Loan has
been divided into two or more components, the weighted average LIBOR Margin of
the Loan following any partial prepayment of the Loan (unless such prepayment
occurs during the continuance of an Event of Default or is a result of the
application of Net Liquidation Proceeds After Debt Service due to a Liquidation
Event described in Section 2.4(f)(i)(A) or Section 2.4(f)(i)(B) below shall not
be more than the weighted average LIBOR Margin which was applicable to the Loan
immediately prior to such prepayment.

(d) Net Liquidation Proceeds After Debt Service; Excess Interest.
Notwithstanding any other provision herein to the contrary, and provided no
Event of Default exists, Borrower shall not be required to pay the Prepayment
Premium or any other prepayment premium in connection with any prepayment
occurring solely as a result of (i) the application of Insurance Proceeds,
Condemnation Proceeds, title insurance proceeds or Net Liquidation Proceeds
After Debt Service due to a Liquidation Event described in Section 2.4(f)(i)(A),
Section 2.4(f)(i)(B) or Section 2.4(f)(i)(F) below, or (ii) the application of
any interest in excess of the maximum rate permitted by applicable law to the
reduction of the Loan. Notwithstanding the foregoing, Borrower shall pay
interest for the full final Interest Period in which such prepayment occurs. Any
partial prepayment shall be applied to the last payments of principal due under
the Loan. Any mandatory prepayment of the principal of the Loan made pursuant to
this Section 2.4(d) shall be applied to the reduction of the outstanding
principal balance of the Loan.

(e) Application of Payments to the Note. Except as otherwise specifically set
forth in this Section 2.4 and without limiting the other provisions of this
Agreement, all voluntary and involuntary prepayments on the Note, including from
Net Sale Proceeds, shall be applied, to the extent thereof, (a) first, to the
payment of Prepayment Premiums which are due and payable in connection
therewith, (b) to accrued and unpaid interest on Note A-1 and Note A-2, pro rata
and pari passu, (c) to the principal of Note A-1 and Note A-2, pro rata and pari
passu, and (d) thereafter, to any other sums due and unpaid to Lender in
connection with the Loan on Note A-1 and Note A-2, pro rata and pari passu.
Following the occurrence of an Event of Default, any prepayment made on the Note
shall be applied to accrued but unpaid interest, late charges, accrued fees, the
unpaid principal amount of the Note, and any other sums due and unpaid to Lender
in connection with the Loan, to Note A-1 and Note A-2, pro rata and pari passu.

(f) Liquidation Events; Mandatory Prepayments.

(i) In the event of (A) any Casualty to any Individual Property or any material
portion thereof, (B) any Condemnation of any Individual Property or any material
portion thereof, (C) any transfer of any Individual Property or the Property as
a whole in connection with a realization thereon following a Mortgage Loan
Default, including a foreclosure sale or UCC Sale, (D) any transfer of any
Senior Mezzanine Collateral in

 

-75-



--------------------------------------------------------------------------------

connection with a realization thereon following any Senior Mezzanine Loan
Default, including a foreclosure sale or a sale under the UCC (a “UCC Sale”),
(E) any Permitted CIGNA Mortgage Loan Refinancing, or (F) the receipt by any
Individual Property Owner of any net proceeds realized under any owner’s title
insurance policies of any Individual Property Owner after application of such
proceeds by such Individual Property Owner to cure any title defect (each, a
“Liquidation Event”), Borrower shall cause the related Net Liquidation Proceeds
After Debt Service to be deposited directly in the Mezzanine Cash Management
Account. On each date on which Lender actually receives a distribution of Net
Liquidation Proceeds After Debt Service, subject to the provisions of
Section 2.4(f)(ii), Borrower shall prepay the outstanding principal balance of
the Loan, together with accrued interest and any other sums due hereunder, in an
amount equal to one hundred percent (100%) of such Net Liquidation Proceeds
After Debt Service. Subject to the provisions of Section 2.4(f)(ii), any Net
Liquidation Proceeds After Debt Service in excess of the Debt shall be paid to
Mezzanine 4 Lender and applied in accordance with the terms of the Mezzanine 4
Loan Agreement. Any prepayment received by Lender pursuant to this
Section 2.4(f)(i) on a date other than a Payment Date shall be held by Lender as
collateral security for the Loan in an interest bearing account, and shall be
applied by Lender on the next Payment Date.

(ii) Notwithstanding the provisions of Section 2.4(f)(i), any Net Liquidation
Proceeds After Debt Service related to a Liquidation Event described in
Section 2.4(f)(i)(E) above shall be applied, pro rata (based on the then
outstanding principal balance of the Note in proportion to the then aggregate
outstanding principal balance of the Note and the Other Senior Mezzanine Notes)
to the Loan and the Other Senior Mezzanine Loans.

(iii) Borrower shall notify Lender of any Liquidation Event no later than one
(1) Business Day following the first date on which Borrower has knowledge of
such event. Borrower shall be deemed to have knowledge of (i) a sale (other than
a foreclosure sale) of any Individual Property, the Collateral or any Other
Senior Mezzanine Collateral on the date on which a contract of sale for such
sale is entered into, and a foreclosure or a UCC Sale, on the date notice of
such foreclosure or UCC Sale is given, and (ii) a Permitted CIGNA Mortgage Loan
Refinancing, on the date on which a commitment for such refinancing has been
entered into. The provisions of this Section 2.4(f)(iii) shall not be construed
to contravene in any manner the restrictions and other provisions regarding
refinancing of the Mortgage Loan, Senior Mezzanine Loan or the Sale or Pledge of
any Individual Property or the Property as a whole, or the Senior Mezzanine
Collateral or the Collateral set forth in this Agreement and the other Loan
Documents.

(g) Guaranty Payments. Borrower acknowledges that the liability of Sponsor under
the Guaranty, the Wells Fargo Mortgage Loan Guaranty and under the Other Senior
Mezzanine Loan Guaranties with respect to a Bankruptcy Recourse Event shall not
exceed $200,000,000 in the aggregate. As a result of such limitation, Lender,
Wells Fargo Mortgage Loan Lender and any Other Senior Mezzanine Lenders may be
required to pay to one or more of the other lenders a portion of any amount
received from Sponsor on account of a Bankruptcy Recourse Event. Borrower
acknowledges that, in the event

 

-76-



--------------------------------------------------------------------------------

Lender recovers amounts from Sponsor under the Guaranty in respect of a
Bankruptcy Recourse Event and is thereafter required, pursuant to the terms of
the Guaranty or the Intercreditor Agreement, to deliver all or a portion of such
amount to Wells Fargo Mortgage Loan Lender or one or more of Other Senior
Mezzanine Lenders, then (A) the amount recovered by Lender shall be deemed to be
reduced by such amounts (the amount recovered by Lender as so reduced, the
“Actual Recovery Amount”), (B) the Actual Recovery Amount shall be applied in
accordance with the terms of the Loan Documents, (C) any amounts paid to Wells
Fargo Mortgage Loan Lender shall be applied in accordance with the Wells Fargo
Mortgage Loan Documents and (D) any amounts paid to any Other Senior Mezzanine
Lender shall be applied in accordance with the applicable Other Senior Mezzanine
Loan Documents.

Section 2.5 Releases of Individual Properties and Obligations.

Borrower may permit any Individual Property Owner to obtain the release of an
Individual Property that it owns from the lien (or at Individual Property
Owner’s option, an assignment thereof to one or more third parties) of any
Mortgage thereon (and any related Mortgage Loan Documents), the release of
Mezzanine 1 Lender’s Lien on the interests in the applicable Individual Property
Owner and the release of Mezzanine 2 Lender’s Lien on the interests in the
applicable Individual Property Owner, in each case with respect to such
Individual Property being released (other than those expressly stated to
survive) (each such release or assignment a “Property Release”), upon the
satisfaction of each of the following conditions:

(a) no Event of Default exists on the date of the Property Release;

(b) if the Individual Property being released is a Wells Fargo Mortgage Loan
Property, immediately prior to the Property Release, Borrower shall cause the
Wells Fargo Mortgage Loan Property Release Amount for such Individual Property
to be paid by Wells Fargo Mortgage Loan Borrower to Wells Fargo Mortgage Lender
(and not as a prepayment of the Loan) until the Wells Fargo Mortgage Loan has
been paid in full, and thereafter, the balance of any such Wells Fargo Mortgage
Loan Property Release Amount to be paid to Lender and the Other Senior Mezzanine
Lenders, pro rata, based on the ratio of the outstanding principal balance of
the applicable Senior Mezzanine Loan (including the Loan) as of the date of such
Property Release to the aggregate then outstanding principal balance of the
Senior Mezzanine Loans as of such date. Any payments to Lender under this
Section 2.5(b) shall be deemed a Voluntary Prepayment of a portion of the Loan
for all purposes hereunder;

(c) if the Individual Property being released is a CIGNA Mortgage Loan Property,
immediately prior to the Property Release, Borrower shall pay the CIGNA Mortgage
Loan Property Release Amount for such Individual Property to Lender and the
Other Senior Mezzanine Lenders, pro rata, based on the ratio of the outstanding
principal balance of the applicable Senior Mezzanine Loan (including the Loan)
as of the date of such Property Release relative to the aggregate then
outstanding principal balance of the Senior Mezzanine Loans as of such date. Any
payments to Lender under this Section 2.5(c) shall be deemed a Voluntary
Prepayment of a portion of the Loan for all purposes hereunder;

 

-77-



--------------------------------------------------------------------------------

(d) concurrently with the payment of the applicable Release Amounts pursuant to
Sections 2.5(b) or Section 2.5(c) above, each Other Mezzanine Borrower shall
cause the Release Amount (as defined in the applicable Other Mezzanine Loan
Agreement) applicable to such Individual Property to be paid in accordance with
the terms of the applicable Other Mezzanine Loan Agreement;

(e) intentionally omitted;

(f) after giving effect to such Property Release, (i) the Release Debt Yield for
the Property then remaining subject to the lien of the Mortgage shall exceed the
Senior Mezzanine Debt Yield, immediately prior to such Property Release and
(ii) the Release Debt Yield for the Property then remaining subject to the lien
of the Mortgage shall exceed the applicable Release Debt Yield Threshold. For
the purpose of determining whether the Release Debt Yield Thresholds are
satisfied for this Section 2.5 only, Borrower may elect to pay down and cause to
be paid down the Loan, the Wells Fargo Mortgage Loan, and the Other Senior
Mezzanine Loans on the terms and conditions set forth in Section 2.4 and as
required pursuant to the Wells Fargo Mortgage Loan Documents and the applicable
Other Senior Mezzanine Loan Documents. Borrower shall deliver to Lender any and
all financial statements and other information reasonably requested by Lender in
connection with calculating the Release Debt Yield;

(g) after giving effect to such Property Release, the Pro Forma DSCR is greater
than 1.20:1.00. For purposes of calculating the Pro Forma DSCR, Adjusted Net
Cash Flow from the Individual Property being released shall be excluded and
Adjusted Debt Service shall be calculated after taking into account any
prepayments of principal required in connection with such release;

(h) if reasonably required by Lender, Borrower shall cause to be delivered to
Lender a confirmation from the Acceptable Counterparty that the Rate Cap will
remain in full force and effect with respect to the outstanding principal amount
of the Loan not prepaid after such Property Release;

(i) Borrower shall execute and deliver to Lender any amendments to the Loan
Documents reasonably deemed necessary by Lender to effect the Property Release;

(j) all actual reasonable costs and expenses incurred by Lender in connection
with such Property Release shall be paid by Borrower. Any assignments made by
Lender shall be without recourse, representation or warranty by Lender and shall
comply with all applicable law;

(k) if the Property is a Wells Fargo Mortgage Loan Property, Wells Fargo
Mortgage Loan Borrower (or Maryland Owner, as applicable) shall have satisfied
each of the conditions (including payment of the applicable Mortgage Loan
Release Amount) set forth in this Section 2.5 of the Wells Fargo Mortgage Loan
Agreement (notwithstanding any waiver of such conditions by Wells Fargo Mortgage
Loan Lender) in connection with such Property Release, and if the Property is a
CIGNA Mortgage Loan Property, CIGNA Mortgage Loan Borrower shall have satisfied
each of the conditions (including payment of the applicable

 

-78-



--------------------------------------------------------------------------------

Mortgage Loan Release Amount) under the applicable CIGNA Mortgage Loan Documents
to the release of the CIGNA Mortgage Loan Property from the Lien of the CIGNA
Mortgage (notwithstanding any waiver of such conditions by CIGNA Mortgage
Lender) in connection with such Property Release;

(l) simultaneously with the granting of the Property Release, the Individual
Property which is the subject of such Property Release shall be sold on arm’s
length terms to a Person which is not an Affiliate of any Borrower Party;

(m) notwithstanding the provisions of Section 2.5(l) to the contrary, after the
satisfaction of the Additional Paydown Requirement, Lender shall not
unreasonably withhold its approval to a Property Release of an Individual
Property in connection with a sale by Mortgage Loan Borrower of such Individual
Property to PRISA LLC, Ashford Sponsor or an Affiliate of PRISA LLC or Ashford
Sponsor pursuant to the exercise of the Partial Portfolio Right of First Offer
(an “Affiliate ROFO Sale”); provided, (A) Borrower shall give Lender not less
than sixty (60) days prior written notice of such sale; (B) as a condition to
such Property Release, Borrower shall have satisfied each of the other
conditions of this Section 2.5 (other than Section 2.5(l) and Section 2.5(n));
and (C) without limitation, it shall not be unreasonable for Lender to withhold
its consent to a Property Release if the sale price for such Individual Property
is less than the fair market value of such Individual Property, as reasonably
determined by Lender. Prior to the satisfaction of the Additional Paydown
Requirement, Lender may grant or withhold its consent to a Property Release in
connection with any Affiliate ROFO Sale in its sole and absolute discretion;

(n) notwithstanding the provisions of Section 2.5(l) to the contrary, Borrower
shall have the right to obtain a Property Release of a CIGNA Mortgage Loan
Property (and a release of Mezzanine 1 Lender’s Lien on the interests in the
applicable CIGNA Mortgage Loan Borrower) without such CIGNA Mortgage Loan
Property being sold on an arm’s length basis to a Person which is not an
Affiliate of any Borrower Party (other than to an Affiliate pursuant to an
Affiliate ROFO Sale, which shall be governed by Section 2.5(m)) if it is
refinancing such CIGNA Mortgage Loan Property, upon the satisfaction of each of
the following conditions:

(i) Borrower shall have delivered to Lender not less than sixty (60) days prior
written notice of the proposed Property Release;

(ii) Not less than ten (10) Business Days prior to such sale, Lender shall have
ordered and received an Appraisal of such CIGNA Mortgage Loan Property;

(iii) Borrower shall have satisfied each of the conditions of this Section 2.5
(other than Section 2.5(l) and 2.5(m)), including the payment by Borrower of the
CIGNA Mortgage Loan Property Release Amount (as calculated below) to Lender and
the Other Senior Mezzanine Lenders, in each case, as more particularly set forth
above; and

(iv) For purposes of such Property Release, the “CIGNA Mortgage Loan Property
Release Amount” shall be deemed to be equal to the greater of (A) the Appraised
Value of such CIGNA Mortgage Loan Property, minus (i) any reasonable and
customary closing costs and expenses paid by the applicable CIGNA Mortgage Loan

 

-79-



--------------------------------------------------------------------------------

Borrower to unaffiliated third parties in connection with such refinancing, and
(ii) any amounts required under the applicable CIGNA Mortgage Loan Documents to
obtain the release of the related CIGNA Mortgage and (B) the Mezzanine Minimum
Release Amount for such CIGNA Mortgage Loan Property. Not less than two
(2) Business Days prior to closing on the refinancing of any CIGNA Mortgage Loan
Property, Borrower shall deliver to Lender for Lender’s review a closing
statement setting forth Borrower’s proposal for the costs and expenses described
above.

Upon a Property Release of a CIGNA Mortgage Loan Property in accordance with the
provisions of this Section 2.5, Borrower shall be relieved of its obligation to
comply with Section 5.39 as it may relate to such CIGNA Mortgage Loan Property.
Upon the satisfaction of the provisions of this Section 2.5 with respect to all
CIGNA Mortgage Loan Properties, Lender shall release the applicable Borrower
from its obligations under the Loan Documents (other than those expressly stated
to survive) and Lender’s direct or indirect Lien on the equity interests in the
applicable CIGNA Mortgage Loan Borrower.

(o) after giving effect to the Property Release, each Borrower, Mortgage Loan
Borrower, Maryland Owner (as applicable) and Mezzanine 1 Borrower shall be and
remain in compliance with each of the representations, warranties and covenants
set forth in Article VI; and

(p) Mezzanine 1 Borrower shall have satisfied each of the conditions (including
payment of the applicable Mezzanine 1 Release Amount) set forth in Section 2.5
of the Mezzanine 1 Loan Agreement (notwithstanding any waiver of such conditions
by Mezzanine 1 Lender) in connection with such Property Release, and Mezzanine 2
Borrower shall have satisfied each of the conditions (including payment of the
applicable Mezzanine 2 Release Amount) set forth in Section 2.5 of the Mezzanine
2 Loan Agreement (notwithstanding any waiver of such conditions by Mezzanine 2
Lender) in connection with such Property Release.

Section 2.6 Release of Outparcels.

Borrower shall not permit Mortgage Loan Borrower or Maryland Owner to obtain the
release of less than all of an Individual Property from the Lien of the
applicable Mortgage, in each case, without the prior written consent of Lender,
which consent may be granted or withheld by Lender in its sole discretion.

Section 2.7 Debt Yield Test.

For purposes of determining whether a Senior Mezzanine Debt Yield Trigger has
occurred, and thereafter whether a Senior Mezzanine Debt Yield Cure has
occurred, (A) Lender shall calculate Senior Mezzanine Debt Yield as of the last
day of each calendar quarter (each, a “Debt Yield Test Date”) during the term of
the Loan; and (B) Lender shall use the financial reports relating to such period
provided by Borrower pursuant to Section 5.11. The first Debt Yield Test Date
shall be June 30, 2012.

 

-80-



--------------------------------------------------------------------------------

ARTICLE III

CONDITIONS PRECEDENT

The obligation of Lender to enter into this Agreement is subject to the
fulfillment by Borrower or waiver by Lender of the following conditions
precedent no later than the Closing Date, it being acknowledged and agreed by
Lender that, without limiting any other obligations set forth in this Agreement
(including any and all covenants applicable from and after the Closing Date), if
Lender executes and delivers this Agreement, all such condition precedent shall
be deemed to have been satisfied or waived by Lender unless otherwise specified
to Borrower in writing prior to the execution and delivery of this Agreement by
Lender.

Section 3.1 Representations and Warranties; Compliance With Conditions.

The representations and warranties of Borrower contained in this Agreement and
the other Loan Documents shall be true and correct in all material respects on
and as of the Closing Date, and Lender shall have determined that immediately
following the Closing Date, no Default or Event of Default shall have occurred
and be continuing; and Borrower shall be in compliance in all material respects
with all terms and conditions set forth in this Agreement and in each other Loan
Document on its part to be observed or performed as of the Closing Date.

Section 3.2 Delivery of Loan Documents; Title Policies; Other Deliverables.

(a) Loan Agreement, Note, Amendment to Loan Documents. Lender shall have
received from Borrower a fully executed and acknowledged counterpart of the
Pledge Agreement and evidence that Uniform Commercial Code financing statements
(or amendments thereto) have been delivered to the title company for recording
and/or filing, in the reasonable judgment of Lender, so as to effectively create
or continue upon such recording and/or filing valid and enforceable Liens upon
the Collateral, of first priority, in favor of Lender (or such other trustee as
may be required or desired under local law), subject only to the Permitted
Encumbrances and such other Liens as are permitted pursuant to the Loan
Documents. Lender shall have also received from Borrower fully executed
counterparts of this Agreement, the Note and all other Loan Documents.

(b) Title Company Comfort Letters; UCC-9 Title Policy.

(i) Lender shall have received Title Company Comfort Letters issued by a title
company acceptable to Lender and dated as of the Closing Date. Such Title
Company Comfort Letters shall be acceptable to Lender. The Title Company Comfort
Letters shall be assignable. Lender also shall have received evidence that all
premiums in respect of such Title Company Comfort Letters have been paid as of
the Closing Date.

(ii) Lender shall have received a UCC-9 Title Policy (or endorsement thereto)
with respect to the Collateral issued by a title company acceptable to Lender
and dated as of the Closing Date. Such UCC-9 Title Policy shall (i) provide
coverage in the amount of the Loan, (ii) insure Lender that the Pledge Agreement
insured by such UCC-9 Title Policy creates a valid, perfected lien on the
Collateral of the requisite priority and that

 

-81-



--------------------------------------------------------------------------------

Borrower is the sole owner of the Collateral, free and clear of all exceptions
from coverage other than the standard exceptions and exclusions from coverage,
(iii) contain such endorsements and affirmative coverages as Lender may
reasonably request, and (iv) name Lender as the insured. The UCC-9 Title Policy
shall be assignable. Lender also shall have received evidence that all premiums
in respect of such UCC-9 Title Policy have been paid as of the Closing Date.

(c) Survey and Survey Certificates of No Change. Lender shall have received an
ALTA survey update for the Individual Property located at One Hilton Court,
Route 10, Parsippany, New Jersey, and a Certificate of No Change for each other
Individual Property, in form and content satisfactory to Lender.

(d) Insurance. Lender shall have received certificates and abstracts of the
Policies required hereunder, satisfactory to Lender in its sole discretion, and
evidence of the payment of all Insurance Premiums payable for the existing
policy period.

(e) Environmental Reports. Lender shall have received an Environmental Report in
respect of each Individual Property satisfactory to Lender.

(f) Zoning/Building Code. Lender shall have received evidence of compliance with
zoning and building ordinances and codes, including required certificates of
occupancy, reasonably acceptable to Lender with respect to the Individual
Properties located at One Hilton Court, Route 10, Parsippany, New Jersey and 40
Dalton Street, Boston, Massachusetts, respectively.

(g) Encumbrances. Borrower shall have taken or caused to be taken such actions
in such a manner so that Lender shall have a valid and perfected first Lien as
of the Closing Date on the Collateral and Lender shall have received
satisfactory evidence thereof.

(h) Lien Searches. Borrower shall have delivered to Lender certified search
results pertaining to Borrower, any SPE Component Entity, Sponsor and such other
Persons as reasonably required by Lender for state and federal tax liens,
bankruptcy, judgment, litigation and state and local UCC filings.

Section 3.3 Related Documents.

Each additional document not specifically referenced herein, but relating to the
transactions contemplated herein, shall have been duly authorized, executed and
delivered by all parties thereto and at Lender’s written request, Lender shall
have received and approved certified copies thereof. Without limiting the
foregoing, Lender shall have received from Borrower a fully executed Sources and
Uses Statement, and evidence reasonably satisfactory to Lender that all
transactions described therein have been fully effected.

Section 3.4 Organizational Documents.

On or before the Closing Date, Borrower shall deliver or cause to be delivered
to Lender (a) copies certified by Borrower of all organizational documentation
related to Borrower, each SPE Component Entity and Sponsor which must be
acceptable to Lender in its reasonable

 

-82-



--------------------------------------------------------------------------------

discretion, and (b) such other evidence of the formation, structure, existence,
good standing and/or qualification to do business of Borrower, each SPE
Component Entity and Sponsor, as Lender may request in its sole discretion,
including good standing or existence certificates, qualifications to do business
in the appropriate jurisdictions, resolutions authorizing the entering into of
the Loan and incumbency certificates as may be requested by Lender.

Section 3.5 Opinions of Borrower’s Counsel.

Lender shall have received opinions of Borrower’s counsel (a) with respect to
non-consolidation issues, (b) with respect to due execution, authority,
enforceability of the Loan Documents and such other matters as Lender may
require, and (c) with respect to the perfection of Lender’s security interest in
the Collateral, all such opinions in form, scope and substance satisfactory to
Lender and Lender’s counsel in their sole discretion.

Section 3.6 Annual Budget.

Borrower shall have delivered the Annual Budget for each Individual Property and
Borrower Principal for the 2011 calendar year.

Section 3.7 Taxes and Other Charges.

Borrower shall have paid (or caused Mortgage Loan Borrower or Maryland Owner to
pay) all Taxes and Other Charges currently due and payable (including any in
arrears) relating to the Property.

Section 3.8 Completion of Proceedings.

All corporate and other proceedings taken or to be taken to implement the
Restructuring and the transactions contemplated by this Agreement and other Loan
Documents and all documents incidental thereto shall be satisfactory in form and
substance to Lender, and Lender shall have received all such counterpart
originals or certified copies of such documents as Lender may reasonably
request.

Section 3.9 Payments.

(a) Lender shall have received (i) an amount equal to all interest which has
accrued and remains unpaid under the Existing Mezzanine 2 Loan Agreement on the
date hereof (calculated using the non-default Interest Rate thereunder), and
(ii) a fee in an amount equal to $590,549.45; and

(b) Lender shall have received evidence reasonably satisfactory to Lender that
(i) the outstanding principal balance of Wells Fargo Mortgage Loan has been
repaid in an amount at least equal to $170 million, of which at least
$87,000,000 shall have been contributed by Sponsor, and the outstanding
principal balance of Wells Fargo Mortgage Loan on the date hereof does not
exceed $530,000,000; (ii) an amount equal to (A) all interest which has accrued
and remains unpaid under the Existing Mezzanine 1 Loan Agreement on the date
hereof (calculated using the non-default Interest Rate thereunder) and (B) a fee
in the amount equal to $723,729.60 has been paid to Mezzanine 1 Lender; (iii) an
amount equal to (A) all interest which

 

-83-



--------------------------------------------------------------------------------

has accrued and remains unpaid under the Existing Mezzanine 2 Loan Agreement on
the date hereof (calculated using the non-default Interest Rate thereunder) and
(B) a fee in the amount equal to $688,974.35 has been paid to Mezzanine 2
Lender; (iv) at least $200,000,000 of new cash equity has been funded by or on
behalf of Sponsor or other direct or indirect owners of Borrower Principal in
connection with the Restructuring; and (v) all other payments, deposits and
escrows required to be made or established by Borrower in connection with the
Restructuring or under this Agreement, the Note and the other Loan Documents on
or before the Closing Date have been paid on or before the Closing Date. No
Prepayment Premium shall be payable in connection with any prepayment of the
Loan on the Closing Date.

Section 3.10 Transaction Costs.

On the Closing Date, Borrower shall have paid or reimbursed each Co-Lender for,
or caused to be paid or reimbursed to each Co-Lender, all out of pocket expenses
in connection with the Restructuring and the transactions contemplated thereby,
including the Restructuring Costs and Expenses, any costs incurred in connection
with the underwriting, negotiation and closing of the Restructuring and the
execution and delivery of this Agreement, title insurance premiums and other
title company charges; recording, registration, filing and similar fees, taxes
and charges; transfer, mortgage, deed, stamp or documentary taxes or similar
fees or charges; costs of third-party reports, including without limitation,
environmental studies, credit reports, seismic reports, engineer’s reports,
appraisals and surveys; advisory fees; underwriting and origination expenses and
fees and all actual legal fees and expenses charged by counsel to Lender, in
each case as with respect to which invoices have been provided to Borrower
(collectively, the “Transaction Costs”).

Section 3.11 No Material Adverse Change.

The income and expenses of the Property, the occupancy and leases thereof, and
all other features of the transaction shall be as represented to Lender without
material adverse change. No Borrower Party, Other Mezzanine Borrower, Other
Mezzanine SPE Component Entity, Sponsor or Manager shall be the subject of any
Bankruptcy Proceeding.

Section 3.12 Leases and Rent Roll.

Lender shall have received copies of all Major Leases affecting the Property,
which shall be satisfactory in form and substance to Lender. In the event Major
Leases exist at an Individual Property, Lender shall have received a current
certified rent roll of such Property (a “Rent Roll”), reasonably satisfactory in
form and substance to Lender.

Section 3.13 Ground Lease Estoppels.

Borrower shall have delivered to Lender an executed estoppel letter from the
Ground Lessor under each Ground Lease, which is in form and substance
satisfactory to Lender.

Section 3.14 Tax Lot.

Except for the Sheraton Annapolis Property, which occupies less than all of a
tax lot, Lender shall have received evidence that each Individual Property
constitutes one (1) or more separate tax lots, which evidence shall be
reasonably satisfactory in form and substance to Lender.

 

-84-



--------------------------------------------------------------------------------

Section 3.15 Physical Conditions Report.

Lender shall have received a Physical Conditions Report with respect to each
Individual Property, which report shall be reasonably satisfactory in form and
substance to Lender.

Section 3.16 Management Agreement.

Lender shall have (i) approved the Remington Management Agreement with respect
to each Individual Property to be managed by Remington and received a certified
copy thereof, and (ii) received a Subordination of Management Agreement with
respect to each Remington Management Agreement, duly executed by Remington and
in form and substance satisfactory to Lender. Lender shall have received a
certified copy of the Management Agreement with respect to each other Individual
Property and a Subordination of Management Agreement with respect thereto, duly
executed by the applicable Manager and in form and substance satisfactory to
Lender.

Section 3.17 Franchise Agreement.

Lender shall have received a certified copy of all Franchise Agreement(s)
affecting any Individual Property and a comfort letter from the Franchisor
thereunder, in each case, in form and substance satisfactory to Lender.

Section 3.18 Appraisal.

Lender shall have received an appraisal of each Individual Property, dated
within sixty (60) days prior to the Closing Date, which shall be satisfactory in
form and substance to Lender.

Section 3.19 Financial Statements.

Lender shall have received financial statements and related information in form
and substance satisfactory to Lender.

Section 3.20 Further Documents.

Lender or its counsel shall have received such other and further approvals,
opinions, documents and information as Lender or its counsel may have reasonably
requested including the Loan Documents in form and substance satisfactory to
Lender and its counsel.

Section 3.21 Mortgage Loan Documents. Wells Fargo Mortgage Loan Borrower and
Wells Fargo Mortgage Loan Lender shall have executed and delivered the Wells
Fargo Mortgage Loan Documents, the transactions contemplated thereunder shall
have closed and Lender shall have approved all terms and conditions thereof.
CIGNA Mortgage Lender shall have consented in writing to the Restructuring and
shall have executed and delivered such

 

-85-



--------------------------------------------------------------------------------

documents as may be reasonably requested by Lender in respect of cash
management, if any. The Mortgage Loan and each of the related Mortgage Loan
Documents with respect to each Individual Property encumbered thereby is in full
force and effect and there exists no Mortgage Loan Default thereunder by the
applicable Mortgage Loan Borrower or, to Borrower’s knowledge, any other party
thereto and no event shall have occurred that, with the passage of time and/or
the giving of notice, would constitute a Mortgage Loan Default thereunder. All
of the representations and warranties by each borrower, guarantor or indemnitor
contained in the Mortgage Loan Documents with respect to each Mortgage Loan are
true and correct in all material respects as of the date made thereunder.

Section 3.22 Other Senior Mezzanine Loan Documents. Other Senior Mezzanine
Borrower and Other Senior Mezzanine Lender shall have executed and delivered the
Other Senior Mezzanine Loan Documents, the transactions contemplated thereunder
shall have closed and Lender shall have approved all terms and conditions
thereof. The Other Senior Mezzanine Loans and each of the related Other Senior
Mezzanine Loan Documents are in full force and effect and there exists no Other
Senior Mezzanine Loan Default thereunder by the applicable Other Senior
Mezzanine Borrower or, to Borrower’s knowledge, any other party thereto and no
event shall have occurred that, with the passage of time and/or the giving of
notice, would constitute an Other Senior Mezzanine Loan Default thereunder. All
of the representations and warranties by each borrower, guarantor or indemnitor
contained in the Other Senior Mezzanine Loan Documents with respect to each
Other Senior Mezzanine Loan are true and correct in all material respects as of
the date made thereunder.

Section 3.23 Mezzanine 6 Foreclosure. Lender shall have received evidence
reasonably satisfactory to Lender that the Mezzanine 6 Foreclosure has been
completed.

Section 3.24 Restructuring Release and Indemnity. The Restructuring Release and
Indemnity shall have been executed and delivered by all parties thereto.

Section 3.25 No Subsidiaries. Borrower has no Subsidiaries other than Mezzanine
2 Borrower, and Borrower does not own any equity interests in any Person other
than the equity interests in Mezzanine 2 Borrower which interests have been
pledged by Borrower to Lender pursuant to the Pledge Agreement.

Section 3.26 Funds in Debt Yield Reserve under Existing Wells Fargo Mortgage
Loan Agreement. Borrower shall have caused Mortgage Loan Borrower and Maryland
Owner to utilize all funds existing as of the Closing Date in the Debt Yield
Reserve Account (as defined in the Existing Wells Fargo Mortgage Loan Agreement)
as follows: first, to pay all accrued and unpaid interest on the Loan; second,
to pay all accrued and unpaid interest under the Other Senior Mezzanine Loans
(excluding any interest at the Default Rate (as defined in the Other Senior
Mezzanine Loan Documents)); third, to pay all Restructuring Costs and Expenses;
fourth, to fund initial deposits into the Capital Replacement Reserve Account
(as defined in the Wells Fargo Mortgage Loan Agreement) and the CIGNA Property
Capital Replacement Reserve Account; and fifth, to pay the remaining funds, pro
rata, to Lender and each of the Other Senior Mezzanine Lenders, to be utilized
to reduce the outstanding principal amount of the Loan and the Other Senior
Mezzanine Loans (which reductions of such outstanding principal amounts shall be
applied against the Additional Paydown Requirement).

 

-86-



--------------------------------------------------------------------------------

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

Borrower represents and warrants to Lender that as of the Closing Date:

Section 4.1 Organization.

Each Significant Party and Sponsor (a) has been duly organized and is validly
existing and in good standing with requisite power and authority to own its
properties and to transact the businesses in which it is now engaged, (b) is
duly qualified to do business and is in good standing in each jurisdiction where
it is required to be so qualified in connection with its properties, businesses
and operations, (c) possesses all rights, licenses, permits and authorizations,
governmental or otherwise, necessary to entitle it to own its properties and to
transact the businesses in which it is now engaged, and the sole business of
each Borrower is the ownership and management of Mezzanine 2 Borrower, the sole
business of Mezzanine 2 Borrower is the ownership and management of Mezzanine 1
Borrower, and the sole business of Mezzanine 1 Borrower is the ownership and
management of Mortgage Loan Borrower and Maryland Owner and (d) in the case of
each Borrower, has full power, authority and legal right to encumber, grant,
bargain, sell, pledge, assign, warrant, transfer and convey the Collateral
pursuant to the terms of the Loan Documents, and in the case of each Significant
Party and Sponsor, has full power, authority and legal right to keep and observe
all of the terms of the Loan Documents to which it is a party. Borrower
represents and warrants that the chart attached hereto as Exhibit A sets forth
an accurate listing of the direct and indirect owners of the equity interests in
each Borrower Party.

Section 4.2 Status of Borrower.

Borrower’s exact legal name is correctly set forth on Schedule I(a) of this
Agreement, on the Pledge Agreement granted by each Borrower and on any UCC-1
Financing Statements filed in connection with the Loan. Each Borrower is an
organization of the type specified on Schedule I(a) of this Agreement. Each
Borrower is incorporated in or organized under the laws of the state indicated
on Schedule I(a) of this Agreement. Borrower’s principal place of business and
chief executive office, and the place where each Borrower keeps its books and
records, including recorded data of any kind or nature, regardless of the medium
of recording, including software, writings, plans, specifications and
schematics, will on the Closing Date be at the following address: c/o Ashford
Hospitality Trust, Inc., 14185 Dallas Parkway, Suite 1100, Dallas, Texas 75254.
Borrower’s organizational identification numbers, if any, assigned by the state
of incorporation or organization is as set forth on Schedule I(a).

Section 4.3 Validity of Documents.

Each Significant Party and Sponsor has taken all necessary action to authorize
the execution, delivery and performance of the Mortgage Loan Documents, Other
Senior Mezzanine

 

-87-



--------------------------------------------------------------------------------

Loan Documents or Loan Documents to which they are parties. The Mortgage Loan
Documents, Other Senior Mezzanine Loan Documents and Loan Documents to which
each applicable Person is a party have been duly executed and delivered by or on
behalf of each Significant Party and Sponsor and constitute the legal, valid and
binding obligations of each Significant Party and Sponsor which is a party
thereto in accordance with their respective terms, subject only to applicable
bankruptcy, insolvency and similar laws affecting rights of creditors generally,
and subject, as to enforceability, to general principles of equity (regardless
of whether enforcement is sought in a proceeding in equity or at law).

Section 4.4 No Conflicts.

The execution, delivery and performance of the Loan Documents, the Other Senior
Mezzanine Loan Documents and the Mortgage Loan Documents by each Significant
Party and Sponsor, to the extent such Person is a party thereto, will not
conflict with or result in a breach of any of the terms or provisions of, or
constitute a default under, or result in the creation or imposition of any lien,
charge or encumbrance (other than pursuant to the Loan Documents, the Other
Senior Mezzanine Loan Documents or the Mortgage Loan Documents) upon any of the
property or assets of any Significant Party or Sponsor pursuant to the terms of
any agreement or instrument to which any such Person is a party or by which any
of such Person’s property or assets is subject, nor will such action result in
any violation of the provisions of any statute or any order, rule or regulation
of any Governmental Authority having jurisdiction over any Significant Party or
Sponsor or any properties or assets of any Significant Party or Sponsor, and any
consent, approval, authorization, order, registration or qualification of or
with any Governmental Authority required for the execution, delivery and
performance by a Significant Party or Sponsor of this Agreement or any of the
other Loan Documents, the Other Senior Mezzanine Loan Documents or any of the
Mortgage Loan Documents has been obtained and is in full force and effect.

Section 4.5 Litigation.

There are no actions, suits or proceedings at law or in equity by or before any
Governmental Authority or other agency now pending or, to Borrower’s knowledge,
threatened against or affecting any Significant Party, any Sponsor, any
Individual Property, the Collateral or any Other Senior Mezzanine Collateral,
which actions, suits or proceedings, if determined against any Significant
Party, any Sponsor, any Individual Property, the Collateral or any Other Senior
Mezzanine Collateral, would materially adversely affect the condition (financial
or otherwise) or business of such Significant Party, Sponsor, Individual
Property, the Collateral, the Other Senior Mezzanine Collateral, any Significant
Party or Sponsor’s ability to perform its obligations under any Loan Document to
which it is a party or any Borrower’s ownership or ability to pledge the
Collateral.

Section 4.6 Agreements.

None of Borrower, any Other Senior Mezzanine Borrower, Mortgage Loan Borrower or
Maryland Owner is a party to any agreement or instrument or subject to any
restriction which, to Borrower’s, Other Senior Mezzanine Borrower’s, Mortgage
Loan Borrower’s or Maryland Owner’s knowledge would materially and adversely
affect any

 

-88-



--------------------------------------------------------------------------------

Borrower, Other Senior Mezzanine Borrower, Mortgage Loan Borrower, Maryland
Owner, the Collateral, the Other Senior Mezzanine Collateral or any Individual
Property, or any Borrower’s, Other Senior Mezzanine Borrower’s, Mortgage Loan
Borrower’s or Maryland Owner’s business, properties or assets, operations or
condition, financial or otherwise. None of Borrower, any Other Senior Mezzanine
Borrower, Mortgage Loan Borrower or Maryland Owner is in default in any material
respect in the performance, observance or fulfillment of any of the obligations,
covenants or conditions contained in any material agreement or instrument to
which it is a party or by which any Borrower, Other Senior Mezzanine Borrower,
Mortgage Loan Borrower, Maryland Owner, the Collateral, the Other Senior
Mezzanine Collateral or any Individual Property is bound. Neither Borrower, any
Other Senior Mezzanine Borrower, Mortgage Loan Borrower or Maryland Owner has
any material financial obligation under any agreement or instrument to which any
Borrower, Other Senior Mezzanine Borrower, Mortgage Loan Borrower or Maryland
Owner is a party or by which any Senior Mezzanine Borrower, Mortgage Loan
Borrower, Maryland Owner, the Collateral, the Other Senior Mezzanine Collateral
or any Individual Property is otherwise bound, other than (a) obligations
incurred in the ordinary course of the ownership of the Collateral, the Other
Senior Mezzanine Collateral or any Individual Property (as applicable), and
(b) obligations under the Loan Documents, the Other Senior Mezzanine Loan
Documents or the Mortgage Loan Documents (as applicable).

Section 4.7 Solvency.

Each Borrower and Sponsor has (a) not entered into the transaction or executed
the Note, this Agreement or any other Loan Documents, to the extent such Person
is a party thereto, with the actual intent to hinder, delay or defraud any
creditor and (b) received reasonably equivalent value in exchange for their
obligations under such Loan Documents. Giving effect to the Loan, the fair
saleable value of the assets of Borrower exceeds and will, immediately following
the making of the Loan, exceed the total liabilities of Borrower, including
subordinated, unliquidated, disputed and contingent liabilities. No Borrower
Party, Sponsor or Affiliated Manager has been subject to a Bankruptcy Proceeding
in the last ten (10) years. No Borrower Party, Sponsor or Affiliated Manager is
contemplating commencing any Bankruptcy Proceeding or the liquidation of all or
a major portion of any Borrower’s assets or property, and Borrower has no
knowledge of any Person contemplating the filing of any such Bankruptcy
Proceeding against any Borrower Party, Sponsor or Affiliated Manager.

Section 4.8 Full and Accurate Disclosure.

No statement of fact made by or, to Borrower’s knowledge, on behalf of any
Borrower Party or Sponsor in this Agreement or in any of the other Loan
Documents or in any other document or certificate delivered by, to Borrower’s
knowledge, on behalf of any Borrower Party or Sponsor to Lender contains any
untrue statement of a material fact or omits to state any material fact
necessary to make statements contained herein or therein not misleading. There
is no material fact presently known to any Borrower Party which has not been
disclosed to Lender which adversely affects, nor as far as any Borrower Party
can reasonably foresee, might adversely affect, the Other Senior Mezzanine
Collateral, the Collateral, any Individual Property or the business, operations
or condition (financial or otherwise) of any Borrower Party.

 

-89-



--------------------------------------------------------------------------------

Section 4.9 No Plan Assets.

Borrower is not an “employee benefit plan,” as defined in Section 3(3) of ERISA,
subject to Title I of ERISA, and none of the assets of Borrower constitutes or
will constitute “plan assets” of one or more such plans within the meaning of 29
C.F.R. Section 2510.3-101. In addition, (a) Borrower is not a “governmental
plan” within the meaning of Section 3(32) of ERISA and (b) transactions by or
with any Borrower are not subject to state statutes applicable to Borrower
regulating investment of, and fiduciary obligations with respect to,
governmental plans similar to the provisions of Section 406 of ERISA or
Section 4975 of the Internal Revenue Code currently in effect, which prohibit or
otherwise restrict the transactions contemplated by this Agreement.

Section 4.10 Not a Foreign Person.

No Borrower, SPE Component Entity or Sponsor is a “foreign person” within the
meaning of §1445(f)(3) of the Internal Revenue Code.

Section 4.11 Enforceability.

The Loan Documents to which any Borrower or Sponsor is a party are not subject
to any right of rescission, set-off, counterclaim or defense by such Borrower or
Sponsor, including the defense of usury, nor would the operation of any of the
terms of the Loan Documents, or the exercise of any right thereunder, render the
Loan Documents unenforceable, and no Borrower or Sponsor has asserted any right
of rescission, set-off, counterclaim or defense with respect thereto. No Default
or Event of Default exists under or with respect to any Loan Document.

Section 4.12 Business Purposes.

The Loan is solely for business purposes, and is not for personal, family,
household, or agricultural purposes.

Section 4.13 Compliance.

Except as provided in third party reports obtained by, or delivered by any
Borrower to, Lender in connection with the closing of the Restructuring, each
Borrower, Other Senior Mezzanine Borrower, Mortgage Loan Borrower, Maryland
Owner and each Individual Property, and the use and operation of each Individual
Property, comply in all material respects with all Legal Requirements, including
building and zoning ordinances and codes and the Americans with Disabilities
Act. To Borrower’s knowledge, except as provided in third party reports obtained
by, or delivered by Borrower to, Lender in connection with the closing of the
Restructuring, no Borrower, Other Senior Mezzanine Borrower, Mortgage Loan
Borrower or Maryland Owner is in default or violation of any order, writ,
injunction, decree or demand of any Governmental Authority and, to Borrower’s
knowledge, no Borrower, Other Senior Mezzanine Borrower, Mortgage Loan Borrower
or Maryland Owner has received written notice of any such default or violation.
There has not been committed by any Borrower, Other Senior Mezzanine Borrower,
Mortgage Loan Borrower or Maryland Owner or, to Borrower’s knowledge, any other
Person in occupancy of or involved with the operation or use of any Individual
Property any act

 

-90-



--------------------------------------------------------------------------------

or omission affording any Governmental Authority the right of forfeiture as
against any Individual Property or any part thereof or any monies paid in
performance of Borrower’s obligations under any of the Loan Documents, Other
Senior Mezzanine Borrower’s obligations under any of the Other Senior Mezzanine
Loan Documents or Mortgage Loan Borrower’s or Maryland Owner’s obligations under
any of the Mortgage Loan Documents.

Section 4.14 Financial Information.

All financial data, including the balance sheets, statements of cash flow,
statements of income and operating expense and rent rolls, that have been
delivered to Lender in respect of each Borrower Party, Sponsor and/or the
Property (a) are true, complete and correct in all material respects,
(b) accurately represent the financial condition each Borrower Party, Sponsor
and/or the Property, as applicable, as of the date of such reports, and (c) to
the extent prepared or audited by an independent certified public accounting
firm, have been prepared in accordance with GAAP throughout the periods covered,
except as disclosed therein. No Significant Party has any contingent
liabilities, liabilities for taxes, unusual forward or long-term commitments or
unrealized or anticipated losses from any unfavorable commitments that are known
to any Significant Party and reasonably likely to have a material adverse effect
on any Individual Property or the current and/or intended operation thereof,
except as referred to or reflected in said financial statements. Since the date
of such financial statements, there has been no undisclosed materially adverse
change in the financial condition, operations or business of any Significant
Party or Sponsor from that set forth in said financial statements.

Section 4.15 Condemnation.

No Condemnation or other proceeding has been commenced or, to Borrower’s
knowledge, is threatened or contemplated with respect to all or any portion of
the CIGNA Mortgage Loan Property or for the relocation of roadways providing
access to the CIGNA Mortgage Loan Property.

Section 4.16 Utilities and Public Access; Parking.

The CIGNA Mortgage Loan Property has adequate rights of access to public ways
and is served by water, sewer, sanitary sewer and storm drain facilities
adequate to service the CIGNA Mortgage Loan Property for full utilization of the
CIGNA Mortgage Loan Property for its intended uses. All public utilities
necessary to the full use and enjoyment of the CIGNA Mortgage Loan Property as
currently used and enjoyed are located either in the public right-of-way
abutting the CIGNA Mortgage Loan Property (which are connected so as to serve
the CIGNA Mortgage Loan Property without passing over other property) or in
recorded easements serving the CIGNA Mortgage Loan Property and such easements
are set forth in and insured by the Title Insurance Policy. All roads necessary
for the use of the CIGNA Mortgage Loan Property for its current purposes have
been completed and dedicated to public use and accepted by all Governmental
Authorities. The CIGNA Mortgage Loan Property has, or is served by, parking to
the extent required to comply with all Legal Requirements.

 

-91-



--------------------------------------------------------------------------------

Section 4.17 Separate Lots.

The CIGNA Mortgage Loan Property is assessed for real estate tax purposes as one
or more wholly independent tax lot or lots, separate from any adjoining land or
improvements not constituting a part of such lot or lots, and no other land or
improvements is assessed and taxed together with the CIGNA Mortgage Loan
Property or any portion thereof.

Section 4.18 Assessments.

To Borrower’s knowledge, there are no pending or proposed special or other
assessments for public improvements or otherwise affecting the CIGNA Mortgage
Loan Property, nor are there any contemplated improvements to the CIGNA Mortgage
Loan Property that may result in such special or other assessments.

Section 4.19 Insurance.

Borrower has obtained and has delivered, or has caused to be obtained and
delivered, to Lender certificates of insurance with respect to all Policies
relating to each CIGNA Mortgage Loan Property reflecting the insurance
coverages, amounts and other requirements set forth in this Agreement and, with
respect to any CIGNA Mortgage Loan Property which is located in a special hazard
flood area, certified copies of such Policies. No claims have been made under
any of such Policies which would impair the coverage of any of such Policies,
and to Borrower’s knowledge, no Person, including Borrower, Other Senior
Mezzanine Borrower, Mortgage Loan Borrower and Maryland Owner, has done, by act
or omission, anything which would impair the coverage of any of such Policies.

Section 4.20 Use of CIGNA Mortgage Loan Property.

The CIGNA Mortgage Loan Property is used exclusively for hotel purposes and
other appurtenant and related uses.

Section 4.21 Certificate of Occupancy; Licenses.

With the exception of certain hospitality licenses (the lack of which does not
affect or impair any Borrower’s right to operate the CIGNA Mortgage Loan
Property in any material respect) and those licenses, permits and approvals set
forth on Schedule III hereto, all material certifications, permits, licenses and
approvals, including certificates of completion or occupancy required for the
legal use, occupancy and operation of the CIGNA Mortgage Loan Property for the
purpose intended herein, have been obtained and are valid and in full force and
effect. Borrower shall cause Mortgage Loan Borrower and Maryland Owner to (or
shall cause the applicable Manager to) keep and maintain all licenses necessary
for the operation of the CIGNA Mortgage Loan Property for the purpose intended
herein and in the Mortgage Loan Documents, including all liquor licenses. The
use being made of the CIGNA Mortgage Loan Property is in conformity with the
certificate of occupancy and any permits or licenses issued for, or required to
be issued under applicable Legal Requirements for, the CIGNA Mortgage Loan
Property.

 

-92-



--------------------------------------------------------------------------------

Section 4.22 Flood Zone.

None of the Improvements on the CIGNA Mortgage Loan Property are located in an
area identified by the Federal Emergency Management Agency as an area having
special flood hazards, or, if any portion of the Improvements is located within
such area, the applicable CIGNA Mortgage Loan Borrower has obtained the
insurance prescribed in Section 8.1(a)(i).

Section 4.23 Physical Condition.

To Borrower’s knowledge, except as otherwise disclosed in the applicable
Physical Condition Report which has been delivered to Lender prior to the date
hereof, the CIGNA Mortgage Loan Property, including all buildings, improvements,
parking facilities, sidewalks, storm drainage systems, roofs, plumbing systems,
HVAC systems, fire protection systems, electrical systems, equipment, elevators,
exterior sidings and doors, landscaping, irrigation systems and all structural
components, are in good condition, order and repair in all material respects. To
Borrower’s knowledge, except as otherwise disclosed in the applicable Physical
Condition Report which has been delivered to Lender prior to the date hereof,
there exists no structural or other material defects or damages in the CIGNA
Mortgage Loan Property, as a result of a Casualty or otherwise, and whether
latent or otherwise. None of Borrower, any Other Senior Mezzanine Borrower,
Mortgage Loan Borrower or Maryland Owner has received notice from any insurance
company or bonding company of any defects or inadequacies in the CIGNA Mortgage
Loan Property, or any part thereof, which would adversely affect the
insurability of the same or cause the imposition of extraordinary premiums or
charges thereon or of any termination or threatened termination of any policy of
insurance or bond.

Section 4.24 Boundaries.

(a) None of the Improvements which were included in determining the appraised
value of the CIGNA Mortgage Loan Property lie outside the boundaries and
building restriction lines of the CIGNA Mortgage Loan Property to any material
extent, and (b) no improvements on adjoining properties encroach upon the CIGNA
Mortgage Loan Property and no easements or other encumbrances upon the CIGNA
Mortgage Loan Property encroach upon any of the Improvements so as to materially
affect the value or marketability of the CIGNA Mortgage Loan Property, except in
the case of (a) and (b), those which are insured against by the applicable Title
Insurance Policy.

Section 4.25 Leases.

There are no Major Leases affecting the CIGNA Mortgage Loan Property on the
Closing Date other than as set forth on Schedule XI.

Section 4.26 Intentionally Omitted.

Section 4.27 Management Agreements; Franchise Agreements.

Each Management Agreement and Franchise Agreement relating to the CIGNA Mortgage
Loan Property is in full force and effect and there is no default under any such
Management or Franchise Agreement by any party thereto and, to Borrower’s
knowledge, no

 

-93-



--------------------------------------------------------------------------------

event has occurred that, with the passage of time and/or the giving of notice
would constitute a default thereunder, except as set forth in the Post Closing
Letter. As of the Closing Date, except as set forth on Schedule XV, no
management fees under any such Management Agreement are accrued and unpaid and
no fees under any such Franchise Agreement are accrued and unpaid.

Section 4.28 Illegal Activity.

No portion of the Collateral or the Property has been or will be purchased with
proceeds of any illegal activity, and no part of the proceeds of the Loan have
been or will be used in connection with any illegal activity.

Section 4.29 Construction Expenses.

To Borrower’s knowledge, all costs and expenses of any and all labor, materials,
supplies and equipment used in the construction maintenance or repair of the
Improvements located on the CIGNA Mortgage Loan Property have been paid in full
except as disclosed on Schedule XIV attached hereto. To Borrower’s knowledge,
there are no claims for payment for work, labor or materials affecting the CIGNA
Mortgage Loan Property which are or may become a lien prior to, or of equal
priority with, the Liens created by the Loan Documents, the Other Senior
Mezzanine Loan Documents and/or the Mortgage Loan Documents except those which
have been insured over pursuant to the applicable Title Insurance Policy.

Section 4.30 Personal Property.

Borrower has paid in full for, and is the owner of, all Personal Property (other
than the property of tenants, guests, and Managers) used in connection with the
operation of the CIGNA Mortgage Loan Property, free and clear of any and all
security interests, liens or encumbrances, except for Permitted Encumbrances and
the Lien and security interest created by the Mortgage Loan Documents.

Section 4.31 Taxes.

Borrower has filed all federal, state, county, municipal, and city income,
personal property and other tax returns required to have been filed by them and
has paid all taxes and related liabilities which have become due pursuant to
such returns or pursuant to any assessments received by them. Borrower does not
know of any basis for any additional assessment in respect of any such taxes and
related liabilities for prior years.

Section 4.32 Permitted Encumbrances.

None of the Permitted Encumbrances, individually or in the aggregate, materially
interferes with the benefits of the security intended to be provided by the
Mortgage Loan Documents, materially and adversely affects the value of any
Individual Property or the Property as a whole, impairs the use or the operation
of the related Individual Property or impairs Borrower’s, Other Senior Mezzanine
Borrower’s, Mortgage Loan Borrower’s or Maryland Owner’s ability to pay its
obligations in a timely manner.

 

-94-



--------------------------------------------------------------------------------

Section 4.33 Federal Reserve Regulations.

Borrower will use the proceeds of the Loan for the purposes set forth in
Section 2.1(d) hereof and not for any illegal activity. No part of the proceeds
of the Loan were or will be used for the purpose of purchasing or acquiring any
“margin stock” within the meaning of Regulation U of the Board of Governors of
the Federal Reserve System or for any other purpose which would be inconsistent
with such Regulation U or any other Regulations of such Board of Governors, or
for any purposes prohibited by Legal Requirements or prohibited by the terms and
conditions of this Agreement or the other Loan Documents.

Section 4.34 Investment Company Act.

Borrower is not (a) an “investment company” or a company “controlled” by an
“investment company,” within the meaning of the Investment Company Act of 1940,
as amended; (b) a “holding company” or a “subsidiary company” of a “holding
company” or an “affiliate” of either a “holding company” or a “subsidiary
company” within the meaning of the Public Utility Holding Company Act of 1935,
as amended; or (c) subject to any other federal or state law or regulation which
purports to restrict or regulate its ability to borrow money.

Section 4.35 Reciprocal Easement Agreements.

(a) None of Borrower, Other Senior Mezzanine Borrower, Mortgage Loan Borrower,
Maryland Owner, nor, to Borrower’s knowledge, any other party is currently in
default (nor has any written notice been given or received with respect to an
alleged or current default) under any of the terms and conditions of any REA
relating to the CIGNA Mortgage Loan Property, and any such REA remains
unmodified and in full force and effect;

(b) All easements granted pursuant to any such REA which were to have survived
the site preparation and completion of construction (to the extent that the same
has been completed), remain in full force and effect and have not been released,
terminated, extinguished or discharged by agreement or otherwise;

(c) All sums due and owing by Borrower, Other Senior Mezzanine Borrower,
Mortgage Loan Borrower or Maryland Owner to the other parties to any such REA
(or by the other parties to any such REA to Borrower, Other Senior Mezzanine
Borrower, Mortgage Loan Borrower or Maryland Owner) pursuant to the terms of any
such REA, including without limitation, all sums, charges, fees, assessments,
costs, and expenses in connection with any taxes, site preparation and
construction, non-shareholder contributions, and common area and other property
management activities have been paid, are current, and no lien has attached on
the related Individual Property (or threat thereof been made) for failure to pay
any of the foregoing;

(d) The terms, conditions, covenants, uses and restrictions contained in any
such REA do not conflict in any manner with any terms, conditions, covenants,
uses and restrictions contained in any Lease or in any agreement between
Borrower and occupant of any peripheral parcel, including without limitation,
conditions and restrictions with respect to kiosk placement, tenant restrictions
(type, location or exclusivity), sale of certain goods or services, and/or other
use restrictions; and

 

-95-



--------------------------------------------------------------------------------

(e) The terms, conditions, covenants, uses and restrictions contained in each
Major Lease do not conflict in any manner with any terms, conditions, covenants,
uses and restrictions contained in any such REA, any other Major Lease or in any
agreement between Borrower and occupant of any peripheral parcel, including
without limitation, conditions and restrictions with respect to kiosk placement,
tenant restrictions (type, location or exclusivity), sale of certain goods or
services, and/or other use restrictions.

Section 4.36 No Change in Facts Or Circumstances; Disclosure.

All information submitted by Sponsor, Borrower, Other Senior Mezzanine Borrower,
Mortgage Loan Borrower, Maryland Owner or their respective agents to Lender and
in all financial statements, reports, certificates and other documents submitted
in connection with the Loan and the closing of the Restructuring or in
satisfaction of the terms thereof and all statements of fact made by Sponsor,
Borrower, Other Senior Mezzanine Borrower, Mortgage Loan Borrower and Maryland
Owner in this Agreement or in any other Loan Document or in the Other Senior
Mezzanine Loan Documents and the Mortgage Loan Documents, are accurate, complete
and correct in all material respects. There has been no material adverse change
in any condition, fact, circumstance or event that would make any such
information inaccurate, incomplete or otherwise misleading in any material
respect or that otherwise materially and adversely affects or might materially
and adversely affect the Collateral, the Senior Mezzanine Collateral, any
Individual Property or the business operations or the financial condition of
Sponsor, Borrower, Other Senior Mezzanine Borrower, Mortgage Loan Borrower or
Maryland Owner. Each Borrower, Other Senior Mezzanine Borrower, Mortgage Loan
Borrower and Maryland Owner have disclosed to Lender all material facts and has
not failed to disclose any material fact that could cause any representation or
warranty made herein to be materially misleading.

Section 4.37 Intellectual Property.

Borrower either owns, or is licensed to use, all trademarks, trade names and
service marks, if any, necessary to the conduct of the business of Borrower
(excluding any business of any Tenant) as presently conducted and, to Borrower’s
knowledge, all such trademarks, trade names and service marks are in good
standing and uncontested. Borrower has not infringed, is not infringing, or has
not received notice of infringement with respect to asserted trademarks, trade
names and service marks of others. To Borrower’s knowledge, there is no
infringement by others of trademarks, trade names and service marks of Borrower.

Section 4.38 Special Purpose Entity.

Each Borrower Party meets all of the requirements of Article VI hereof as of the
Closing Date.

Section 4.39 Embargoed Person.

As of the date hereof and at all times throughout the term of the Loan,
including, after giving effect to any transfers of interests permitted pursuant
to the Loan Documents, (a) none of the funds or other assets of any Borrower
Party or Sponsor (constitute property of, or are beneficially owned, directly,
or to Borrower’s knowledge, indirectly (other than, in each case, a

 

-96-



--------------------------------------------------------------------------------

holder of publicly traded shares whose indirect ownership interest in any
Borrower Party or Sponsor, when combined with all Affiliates of such holder,
does not exceed fifteen percent (15%) in the aggregate), by any person, entity
or government subject to trade restrictions under U.S. law, including the
International Emergency Economic Powers Act, 50 U.S.C. §§ 1701 et seq., The
Trading with the Enemy Act, 50 U.S.C. App. 1 et seq., and any Executive Orders
or regulations promulgated thereunder with the result that the investment in any
Borrower Party, as applicable (whether directly or to Borrower’s knowledge,
indirectly), is prohibited by law or the Loan made by Lender is in violation of
law (“Embargoed Person”); (b) no Embargoed Person has any direct interest, or to
any Borrower’s knowledge, any indirect interest, of any nature whatsoever in any
Borrower Party or Sponsor, as applicable, with the result that the direct
investment, or to any Borrower’s knowledge, the indirect investment, in any
Borrower Party, as applicable (whether directly or to Borrower’s knowledge,
indirectly), is prohibited by law or the Loan is in violation of law; and
(c) none of the funds of any Borrower Party or Sponsor, as applicable, has been
derived directly from, or to Borrower’s knowledge, indirectly (other than, in
each case, a holder of publicly traded shares whose indirect ownership interest
in any Borrower Party or Sponsor, when combined with all Affiliates of such
holder, does not exceed fifteen percent (15%) in the aggregate)from any unlawful
activity with the results that the investment in any Borrower Party or Sponsor,
as applicable (whether directly or to Borrower’s knowledge, indirectly (other
than, in each case, a holder of publicly traded shares whose indirect ownership
interest in any Borrower Party or Sponsor, when combined with all Affiliates of
such holder, does not exceed fifteen percent (15%) in the aggregate), is
prohibited by law or the Loan is in violation of law.

Section 4.40 Patriot Act.

All capitalized words and phrases and all defined terms used in the USA Patriot
Act of 2001, 107 Public Law 56 (October 26, 2001) and in other statutes and all
orders, rules and regulations of the United States government and its various
executive departments, agencies and offices related to the subject matter of the
Patriot Act, including Executive Order 13224 effective September 24, 2001
(collectively referred to in this Section 4.40 only as the “Patriot Act”) and
are incorporated into this Section 4.40. Borrower hereby represents and warrants
that each Borrower, each Sponsor, and each other Person affiliated with Borrower
or Sponsor, or that to Borrower’s knowledge has an economic interest in any
Borrower, or, to Borrower’s knowledge, that has or will have an interest in the
transaction contemplated by this Agreement or in any Individual Property or will
participate, in any manner whatsoever, in the Loan (other than, in each case, a
holder of publicly traded shares whose indirect ownership interest in any
Borrower Party or Sponsor, when combined with all Affiliates of such holder,
does not exceed fifteen percent (15%) in the aggregate) is (i) not a “blocked”
Person listed in the Annex to Executive Order Nos. 12947, 13099 and 13224 and
all modifications thereto or thereof (the “Annex”); (ii) in full compliance with
the requirements of the Patriot Act and all other requirements contained in the
rules and regulations of the Office of Foreign Assets Control, Department of the
Treasury (“OFAC”); (iii) operated under policies, procedures and practices, if
any, that are in compliance with the Patriot Act and available to Lender for
Lender’s review and inspection during normal business hours and upon reasonable
prior notice; (iv) not in receipt of any notice from the Secretary of State or
the Attorney General of the United States or any other department, agency or
office of the United States claiming a violation or possible violation of the
Patriot Act; (v) not listed as a Specially Designated Terrorist or as a
“blocked” Person on any lists maintained by the

 

-97-



--------------------------------------------------------------------------------

OFAC pursuant to the Patriot Act or any other list of terrorist organizations
maintained pursuant to any of the rules and regulations of the OFAC issued
pursuant to the Patriot Act or on any other list of terrorists or terrorist
organizations maintained pursuant to the Patriot Act; (vi) not a Person who has
been determined by competent authority to be subject to any of the prohibitions
contained in the Patriot Act; and (vii) not owned or controlled by or now acting
and or will in the future act for or on behalf of any Person named in the Annex
or any other list promulgated under the Patriot Act or any other Person who has
been determined to be subject to the prohibitions contained in the Patriot Act.

Section 4.41 Opinion Assumptions.

All of the assumptions made in that certain substantive non-consolidation
opinion letter dated the date hereof, delivered by Borrower’s counsel in
connection with the Restructuring and any subsequent non-consolidation opinion
delivered in accordance with the terms and conditions of this Agreement (the
“Non-Consolidation Opinion”), including any exhibits attached thereto, are and
will remain, true and correct in all respects.

Section 4.42 Subsidiaries.

Effective as of the consummation of the transactions contemplated by this
Agreement, one hundred percent (100%) of the membership interests in Borrower
are owned by Mezzanine 4 Borrower, free and clear of all Liens (other than the
Liens created by the Loan Documents and the Mezzanine 4 Loan Documents).
Borrower does not have and will not have any subsidiaries except Mezzanine 2
Borrower. Borrower does not own any equity interests other than the Pledged
Company Interests.

Section 4.43 Transaction Costs.

Borrower shall pay or cause to be paid to Lender all Transaction Costs.

Section 4.44 Mortgage Loan Representations.

The Mortgage Loan and each of the related Mortgage Loan Documents with respect
to each Individual Property encumbered thereby are in full force and effect and
there exists no Mortgage Loan Default thereunder by the applicable Mortgage Loan
Borrower or Maryland Owner or, to Borrower’s knowledge, any other party thereto
and no event has occurred that, with the passage of time and/or the giving of
notice, would constitute a Mortgage Loan Default thereunder. All of the
representations and warranties by each borrower, guarantor or indemnitor
contained in the Mortgage Loan Documents with respect to each Mortgage Loan are
or were true and correct in all material respects as of the date made
thereunder.

Section 4.45 No Contractual Obligations.

Other than the Loan Documents, the Borrower Operating Agreement, the Mezzanine 2
Borrower Operating Agreement, other Contractual Obligations expressly permitted
under the terms of the Loan Documents, and Contractual Obligations, not material
in the aggregate, that are incidental to its activities as a member of Mezzanine
2 Borrower as of the date of this Agreement, Borrower is not subject to any
Contractual Obligations, has not entered into any agreement, instrument or
undertaking by which it or its assets are bound, and has not incurred any
indebtedness (other than the Loan).

 

-98-



--------------------------------------------------------------------------------

Section 4.46 Survival.

Borrower agrees that, unless expressly provided otherwise, all of the
representations and warranties of Borrower set forth in this Agreement and in
the other Loan Documents shall survive for so long as any portion of the Debt
remains owing to Lender. All representations, warranties, covenants and
agreements made in this Agreement or in the other Loan Documents by Borrower
shall be deemed to have been relied upon by Lender notwithstanding any
investigation heretofore or hereafter made by Lender or on its behalf.

Section 4.47 No Offsets, Defenses, etc.

Borrower has no offsets, defenses, counterclaims, abatement or right to
rescission with respect to any of the Loan Documents.

Section 4.48 Pledged Company Interests.

There are no Liens on the Pledged Company Interests (other than the Liens
created by the Loan Documents).

Section 4.49 Survey.

The Survey for each CIGNA Mortgage Loan Property delivered to Lender in
connection with the original funding of the Loan (or with respect to the
Individual Property located in Parsippany, New Jersey, in connection with the
Restructuring), as supplemented, updated or modified in connection with the
Restructuring, is an ALTA survey, and to the knowledge of Borrower does not fail
to reflect any material matter affecting any Individual Property or the title
thereto.

Section 4.50 Ground Leases.

Except as disclosed on Schedule V and except to the extent failure of the same
to be true would not have a Material Adverse Effect:

(a) the lien of any mortgage now or hereafter placed on the fee title to the
CIGNA Mortgage Loan Property is and will be subject and subordinate to the
Ground Lease and to any New Lease (hereinafter defined); (b) if there shall be a
condemnation or taking in lieu of a condemnation of the fee title to the CIGNA
Mortgage Loan Property, subject to amounts which are applied to restoration,
CIGNA Mortgage Loan Borrower is entitled under the Ground Lease to receive such
portion of the Award for such condemnation or taking in lieu of condemnation as
equals the value of CIGNA Mortgage Loan Borrower’s estate under the Ground Lease
and improvements made by CIGNA Mortgage Loan Borrower and if there shall be a
casualty under a Ground Lease, either there is an obligation to use insurance
proceeds for a full restoration or CIGNA Mortgage Loan Borrower is entitled to
receive such portion of such proceeds as equals the value of improvements made
by CIGNA Mortgage Loan Borrower; (c) CIGNA Mortgage Loan Borrower is authorized
to assign its interest in any Award which CIGNA Mortgage Loan

 

-99-



--------------------------------------------------------------------------------

Borrower is entitled to receive pursuant to the Ground Lease; (d) the Ground
Lease may be assigned from time to time without the consent of Ground Lessor and
upon an assignment of CIGNA Mortgage Loan Borrower’s interest in the Ground
Lease, the assignor may, by the terms of the assignment, be released from all
obligations on the part of the ground lessee under the Ground Lease arising
thereafter; (e) CIGNA Mortgage Loan Borrower has the right under the Ground
Lease to mortgage the Ground Lease and the leasehold estate thereby created
without the prior consent of Ground Lessor; (f) CIGNA Mortgage Loan Borrower has
the right to sublease or otherwise encumber, subject to matters disclosed
pursuant to Schedule V without restriction, all or any part of the CIGNA
Mortgage Loan Property without the consent of Ground Lessor; (h) if any default
by CIGNA Mortgage Loan Borrower shall occur under the Ground Lease, any fee
mortgagee is entitled under the Ground Lease to receive notice of such default
from Ground Lessor and a commercially reasonable opportunity to cure any such
default which is susceptible of cure by a fee mortgagee, which, in the case of
any non-monetary default susceptible of cure by a fee mortgagee, includes the
right of a fee mortgagee or its designee to acquire possession of the CIGNA
Mortgage Loan Property by means of foreclosure of the Mortgage or by other means
and to become the lessee under the related Ground Lease, and so long as such fee
mortgagee has agreed to effectuate a cure and is proceeding to cure any such
non-monetary default and no monetary default remains uncured beyond any
applicable notice and grace periods to which CIGNA Mortgage Loan Borrower and
such fee mortgagee are entitled, Ground Lessor may not terminate the related
Ground Lease; (i) provided that no monetary default remains uncured beyond any
applicable notice and grace periods to which CIGNA Mortgage Loan Borrower and a
fee mortgagee are entitled, the Ground Lease may not be terminated by Ground
Lessor by reason of any default by CIGNA Mortgage Loan Borrower which is not
susceptible of cure by Lender; (j) if the Ground Lease is terminated by reason
of a default by CIGNA Mortgage Loan Borrower, a fee mortgagee or its designee is
entitled under the Ground Lease to enter into a new lease (the “New Lease”) with
Ground Lessor for the remainder of the term of the Ground Lease upon the same
base rent and additional rent and other terms, covenants, conditions and
agreements as are contained in the Ground Lease; (k) the Ground Lease requires
the Ground Lessor to give copies of all notices of default which are given under
the Ground Lease to CIGNA Mortgage Loan Borrower contemporaneously to each fee
mortgagee; (l) each Ground Lease represents the entire agreement between the
parties thereto and is in full force and effect and has not been modified or
supplemented; (m) no Ground Lease cannot be canceled solely by Ground Lessor and
requires CIGNA Mortgage Loan Borrower’s consent for all modifications,
amendments or restatements thereof; (n) all rents (including additional rents
and other charges) reserved for in each Ground Lease and payable prior to the
date hereof have been paid; (o) no party to any Ground Lease is in default of
any obligation such party has thereunder and no event has occurred which, with
the giving of notice or the lapse of time, or both, would constitute such a
default; (p) no notice or other written or oral communication has been provided
to any party under the Ground Lease which alleges that, as of the date hereof,
either a default exists or with the passage of time will exist under the
provisions of any Ground Lease; and (q) the Ground Lessor under each of the
Ground Leases is the fee owner of the underlying fee interest in the CIGNA
Mortgage Loan Property and no Ground Lease creates a subleasehold interest.

Section 4.51 Condominium Documents.

The Condominium Documents to Borrower’s knowledge relating to the CIGNA Mortgage
Loan Property are in full force and effect and there is no default, breach or
violation

 

-100-



--------------------------------------------------------------------------------

beyond the expiration of applicable notice and cure periods existing thereunder
by CIGNA Mortgage Loan Borrower, or to Borrower’s knowledge, any other party
thereto and to Borrower’s knowledge, no event has occurred (other than payments
due but not yet delinquent) that, with the passage of time or the giving of
notice, or both, would constitute a default, breach or violation by any party
thereunder. To Borrower’s knowledge, the Condominium Documents are in full
compliance with all applicable local, state and federal laws, rules and
regulations which effect the establishment and maintenance of condominiums in
the applicable state(s) (collectively, the “Condominium Law”) relating to
condominiums. No assessments or other amounts payable by CIGNA Mortgage Loan
Borrower with respect to any Condominium are delinquent as of the date hereof.

Section 4.52 Operating Leases.

Each Operating Lease relating to a CIGNA Mortgage Loan Property (a “CIGNA
Mortgage Loan Operating Lease”) is in full force and effect and there is no
material default, breach or violation existing thereunder by CIGNA Mortgage Loan
Borrower and no event has occurred that, with the passage of time or the giving
of notice, or both, would constitute a default, breach or violation by any party
thereunder.

Section 4.53 CIGNA Mortgage Loan Documents.

Schedule IV hereto contains a true and complete list of all material documents
evidencing and/or security each CIGNA Mortgage Loan, and all amendments or
modifications thereto (collectively, as each may be amended, restated,
supplemented, replaced or otherwise modified from time to time, the “CIGNA
Mortgage Loan Documents”).

Section 4.54 Ashford Credit Agreement.

Borrower has provided to Lender a true and complete copy of the Ashford Credit
Agreement, together with all amendments or modifications thereto. No default or
Event of Default (as defined in the Ashford Credit Agreement) has occurred and
is continuing under the Ashford Credit Facility Loan Documents, and the
execution and delivery by Ashford Sponsor of the Guaranty, the execution and
delivery by Borrower of the Loan Documents will not constitute a default or
Event of Default (as defined in the Ashford Credit Agreement) under the Ashford
Credit Facility Loan Documents. The exercise by Lender of its remedies under the
Loan Documents, including any foreclosure (or assignment in lieu thereof) by
Lender on its interests in the Collateral, will not cause a default or Event of
Default (as defined in the Ashford Credit Agreement) under the Ashford Credit
Facility Loan Documents. The Ashford Credit Facility Loan Documents, contain no
pledge or encumbrance of any assets or interests of any Borrower Party.

Section 4.55 Other Senior Mezzanine Loan Representations.

All of the representations and warranties contained in each of the Other Senior
Mezzanine Loan Documents are hereby incorporated into this Agreement and deemed
made by Borrower hereunder (it being acknowledged that, where applicable, such
representations and warranties are being made by Borrower as to each of the
Other Senior Mezzanine Borrower and not as if the Borrower is the “Borrower” as
such representations

 

-101-



--------------------------------------------------------------------------------

and warranties are stated in each of the Other Senior Mezzanine Loan Documents)
and are true and correct as of the Closing Date and shall remain incorporated
without regard to any waiver, amendment or other modification thereof by any
Other Senior Mezzanine Lender or to whether the related Other Senior Mezzanine
Loan Document has been repaid, defeased or otherwise terminated, unless
otherwise consented to in writing by Lender.

ARTICLE V

BORROWER COVENANTS

From the date hereof and until repayment of the Debt in full and performance in
full of all obligations of Borrower under the Loan Documents (or to the extent
any covenant applies to the Collateral, until the earlier release of the Lien on
the Collateral in accordance with the terms of this Agreement and the other Loan
Documents), Borrower hereby covenants and agrees with Lender that:

Section 5.1 Existence; Compliance with Legal Requirements.

(a) Borrower shall and shall cause each other Significant Party to, do or cause
to be done all things necessary to preserve, renew and keep in full force and
effect its existence, rights, licenses, permits and franchises and comply with
all Legal Requirements applicable to each Borrower and each other Significant
Party, the related Individual Property, the Collateral and the Other Senior
Mezzanine Collateral. Each Borrower hereby covenants and agrees not to commit,
permit or suffer to exist any act or omission affording any Governmental
Authority the right of forfeiture as against any Individual Property or any part
thereof, the Collateral or any part thereof, the Other Senior Mezzanine
Collateral or any part thereof, or any monies paid in performance of Borrower’s
obligations under any of the Loan Documents. Each Borrower shall and shall cause
Mortgage Loan Borrowers and Maryland Owner to at all times maintain, preserve
and protect all franchises and trade names used in connection with the operation
of each Individual Property.

(b) After prior written notice to Lender, any Borrower, at its own expense, may
permit Mortgage Loan Borrowers and Maryland Owner to contest by appropriate
legal proceeding, promptly initiated and conducted in good faith and with due
diligence, the Legal Requirements affecting the related Individual Property that
it owns, provided that (i) no Default or Event of Default has occurred and is
continuing; (ii) such proceeding shall be permitted under and be conducted in
accordance with the provisions of any other instrument to which Borrower, each
other Significant Party or the related Individual Property is subject and shall
not constitute a default thereunder; (iii) neither the affected Individual
Property, any part thereof, the Collateral or any part thereof or interest
therein, the Other Senior Mezzanine Collateral or any part thereof or interest
therein. any of the tenants or occupants thereof, nor any Borrower nor any other
Significant Party shall be affected in any material adverse way as a result of
such proceeding; (iv) non-compliance with the Legal Requirements shall not
impose civil or criminal liability on any Borrower, any other Significant Party
or Lender; (v) Borrower shall or shall cause any other Significant Party to have
furnished the security as may be required in the proceeding or by Lender to
ensure compliance by Borrower or the applicable other Significant Party with the
Legal Requirements; and (vi) Borrower shall or shall cause any other Significant
Party to have furnished to Lender all other items in connection therewith
reasonably requested by Lender.

 

-102-



--------------------------------------------------------------------------------

Section 5.2 Maintenance and Use Of Property.

Borrower shall cause Mortgage Loan Borrowers or Maryland Owner (as applicable)
to maintain each Individual Property in a good and safe condition and repair.
The Improvements and the Personal Property shall not be removed, demolished or,
other than in accordance with the provisions of Section 5.21, materially altered
(except for normal replacement or disposal of the Personal Property in the
ordinary course of business, work required to complete any CIGNA Property
Required Work or Required Work (as defined in the Mortgage Loan Agreement), work
required to complete restoration and repair work set forth in an approved Annual
Budget, alterations to tenant spaces required under any Lease and any
alterations required to be performed by the Manager or a Franchisor (rather than
by Mortgage Loan Borrower or Maryland Owner) pursuant to a Management Agreement
or Franchise Agreement), without the prior written consent of Lender. If under
applicable zoning provisions the use of all or any portion of any Individual
Property is or shall become a nonconforming use, Borrower will not cause or
permit Mortgage Loan Borrowers or Maryland Owner to cause or permit the
nonconforming use to be discontinued or the nonconforming Improvement to be
abandoned without the express written consent of Lender.

Section 5.3 Waste.

Borrower shall not commit or suffer, and shall not cause Mortgage Loan Borrowers
or Maryland Owner to commit or suffer, any intentional waste of any Individual
Property or make any change in the use of the Property which will in any way
materially increase the risk of fire or other hazard arising out of the
operation of any Individual Property, or take any action that might invalidate
or give cause for cancellation of any Policy, or do or permit to be done thereon
anything that may in any way materially impair the value of any Individual
Property or the security for the Loan. Borrower will not, and will not permit
Mortgage Loan Borrowers or Maryland Owner, without the prior written consent of
Lender, permit any drilling or exploration for or extraction, removal, or
production of any minerals from the surface or the subsurface of any Individual
Property, regardless of the depth thereof or the method of mining or extraction
thereof.

Section 5.4 Taxes and Other Charges.

(a) Borrower shall or shall cause Mortgage Loan Borrowers and Maryland Owner (as
applicable) to pay all Taxes and Other Charges now or hereafter levied or
assessed or imposed against each Individual Property or any part thereof as the
same become due and payable; provided, however, Borrower’s obligation to cause
Mortgage Loan Borrowers or Maryland Owner to directly pay Taxes shall be
suspended for so long as Mortgage Loan Borrowers and Maryland Owner comply with
the related terms and provisions of the Mortgage Loan Documents. Borrower shall
cause Mortgage Loan Borrowers and Maryland Owner to furnish to Lender receipts
for the payment of the Taxes and the Other Charges prior to the date the same
shall become delinquent (provided, however, that Borrower is not required to
cause Mortgage Loan Borrowers or Maryland Owner to furnish such receipts for
payment of Taxes in

 

-103-



--------------------------------------------------------------------------------

the event that such Taxes have been paid by Wells Fargo Mortgage Loan Lender
pursuant to the related terms and provisions of the Wells Fargo Mortgage Loan
Documents). Except as permitted in Section 5.4(b) below, Borrower shall cause
Mortgage Loan Borrowers and Maryland Owner to not suffer and shall promptly
cause Mortgage Loan Borrowers or Maryland Owner to pay and discharge any Lien or
charge whatsoever which may be or become a Lien or charge against the
Collateral, the Mezzanine 1 Collateral, the Mezzanine 2 Collateral or any
Individual Property, and shall cause Mortgage Loan Borrowers or Maryland Owner
to promptly pay for all utility services provided to each Individual Property.

(b) After prior written notice to Lender (except in connection with tax
certiorari proceedings commenced in the ordinary course of business which shall
not require prior written notice to Lender but shall be subject to the other
provisions of this Section 5.4(b)), Borrower, at its own expense, may permit
Mortgage Loan Borrowers or Maryland Owner to contest by appropriate legal
proceeding, promptly initiated and conducted in good faith and with due
diligence, the amount or validity or application in whole or in part of any
Taxes or Other Charges or any Liens, provided that (i) no Default or Event of
Default has occurred and remains uncured; (ii) such proceeding shall be
permitted under and be conducted in accordance with the provisions of any other
instrument to which Borrower, Other Senior Mezzanine Borrower, Mortgage Loan
Borrowers or Maryland Owner are subject and shall not constitute a default
thereunder and such proceeding shall be conducted in accordance with all
applicable Legal Requirements; (iii) neither the related Individual Property nor
any part thereof or interest therein will be in danger of being sold, forfeited,
terminated, canceled or lost; (iv) Borrower shall cause Mortgage Loan Borrowers
or Maryland Owner to promptly upon final determination thereof pay the amount of
any such Taxes, Other Charges or any Liens, together with all costs, interest
and penalties which may be payable in connection therewith; (v) such proceeding
shall suspend the collection of such contested Taxes, Other Charges or any Liens
from the Property; and (vi) Borrower shall cause Mortgage Loan Borrowers or
Maryland Owner to furnish such security as may be required in the proceeding, or
deliver to Lender such reserve deposits as may be requested by Lender (taking
into account reserves required by any Mortgage Loan Lender and Other Senior
Mezzanine Lender), to insure the payment of any such Taxes, Other Charges or any
Liens, together with all interest and penalties thereon (unless Borrower has
caused Mortgage Loan Borrowers or Maryland Owner to have paid all of the Taxes,
Other Charges or any Liens under protest). Lender may pay over any such cash
deposit or part thereof held by Lender to the claimant entitled thereto at any
time when, in the judgment of Lender, the entitlement of such claimant is
established or the related Individual Property (or part thereof or interest
therein) shall be in danger of being sold, forfeited, terminated, canceled or
lost or there shall be any danger of the Lien of the Mortgage Loan Documents
being primed by any related Lien.

Section 5.5 Litigation.

Borrower shall give prompt written notice to Lender of any litigation or
governmental proceedings pending or threatened in writing against any Borrower
or Significant Party, which might materially adversely affect any Borrower’s or
Significant Party’s condition (financial or otherwise) or business or any
Individual Property, the Collateral or any Other Senior Mezzanine Collateral.

 

-104-



--------------------------------------------------------------------------------

Section 5.6 Access to Property.

Borrower shall cause Mortgage Loan Borrowers and Maryland Owner to permit
agents, representatives and employees of Lender to inspect each Individual
Property or any part thereof at reasonable hours upon reasonable advance notice.

Section 5.7 Intentionally Omitted.

Section 5.8 Cooperate in Legal Proceedings.

Borrower shall, and shall cause Mortgage Loan Borrowers and Maryland Owner to,
at Borrower’s expense cooperate fully with Lender with respect to any
proceedings before any court, board or other Governmental Authority which may in
any way affect the rights of Lender hereunder or any rights obtained by Lender
under any of the other Loan Documents and, in connection therewith, permit
Lender, at its election, to participate in any such proceedings.

Section 5.9 Performance by Borrower.

Borrower shall in a timely manner observe, perform and fulfill each and every
covenant, term and provision to be observed and performed by Borrower under this
Agreement and the other Loan Documents and any other agreement or instrument
affecting or pertaining to the Collateral and any amendments, modifications or
changes thereto.

Section 5.10 Awards; Insurance Proceeds.

Borrower shall, and shall cause Other Senior Mezzanine Borrower, Mortgage Loan
Borrowers and Maryland Owner to, cooperate with Lender in obtaining for Lender
the benefits of any Awards or Insurance Proceeds lawfully or equitably payable
in connection with any Individual Property, and Lender shall be reimbursed for
any expenses incurred in connection therewith (including reasonable, actual
attorneys’ fees and disbursements, and the payment by Borrower of the expense of
an appraisal on behalf of Mezzanine Lenders in case of a Casualty or
Condemnation affecting any Individual Property or any part thereof) out of such
Awards or Insurance Proceeds.

Section 5.11 Financial Reporting.

(a) Borrower shall, and shall cause Mezzanine 1 Borrower, Mezzanine 2 Borrower,
Mortgage Loan Borrowers, Maryland Owner and Sponsor to, keep adequate books and
records of account in accordance with GAAP, or in accordance with other methods
acceptable to Lender in its sole discretion, consistently applied and shall
furnish to Lender:

(i) if there are any Major Leases then affecting the Property, promptly
following Lender’s request thereof, and in any event, within thirty (30) days
following the execution, modification or termination of any Major Lease,
certified rent rolls signed and dated by Borrower, Other Senior Mezzanine
Borrower and Mortgage Loan Borrowers (or Maryland Owner, as applicable),
detailing the names of all Tenants of the Improvements, the portion of
Improvements (in terms of square footage) occupied by each Tenant, the base
rent, additional rent and any other charges payable under each such

 

-105-



--------------------------------------------------------------------------------

Major Lease (including annual store sales required to be reported by Tenant
under any such Major Lease), and the term of each such Major Lease, including
the commencement and expiration dates and any tenant extension, expansion or
renewal options, the extent to which any Tenant is in default under any such
Major Lease, and any other information as is reasonably required by Lender;

(ii) monthly profit and loss statements, and balance sheets of each Borrower,
Other Senior Mezzanine Borrower, Mortgage Loan Borrower and Maryland Owner on an
Individual Property basis and on a consolidated basis (other than monthly
consolidated balance sheets), in each case, prepared and certified by Borrower,
Other Senior Mezzanine Borrower, Mortgage Loan Borrower and Maryland Owner, as
applicable, in the form required by Lender, detailing accrued revenues, accrued
expenses, the net operating income before and after debt service (principal and
interest), FF&E Replacement and Capital Replacement reserve collections, and
containing appropriate year-to-date information and comparisons, within thirty
(30) days after the end of each calendar month;

(iii) with respect to each Borrower, Other Senior Mezzanine Borrower, Mortgage
Loan Borrower and Maryland Owner, quarterly and annual balance sheets, profit
and loss statements and statements of operations, of changes in financial
position and of cash flows, prepared and certified by Borrower, Other Senior
Mezzanine Borrower or Mortgage Loan Borrower, as applicable, in the form
required by Lender (with the annual financial statements audited and certified
by an Acceptable Accountant), together with calculations reflecting the Senior
Mezzanine Debt Yield and a calculation of the Debt Yield (as defined in the
Wells Fargo Mortgage Loan Agreement) as of the last day of the calendar quarter
(which shall be subject to verification by Lender), within forty-five (45) days
after the end of each calendar quarter and ninety (90) days after the close of
each calendar year of Borrower, as applicable. Such financial statements may be
prepared on a consolidated basis with respect to Borrower Principal, provided
such consolidated statements are accompanied by consolidating information
comprised of a balance sheet, profit and loss statements and statements of
operations for each Borrower, Other Senior Mezzanine Borrower, Mortgage Loan
Borrower and Maryland Owner on a separate basis;

(iv) with respect to each entity comprising Sponsor, quarterly and annual
balance sheets and profit and loss statements (with the annual financial
statements audited by an Acceptable Accountant), provided, however, that such
requirement with respect to Ashford Sponsor may be satisfied by the provision of
the 10-Qs and 10-Ks of Ashford Hospitality Trust so long as all assets and
liabilities of Ashford Hospitality Trust are owned and incurred through Ashford
Sponsor, and Ashford Sponsor does not have any assets or liabilities which are
not shown on such financial reports except for the interests of operating
partnership unitholders other than Ashford Hospitality Trust; and

(v) an Annual Budget not later than thirty (30) days prior to the commencement
of each calendar year of Borrower, Other Senior Mezzanine Borrower, Mortgage
Loan Borrowers, Maryland Owner and Borrower Principal in form and substance
reasonably satisfactory to Lender. Lender acknowledges that amounts which

 

-106-



--------------------------------------------------------------------------------

are required to be reserved under the terms of this Agreement, the Other Senior
Mezzanine Loan Agreements and the Wells Fargo Mortgage Loan Agreement for the
payment of Capital Replacements and FF&E Replacements may be aggregated for
purposes of the Annual Budget and the Annual Budget may reflect that costs and
expenses of FF&E Replacements and Capital Expenditures at any Individual
Property which are required to be made under the terms of this Agreement, the
Other Senior Mezzanine Loan Agreement or the Wells Fargo Mortgage Loan Agreement
shall be paid from such aggregate amount. In the event that Lender objects to a
proposed Annual Budget submitted by Borrower, Lender shall advise Borrower of
such objections within fifteen (15) days after receipt thereof (and deliver to
Borrower a reasonably detailed description of such objections) and Borrower
shall promptly revise such Annual Budget and resubmit the same to Lender. Lender
shall advise Borrower of any objections to such revised Annual Budget within ten
(10) days after receipt thereof (and deliver to Borrower a reasonably detailed
description of such objections) and Borrower shall promptly revise the same in
accordance with the process described in this subsection until Lender approves
the Annual Budget. Until such time that Lender approves a proposed Annual
Budget, which approval shall not be unreasonably withheld, conditioned or
delayed, the most recent Annual Budget shall apply; provided that, such approved
Annual Budget shall be adjusted to reflect actual increases in Taxes, Insurance
Premiums, utilities expenses and fees and expenses under the applicable
Management Agreement and Franchise Agreement (if any). Notwithstanding the
foregoing, so long as any Management Agreement (with a non-Affiliated Manager)
then permitted hereunder shall be in effect, Lender shall only have approval
rights, and Borrower shall only have obligations related to delivering drafts,
with respect to any Annual Budget if and to the extent the applicable
Borrower(s), Other Senior Mezzanine Borrower(s), Mortgage Loan Borrower(s) or
Maryland Owner have such approval rights and rights to receive drafts under the
applicable Management Agreement. Without the prior written consent of Lender,
not to be unreasonably withheld, delayed or conditioned, Borrower shall not, and
shall not permit Mortgage Loan Borrower or Maryland Owner to, enter into any
contracts or other agreements or expend any funds not provided for in the
approved Annual Budget, other than expenditures (A) expressly permitted under
the Mortgage Loan Documents, (B) required on an emergency basis to comply with
the applicable Mortgage Loan Borrower’s and Maryland Owner’s obligations under a
Management Agreement, Franchise Agreement, Ground Lease, or Condominium
Document, (C) required to be made by reason of the occurrence of any emergency
(i.e., an unexpected event which threatens imminent harm to persons or property
at any Individual Property) and with respect to which it would be impracticable,
under the circumstances, to obtain Lender’s prior consent thereto, (D) for
non-discretionary items resulting from normal fluctuations in occupancy at the
Individual Properties, (E) required by the brand standards of any Manager or
Franchisor at any Individual Property, or (F) required to address unforeseen or
unexpected events or fluctuations in revenue at any Individual Property;
provided, however, that if at any time, Borrower deviates, or Borrower causes or
permits Mortgage Loan Borrower or Maryland Owner to deviate, ten percent
(10%) or more from an Annual Budget, either with respect to any separate line
item therein, or in the aggregate (either, a “Material Deviation”), then Lender
shall have the right to reasonably consult with Borrower regarding such Material
Deviation, and the parties shall make such

 

-107-



--------------------------------------------------------------------------------

modifications to the Annual Budget as the parties shall mutually and reasonably
agree upon, acting in a commercially reasonable manner, in order to attempt to
avoid such a Material Deviation from occurring under such revised Annual Budget.
Borrower shall notify Lender as promptly as practicable with respect to any
Material Deviation, and any emergency expenditure made with respect to any
Individual Property. At the request of Lender, Borrower shall cause Mortgage
Loan Borrower and Maryland Owner to deliver evidence in a form satisfactory to
Lender that amounts allocated to budgeted expenses have been paid to the extent
due and payable in accordance with the approved Annual Budget.

(b) Upon request from Lender, Borrower shall promptly furnish or shall cause to
be promptly furnished to Lender:

(i) an accounting of all security deposits held in connection with any Major
Lease of any part of each Individual Property, including the name and
identification number of the accounts in which such security deposits are held,
the name and address of the financial institutions in which such security
deposits are held and the name of the Person to contact at such financial
institution, along with any authority or release necessary for Lender to obtain
information regarding such accounts directly from such financial institutions;
and

(ii) a report of all letters of credit provided by any Tenant in connection with
any Major Lease of any part of each Individual Property, including the account
numbers of such letters of credit, the names and addresses of the financial
institutions that issued such letters of credit and the names of the Persons to
contact at such financial institutions, along with any authority or release
necessary for Lender to obtain information regarding such letters of credit
directly from such financial institutions.

(c) Borrower shall furnish Lender (or cause Mortgage Loan Borrowers and Maryland
Owner to furnish to Lender) with such other additional financial or management
information (including state and federal tax returns) as may, from time to time,
be reasonably required by Lender in form and substance satisfactory to Lender
(including any financial reports required to be delivered by any Tenant or any
guarantor of any Major Lease pursuant to the terms of such Major Lease or
required to be delivered by the Manager under the Management Agreement), and
shall furnish to Lender and its agents convenient facilities for the examination
and audit of any such books and records.

(d) The accountant’s report on the financial statements referred to in clause
(a)(iii) above shall contain a paragraph covering consolidating information
substantially as follows: “Our audit was conducted for the purpose of forming an
opinion on the consolidated financial statements taken as a whole. The
accompanying consolidating balance sheet as of December 31, 20    , and the
consolidating statement of operations for the year then ended, are presented for
the purpose of additional analysis and are not a required part of the
consolidation financial statements. The consolidating balance sheet and
consolidating statement of operations have been subjected to the auditing
procedures applied in the audit of the consolidated financial statements and, in
our opinion, is fairly stated in all material respects in relation to the
consolidated financial statements taken as a whole.”

 

-108-



--------------------------------------------------------------------------------

(e) All items requiring the certification of Borrower shall require a
certificate executed by the chief financial officer, treasurer or other
authorized officer of Borrower or Sponsor.

(f) All monthly and other operating statements to be delivered by Borrowers
hereunder shall be (and all accompanying Officer’s Certificates shall state that
they have been) prepared based upon the Uniform System of Accounts for Hotels,
current edition, or as otherwise required pursuant to the terms, if any, of the
applicable Management Agreement and/or Franchise Agreement.

(g) Borrower shall furnish to Lender (or cause to be furnished to Lender),
promptly (but in no event later than five (5) Business Days) following the
receipt of same by Mortgage Loan Borrower and Maryland Owner from each
counterparty under a Management Agreement, a copy of (A) any financial report,
statement or information, (B) any pace, reforecasting, reservation or booking
statements, reports or information, and (C) any other notice, report, statement
or information received by any Other Senior Mezzanine Borrower, Mortgage Loan
Borrower and Maryland Owner thereunder which relates to matters which could
reasonably be expected to affect the ownership or operation of the applicable
Individual Property in any material respect.

(h) Borrower shall deliver or cause to be delivered to Lender, promptly,
(i) monthly STR Reports with respect to each Individual Property, (ii) quarterly
reforecast reports with respect to each Individual Property, (iii) copies of any
other financial reports, statements or information required to be delivered to
any (y) Mortgage Loan Lender under the terms of the related Mortgage Loan
Documents or any Other Senior Mezzanine Lender under the terms of the related
Other Senior Mezzanine Loan Documents and (iv) such other information with
respect each Mortgage Loan or Other Senior Mezzanine Loan as is necessary from
time to time in order for Lender to perform or verify any calculations with
respect to such Mortgage Loan or Other Senior Mezzanine Loan under this
Agreement (including the applicable interest rate and outstanding balance of,
and the date and amount of installments of interest and/or principal paid with
respect to, such Mortgage Loan or Other Senior Mezzanine Loan).

(i) Borrower shall cause Mortgage Loan Borrower and Maryland Owner to furnish to
Lender, promptly, a copy of each material report or statement received by
Mortgage Loan Borrower or Maryland Owner pursuant to any Condominium Documents.
Additionally, Borrower shall cause Mortgage Loan Borrower and Maryland Owner to
deliver to Lender the budget for each Condominium upon receipt thereof and to
the extent that Mortgage Loan Borrower or Maryland Owner has approval rights
thereof, Lender shall have the same approval rights over such Condominium budget
that Mortgage Loan Borrower or Maryland Owner has pursuant to the related
Condominium Documents.

Section 5.12 Estoppel Statement.

(a) After request by Lender, Borrower shall within ten (10) Business Days
furnish Lender with a statement, duly acknowledged and certified by an officer
of Borrower, setting forth (i) the amount of the original principal amount of
the Note, (ii) the rate of interest on the Note, (iii) the unpaid principal
amount of the Note, (iv) the date installments of interest

 

-109-



--------------------------------------------------------------------------------

and/or principal were last paid, (v) to the extent known to Borrower, any
offsets or defenses to the payment of the Debt, if any, and (vi) that the Note,
this Agreement, the Pledge Agreement and the other Loan Documents are valid,
legal and binding obligations and have not been modified or if modified, giving
particulars of such modification.

(b) Borrower shall use commercially reasonable efforts to deliver (or cause
Mortgage Loan Borrowers and Maryland Owner to deliver) to Lender, promptly upon
request, duly executed estoppel certificates from any one or more Tenants under
Major Leases as required by Lender attesting to such facts regarding the related
Major Lease as Lender (or the Major Lease if less) may require (modified for
facts and circumstances existing at the time of the certification), including as
set forth in the Form Estoppel Certificate attached hereto as Exhibit D;
provided, however, that Borrower shall not be required to request or cause
Mortgage Loan Borrowers or Maryland Owner to request such certificate more than
two (2) times in any calendar year for all Mezzanine Lenders (with copies of any
requested estoppels to be sent to each Mezzanine Lender).

(c) Borrower shall use commercially reasonable efforts to deliver (or cause
Mortgage Loan Borrowers and Maryland Owner to use commercially reasonable
efforts to deliver) to Lender, promptly upon request, duly executed estoppel
certificates from any one or more Managers under a Management Agreement as
required by Lender attesting to such facts regarding the related Management
Agreement as Lender (or the Management Agreement if less) may require (modified
for facts and circumstances existing at the time of the certification),
including attestations that each Management Agreement covered thereby is in full
force and effect with no defaults thereunder on the part of the certifying party
and, to the certifying party’s knowledge, Borrower, that no management fees then
due remain unpaid or have been deferred or accrued and that the Manager claims
no defense or offset against the full and timely performance of its obligations
under the Management Agreement(s); provided, Borrower shall not be required to
request (or cause Mortgage Loan Borrowers and Maryland Owner to request) such
certificate more than two (2) times in any calendar year for all Mezzanine
Lenders (with copies of any requested estoppels to be sent to each Mezzanine
Lender).

(d) Borrower shall use commercially reasonable efforts to deliver (or cause
Mortgage Loan Borrowers and Maryland Owner to use commercially reasonable
efforts to deliver) to Lender, promptly upon request, duly executed estoppel
certificates from any one or more Franchisors under a Franchise Agreement as
required by Lender attesting to such facts regarding the related Franchise
Agreement as Lender (or the Franchise Agreement if less) may require (modified
for facts and circumstances existing at the time of the certification),
including attestations that each Franchise Agreement covered thereby is in full
force and effect with no defaults thereunder on the part of the certifying party
and, to the certifying party’s knowledge, Borrower, that no franchise fees then
due remain unpaid or have been deferred or accrued and that the Franchisor
claims no defense or offset against the full and timely performance of its
obligations under the Franchise Agreement(s); provided, Borrower shall not be
required to request or cause Mortgage Loan Borrowers or Maryland Owner to
request such certificate more than two (2) times in any calendar year for all
Mezzanine Lenders (with copies of any requested estoppels to be sent to each
Mezzanine Lender).

 

-110-



--------------------------------------------------------------------------------

(e) Borrower shall deliver to Lender a copy of any estoppel statement delivered
by any Mortgage Loan Borrower or Maryland Owner to its Mortgage Loan Lender in
accordance with the applicable Mortgage Loan Documents.

Section 5.13 Leasing Matters.

(a) Borrower may permit Mortgage Loan Borrowers or Maryland Owner to enter into
a proposed Lease (including any renewal or extension of an existing Lease (a
“Renewal Lease”)) without the prior written consent of Lender, provided such
proposed Lease or Renewal Lease (i) provides for rental rates and terms
comparable to existing local market rates and terms (taking into account the
type and quality of the tenant) as of the date such Lease is executed by
Mortgage Loan Borrowers or Maryland Owner (unless, in the case of a Renewal
Lease, the rent payable during such renewal, or a formula or other method to
compute such rent, is provided for in the original Lease), (ii) is an
arm’s-length transaction with a bona fide, independent third party tenant,
(iii) does not have a materially adverse effect on the value of the related
Individual Property taken as a whole, (iv) is subject and subordinate to the
applicable Mortgage and the Tenant thereunder agrees to attorn to Lender
(subject to Lender’s delivery of a non-disturbance agreement containing market
terms and otherwise reasonably satisfactory to Lender), (v) does not contain any
option, offer, right of first refusal, or other similar right to acquire all or
any portion of the related Individual Property, and (vi) has a base term of less
than fifteen (15) years including options to renew. All proposed Leases which do
not satisfy the requirements set forth in this subsection shall be subject to
the prior approval of Lender and its counsel, at Borrower’s expense, which
consent shall not be unreasonably withheld or delayed. Borrower shall cause
Mortgage Loan Borrowers and Maryland Owner to promptly deliver to Lender copies
of all Leases which are entered into pursuant to this subsection together with
Borrower’s certification that it has satisfied all of the conditions of this
Section 5.13. Borrower covenants not to take or permit Mortgage Loan Borrowers
or Maryland Owner to take any action with respect to an Individual Property that
is reasonably likely to result, together with any other prior actions taken with
respect to such Individual Property, in a change in the use or nature of such
Individual Property from that of a hotel.

(b) Borrower (i) shall not and shall cause each Mortgage Loan Borrower or
Maryland Owner not to convert any portion of any Individual Property that is not
currently under a Lease into space to be demised under a Lease or to be
otherwise occupied or used except in a similar manner to which such space is
currently used in the ordinary operation of a full-service, premium limited
service or extended stay hotel, as the case may be, for the affected Individual
Property, (ii) shall cause each Mortgage Loan Borrower and Maryland Owner to
observe and perform all the obligations imposed upon the landlord under the
Leases and shall not do or permit to be done anything to impair the value of any
of the Leases as security for the Debt; (iii) shall cause each Mortgage Loan
Borrower and Maryland Owner to promptly send copies to Lender of all notices of
default which Borrower shall send or receive thereunder; (iv) shall cause each
Mortgage Loan Borrower and Maryland Owner to enforce all of the material terms,
covenants and conditions contained in the Leases upon the part of the tenant
thereunder to be observed or performed; (v) shall not permit any Mortgage Loan
Borrower or Maryland Owner to collect any of the Rents more than one (1) month
in advance (except security deposits shall not be deemed Rents collected in
advance); (vi) shall not permit any Mortgage Loan Borrower or Maryland Owner to
execute any other assignment of the landlord’s interest in any of the Leases

 

-111-



--------------------------------------------------------------------------------

or the Rents, other than in connection with the Mortgage Loan and the Mezzanine
Loans; and (vii) shall not permit any Mortgage Loan Borrower or Maryland Owner
to consent to any assignment of or subletting under any Leases not in accordance
with their terms, without the prior written consent of Lender (it being agreed
by Lender that if a Lease satisfies the requirements set forth in subsection
(a) above, no consent of Lender to any such assignment or subletting under such
Lease shall be required).

(c) Borrower may, without the prior written consent of Lender, permit Mortgage
Loan Borrower or Maryland Owner to amend, modify or waive the provisions of any
Lease or terminate, reduce Rents under, accept a surrender of space under, or
shorten the term of, any Lease (including any guaranty, letter of credit or
other credit support with respect thereto) provided that such action (taking
into account, in the case of a termination, reduction in rent, surrender of
space or shortening of term, the planned alternative use of the affected space)
does not have a materially adverse effect on the value of the related Individual
Property taken as a whole, and provided that such Lease, as amended, modified or
waived, is otherwise in compliance with the requirements of this Agreement and
any subordination agreement binding upon Lender with respect to such Lease. A
termination of a Lease with a Tenant who is in default beyond applicable notice
and grace periods or with respect to a Tenant which is bankrupt shall not be
considered an action which has a materially adverse effect on the value of such
Individual Property taken as a whole. Any amendment, modification, waiver,
termination, rent reduction, space surrender or term shortening which does not
satisfy the requirements set forth in this subsection shall be subject to the
prior approval of Lender and its counsel, at Borrower’s expense, which consent
shall not be unreasonably withheld or delayed. Borrower shall cause Mortgage
Loan Borrower and Maryland Owner to promptly deliver to Lender copies of
amendments, modifications and waivers which are entered into pursuant to this
subsection together with Borrower’s certification that it has satisfied all of
the conditions of this subsection.

(d) Notwithstanding anything contained herein to the contrary, Borrower shall
not permit Mortgage Loan Borrower or Maryland Owner, without the prior written
consent of Lender, to enter into, renew, extend, amend, modify, waive any
provisions of, terminate, reduce Rents under, accept a surrender of space under,
or shorten the term of any Major Lease.

Section 5.14 Property Management.

(a) Borrower shall cause each Mortgage Loan Borrower and Maryland Owner to
(i) promptly perform and observe all of the covenants required to be performed
and observed by it under each Management Agreement and do all things necessary
to preserve and to keep unimpaired its material rights thereunder; (ii) promptly
notify Lender of any default under each Management Agreement of which it is
aware; (iii) promptly deliver to Lender a copy of any notice of default or other
material notice received by such Mortgage Loan Borrower or Maryland Owner under
any Management Agreement; (iv) promptly give notice to Lender of any notice or
written information that Borrower, any Other Senior Mezzanine Borrower or any
Mortgage Loan Borrower or Maryland Owner receives which indicates that a Manager
is terminating its Management Agreement or that a Manager is otherwise
discontinuing its management of any Individual Property; and (v) promptly
enforce the performance and observance of all of the covenants required to be
performed and observed by a Manager under each Management Agreement (including
by enforcing Mortgage Loan Borrower’s and Maryland Owner’s respective rights
under each applicable Management Agreement and applicable law to ensure that it
receives cash flow from each Individual Property to which it is entitled).

 

-112-



--------------------------------------------------------------------------------

(b) If the applicable Manager is not an Affiliate of a Borrower, if (i) an Event
of Default shall be continuing and (ii) the applicable Mortgage Loan Borrower or
Maryland Owner shall be entitled under the terms of the applicable Management
Agreement to terminate any such Management Agreement on account thereof,
Borrower shall cause the applicable Mortgage Loan Borrower or Maryland Owner,
within thirty (30) days (or such longer period as is provided below) following
the written request of Lender, to terminate the applicable Management Agreement
in accordance with such Management Agreement, and replace such Manager with a
Qualified Manager on terms and conditions and pursuant to a Management Agreement
which (x) is satisfactory to Lender in its sole good faith discretion, (y) shall
not provide for the payment of base management fees in excess of three percent
(3%) of gross revenues for the applicable Individual Property; and (z) shall not
provide for the payment of incentive fees without the prior consent of Lender,
which consent may be granted or withheld by Lender in Lender’s sole discretion.
If termination within thirty (30) days following written notice from Lender as
provided in this Section 5.14(b) is not permitted under a Management Agreement,
Borrower shall terminate the applicable Management Agreement within such longer
period as may be reasonably required to terminate such Management Agreement
pursuant to its terms, and shall appoint within such period of time a
replacement Qualified Manager, provided that Borrower shall cause the applicable
Mortgage Loan Borrower or Maryland Owner at all times to use diligent efforts to
effect such termination and replacement and Lender shall not unreasonably delay
any required approval.

(c) If the applicable Manager is an Affiliated Manager, Borrower covenants and
agrees with Lender that (i) after Borrower has knowledge of a forty-nine
(49%) or more change in Control of the ownership of such Manager, Borrower will
promptly give Lender notice thereof (a “Manager Control Notice”); and
(ii) Lender shall have the right to require that Borrower cause the applicable
Mortgage Loan Borrower or Maryland Owner to cause the applicable Management
Agreement to be terminated at any time (A) for cause (including, but not limited
to, the applicable Manager’s gross negligence, misappropriation of funds,
willful misconduct or fraud), (B) at any time upon the occurrence of an Event of
Default, or (C) upon Lender’s receipt of a Manager Control Notice with respect
to such Affiliated Manager. In addition, at any time after September 30, 2012,
if a Remington Performance Termination Event with respect to an Individual
Property has occurred, Borrower shall cause Mortgage Loan Borrower and Maryland
Owner to terminate Remington as Manager of any Individual Property within 45
days following receipt of written notice from Lender; provided, however, that
with respect to the initial Remington Performance Termination Event, if any, at
any Individual Property, Lender shall not have the right to deliver such notice
to Borrower solely as a result thereof so long as a Remington Performance Cure
is achieved on or prior to the last day of the calendar quarter in which such
Remington Performance Termination Event occurred. If a Remington Performance
Cure is not achieved on or prior to such date or a subsequent Remington
Performance Termination Event shall occur with respect to such Individual
Property, then Borrower shall cause Mortgage Loan Borrower to terminate
Remington as the Manager with respect to such Individual Property within
forty-five (45) days following receipt of written notice from Lender to
Borrower. In the event of a termination under this Section 5.14(c), Borrower
shall cause the applicable Mortgage Loan Borrower or Maryland Owner to appoint a
Qualified

 

-113-



--------------------------------------------------------------------------------

Manager which is not an Affiliated Manager within thirty (30) days after receipt
of such notice of termination and the replacement Management Agreement shall
(1) first be approved in writing by Lender in its sole good faith discretion,
(2) shall provide for the payment of base management fees not to exceed three
percent (3%), and (3) shall not provide for the payment of incentive fees
without the prior consent of Lender, which consent may be granted or withheld by
Lender in Lender’s sole discretion. In the event Lender delivers notice to
Mortgage Loan Borrower or Maryland Owner to terminate any Affiliated Manager
pursuant to the provisions of this Section 5.14(c), then Borrower shall not have
the right, and shall not permit, Mortgage Loan Borrower or Maryland Owner to
appoint an Affiliated Manager as a successor or replacement manager with respect
to the applicable Individual Property.

(d) Borrower may from time to time cause the applicable Mortgage Loan Borrower
or Maryland Owner to terminate one (1) or more Management Agreements and to
appoint a successor or replacement manager to manage one or more of the
Individual Properties provided (i) such successor or replacement manager is a
Qualified Manager, and (ii) the applicable Individual Property will be managed
pursuant to a Management Agreement which (x) has been approved in writing by
Lender, in Lender’s sole good faith discretion; (y) shall not provide for the
payment of base management fees in excess of three percent (3%) of gross
revenues for the applicable Individual Property; and (z) shall not provide for
the payment of incentive fees without the prior consent of Lender, which consent
may be granted or withheld by Lender in Lender’s sole discretion. If such
successor or replacement manager is Remington, Lender shall be deemed to have
approved the form of any replacement Management Agreement which is in the form
of the Management Agreement attached hereto as Exhibit E (“Approved Form of
Remington Management Agreement”), so long as (A) such Management Agreement does
not provide for any of the following: (1) a base management fee in excess of
three percent (3%) of gross revenues for the applicable Individual Property,
(2) incentive fees in an amount greater than what is shown in the attached
Approved Form of Remington Management Agreement, or (3) total management fees in
excess of four percent (4%) of gross revenues for the applicable Individual
Property; and (B) simultaneously with the execution and delivery of such
replacement Management Agreement, Remington shall have executed and delivered to
Lender a subordination and attornment agreement in the same form and substance
as the Subordination of Management Agreement delivered by Remington to Lender on
the Closing Date. Borrower agrees that it shall only cause the applicable
Mortgage Loan Borrower or Maryland Owner to substitute a Manager with a new
property manager to the extent (1) the Franchisor under the Franchise Agreement
for such Individual Property, if any, has approved such replacement property
manager if required under the terms and provisions of the related Franchise
Agreement; and (2) the Ground Lessor under the Ground Lease for such Individual
Property, if any, has approved such replacement property manager if required
under the terms and provisions of the related Ground Lease. Notwithstanding the
foregoing, if Lender has delivered notice to Mortgage Loan Borrower or Maryland
Owner to terminate Remington as Manager of any Individual Property pursuant to
the provisions of Section 5.14(c), then Borrower shall not have the right, and
shall not permit, Mortgage Loan Borrower or Maryland Owner to appoint Remington
as a successor or replacement manager with respect to any other Individual
Property.

(e) Intentionally omitted.

 

-114-



--------------------------------------------------------------------------------

(f) Subject to Borrower’s rights under Section 5.14(d), Section 5.14(i), and
Section 5.14(j), Borrower shall not, and shall not permit any Mortgage Loan
Borrower or Maryland Owner to, without the prior written consent of Lender
(which consent shall not be unreasonably withheld, conditioned or delayed):
(i) surrender, terminate (other than in connection with an enforcement thereof
by Mortgage Loan Borrower or Maryland Owner when termination is a permitted
remedy) or cancel the Management Agreement or otherwise replace Manager or enter
into any other management agreement with respect to the Property; (ii) reduce or
consent to the reduction of the term of the Management Agreement; (iii) increase
or consent to the increase of the amount of any charges under the Management
Agreement; or (iv) otherwise modify, change, supplement, alter or amend, or
waive or release any of its rights and remedies under, the Management Agreement
in any material respect, provided, that, the deletion or addition of an
Individual Property due to a Property Release pursuant to Section 2.5 hereof
shall not be deemed to be an amendment of the Management Agreement that requires
Lender’s approval.

(g) If during the term of the Loan, Borrower, any Mortgage Loan Borrower or
Maryland Owner replaces any Manager with a new property manager that is an
Affiliated Manager, Borrower shall deliver to Lender an opinion as to
non-consolidation issues between Borrower and such Affiliated Manager, such
opinion to be reasonably acceptable to Lender and the Rating Agencies.

(h) The rights of Lender under this Section 5.14 (h) to cause the termination of
the existing Manager shall be subject to any rights of Mortgage Loan Lender
under the Mortgage Loan Documents and any Other Senior Mezzanine Lender under
the Other Senior Mezzanine Loan Documents. Borrower shall provide to Lender any
request for action relating to a Manager, including for any change in the
Management Agreement, any termination of an existing Manager or approval of a
replacement Manager, within two (2) Business Days following Borrower’s receipt
thereof.

(i) Subject to Borrower’s compliance with the other requirements of
Section 5.14(d), Lender’s consent shall not be required to the replacement of,
and Borrower may cause Mortgage Loan Borrower to replace at any time, McKibbon
Manager with Remington as the Manager of the Courtyard Savannah Individual
Property and/or the Residence Inn Tampa Individual Property. Borrower shall not
be required to obtain a No Downgrade Confirmation in connection with such
replacement.

(j) Subject to Borrower’s compliance with the other requirements of
Section 5.14(d), Lender’s consent shall not be required for the replacement of,
and Borrower may cause the applicable Mortgage Loan Borrower to replace, the
Manager of the CIGNA Boston Property and/or the Hyatt Windwatch Property with
Remington at any time prior to the six (6) month anniversary of the Closing
Date, so long as, simultaneously with such replacement, Borrower enters into a
Franchise Agreement with a Qualified Franchisor in accordance with the terms of
Section 5.23 and Section 5.24 of this Agreement.

 

-115-



--------------------------------------------------------------------------------

Section 5.15 Liens.

Borrower shall not permit any Mortgage Loan Borrower or Maryland Owner, without
the prior written consent of Lender, to create, incur, assume or suffer to exist
any Lien on any portion of any Individual Property or permit any such action to
be taken, except Permitted Encumbrances. Borrower shall not create, assume or
suffer to exist any Lien on any portion of the Collateral (other than pursuant
to the Loan Documents) or permit any such action to be taken, and shall not
permit any Other Senior Mezzanine Borrower to create, assume or suffer to exist
any Lien on any portion of the Other Senior Mezzanine Collateral (other than
pursuant to the applicable Other Senior Mezzanine Loan Documents) or permit any
such action to be taken.

Section 5.16 Debt Cancellation.

Borrower shall not cancel or otherwise forgive or release any claim or debt owed
to Borrower by any Person, except for adequate consideration and in the ordinary
course of Borrower’s business. Borrower shall not permit any Mortgage Loan
Borrower or Maryland Owner to cancel or otherwise forgive or release any claim
or debt (other than termination of Leases in accordance herewith) owed to such
Mortgage Loan Borrower or Maryland Owner by any Person, except for adequate
consideration and in the ordinary course of such Mortgage Loan Borrower’s or
Maryland Owner’s business. Borrower shall not permit any Other Senior Mezzanine
Borrower to cancel or otherwise forgive or release any claim or debt (other than
termination of Leases in accordance herewith) owed to such Other Senior
Mezzanine Borrower by any Person, except for adequate consideration and in the
ordinary course of such Other Senior Mezzanine Borrower’s business.

Section 5.17 Zoning.

Borrower shall not permit any Mortgage Loan Borrower or Maryland Owner to
initiate or consent to any zoning reclassification of any portion of any
Individual Property or seek any variance under any existing zoning ordinance or
use or permit the use of any portion of any Individual Property in any manner
that could result in such use becoming a non-conforming use under any zoning
ordinance or any other applicable land use law, rule or regulation, without the
prior written consent of Lender. Further, without Lender’s prior written
consent, after the Closing Date Borrower shall not permit any Mortgage Loan
Borrower or Maryland Owner to file or subject any part of the Property or the
Improvements to any declaration of condominium or co-operative or convert any
other part of the Property or Improvements to a condominium, co-operative or
other form of multiple ownership and governance.

Section 5.18 ERISA.

(a) Borrower shall not engage or permit any Other Senior Mezzanine Borrower,
Mortgage Loan Borrower or Maryland Owner to engage in any transaction which
would cause any obligation, or action taken or to be taken, hereunder (or the
exercise by Lender of any of its rights under the Note, this Agreement or the
other Loan Documents) to be a non-exempt (under a statutory or administrative
class exemption) prohibited transaction under ERISA.

 

-116-



--------------------------------------------------------------------------------

(b) Borrower further covenants and agrees that at any time such Borrower has any
investor (direct or indirect) that is subject to Title I of ERISA, Borrower
shall deliver to Lender such certifications, at least ninety (90) days following
the end of each “annual valuation period” (as defined in 29 C.F.R.
Section 2510.3-101) of such Borrower or within ninety (90) days following the
end of each calendar year, as applicable, in form and substance reasonably
satisfactory to Lender, to the effect that (i) no Borrower is an “employee
benefit plan” as defined in Section 3(3) of ERISA, which is subject to Title I
of ERISA, or a “governmental plan” within the meaning of Section 3(3) of ERISA;
(ii) such Borrower is not subject to state statutes applicable to Borrower
regulating investments and fiduciary obligations with respect to governmental
plans; and (iii) one or more of the following circumstances is true:

(A) Equity interests in such Borrower are publicly offered securities, within
the meaning of 29 C.F.R. §2510.3-101(b)(2);

(B) Less than twenty-five percent (25%) of each outstanding class of equity
interests in such Borrower are held by “benefit plan investors” within the
meaning of 29 C.F.R. §2510.3-101(f)(2); or

(C) Such Borrower qualifies as an “operating company”, a “venture capital
operating company” or a “real estate operating company” within the meaning of 29
C.F.R. §2510.3-101(c), (d) or (e).

Section 5.19 No Joint Assessment.

Borrower shall not permit any Mortgage Loan Borrower or Maryland Owner to
suffer, permit or initiate the joint assessment of any Individual Property with
(a) any other real property constituting a tax lot separate from the related
Individual Property, or (b) any portion of the related Individual Property which
may be deemed to constitute personal property, or any other procedure whereby
the Lien of any taxes which may be levied against such personal property shall
be assessed or levied or charged to the Property.

Section 5.20 Reciprocal Easement Agreements.

Borrower shall not permit any Mortgage Loan Borrower or Maryland Owner to enter
into, terminate or modify any REA without Lender’s prior written consent, which
consent shall not be unreasonably withheld, conditioned or delayed. Borrower
shall cause each Mortgage Loan Borrower or Maryland Owner to enforce, comply
with, and cause each of the parties to the REA to comply with all of the
material economic terms and conditions contained in the REA.

Section 5.21 Alterations.

Lender’s prior approval shall be required in connection with any alterations to
any Improvements (exclusive of (i) restoration and repair work set forth in an
approved Annual Budget, where such restoration and repair work has been
separately approved by Lender, (ii) alterations to tenant spaces specifically
required to be performed by Mortgage Loan Borrower, as landlord, under any
Lease, and (iii) any alterations required to be performed by the Manager or a
Franchisor (rather than by Mortgage Loan Borrower or Maryland Owner, as
applicable) pursuant

 

-117-



--------------------------------------------------------------------------------

to a Management Agreement or Franchise Agreement), (a) that may have a material
adverse effect on the related Individual Property, (b) that are structural in
nature or (c) that, together with any other alterations undertaken at the same
time (including any related alterations, improvements or replacements), are
reasonably anticipated to have a cost in excess of the Alteration Threshold per
Individual Property. If the total unpaid amounts incurred and to be incurred
with respect to such alterations to the Improvements at any Individual Property
shall at any time exceed the Alteration Threshold (unless such alterations are
covered by Reserve Funds or a Letter of Credit already delivered to Lender, in
which case no security shall be required), Borrower shall promptly deliver to
Lender (unless Borrower provides evidence to Lender that an Other Senior
Mezzanine Borrower has delivered the same to the applicable Other Senior
Mezzanine Lender or the applicable Mortgage Loan Borrower or Maryland Owner has
delivered the same to Wells Fargo Mortgage Loan Lender or CIGNA Mortgage Lender
in connection with alterations) as security for the payment of such amounts and
as additional security for Borrower’s obligations under the Loan Documents any
of the following: (i) cash, (ii) direct non-callable obligations of the United
States of America or other obligations which are “government securities” within
the meaning of Section 2(a)(16) of the Investment Company Act of 1940, to the
extent acceptable to the applicable Rating Agencies, (iii) other securities
acceptable to Lender and the Rating Agencies, or (iv) a completion bond,
provided that such completion bond is acceptable to Lender and the Rating
Agencies or (v) a Letter of Credit, provided that such Letter of Credit is
acceptable to Lender and the Rating Agencies. Such security shall be in an
amount equal to the excess of the total unpaid amounts incurred and to be
incurred with respect to such alterations to the Improvements over the
Alteration Threshold.

Section 5.22 Interest Rate Cap Agreement.

(a) On or prior to the date hereof, Borrower shall have obtained the Rate Cap,
which shall be coterminous or longer than the term of the Loan (and which in any
event shall have a term through the end of the Interest Accrual Period in which
the Maturity Date occurs) and have a notional amount which shall not at any time
be less than the outstanding principal balance of the Loan. The Rate Cap shall
be maintained throughout the term of the Loan with an Acceptable Counterparty.
If the provider of the Rate Cap or any Replacement Rate Cap ceases to be an
Acceptable Counterparty, Borrower shall obtain a Replacement Rate Cap at
Borrower’s sole cost and expense within thirty (30) days of receipt of notice
from Lender or Borrower’s obtaining knowledge that the provider is no longer an
Acceptable Counterparty.

(b) Borrower shall collaterally assign to Lender pursuant to the Collateral
Assignment of Interest Rate Cap Agreement all of its right, title and interest
to receive any and all payments under the Rate Cap or any Replacement Rate Cap
(and any related guarantee, if any) and shall deliver to Lender counterparts of
such Collateral Assignment of Interest Rate Cap Agreement executed by Borrower
and by the Acceptable Counterparty and notify the Acceptable Counterparty of
such collateral assignment (either in such Rate Cap or by separate instrument).
At such time as the Loan is repaid in full, all of Lender’s right, title and
interest in the Rate Cap and any Replacement Rate Cap shall terminate and Lender
shall execute and deliver at Borrower’s sole cost and expense, such documents as
may be required to evidence Lender’s release of the Rate Cap and any Replacement
Rate Cap and to notify the Acceptable Counterparty of such release.

 

-118-



--------------------------------------------------------------------------------

(c) Borrower shall comply with all of its obligations under the terms and
provisions of the Rate Cap and any Replacement Rate Cap. All amounts paid by the
Acceptable Counterparty under the Rate Cap to Borrower or Lender shall be
deposited immediately into the Mezzanine Cash Management Account. Borrower shall
take all actions reasonably requested by Lender to enforce Lender’s rights under
the Rate Cap and any Replacement Rate Cap in the event of a default by the
Acceptable Counterparty and shall not waive, amend or otherwise modify any of
its rights thereunder.

(d) In the event that Borrower fails to purchase and deliver to Lender the Rate
Cap or any Replacement Rate Cap as and when required hereunder, or fails to
maintain such agreement in accordance with the terms and provisions of this
Agreement, Lender may, upon written notice to Borrower specifying Borrower’s
failure and Borrower’s failure to comply within one Business Day of receiving
such notice, purchase the Rate Cap or any Replacement Rate Cap, as applicable,
and the cost incurred by Lender in purchasing the Rate Cap or any Replacement
Rate Cap, as applicable, shall be paid by Borrower to Lender with interest
thereon at the Default Rate from the date such cost was incurred by Lender until
such cost is reimbursed by Borrower to Lender.

(e) In connection with the Rate Cap and any Replacement Rate Cap, Borrower shall
obtain and deliver to Lender an opinion from counsel (which counsel may be in
house counsel for the Acceptable Counterparty) for the Acceptable Counterparty
(upon which Lender and its successors and assigns may rely) which shall provide,
in relevant part, that:

(i) the Acceptable Counterparty is duly organized, validly existing, and in good
standing under the laws of its jurisdiction of incorporation and has the
organizational power and authority to execute and deliver, and to perform its
obligations under, the Rate Cap or the Replacement Rate Cap, as applicable;

(ii) the execution and delivery of the Rate Cap or the Replacement Rate Cap, as
applicable, by the Acceptable Counterparty, and any other agreement which the
Acceptable Counterparty has executed and delivered pursuant thereto, and the
performance of its obligations thereunder have been and remain duly authorized
by all necessary action and do not contravene any provision of its certificate
of incorporation or by laws (or equivalent organizational documents) or any law,
regulation or contractual restriction binding on or affecting it or its
property;

(iii) all consents, authorizations and approvals required for the execution and
delivery by the Acceptable Counterparty of the Rate Cap or the Replacement Rate
Cap, as applicable, and any other agreement which the Acceptable Counterparty
has executed and delivered pursuant thereto, and the performance of its
obligations thereunder have been obtained and remain in full force and effect,
all conditions thereof have been duly complied with, and no other action by, and
no notice to or filing with any governmental authority or regulatory body is
required for such execution, delivery or performance; and

(iv) the Rate Cap or the Replacement Cap, as applicable, and any other agreement
which the Acceptable Counterparty has executed and delivered pursuant thereto,
has been duly executed and delivered by the Acceptable Counterparty and

 

-119-



--------------------------------------------------------------------------------

constitutes the legal, valid and binding obligation of the Acceptable
Counterparty, enforceable against the Acceptable Counterparty in accordance with
its terms, subject to the Bankruptcy Code and any other applicable Creditors’
Rights Laws and subject, as to enforceability, to general principles of equity
(regardless of whether enforcement is sought in a proceeding in equity or at
law).

Section 5.23 Franchise Agreements.

(i) Subject to the terms of Section 5.24, Borrower shall cause any Mortgage Loan
Borrower and Maryland Owner that is party to a Franchise Agreement to
(i) promptly perform and observe all of the covenants required to be performed
and observed by it under the related Franchise Agreement in all material
respects and do all things necessary to preserve and to keep unimpaired its
material rights thereunder; (ii) promptly notify Lender of any default under any
Franchise Agreement of which it is aware; (iii) promptly deliver to Lender a
copy of any notice of default or other material notice received by such Mortgage
Loan Borrower or Maryland Owner or delivered by such Mortgage Loan Borrower or
Maryland Owner under the related Franchise Agreement; (iv) promptly give notice
to Lender of any notice or information that such Mortgage Loan Borrower,
Maryland Owner or any Other Senior Mezzanine Borrower receives which indicates
that Franchisor is terminating any Franchise Agreement; and (v) promptly enforce
the performance and observance of all of the covenants required to be performed
and observed by Franchisor under the related Franchise Agreement, including
causing each Individual Property that is subject to a Franchise Agreement to be
operated, maintained and managed at all times and in a manner consistent with
the standards for the operation, management and maintenance set forth in the
related Franchise Agreement.

(b) Except as permitted in Section 5.24, Borrower shall not, and shall not
permit any Mortgage Loan Borrower or Maryland Owner to, without the prior
written consent of Lender (which consent shall not be unreasonably withheld,
conditioned or delayed): (i) surrender, terminate or cancel a Franchise
Agreement to which it is a party or otherwise replace a Franchisor or enter into
any other Franchise Agreement with respect to any Individual Property;
(ii) reduce or consent to the reduction of the term of a Franchise Agreement to
which it is a party; (iii) increase or consent to the increase of the amount of
any charges under a Franchise Agreement to which it is a party; (iv) to the
extent it has the right to do so pursuant to the terms of the applicable
Franchise Agreement, permit the applicable Franchisor to assign or encumber its
right or interest in the Franchise Agreement to which it is a party; or
(v) otherwise modify, change, supplement, alter or amend, or waive or release
any of its rights and remedies under, the Franchise Agreement to which it is a
party.

(c) Borrower shall not, and shall not permit any Mortgage Loan Borrower or
Maryland Owner to, pledge, transfer, assign, mortgage, encumber or allow to be
encumbered its respective interest in the Franchise Agreement or any interest
therein except as provided in the Mortgage Loan Documents to Mortgage Loan
Lender and except as provided in the Other Mezzanine Loan Documents to the Other
Mezzanine Loan Lenders. Without limiting the foregoing, to the extent it has the
right to do so pursuant to the terms of the applicable Franchise Agreement,
Borrower shall not, and shall not permit any Mortgage Loan Borrower or Maryland
Owner to, consent to any assignment by a Franchisor of such Franchisor’s
interest in the Franchise Agreement or its right and interests thereunder.

 

-120-



--------------------------------------------------------------------------------

(d) In the event that Borrower causes any Mortgage Loan Borrower or Maryland
Owner to replace a Franchisor at any time during the term of the Loan pursuant
to this Section 5.23 and Section 5.24, the replacement Franchisor must be a
Qualified Franchisor and the requirements of Section 5.24 must be satisfied with
respect to such Qualified Franchisor’s replacement Franchise Agreement.

Section 5.24 Permitted Franchise Agreements.

Borrower shall be permitted to permit or cause a Mortgage Loan Borrower or
Maryland Owner (i) to terminate any Franchise Agreement and enter into a
replacement Franchise Agreement with respect to any Individual Property or
(ii) enter into a new Franchise Agreement with respect to an Individual Property
that was previously operated and branded solely under the terms of a Management
Agreement, provided in each case, that the following conditions are satisfied:

(a) no Event of Default shall be continuing at the time of delivery of notice to
Lender pursuant to clause (b) of this Section 5.24 or at the time the applicable
replacement Franchise Agreement is entered into;

(b) Lender shall have received not less than thirty (30) days prior written
notice of the proposed Franchisor and a copy of the proposed Franchise
Agreement;

(c) Borrower shall have delivered to Lender a new nonconsolidation opinion if
such Franchisor is an Affiliate of Borrower, such opinion to be acceptable to
Lender in its reasonable discretion;

(d) the Franchise Agreement shall be a franchise, trademark and/or license
agreement with a Qualified Franchisor on then prevailing market terms, and such
Franchise Agreement shall have been approved by Lender, such approval not to be
unreasonably withheld, conditioned or delayed, provided, however, that in the
event that Lender fails to respond to a request for the approval pursuant to
this Section 5.24(d) within five (5) Business Days of Borrower’s request,
Borrower may deliver a second request for such approval and, provided that such
second request contains a bold face, conspicuous legend at the top of the first
page thereof to the effect that “IF YOU FAIL TO RESPOND TO THIS REQUEST FOR
APPROVAL IN WRITING WITHIN FIVE (5) BUSINESS DAYS, YOUR APPROVAL SHALL BE DEEMED
GIVEN,” and Lender fails to respond to such request for approval five
(5) Business Days after Lender has received from Borrower such second request
and all information reasonably required by Lender in order to adequately review
such request, Lender shall be deemed to have given such approval;

(e) the Franchise Agreement shall not grant to Franchisor any right of first
offer, right of first refusal or option to purchase any Individual Property
unless such rights are specifically subject and subordinate to the Mortgage, the
Other Senior Mezzanine Pledge Agreements, the Pledge Agreement and the Lien
thereof and the

 

-121-



--------------------------------------------------------------------------------

Franchisor acknowledges and agrees that in no event shall such right(s) apply in
connection with (i) Mortgage Loan Lender’s foreclosure (or similar exercise of
remedies) on any Individual Property or any sale of all or a portion of the
Properties, (ii) Other Senior Mezzanine Lender’s foreclosure of the Other Senior
Mezzanine Collateral after such foreclosure or similar exercise of remedies or
(iii) Lender’s foreclosure of the Collateral after such foreclosure or similar
exercise of remedies;

(f) Borrower shall cause Franchisor to deliver to Lender a comfort letter
containing customary mezzanine lender protections, including mortgagee notice
and cure rights and the right of Lender to continue to own and operate all or a
portion of the affected Individual Property under the Franchise Agreement
without the payment of any administrative or other fees in addition to the fees
and other amounts due to Franchisor first accruing after Lender (or its
successors or assigns) becomes the indirect owner of the applicable Individual
Property; and

(g) In connection with the entering into of a new Franchise Agreement with
respect to an Individual Property that was previously operated and branded
solely under the terms of a Management Agreement, Borrower shall have
simultaneously entered into a Management Agreement with a Qualified Manager in
accordance with the provisions of Section 5.14 and delivered a subordination and
attornment agreement in favor of Lender from such Qualified Manager in form
acceptable to Lender

In the event a Mortgage Loan Borrower or Maryland Owner enters into a Franchise
Agreement as permitted herein, such Franchise Agreement shall be a “Franchise
Agreement” hereunder and the provisions of Section 5.23 shall apply thereto.

Section 5.25 Defense of Title.

Borrower will preserve its interest in and title to the Collateral and shall
forever warrant and defend the same to Lender against any and all claims and
shall forever warrant and defend the validity and priority of the lien and
security interest created herein and under the Pledge Agreement against the
claims of all Persons whomsoever. Borrower will cause each Mortgage Loan
Borrower and Maryland Owner to preserve its interest in and title to each
Individual Property that it owns and shall forever warrant and defend the same
to Mortgage Loan Lender against any and all claims made by, through or under
Mortgage Loan Borrower or Maryland Owner and shall forever warrant and defend
the validity and priority of the lien and security interest created under the
Mortgage Loan Documents against the claims of all Persons whomsoever claiming
by, through or under Mortgage Loan Borrower or Maryland Owner. Borrower will
cause each Other Senior Mezzanine Borrower to preserve its interest in and title
to the Other Senior Mezzanine Collateral that it owns and shall forever warrant
and defend the same to Other Senior Mezzanine Lender against any and all claims
made by, through or under Other Senior Mezzanine Borrower and shall forever
warrant and defend the validity and priority of the lien and security interest
created under the Other Senior Mezzanine Loan Documents against the claims of
all Persons whomsoever claiming by, through or under Other Senior Mezzanine
Borrower. The foregoing warranty of title by Borrower as to the Collateral shall
survive the foreclosure of the Collateral or UCC Sale or assignment of interests
under the Pledge Agreement and shall inure to the benefit of and be enforceable
by Lender in the event Lender acquires title to the Collateral pursuant to any
UCC Sale or assignment.

 

-122-



--------------------------------------------------------------------------------

Section 5.26 Ground Leases.

(a) Borrower will cause each Individual Property Owner to comply in all material
respects with the terms and conditions of the Ground Leases (including, but not
limited to, the payment of all rent, additional rent, percentage rent and other
charges required to be paid under the Ground Leases). Borrower will not permit
or cause any Individual Property Owner to do or permit anything to be done, the
doing of which, or refrain from doing anything, the omission of which, will
impair or tend to impair the security of the Individual Property leased to such
Individual Property Owner under any Ground Lease or will be grounds for
declaring a forfeiture of any Ground Lease.

(b) Borrower shall cause each Individual Property Owner to enforce the Ground
Leases and will not terminate, modify, cancel, change, supplement, alter or
amend any of the Ground Leases (except in connection with a buyout (a “Ground
Lease Buyout”) of the fee title held by any Ground Lessor where such fee
contemporaneously becomes subject to the Lien of the related Mortgage), or
waive, excuse, condone or in any way release or discharge any Ground Lessor of
or from any of the material covenants and conditions to be performed or observed
by the Ground Lessor under the applicable Ground Lease. Borrower hereby
expressly covenants with Lender not to permit or cause any Individual Property
Owner to cancel, surrender, amend, modify or alter in any way the terms of any
Ground Lease. Borrower hereby agrees to cause each Individual Property Owner to
assign to Wells Fargo Mortgage Loan Lender, as further security for the payment
of the Debt and for the performance and observance of the terms, covenants and
conditions of the related Mortgages, all of the rights, privileges and
prerogatives of such Individual Property Owner, as tenant under the Ground
Leases relating to the Wells Fargo Mortgage Loan Property, and not to surrender
the leasehold estate created by such Ground Leases or terminate, cancel, modify,
change, supplement, alter or amend such Ground Leases, and any such surrender of
the leasehold estate created by such Ground Leases or termination, cancellation,
modification, change, supplement, alteration or amendment of such Ground Leases
(except in connection with a Ground Lease Buyout) without the prior consent of
Lender shall be void and of no force and effect.

(c) Borrower will cause each Individual Property Owner to give Lender prompt
(and in all events within two (2) Business Days) notice of (i) any written
notice delivered by such Individual Property Owner alleging a default under any
Ground Lease, (ii) the receipt by such Individual Property Owner of any written
notice of default or alleging a default from any Ground Lessor or (iii) the
occurrence of any event known to Borrower, Other Senior Mezzanine Borrower,
Mortgage Loan Borrower or Maryland Owner that, with the passage of time or
service of notice, or both, would constitute a default by the Individual
Property Owner or Ground Lessor. Borrower will cause each Individual Property
Owner to promptly (and in all events within two (2) Business Days) furnish to
Lender copies of all information furnished to any Ground Lessor in accordance
with the terms of the Ground Leases or the provisions of this Section 5.26.
Borrower will deposit, or will cause each Individual Property Owner to deposit
with Lender an exact copy of any written notice received or given by such
Individual Property Owner in any way relating to or affecting any Ground Lease
which may concern or affect the estate of the related Ground Lessor or such
Individual Property Owner thereunder in or under any Ground Lease or in the real
estate thereby demised.

 

-123-



--------------------------------------------------------------------------------

(d) Borrower hereby agrees to cause each Individual Property Owner to grant
Lender the right, but not the obligation, to perform any obligations of such
Individual Property Owner under the terms of any Ground Lease (subject to the
prior rights of any CIGNA Mortgage Lender with respect to a CIGNA Mortgage Loan
Ground Lease) during the existence of a Default (provided such Default is
related to a Ground Lease) or Event of Default or at any time after Lender
receives written notice that such Individual Property Owner has defaulted or is
about to default under the terms of any such Ground Lease and Borrower hereby
agrees to cause such Individual Property Owner to expressly authorize and
appoint Lender its attorney-in-fact to perform, upon written notice to such
Individual Property Owner, any obligations of such Individual Property Owner
under the terms of any such Ground Lease in the name of and upon behalf of such
Individual Property Owner, which power of attorney shall be irrevocable and
shall be deemed to be coupled with an interest. All costs and expenses
(including reasonable attorneys’ fees and expenses) so incurred by Lender, shall
be treated as an advance secured by the Pledge Agreement, shall bear interest
thereon at the Default Rate from the date of payment by Lender until paid in
full and shall be paid by Borrower to Lender within five (5) days after demand.
No performance by Lender of any obligations of Borrower shall constitute a
waiver of any Event of Default arising by reason of Borrower’s failure to
perform the same. If Lender shall make any payment or perform any act or take
action in accordance with this Section 5.26, Lender will notify Borrower of the
making of any such payment, the performance of any such act, or the taking of
any such action promptly after taking such action. In any such event, subject to
the rights of Ground Lessors specifically reserved under the Ground Leases and
the rights of lessees, sublessees and other occupants under any Leases, Lender
and any person designated by Lender shall have, and are hereby granted, the
right to enter upon any Individual Property at any time and from time to time
for the purpose of taking any such action.

(e) To the extent permitted by law, Borrower agrees that the price payable by
Borrower or any other person or entity in the exercise of any right of
redemption following foreclosure of an Individual Property subject to a Ground
Lease shall include all rents paid and other sums advanced by Lender (together
with interest thereon at the Default Rate) as ground lessee under the Ground
Leases, on behalf of Borrower on account of each applicable Individual Property.

(f) Unless Lender shall otherwise consent, Borrower shall cause each Individual
Property Owner to exercise its rights under the Ground Lease and applicable law
to ensure that the fee title and the leasehold estate in each Individual
Property subject to a Ground Lease shall not merge but shall always be kept
separate and distinct, notwithstanding the union of said estates either in
Ground Lessor or in a Borrower, or in a third party, by purchase or otherwise
except in a Ground Lease Buyout in connection with which Wells Fargo Individual
Property Owner has delivered to Wells Fargo Mortgage Loan Lender an amendment to
the related Mortgage spreading the lien of the Mortgage over the fee interests
and providing title insurance coverage related to the priority of the lien of
the Mortgage over such interest.

(g) Intentionally omitted.

 

-124-



--------------------------------------------------------------------------------

(h) Borrower hereby acknowledges and agrees that if any Ground Lessor shall
deliver to Lender a copy of any notice of default sent by such Ground Lessor to
Individual Property Owner, as tenant under a Ground Lease (or to Operating
Lessee, as subtenant thereunder), Lender shall be entitled (but not obligated)
to take or omit to take any action in reliance thereon (and without any duty of
inquiry) and in response to such notice.

(i) For any Ground Lease scheduled to mature earlier than fifteen (15) years
from the date of this Agreement, Borrower shall cause the applicable Individual
Property Owner to exercise each individual option, if any, to extend or renew
the term of any Ground Lease promptly (and in all events before the expiration
of any applicable deadline to extend under the Ground Lease if such applicable
deadline to extend is prior to the latest Extended Maturity Date that may occur
with respect to the Loan) after demand by Lender made at any time within one
(1) year of the last day upon which any such option may be exercised, and
Borrower hereby expressly authorizes and appoints Lender its attorney-in-fact to
exercise any such option (subject to any right to do so in favor of a CIGNA
Mortgage Lender in the case of a Ground Lease relating to a CIGNA Mortgage Loan
Property) in the name of and upon behalf of such Individual Property Owner to so
exercise such option if Borrower fails to exercise the same as herein required,
which power of attorney shall be irrevocable and shall be deemed to be coupled
with an interest.

(j) Borrower shall cause Mortgage Loan Borrower and Maryland Owner to cause each
Lease of space at any Individual Property subject to a Ground Lease hereafter
made and each renewal of any existing Lease (or any other Lease as may be
required by the Ground Lease) to provide that, (i) in the event of the
termination of the related Ground Lease, the Lease shall not terminate or be
terminable by the lessee; (ii) in the event of any action for the foreclosure of
the related Mortgage, the Lease shall not terminate or be terminable by the
subtenant by reason of the termination of the Ground Lease unless the lessee is
specifically named and joined in any such action and unless a judgment is
obtained therein against the lessee; and (iii) in the event that the related
Ground Lease is terminated as aforesaid, the lessee under the Lease shall attorn
to the lessee under such Ground Lease or to the purchaser at the sale of the
related Individual Property on such foreclosure, as the case may be.

(k) Borrower shall notify or cause the applicable Individual Property Owner to
notify Lender promptly (and in any event within five (5) days) of any claim,
suit, action or proceeding relating to the rejection of any Ground Lease. Lender
is hereby irrevocably appointed as each Borrower’s attorney-in-fact, coupled
with an interest, with the power to file and prosecute, to the exclusion of each
Borrower during an Event of Default, any proofs of claim, complaints, motions,
applications, notices and other documents, in any case (other than a CIGNA
Mortgage Loan Ground Lease) in respect of the Ground Lessor under the Bankruptcy
Code. A Borrower may make any compromise or settlement in connection with such
proceedings (subject to Lender’s reasonable approval); provided, however, that
Lender shall be authorized and entitled to compromise or settle any such
proceeding if such compromise or settlement is made after the occurrence and
during the continuance of an Event of Default. The applicable Borrower shall
promptly execute and deliver, or cause the applicable Individual Property Owner
to promptly execute and deliver, to Lender any and all instruments reasonably
required in connection with any such proceeding after reasonably timely request
therefor by Lender. Except as set forth above, Borrower shall not, and shall not
permit any Individual

 

-125-



--------------------------------------------------------------------------------

Property Owner to, adjust, compromise, settle or enter into any agreement with
respect to such proceedings without the prior written consent of Lender, such
consent not to be unreasonably withheld.

(l) Borrower shall not, and shall not permit any Individual Property Owner to,
without Lender’s prior written consent, elect to treat any Ground Lease as
terminated under Section 365(h)(1) of the Bankruptcy Code. Any such election
made without Lender’s prior written consent shall be void.

(m) If pursuant to Section 365(h)(1) of the Bankruptcy Code, any Individual
Property Owner seeks to offset against the rent reserved in any Ground Lease the
amount of any damages caused by the non-performance by the Ground Lessor of any
of the Ground Lessor’s obligations under the related Ground Lease after the
rejection by the Ground Lessor of such Ground Lease under the Bankruptcy Code,
Borrower shall, and shall cause the applicable Individual Property Owner to,
prior to effecting such offset, notify Lender of its intention to do so, setting
forth the amounts proposed to be so offset and the basis therefor. If Lender has
failed to object as aforesaid within ten (10) days after notice from Borrower or
the applicable Individual Property Owner in accordance with the first sentence
of this Section 5.26(m) (or such shorter period of time as may be necessary to
timely assert such offset so long as the inability to afford Lender ten
(10) days notice was not due to Borrower’s or the applicable Individual Property
Owner’s delay), Borrower may proceed to permit such Individual Property Owner to
effect such offset in the amounts set forth in such Borrower’s notice. Neither
Lender’s failure to object as aforesaid nor any objection or other communication
between Lender and a Borrower relating to such offset shall constitute an
approval of any such offset by Lender. Borrower shall indemnify and save Lender
harmless from and against any and all claims, demands, actions, suits,
proceedings, damages, losses, costs and expenses of every nature whatsoever
(including reasonable attorneys’ fees and disbursements) arising from or
relating to any such offset by a Borrower against the rent reserved in any
Ground Lease.

(n) If, during the continuance of an Event of Default, any action, proceeding,
motion or notice shall be commenced or filed in respect of an Individual
Property that is subject to a Ground Lease (other than a CIGNA Mortgage Loan
Ground Lease) in connection with any case under the Bankruptcy Code, Lender has
the option, to the exclusion of an Individual Property Owner that is the lessee
under such Ground Lease, exercisable upon notice from Lender to Borrower, to
conduct and control any such litigation with counsel of Lender’s choice. Lender
may proceed in its own name or in the name of the applicable Individual Property
Owner in connection with any such litigation, and Borrower agrees to cause such
Individual Property Owner to execute any and all powers, authorizations,
consents and other documents required by Lender in connection therewith.
Borrower shall pay to Lender all costs and expenses (including reasonable
attorneys’ fees and disbursements) paid or incurred by Lender in connection with
the prosecution or conduct of any such proceedings within five (5) days after
notice from Lender setting forth such costs and expenses in reasonable detail.
Any such costs or expenses not paid by Borrower as aforesaid shall be secured by
the lien of the Collateral, shall be added to the principal amount of the Debt
and shall bear interest at the Default Interest Rate. Borrower shall not, and
shall not permit or cause any Individual Property Owner to, commence any action,
suit, proceeding or case, or file any application or make any motion, in respect
of any Ground Lease in any such case under the Bankruptcy Code without the prior
written consent of Lender.

 

-126-



--------------------------------------------------------------------------------

(o) Borrower shall cause an Individual Property Owner that is the lessee under
the related Ground Lease to promptly, after obtaining knowledge thereof, notify
Lender of any filing by or against any Ground Lessor of a petition under the
Bankruptcy Code. Such notice shall set forth any information available to such
Individual Property Owner as to the date of such filing, the court in which such
petition was filed, and the relief sought therein. Borrower shall cause an
Individual Property Owner promptly deliver to Lender following receipt any and
all notices, summonses, pleadings, applications and other documents received by
such Individual Property Owner in connection with any such petition and any
proceedings relating thereto.

(p) If there shall be filed by or against any Individual Property Owner a
petition under the Bankruptcy Code, and such Individual Property Owner, as the
tenant under any Ground Lease, shall determine to reject the Ground Lease to
which it is a party pursuant to Section 365(a) of the Bankruptcy Code, then
Borrower shall cause such Individual Property Owner to give Lender not less than
ten (10) days’ prior notice of the date on which such Individual Property Owner
shall apply to the bankruptcy court for authority to reject such Ground
Lease(s). Lender has the right, but not the obligation, to serve upon such
Borrower within such 10-day period a notice stating that (i) Lender demands that
such Individual Property Owner assume and assign the Ground Lease(s) to Lender
pursuant to Section 365 of the Bankruptcy Code and (ii) Lender covenants to cure
or provide adequate assurance of prompt cure of all defaults and provide
adequate assurance of future performance under such Ground Lease(s). If Lender
serves upon any Borrower or the Individual Property Owner the notice described
in the preceding sentence, the applicable Borrower or Individual Property Owner
shall not seek to reject such Ground Lease(s) and shall comply with the demand
provided for in clause (i) of the preceding sentence within thirty (30) days
after the notice has been given, subject to the performance by Lender of the
covenant provided for in clause (ii) of the preceding sentence.

(q) Intentionally Omitted.

(r) Borrower shall not select or approve any Person to act as “insurance
trustee” or other depositary that holds Proceeds or Awards without first
obtaining the prior written consent of Lender (not to be unreasonably withheld).

(s) Within twenty (20) days after receipt of written demand by Lender, but in no
event more than two (2) times in any calendar year, Borrower shall use
reasonable efforts to cause Mortgage Loan Borrower to obtain from Ground Lessor
under each Ground Lease and furnish to Lender an estoppel certificate of Ground
Lessor stating the date through which rent has been paid and whether or not
there are any defaults thereunder and specifying the nature of such claimed
defaults, if any; provided, that any such estoppels shall, to the extent
permitted under the applicable Ground Lease, be addressed to Lender, Other
Mezzanine Lenders and the Wells Fargo Mortgage Lender or CIGNA Mortgage Lender,
as applicable; and provided, further, that “reasonable efforts” in this clause
(s) shall not include the payment of any separate fee by Mortgage Loan Borrower
or Maryland Owner to Ground Lessor in connection with any such estoppel
certificate.

 

-127-



--------------------------------------------------------------------------------

Section 5.27 Condominiums.

Borrower shall cause the applicable Individual Property Owner, with regard to
each Condominium and the related Condominium Documents, to:

(a) with respect to the Condominium unit that it owns, and to the extent it
controls the Condominium, cause the Condominium to, comply in all material
respects with the Condominium Law;

(b) not, without Lender’s prior written consent (which consent shall not be
unreasonably withheld, conditioned or delayed), take any action to terminate,
amend, modify, partition or supplement, or consent to the termination,
amendment, modification, partition or supplementation of any of the Condominium
Documents;

(c) pay all assessments for common charges and expenses made against the
Condominium units then owned by Individual Property Owner pursuant to the
Condominium Documents prior to delinquency, subject to any applicable grace
periods and Borrower’s rights to contest, if any, pursuant to the terms of this
Agreement;

(d) comply in all material respects with all of the terms, covenants and
conditions on Individual Property Owner’s part to be complied with, pursuant to
the Condominium Documents and any rules and regulations that may be adopted for
the Condominium, as the same shall be in force and effect from time to time;

(e) take all commercially reasonable actions as may be necessary from time to
time to preserve and maintain, or to cause the related board of directors or
association to preserve and maintain, the Condominium and the Condominium unit
that it owns, in accordance with the Condominium Law;

(f) not, without Lender’s prior written consent, which shall not be unreasonably
withheld, conditioned or delayed, exercise any right it may have to vote for,
(i) any additions or improvements to the common elements of the Condominium,
except as such additions or improvements are completed in accordance with
Section 5.21 of the Wells Fargo Mortgage Loan Agreement, (ii) any borrowing on
behalf of the Condominium or (iii) the expenditure of any insurance proceeds or
Awards for the repair or restoration of the related improvements other than in
accordance with Article VIII of the Wells Fargo Mortgage Loan Agreement; and

(g) to the extent Borrower is permitted by law to waive its rights, not, without
the prior consent of Lender, vote to restore or not to restore the Improvements
owned by such Individual Property Owner that are subject to a Condominium and
damaged by a Casualty or Condemnation affecting any Individual Property.

Section 5.28 Operating Leases.

(a) Subject to the provisions of Section 7.6 hereof, Borrower shall cause
Mortgage Loan Borrower and Maryland Owner to (i) cause the hotel located on each
Individual Property to be operated pursuant to the applicable Operating Lease;
(ii) promptly perform and/or

 

-128-



--------------------------------------------------------------------------------

observe all of the material covenants, agreements and obligations required to be
performed and observed by Individual Property Owner and/or Operating Lessee
under the applicable Operating Lease and do all things necessary to preserve and
to keep unimpaired its material rights thereunder; (iii) promptly notify Lender
of any default under the Operating Lease; (iv) promptly deliver to Lender a copy
of each financial statement, business plan, capital expenditures plan, notice,
report and estimate received by Individual Property Owner and/or Operating
Lessee under the Operating Lease; (v) promptly enforce in a commercially
reasonable manner the performance and observance of all of the covenants and
agreements required to be performed and/or observed by Operating Lessee under
the Operating Lease; (vi) deliver irrevocable written instructions to the
Manager of each CIGNA Mortgage Loan Property, to cause all revenues, after
payment of CIGNA Mortgage Loan Debt Service, amounts reserved or paid under the
applicable Management Agreement and amounts which are required to be reserved
under the applicable CIGNA Mortgage Loan Documents, to be delivered directly by
such Manager to the Mezzanine Cash Management Account, unless and until Manager
or CIGNA Mortgage Loan Borrower receives written notice from CIGNA Mortgage
Lender of the occurrence of a Mortgage Loan Default under the applicable CIGNA
Mortgage Loan Documents; and (vii) cause Operating Lessee to conduct its
business and operations in accordance with the terms of the Loan Documents and
the applicable Mortgage Loan Documents and not allow or permit Operating Lessee
to take any of the actions that Borrower, any Other Senior Mezzanine Borrower,
any Mortgage Loan Borrower or Maryland Owner is prohibited from taking pursuant
to the terms of the Loan Documents, the Other Senior Mezzanine Loan Documents or
the Mortgage Loan Documents, as applicable.

(b) Subject to the provisions of Section 7.6, without Lender’s prior written
consent, not to be unreasonably withheld, Borrower shall not permit any Mortgage
Loan Borrower or Maryland Owner to (a) surrender, terminate or cancel an
Operating Lease; (b) reduce or consent to the reduction of the term of the
Operating Lease; (c) increase or consent to the increase of the amount of rent
or any other charges under the Operating Lease; (d) modify, change, supplement,
alter or amend the Operating Lease or waive or release any of Borrower’s, Other
Senior Mezzanine Borrower’s or any Mortgage Loan Borrower’s or Maryland Owner’s
rights and remedies under the Operating Lease; or (e) waive, excuse, condone or
in any way release or discharge any Operating Lessee of or from Operating
Lessee’s material obligations, covenants and/or conditions under the Operating
Lease.

Section 5.29 Intentionally Omitted.

Section 5.30 Notices. Borrower shall give notice, or cause notice to be given,
to Lender promptly following Borrower’s obtaining knowledge of the occurrence
of:

(a) any Default, any Event of Default, any Other Senior Mezzanine Loan Default
(or any event which, but for the giving of notice or passage of time or both
would be a an Other Senior Mezzanine Loan Default), or any Mortgage Loan Default
(or any event which, but for the giving of notice or passage of time or both
would be a Mortgage Loan Default);

(b) any default or any event of default under any Contractual Obligation by
Borrower, any Other Senior Mezzanine Borrower, Mortgage Loan Borrower, Maryland
Owner, Borrower Principal or Sponsor that could reasonably be expected to have a
material adverse effect on Borrower, the ability of Borrower to perform under
the Loan Documents or the rights and remedies of Lender under the Loan
Documents;

 

-129-



--------------------------------------------------------------------------------

(c) any litigation or proceeding naming Borrower, any Other Senior Mezzanine
Borrower, Mortgage Loan Borrower, Maryland Owner or Sponsor that could
reasonably be expected to have a material adverse effect on Borrower’s, Other
Senior Mezzanine Borrower’s, Mortgage Loan Borrower’s, Maryland Owner’s or
Sponsor’s condition (financial or otherwise) or business or any Individual
Property or the Property as a whole);

(d) any change in the business, operations, property or financial or other
condition or prospects of Borrower, or, to the knowledge of Borrower, Other
Senior Mezzanine Borrower, Mortgage Loan Borrower, Maryland Owner, Sponsor, any
Individual Property (excluding any change resulting solely from external market
conditions affecting an Individual Property), the Collateral, or the Other
Senior Mezzanine Collateral which could reasonably be expected to have a
material adverse effect on Borrower, Other Senior Mezzanine Borrower, Mortgage
Loan Borrower, Maryland Owner, Sponsor, any Individual Property, the Collateral
or the Other Senior Mezzanine Collateral, or the ability of Borrower, Other
Senior Mezzanine Borrower, Mortgage Loan Borrower, Maryland Owner or Sponsor to
perform such Person’s obligations under the Loan Documents to which such Person
is a party or the rights and remedies of Lender under the Loan Documents; and

(e) any “Event of Default” as defined under the Ashford Credit Agreement, or any
event which, but for the giving of notice, passage of time or both, would be an
“Event of Default” thereunder.

Section 5.31 Distributions.

(a) On each date on which amounts are required to be disbursed to (i) Mortgage
Loan Borrower, Mortgage Loan Lender, any Other Senior Mezzanine Lender or Lender
by the Manager under any applicable Management Agreement, Mortgage Loan
Documents, Other Senior Mezzanine Documents or Loan Documents, (ii) the
Additional Payments Reserve Account, and from the Additional Payments Reserve
Account to the Mezzanine 1 Cash Management Account, Mezzanine 2 Cash Management
Account or Mezzanine 2 Cash Management Account, pursuant to the terms of
Section 9.10 and Article X of the Wells Fargo Mortgage Loan Agreement, Article X
of an Other Senior Mezzanine Loan Agreement or Article X hereof, (iii) Mezzanine
1 Lender under any of the Mezzanine 1 Loan Documents or Mortgage Loan Documents,
(iv) Mezzanine 2 Lender under any of the Mezzanine 2 Loan Documents or
(v) Lender under any of the Loan Documents, Other Senior Mezzanine Loan
Documents or Mortgage Loan Documents, Borrower shall cause Mezzanine 2 Borrower
to exercise its rights under the Mezzanine 1 Loan Borrower Operating Agreement,
and to cause Mezzanine 1 Borrower to exercise its rights under the Mortgage Loan
Borrower Operating Agreement to cause Mortgage Loan Borrower and Maryland Owner,
to distribute to Mezzanine 1 Borrower, to the extent of amounts received by
Mortgage Loan Borrower or Maryland Owner and available therefor, and to cause
Mezzanine 1 Borrower to distribute to Mezzanine 2 Borrower, to the extent of
amounts received by Mezzanine 1 Borrower and available therefor, and to cause
Mezzanine 2 Borrower to distribute to Borrower, to the extent of amounts
received by Mezzanine 2 Borrower and available therefor, an aggregate amount
such that Lender shall

 

-130-



--------------------------------------------------------------------------------

receive the amount required to be disbursed to the Mezzanine Cash Management
Account or which is otherwise required to be paid to Lender on such date. If
Borrower receives any amounts in violation of the terms of the Mortgage Loan
Documents or any Other Senior Mezzanine Loan Documents, Borrower shall promptly
return such funds to (1) in the case of funds received in a violation of the
terms of the Mortgage Loan Documents, to the Other Senior Mezzanine Borrower to
deliver to Mortgage Loan Borrower or Maryland Owner for payment to Mortgage Loan
Lender, (b) in the case of funds received in a violation of the terms of the
Mezzanine 1 Loan Documents, to Mezzanine 2 Borrower to deliver to Mezzanine 1
Borrower for payment to Mezzanine 1 Lender; and (c) in the case of funds
received in a violation of the terms of the Mezzanine 2 Loan Documents, to
Mezzanine 2 Borrower for payment to Mezzanine 2 Lender.

(b) Notwithstanding anything in this Agreement or the other Loan Documents to
the contrary, Borrower acknowledges and agrees that Borrower is prohibited from
making distributions, loans or other payments of cash (including Excess Cash),
fees, proceeds (including Net Sale Proceeds or proceeds from any Permitted CIGNA
Mortgage Loan Refinancing), property, revenue or other funds of any kind derived
directly or indirectly from the ownership or operation of the Collateral, Other
Senior Mezzanine Collateral or any Individual Property or other collateral under
the Mortgage Loan Documents, to any direct or indirect owners of any Borrower
Party, to any Affiliates of any such Persons or to any Affiliated Manager, other
than (A) distributions to the Mezzanine 4 Lender in accordance with
Section 10.2, (B) distributions by Mortgage Loan Borrower or Maryland Owner to
Mezzanine 1 Borrower, by Mezzanine 1 Borrower to Mezzanine 2 Borrower, by
Mezzanine 2 Borrower to Borrower and by Borrower to Mezzanine 4 Borrower (and
indirectly to Borrower Principal) of funds disbursed by Wells Fargo Mortgage
Loan Lender to Mortgage Loan Borrower or Maryland Owner for the payment of
Approved Corporate Expenses, (C) distributions by Mortgage Loan Borrower or
Maryland Owner to Mezzanine 1 Borrower, and/or by Mezzanine 1 Borrower to
Mezzanine 2 Borrower and/or by Mezzanine 2 Borrower to Borrower for deposit to
the Working Capital Reserve of (i) funds disbursed by Lender, any Other Senior
Mezzanine Lender, Mortgage Loan Lender or Manager to Mortgage Loan Borrower,
Maryland Owner, any Other Senior Mezzanine Borrower or Borrower from CIGNA
Property Replacement Reserve Funds, Other Senior Mezzanine Replacement Reserve
Funds, Replacement Reserve Funds (as defined in the Wells Fargo Mortgage Loan
Agreement) or similar funds held by Manager to reimburse Mortgage Loan Borrower,
Maryland Owner, Borrower or any Other Senior Mezzanine Borrower for Capital
Replacements and FF&E Replacements, funded out of proceeds from the Working
Capital Reserve or (ii) Net Proceeds or Business Insurance Proceeds pursuant to
Section 8.4, and (D) payments to Remington of management fees and expenses
expressly permitted under the applicable Management Agreement and the applicable
Subordination of Management Agreement. Notwithstanding the foregoing, following
the occurrence and during the continuance of an Event of Default, any
distributions to Mezzanine 4 Borrower, any Affiliate of any Borrower Party or
any other Person owning direct or indirect interests in Borrower shall be
prohibited.

Section 5.32 Curing. Lender shall have the right, but shall not have the
obligation, upon written notice to Borrower to exercise Borrower’s rights under
the Mezzanine 2 Operating Agreement to cause Mezzanine 2 Borrower to exercise
its rights under the Mezzanine 1 Borrower Operating Agreement to cause Mezzanine
1 Borrower to exercise its rights under the Mortgage Loan Borrower Operating
Agreement, (a) to cure a Mortgage Loan Default,

 

-131-



--------------------------------------------------------------------------------

Mezzanine 1 Loan Default or Mezzanine 2 Loan Default, as applicable, and (b) to
satisfy any Liens, claims or judgments against any Individual Property, the
Collateral or the Other Senior Mezzanine Collateral (except for Liens permitted
by the Mortgage Loan Documents, the Loan Documents or the Other Senior Mezzanine
Loan Documents, as applicable), in the case of either clause (a) or (b), unless
Borrower, Other Senior Mezzanine Borrower, Mortgage Loan Borrower or Maryland
Owner shall be diligently pursuing remedies so to cure or satisfy such matters
to Lender’s sole satisfaction. Borrower shall reimburse Lender on demand for any
and all costs reasonably incurred by Lender in connection with curing any such
Mortgage Loan Default or Other Senior Mezzanine Loan Default, or satisfying any
such Liens, claims or judgments.

Section 5.33 Liens.

Neither Borrower nor any of its Subsidiaries shall take any action that would
impair the Lien created under this Agreement, the Pledge Agreement or any other
Loan Document.

Section 5.34 Limitation on Securities Issuances.

Neither Borrower nor any of its Subsidiaries shall issue any membership or
partnership interests or other securities, other than those that have been
issued and pledged to Lender as of the Closing Date.

Section 5.35 Mortgage Loan Documents; Other Senior Mezzanine Loan Documents.

(a) Borrower shall cause Mortgage Loan Borrower and Maryland Owner to comply
with all obligations with which such Mortgage Loan Borrower or Maryland Owner
have covenanted to comply under the Mortgage Loan Agreement and all other
Mortgage Loan Documents to which they are a party, regardless of whether the
related Mortgage Loan has been repaid or Mortgage Loan Document has been
terminated, unless otherwise consented to in writing by Lender.

(b) Borrower shall cause Mezzanine 1 Borrower to comply with all obligations
with which such Mezzanine 1 Borrower has covenanted to comply under the
Mezzanine 1 Loan Agreement and all other Mezzanine 1 Loan Documents, regardless
of whether the related Mezzanine 1 Loan has been repaid or the Mezzanine 1 Loan
Document has been terminated, unless otherwise consented to in writing by
Lender.

(c) Borrower shall cause Mezzanine 2 Borrower to comply with all obligations
with which such Mezzanine 2 Borrower has covenanted to comply under the
Mezzanine 2 Loan Agreement and all other Mezzanine 2 Loan Documents, regardless
of whether the related Mezzanine 2 Loan has been repaid or the Mezzanine 2 Loan
Document has been terminated, unless otherwise consented to in writing by
Lender.

 

-132-



--------------------------------------------------------------------------------

Section 5.36 Other Limitations.

Prior to the payment in full of the Debt, neither Borrower nor any of its
Subsidiaries shall, without the prior written consent of Lender (which may be
furnished or withheld at its sole and absolute discretion), permit or give its
consent or approval to any of the following actions or items:

(a) except as permitted by Lender pursuant to a provision of this Agreement
other than this Section 5.36, any refinancing of the Wells Fargo Mortgage Loan,
any Other Senior Mezzanine Loan, or a CIGNA Mortgage Loan;

(b) creating, incurring, assuming or suffering to exist any additional Liens on
any portion of the Property except for Permitted Encumbrances and as otherwise
permitted hereunder, under the terms of the Mezzanine 1 Loan Documents and under
the terms of the Mortgage Loan Documents;

(c) except as expressly permitted herein and in the Mortgage Loan Documents, any
modification, amendment, consolidation, spread, restatement, waiver or
termination of any of the Mortgage Loan Documents;

(d) except as expressly permitted herein and in any of the Other Senior
Mezzanine Loan Documents, any modification, amendment, consolidation, spread,
restatement, replacement, waiver or termination of any of the Other Senior
Mezzanine Loan Documents.

(e) the distribution to the partners, members or shareholders of Mezzanine 1
Borrower, Mezzanine 2 Borrower, Mortgage Loan Borrower or Maryland Owner of
property other than cash;

(f) except as set forth in an approved Annual Budget or as permitted under this
Agreement, the Other Senior Mezzanine Loan Documents and the Mortgage Loan
Documents, any (i) improvement, renovation or refurbishment of all or any part
of the Property to a materially higher standard or level than that of comparable
properties in the same market segment and in the same geographical area as the
Property, (ii) removal, demolition or material alteration of the improvements or
equipment on the Property or (iii) material increase in the square footage or
gross leasable area of the improvements on the Property if a material portion of
any of the expenses in connection therewith are paid or incurred by Borrower,
Other Senior Mezzanine Borrower, Mortgage Loan Borrower or Maryland Owner;

(g) intentionally omitted;

(h) the settlement of any claim against Borrower or any of its Subsidiaries,
other than a fully insured third party claim, which could reasonably be expected
to materially adversely affect Borrower’s, Other Senior Mezzanine Borrower’s,
Mortgage Loan Borrower’s or Maryland Owner’s condition (financial or otherwise)
or business or the Property, the Collateral or the Senior Mezzanine Collateral;
or

 

-133-



--------------------------------------------------------------------------------

(i) except as permitted or required by the Mortgage Loan Documents, the Loan
Documents or any Other Senior Mezzanine Loan Documents, as the case may be, any
determination to restore the Property after a Casualty or Condemnation.

Section 5.37 Contractual Obligations. Other than the Loan Documents, the
Borrower Operating Agreement (and the initial membership interests in Borrower
issued pursuant thereto) and the Mezzanine 2 Operating Agreement, neither
Borrower nor any of its assets shall be subject to any Contractual Obligations,
and Borrower shall not enter into any agreement, instrument or undertaking by
which it or its assets are bound, except for such Contractual Obligations and
liabilities, not material in the aggregate, that are incidental to its
activities as a member of Mezzanine 2 Borrower.

Section 5.38 Refinancing of Wells Fargo.

(a) Borrower shall not consent to or permit a refinancing of the Wells Fargo
Mortgage Loan other than in connection with the simultaneous repayment of the
Loan in its entirety in accordance with the terms hereof and the terms of the
Wells Fargo Mortgage Loan Documents, without the prior consent of Lender, which
consent may be granted or withheld by Lender in Lender’s sole discretion.

(b) Borrower shall not consent to or permit a refinancing of any of the Other
Senior Mezzanine Loans other than in connection with the simultaneous repayment
of the Loan in its entirety in accordance with the terms hereof and the terms of
the Other Senior Mezzanine Loan Documents, without the prior consent of Lender,
which consent may be granted or withheld by Lender in Lender’s sole discretion.

Section 5.39 CIGNA Mortgage Loans.

(a) On or prior to the current maturity date under each of the CIGNA Mortgage
Loans, Borrower shall cause the applicable CIGNA Mortgage Loan Borrower, to:

(i) obtain a Property Release of the related CIGNA Mortgage Loan Property (or
Borrower’s interests in the applicable CIGNA Mortgage Loan Borrower), subject to
and in accordance with the provisions of Section 2.5;

(ii) amend, modify, restate, replace or refinance the related CIGNA Mortgage
Loan on the following terms (any amendment, modification, restatement,
replacement or refinancing which satisfies the requirements of this
Section 5.39(a)(ii) and Section 5.39(c) a “Permitted CIGNA Mortgage Loan
Refinancing”):

(A) the Pro Forma DSCR immediately after giving effect to such amendment,
modification, restatement, replacement or refinancing is not lower than the Pro
Forma DSCR immediately prior to such amendment, modification, restatement,
replacement or refinancing;

(B) the terms of such amendment, modification, restatement, replacement or
refinancing shall permit the Senior Mezzanine Loans and the exercise by any
Senior Mezzanine Lender of its rights and remedies under its

 

-134-



--------------------------------------------------------------------------------

respective Senior Mezzanine Loan Documents, including the foreclosure (or
transfer or assignment in lieu thereof) by Lender upon the Collateral or by any
Other Senior Mezzanine Lender upon its respective Other Senior Mezzanine
Collateral;

(C) the terms of the CIGNA Mortgage Loan, after giving effect to such amendment,
modification, restatement, replacement or refinancing, shall provide that, so
long as no event of default has occurred and is continuing under the new CIGNA
Mortgage Loan Documents, all revenues, after payment of amounts required to be
reserved or paid under any applicable Management Agreement and the payment of
debt service, customary reserves and other costs and expenses which are required
to be paid under the CIGNA Mortgage Loan Documents, shall be deposited directly
into the Mezzanine Cash Management Account by CIGNA Mortgage Lender or Manager.
CIGNA Mortgage Lender, CIGNA Mortgage Loan Borrower and any Manager of the
related Individual Property shall have executed and delivered to Lender any
documents requested by Lender to implement and effectuate the foregoing;

(D) Borrower shall pay all costs and expenses of Lender incurred in connection
with any such refinancing, including reasonable fees and expenses of each
Co-Lender’s counsel; and

(E) the maturity date of the CIGNA Mortgage Loan shall be a date which is
co-terminous with or later than the Second Extended Maturity Date.

(b) Borrower shall not consent to or permit any amendment, modification,
restatement, replacement or refinancing of any CIGNA Mortgage Loan other than
(i) a Permitted CIGNA Mortgage Loan Refinancing, (ii) in connection with the
simultaneous repayment of the Loan in its entirety in accordance with the terms
hereof or (iii) in connection with a Property Release pursuant to
Section 2.5(n), without the prior consent of Lender, which consent may be
granted or withheld by Lender in Lender’s sole discretion. Borrower shall have
the right to refinance one or more of the CIGNA Mortgage Loans as part of a
single financing secured by the related CIGNA Mortgage Loan Properties so long
as such refinancing otherwise satisfies the terms of this Section 5.39.

(c) The terms of any amendment, modification, restatement or replacement of any
CIGNA Mortgage Loan Documents (including the terms of any refinancing under
Section 5.39(a)(ii) above), shall be subject to the prior written approval of
Lender, which approval shall not be unreasonably withheld.

Section 5.40 Bankruptcy Related Covenants.

(a) To the extent permitted by applicable law and not inconsistent with
Borrower’s discharge of compliance with its fiduciary duty, as advised by
counsel, Borrower shall not, nor shall Borrower cause or permit any Significant
Party, Sponsor or Affiliated Manager, or any Related Party (as defined in the
Guaranty) of any Significant Party, Sponsor or Affiliated Manager, to, seek
substantive consolidation in connection with a proceeding under the

 

-135-



--------------------------------------------------------------------------------

Bankruptcy Code or any other Creditors’ Rights Laws of any Loan Party (other
than the substantive consolidation of an Affiliated Manager with any other
Person which is not a Loan Party).

(b) To the extent permitted by applicable law and not inconsistent with
Borrower’s discharge of compliance with its fiduciary duty, as advised by
counsel, Borrower shall not, nor shall Borrower cause or permit any Loan Party
or any Related Party (as defined in the Guaranty) of a Loan Party to, provide,
originate, acquire an interest in or solicit (in writing) or accept from
Sponsor, any Related Party (as defined in the Guaranty) of Sponsor or any other
Loan Party any debtor-in-possession financing on behalf of a Loan Party in the
event that such Loan Party is the subject of a proceeding under the Bankruptcy
Code or under any other Creditors’ Rights Laws (other than debtor-in-possession
financing provided to or on behalf of an Affiliated Manager by a Person which is
not a Loan Party in such a proceeding of such Affiliated Manager which involves
no other Loan Party).

Section 5.41 Embargoed Persons.

Borrower and the other Loan Parties have performed and shall perform reasonable
due diligence to ensure that at all times throughout the term of the Loan,
including after giving effect to any Sale or Pledge permitted pursuant to the
terms of the Loan Documents, (a) none of the funds or other assets of any
Borrower Party or Sponsor constitute property of, or are beneficially owned,
directly or indirectly, by any Embargoed Person with the result that the
investment in any such Borrower Party or Sponsor, as applicable (whether
directly or indirectly), is prohibited by law or the Loan is in violation of
law; (b) no Embargoed Person has any interest of any nature whatsoever in any
Borrower Party or Sponsor, as applicable, with the result that the investment in
Borrower Party or Sponsor, as applicable (whether directly or indirectly), is
prohibited by law or the Loan is in violation of law; and (c) none of the funds
of any Borrower Party or Sponsor, as applicable, have been derived from, or are
the proceeds of, any unlawful activity, including money laundering, terrorism or
terrorism activities, with the result that the investment in Borrower Party or
Sponsor, as applicable (whether directly or indirectly), is prohibited by law or
the Loan is in violation of law, or may cause any portion of the Collateral or
the Mortgage Loan Collateral to be subject to forfeiture or seizure.

Section 5.42 Borrower Residual Account.

Borrower shall cause all Excess Cash to be deposited in the Borrower Residual
Account and amounts in the Borrower Residual Account (including amounts
allocated to the Working Capital Reserve) to be utilized only for the purposes
expressly permitted under the terms of this Agreement and for no other purpose.

Section 5.43 Patriot Act.

All capitalized words and phrases and all defined terms used in the Patriot Act
and are incorporated into this Section 5.43. Borrower hereby agrees that each
Borrower Party, each Sponsor, and each other Person affiliated with Borrower or
Sponsor or that has an economic interest in any Borrower Party or Sponsor, or
that has an interest in the transaction contemplated by this Agreement or in any
Individual Property or participates, in any manner whatsoever, in the

 

-136-



--------------------------------------------------------------------------------

Loan (other than, in each case, a holder of publicly traded shares whose
indirect ownership interest in any Borrower Party or Sponsor, when combined with
all Affiliates of such holder, does not exceed fifteen percent (15%) in the
aggregate) (i) shall not be a “blocked” Person listed in the Annex; (ii) shall
remain in full compliance with the requirements of the Patriot Act and all other
requirements contained in the rules and regulations of OFAC; (iii) shall operate
under policies, procedures and practices, if any, that are in compliance with
the Patriot Act and available to Lender for Lender’s review and inspection
during normal business hours and upon reasonable prior notice; (iv) shall
deliver to Lender immediately after receipt any notice from the Secretary of
State or the Attorney General of the United States or any other department,
agency or office of the United States claiming a violation or possible violation
of the Patriot Act; (v) shall not be listed as a Specially Designated Terrorist
or as a “blocked” Person on any lists maintained by the OFAC pursuant to the
Patriot Act or any other list of terrorist organizations maintained pursuant to
any of the rules and regulations of the OFAC issued pursuant to the Patriot Act
or on any other list of terrorists or terrorist organizations maintained
pursuant to the Patriot Act; (vi) shall not be a Person who has been determined
by competent authority to be subject to any of the prohibitions contained in the
Patriot Act; and (vii) shall not own or be controlled by, or act for or on
behalf of, any Person named in the Annex or any other list promulgated under the
Patriot Act or any other Person who has been determined to be subject to the
prohibitions contained in the Patriot Act.

ARTICLE VI

ENTITY COVENANTS

Section 6.1 Single Purpose Entity/Separateness.

Until the Debt has been paid in full (and regardless of any Property Release),
Borrower represents, warrants and covenants as follows:

(a) Borrower has not and will not, and will not permit any Other Senior
Mezzanine Borrower, Mortgage Loan Borrower or Maryland Owner to:

(i) (A) as to the Individual Property Owners, engage in any business or activity
other than the ownership, operation (including leasing such Individual Property
pursuant to an Operating Lease) and maintenance of the Individual Property that
it owns and activities incidental thereto, including any business related to its
ownership interest in an Operating Lessee pursuant to and in accordance with
Section 7.6; (B) as to the Operating Lessees, allow the Operating Lessees to
engage in any business or activity other than the operation and maintenance of
the Individual Property that it leases pursuant to the applicable Operating
Lease and activities incidental thereto; (C) as to Borrower, engage in any
business or activity other than the ownership of the Pledged Company Interests
and the Collateral and any activities incidental thereto; (D) as to Mezzanine 2
Borrower, engage in any business or activity other than the ownership of the
Mezzanine 2 Pledged Company Interests and the Mezzanine 2 Collateral and
activities incidental thereto; (E) as to Mezzanine 1 Borrower, engage in any
business or activity other than the ownership of the Mezzanine 1 Pledged Company
Interests and the Mezzanine 1 Collateral and activities incidental thereto;
(F) as to HH Gaithersburg LLC,

 

-137-



--------------------------------------------------------------------------------

engage in any business or activity other than (1) the ownership, operation
(including leasing such Individual Property to an Operating Lessee) and
maintenance of the limited liability company interests in HH Gaithersburg
Borrower, LLC, (2) the ownership, operation (including leasing such Maryland
Property to an Operating Lessee) and maintenance of its respective Maryland
Property and (3) activities incidental thereto; (G) as to HH Gaithersburg
Borrower LLC, engage in any business or activity other than entering into and
performing its obligations under the Loan Documents; (H) as to HH Annapolis
Holding LLC and HH Baltimore Holdings LLC, engage in any business or activity
other than the ownership and operation of the limited liability company
interests in HH Annapolis LLC and HH Baltimore LLC, respectively, and activities
incidental thereto; (I) as to HH Annapolis LLC and HH Baltimore LLC, engage in
any business or activity other than the ownership, operation (including leasing
such Maryland Property to an Operating Lessee) and maintenance of its respective
Maryland Property and activities incidental thereto;

(ii) acquire or own any assets other than (A) as to the Individual Property
Owners, its Individual Property, such incidental Personal Property as may be
necessary for the ownership or operation of its Individual Property, and an
Operating Lessee pursuant to and in accordance with Section 7.6, (B) as to
Operating Lessee, such incidental Personal Property as may be necessary for the
operation of the Individual Property that it leases, (C) HH Gaithersburg LLC,
its respective Maryland Property, its limited liability company interests in HH
Gaithersburg Borrower LLC, and such incidental Personal Property as may be
necessary for the ownership and operation of the foregoing, (D) with respect to
HH Gaithersburg Borrower LLC, incidental Personal Property as may be necessary
for it to perform its obligations under the Loan Documents, (E) with respect to
HH Annapolis Holding LLC and HH Baltimore Holdings LLC, its limited liability
company interests in HH Annapolis LLC and HH Baltimore LLC, respectively, and
such incidental Personal Property as may be necessary for the ownership and
operation of HH Annapolis LLC and HH Baltimore LLC, respectively, (F) with
respect to HH Annapolis LLC and HH Baltimore LLC, its respective Maryland
Property and such incidental Personal Property as may be necessary for the
ownership and operation of its respective Maryland Property, (G) as to Borrower,
other than (1) the Pledged Company Interests or the Collateral, and (2) such
incidental Personal Property as may be necessary for the ownership of the
Pledged Company Interests and the Collateral; (H) as to Mezzanine 2 Borrower,
other than (1) the Mezzanine 2 Pledged Company Interests or the Mezzanine 2
Collateral, and (2) such incidental Personal Property as may be necessary for
the ownership of the Mezzanine 2 Pledged Company Interests and the Mezzanine 2
Collateral; and (I) as to Mezzanine 1 Borrower, other than (1) the Mezzanine 1
Pledged Company Interests or the Mezzanine 1 Collateral, and (2) such incidental
Personal Property as may be necessary for the ownership of the Mezzanine 1
Pledged Company Interests and the Mezzanine 1 Collateral;

(iii) merge into or consolidate with any Person, change the legal structure, or
sell all or substantially all of its assets or institute proceedings to be
adjudicated bankrupt or insolvent, or consent to the institution of bankruptcy
or insolvency proceedings against it or file a petition seeking, or consent to,
reorganization or relief under any applicable federal or state law relating to
bankruptcy, or consent to the appointment of a receiver,

 

-138-



--------------------------------------------------------------------------------

liquidator, assignee, trustee, sequestrator (or other similar official) or a
substantial part of its property, or make any assignment for the benefit of
creditors of it, or admit in writing its inability to pay its debts generally as
they become due, or take action in furtherance of any such action, or, to the
fullest extent permitted by law, dissolve or liquidate;

(iv) fail to observe all applicable organizational formalities, fail to preserve
its existence as an entity duly organized, validly existing and in good standing
(if applicable) under the applicable Legal Requirements of the jurisdiction of
its organization or formation, or fail to comply with the provisions of its
organizational documents;

(v) (A) with respect to Borrower, own any Subsidiary, or make any investment in,
any Person other than the Pledged Company Interest and the Collateral or,
pursuant to and in accordance with Section 7.6, (B) with respect to Wells Fargo
Mortgage Loan Borrower, own any subsidiary, or make any investment in, any
Person other than, as to HH Annapolis Holding LLC, HH Gaithersburg LLC and HH
Baltimore Holdings LLC, its respective limited liability company interest in HH
Annapolis LLC, HH Gaithersburg Borrower LLC and HH Baltimore LLC, or pursuant to
and in accordance with Section 7.4 of the Wells Fargo Mortgage Loan Agreement,
(C) with respect to Mezzanine 2 Borrower, own any Subsidiary, or make any
investment in, any Person other than the Mezzanine 2 Pledged Company Interesst
and the Mezzanine 2 Collateral or, pursuant to and in accordance with
Section 7.6 of the Mezzanine 2 Loan Agreement, or (D) with respect to Mezzanine
1 Borrower, own any Subsidiary, or make any investment in, any Person other than
the Mezzanine 1 Pledged Company Interests and the Mezzanine 1 Collateral or,
pursuant to and in accordance with Section 7.6 of the Mezzanine 1 Loan
Agreement;

(vi) except with respect to each other Borrower under the Loan Documents,
commingle its assets with the assets of any other Person;

(vii) (x) with respect to Borrower, incur any debt, secured or unsecured, direct
or contingent (including guaranteeing any obligation) other than the Debt,
(y) with respect to any Other Senior Mezzanine Borrower, incur any debt, secured
or unsecured, direct or contingent (including guaranteeing any obligation) other
than the Debt (as defined in the applicable Other Senior Mezzanine Loan
Agreement) or (z) with respect to Mortgage Loan Borrower (other than Maryland
Owner), incur any debt, secured or unsecured, direct or contingent (including
guaranteeing any obligation), other than (A) the “Debt” (as defined in the Wells
Fargo Mortgage Loan Agreement), (B) with respect to the Maryland Owner, the
Maryland Owner Indebtedness, (C) trade and operational indebtedness incurred in
the ordinary course of business with trade creditors, provided such indebtedness
is (1) unsecured, (2) not evidenced by a note, (3) on commercially reasonable
terms and conditions, and (4) due not more than sixty (60) days past the date
incurred and paid on or prior to such date, (D) financing leases and purchase
money indebtedness incurred in the ordinary course of business relating to
Personal Property on commercially reasonable terms and conditions, (E) equipment
financing that is not secured by a Lien on the Property other than on the
equipment being financed, and/or (F) in connection with the Contribution
Agreement; provided however, the aggregate amount of the indebtedness described
in clauses (C), (D) and (E) shall not exceed at any time three percent (3%) of
the outstanding principal amount of the Note, the Other Mezzanine Notes and the
Mortgage Note;

 

-139-



--------------------------------------------------------------------------------

(viii) fail to maintain its own separate books and records, and bank accounts;
except that each Borrower’s, Other Senior Mezzanine Borrower’s, Mortgage Loan
Borrower’s and Maryland Owner’s financial position, assets, liabilities, net
worth and operating results may be included in the consolidated financial
statements of an Affiliate, provided that such consolidated financial statements
contain a footnote indicating that such Borrower, Other Senior Mezzanine
Borrower, Mortgage Loan Borrower or Maryland Owner, as the case may be, is a
separate legal entity and its assets and credit are not available to satisfy the
debt and other obligations of such Affiliate or any other Person and such assets
shall also be listed on its own separate balance sheet;

(ix) except for capital contributions, and except for the Contribution
Agreement, enter into any contract or agreement or transaction with any general
partner, member, shareholder, principal, guarantor of the obligations of
Borrower, Other Senior Mezzanine Borrower, Mortgage Loan Borrowers, Maryland
Owner or any Affiliate of the foregoing, except upon terms and conditions that
are intrinsically fair, commercially reasonable and substantially similar to
those that would be available on an arm’s-length basis with unaffiliated third
parties;

(x) maintain its assets in such a manner that it will be costly or difficult to
segregate, ascertain or identify its individual assets from those of any other
Person;

(xi) except with respect to Borrower, Other Senior Mezzanine Borrower, Mortgage
Loan Borrowers and Maryland Owner under the Loan Documents, Other Senior
Mezzanine Loan Documents, the Mortgage Loan Documents or the Contribution
Agreement, assume or guaranty the debts of any other Person, hold itself out to
be responsible for the debts of any other Person, or otherwise pledge its assets
to secure the obligations of any other Person or hold out its credit or assets
as being available to satisfy the obligations of any other Person;

(xii) make any loans or advances to any Person, except with respect to other
Borrowers under the Contribution Agreement;

(xiii) fail to pay any taxes required to be paid under applicable law or fail to
file its own tax returns except to the extent such Borrower, Other Senior
Mezzanine Borrower, Mortgage Loan Borrower or Maryland Owner is treated as a
“disregarded entity” for tax purposes and is not required to file tax returns
under applicable Legal Requirements;

(xiv) fail either to hold itself out to the public as a legal entity separate
and distinct from any other Person or fail to correct any known misunderstanding
regarding its separate identity;

(xv) fail to maintain adequate capital for the normal obligations reasonably
foreseeable in a business of its size and character and in light of its
contemplated business operations, provided, however, the foregoing shall not
require any member to make any additional capital contributions;

 

-140-



--------------------------------------------------------------------------------

(xvi) if it is a partnership or limited liability company, without the unanimous
written consent of all of its partners or members, as applicable, and the
written consent of one hundred percent (100%) of the managers or directors of
such Borrower, Other Senior Mezzanine Borrower, Mortgage Loan Borrower or
Maryland Owner or each SPE Component Entity (if any), including each Independent
Director, (a) file or consent to the filing of any petition, either voluntary or
involuntary, to take advantage of any Creditors’ Rights Laws, (b) seek or
consent to the appointment of a receiver, liquidator or any similar official, or
(c) make an assignment for the benefit of creditors;

(xvii) fail to allocate shared expenses (including shared office space and
services performed by an employee of an Affiliate) among the Persons sharing
such expenses or to use separate stationery, invoices and checks bearing its own
name;

(xviii) fail to remain solvent, and continue to pay its debts and liabilities
(including, as applicable, shared personnel and overhead expenses) from its
assets as the same shall become due, provided, however, the foregoing shall not
require any member to make any additional capital contributions;

(xix) acquire obligations or securities of its partners, members, shareholders
or other affiliates, as applicable;

(xx) violate or cause to be violated the assumptions made with respect to
Borrower, Other Senior Mezzanine Borrower, Mortgage Loan Borrowers or Maryland
Owner and their respective principals in any opinion letter pertaining to
substantive consolidation delivered to Lender in connection with the Loan;

(xxi) fail to pay the salaries of its own employees, if any, or maintain a
sufficient number of employees in light of its contemplated business operations,
provided, however, the foregoing shall not require any member to make any
additional capital contributions;

(xxii) identify itself as a department or division of any other Person;

(xxiii) buy or hold evidence of indebtedness issued by any other Person (other
than cash or investment grade securities and amounts payable by other Borrowers
under the Contribution Agreement);

(xxiv) fail to hold all of its assets in its own name;

(xxv) fail to conduct its business in its name or in a name franchised or
licensed to it by a Franchisor;

(xxvi) have any obligation to indemnify, and will not indemnify, its managers,
officers or members, as the case may be, unless such obligation is fully
subordinated to the Debt and will not constitute a claim against it in the event
that cash flow in excess of the amount required to pay the Debt is insufficient
to pay such obligation; or

 

-141-



--------------------------------------------------------------------------------

(xxvii) except pursuant to the terms and conditions of the Loan Documents, have
any of its obligations guaranteed by an Affiliate.

(b) If Borrower is a partnership or limited liability company, each general
partner in the case of a limited partnership, or the managing member in the case
of a limited liability company (each an “SPE Component Entity”) of Borrower,
shall be a corporation or a special purpose limited liability company that
satisfies the requirements of clause (c), in either case, whose sole asset is
its interest in Borrower. Each SPE Component Entity (i) will at all times comply
with each of the covenants, terms and provisions contained in
Section 6.1(a)(iii) - (vi) and (viii) - (xxvii), as if such representation,
warranty or covenant was made directly by such SPE Component Entity; (ii) will
not engage in any business or activity other than owning an interest in
Borrower; (iii) will not acquire or own any assets other than its partnership,
membership, or other equity interest in Borrower; (iv) will not incur any debt,
secured or unsecured, direct or contingent (including guaranteeing any
obligation); and (v) will cause Borrower to comply with the provisions of this
Section 6.1 and Section 6.4. Prior to the withdrawal or the disassociation of
any SPE Component Entity from Borrower, Borrower shall immediately appoint a new
general partner or managing member whose articles of incorporation or limited
liability company agreement are substantially similar to those of such SPE
Component Entity and, if an opinion letter pertaining to substantive
consolidation was required at closing, deliver a new opinion letter acceptable
to Lender and the Rating Agencies with respect to the new SPE Component Entity
and its equity owners. Notwithstanding the foregoing, to the extent Borrower is
a single member Delaware limited liability company that satisfies the
requirements of clause (c), so long as Borrower maintains such formation status,
no SPE Component Entity shall be required.

(c) In the event Borrower is a single member Delaware limited liability company,
the limited liability company agreement of Borrower (the “LLC Agreement”) shall
provide that (i) upon the occurrence of any event that causes the sole member of
Borrower (“Member”) to cease to be the member of Borrower (other than (A) upon
an assignment by Member of all of its limited liability company interest in
Borrower and the admission of the transferee in accordance with the Loan
Documents and the LLC Agreement, or (B) the resignation of Member and the
admission of an additional member of Borrower in accordance with the terms of
the Loan Documents and the LLC Agreement), any person acting as Independent
Director of Borrower shall, without any action of any other Person and
simultaneously with the Member ceasing to be the member of Borrower,
automatically be admitted to Borrower (“Special Member”) and shall continue
Borrower without dissolution and (ii) Special Member may not resign from
Borrower or transfer its rights as Special Member unless (A) a successor Special
Member has been admitted to Borrower as Special Member in accordance with
requirements of Delaware law and (B) such successor Special Member has also
accepted its appointment as an Independent Director. The LLC Agreement shall
further provide that (i) Special Member shall automatically cease to be a member
of Borrower upon the admission to Borrower of a substitute Member, (ii) Special
Member shall be a member of Borrower that has no interest in the profits, losses
and capital of Borrower and has no right to receive any distributions of
Borrower assets, (iii) pursuant to Section 18-301 of the Delaware

 

-142-



--------------------------------------------------------------------------------

Limited Liability Company Act (the “Act”), Special Member shall not be required
to make any capital contributions to Borrower and shall not receive a limited
liability company interest in Borrower, (iv) Special Member, in its capacity as
Special Member, may not bind Borrower and (v) except as required by any
mandatory provision of the Act, Special Member, in its capacity as Special
Member, shall have no right to vote on, approve or otherwise consent to any
action by, or matter relating to, Borrower, including the merger, consolidation
or conversion of Borrower; provided, however, such prohibition shall not limit
the obligations of Special Member, its capacity as Independent Director, to vote
on such matters required by the Loan Documents or the LLC Agreement. In order to
implement the admission to Borrower of Special Member, Special Member shall
execute a counterpart to the LLC Agreement. Prior to its admission to Borrower
as Special Member, Special Member shall not be a member of Borrower.

Upon the occurrence of any event that causes the Member to cease to be a member
of Borrower, to the fullest extent permitted by law, the personal representative
of Member shall, within ninety (90) days after the occurrence of the event that
terminated the continued membership of Member in Borrower, agree in writing
(i) to continue Borrower and (ii) to the admission of the personal
representative or its nominee or designee, as the case may be, as a substitute
member of Borrower, effective as of the occurrence of the event that terminated
the continued membership of Member of Borrower in Borrower. Any action initiated
by or brought against Member or Special Member under any Creditors’ Rights Laws
shall not cause Member or Special Member to cease to be a member of Borrower and
upon the occurrence of such an event, the business of Borrower shall continue
without dissolution. The LLC Agreement shall provide that each of Member and
Special Member waives any right it might have to agree in writing to dissolve
Borrower upon the occurrence of any action initiated by or brought against
Member or Special Member under any Creditors’ Rights Laws, or the occurrence of
an event that causes Member or Special Member to cease to be a member of
Borrower.

Section 6.2 Change of Name, Identity Or Structure.

Borrower shall not change or permit to be changed (a) Borrower’s name,
(b) Borrower’s identity (including its trade name or names), (c) Borrower’s
principal place of business set forth on the first page of this Agreement,
(d) the corporate, partnership or other organizational structure of any Loan
Party (other than an Affiliated Manager) except in strict compliance with
Article VII hereto, (e) Borrower’s state of organization, or (f) Borrower’s
organizational identification number, without in each case notifying Lender of
such change in writing at least thirty (30) days prior to the effective date of
such change and, in the case of a change in a Loan Party’s (other than an
Affiliated Manager’s) structure, without first obtaining the prior written
consent of Lender. In addition, Borrower shall not, and shall not permit any
other Loan Party (other than an Affiliated Manager) to, change or permit to be
changed any organizational documents of any Loan Party (other than an Affiliated
Manager and, subject to the provisions of Article VII hereof, Sponsor) if such
change would adversely impact the covenants set forth in Section 6.1 and
Section 6.4 hereof, without the prior written consent of Lender, or, after the
Securitization of the Loan only if Borrower receives written confirmation from
each of the applicable Rating Agencies that such amendment would not result in
the qualification, withdrawal or downgrade of any rating of any of the
Securities,. Borrower authorizes Lender to file, prior to or contemporaneously
with the effective date of any such change, any financing statement or financing
statement amendment required by Lender to

 

-143-



--------------------------------------------------------------------------------

establish or maintain the validity, perfection and priority of the security
interest granted herein. At the request of Lender, Borrower shall execute a
certificate in form satisfactory to Lender listing the trade names under which
Borrower intends to operate, and representing and warranting that Borrower does
business under no other trade name. If Borrower does not now have an
organizational identification number and later obtains one, or if the
organizational identification number assigned to Borrower subsequently changes,
Borrower shall promptly notify Lender of such organizational identification
number or change.

Section 6.3 Business and Operations.

(a) Borrower will qualify to do business and will remain in good standing under
the laws of the State as and to the extent the same are required for the
ownership, maintenance, management and operation of the Pledged Company
Interests and the Collateral. Borrower shall not enter into any line of business
other than the ownership of the Pledged Company Interests and the Collateral, or
make any material change in the scope or nature of its business objectives,
purposes or operations, or undertake or participate in activities other than the
continuance of its present business.

(b) Borrower will cause Mezzanine 2 Borrower to qualify to do business and to
remain in good standing under the laws of the State as and to the extent the
same are required for the ownership, maintenance, management and operation of
the Mezzanine 2 Pledged Company Interests and the Mezzanine 2 Collateral.
Borrower shall not permit Mezzanine 2 Borrower to enter into any line of
business other than the ownership of the Mezzanine 2 Pledged Company Interests
and the Mezzanine2 Collateral, or make any material change in the scope or
nature of its business objectives, purposes or operations, or undertake or
participate in activities other than the continuance of its present business.

(c) Borrower will cause Mezzanine 2 Borrower to cause Mezzanine 1 Borrower to
qualify to do business and to remain in good standing under the laws of the
State as and to the extent the same are required for the ownership, maintenance,
management and operation of the Mezzanine 1 Pledged Company Interests and the
Mezzanine 1 Collateral. Borrower shall not permit Mezzanine 2 Borrower to permit
Mezzanine 1 Borrower to enter into any line of business other than the ownership
of the Mezzanine 1 Pledged Company Interests and the Mezzanine 1 Collateral, or
make any material change in the scope or nature of its business objectives,
purposes or operations, or undertake or participate in activities other than the
continuance of its present business.

(d) Borrower will cause each Mortgage Loan Borrower and Maryland Owner to
qualify to do business and to remain in good standing under the laws of each
State as and to the extent the same are required for the ownership, maintenance,
management and operation of each Individual Property. Borrower shall not permit
any Mortgage Loan Borrower or Maryland Owner to enter into any line of business
other than the ownership and operation of the Property, or make any material
change in the scope or nature of its business objectives, purposes or
operations, or undertake or participate in activities other than the continuance
of its present business.

 

-144-



--------------------------------------------------------------------------------

Section 6.4 Independent Director.

(a) The organizational documents of any SPE Component Entity (or, if Borrower is
a single member Delaware limited liability company that complies with
Section 6.1(c), Borrower’s organizational documents) shall provide that at all
times there shall be, and Borrower shall cause there to be, at least two duly
appointed Independent Directors of any SPE Component Entity or Borrower (as
applicable).

(b) The organizational documents of SPE Component Entity (if any) or Borrower
(as applicable) shall provide that the board of directors of SPE Component
Entity or Borrower (as applicable) shall not take any action which, under the
terms of any certificate of incorporation, by-laws, articles of organization,
operating agreement or any voting trust agreement with respect to any common
stock or membership interest (as applicable), requires a unanimous vote of the
board of directors of such SPE Component Entity or Borrower (as applicable)
unless at the time of such action there shall be at least two (2) members of the
board of directors who are Independent Directors. Such SPE Component Entity or
Borrower (as applicable) will not, without the unanimous written consent of its
board of directors including each Independent Director, on behalf of itself or
Borrower (as applicable), (i) file or consent to the filing of any petition,
either voluntary or involuntary, to take advantage of any Creditors’ Rights
Laws; (ii) seek or consent to the appointment of a receiver, liquidator or any
similar official; (iii) take any action that might cause such entity to become
insolvent; or (iv) make an assignment for the benefit of creditors.

Section 6.5 Additional Entity Representations, Warranties and Covenants.

(a) Borrower hereby represents with respect to each Other Senior Mezzanine
Borrower and each Mortgage Loan Borrower and Maryland Owner that it:

(i) is and always has been duly formed, validly existing, and in good standing
in the state of its incorporation and in all other jurisdictions where it is
qualified to do business except for anything which has been remedied prior to
the date hereof and which did not and will not affect or impair, and has not at
any time affected or impaired, Mortgage Loan Borrower’s or Maryland Owner’s
right to own and/or operate the Properties, as the case may be, in any material
respect;

(ii) has no judgments or liens of any nature against it except for tax liens not
yet due;

(iii) is in compliance in all material respects with all laws, regulations, and
orders applicable to it and, except as otherwise disclosed in this Agreement,
has received all permits necessary for it to operate;

(iv) is not involved in any dispute with any taxing authority except as
disclosed on Schedule XII and except for any tax certiorari proceedings that
would be permitted under Section 5.4(b);

(v) has paid all taxes which it owes;

 

-145-



--------------------------------------------------------------------------------

(vi) (A) as to each Property Owner (other than any Maryland Owner or Maryland
Borrower) has never owned any real property other than the Individual Property
and personal property necessary or incidental to its ownership or operation of
the Individual Property that it owns and has never engaged in any business other
than the ownership and/or operation of the Individual Property that it owns (or
as to Operating Lessee, that it operates pursuant to the applicable Operating
Lease, (B) as to HH Gaithersburg LLC, has never owned any property other than
the Maryland Property that it owns, its limited liability company interests in
HH Gaithersburg Borrower LLC, and incidental personal property necessary or
incidental to its ownership or operation of the foregoing and has never engaged
in any business other than the ownership and/or operation of the Maryland
Property that it owns and HH Gaithersburg Borrower LLC, (C) as to HH
Gaithersburg Borrower LLC, had never owned any property other than incidental
Personal Property as may be necessary for it to perform its obligations under
the Loan Documents and has never engaged in any business other than entering
into and performing its obligations under the Loan Documents, (D) as to HH
Baltimore Holdings LLC and HH Annapolis Holding LLC, has never owned any
property other than its limited liability company interests in HH Baltimore LLC
and HH Annapolis LLC, respectively, and such incidental Personal Property as may
be necessary for the ownership and operation of HH Baltimore LLC and HH
Annapolis LLC, respectively, and has never engaged in any business other than
the other than the ownership and operation of the limited liability company
interests in HH Baltimore LLC and HH Annapolis LLC, respectively, and activities
incidental thereto, (E) as to HH Baltimore LLC and HH Annapolis LLC, has never
owned any property other than the Maryland Property that it owns and such
incidental Personal Property as may be necessary for the ownership and operation
of the Maryland Property that it owns and has never engaged in any business
other than the ownership and/or operation of the Maryland Property that it owns,
(F) as to each Operating Lessee, has never owned any property other than such
property as may be necessary for the ownership or operating of the Individual
Property that it leases and has never engaged in any business other than the
operating and maintenance of the Individual Property that it leases, and (G) as
to each SPE Component Entity, has never owned any property other than its
ownership interest in its respective Borrower and personal property necessary or
incidental to the ownership or operation of such Borrower and has never engaged
in any business other than the ownership and/or operation of such Borrower);

(vii) is not now, nor has ever been, party to any lawsuit, arbitration, summons,
or legal proceeding that is still pending that, if adversely determined, would
have a material adverse effect on any Mortgage Loan Borrower or Maryland Owner,
or that resulted in a judgment against it that has not been paid in full or that
was not fully covered by an applicable insurance policy;

(viii) has no material contingent or actual obligations not related to the
Mortgage Loan Property that it owns (or as to any Operating Lessee, that it
operates pursuant to the applicable Operating Lease);

(ix) has provided Lender with complete financial statements that reflect a fair
and accurate view of the entity’s financial condition; and

 

-146-



--------------------------------------------------------------------------------

(x) has obtained a current Phase I environmental site assessment (“ESA) for each
Individual Property prepared consistent with ASTM Practice E 1527 and the ESA
has not identified any recognized environmental conditions that require further
remediation that is not being remediated as set forth in the ESA or has not been
remediated.

(b) Borrower hereby represents with respect to each Other Senior Mezzanine
Borrower, Mortgage Loan Borrower and Maryland Owner that, from the date of such
entity’s formation to the date of this Agreement, such entity:

(i) has not entered into any contract or agreement with any of its Affiliates,
constituents, or owners, or any guarantors of any of its obligations or any
Affiliate of any of the foregoing (individually, a “Related Party” and
collectively, the “Related Parties”), except upon terms and conditions that were
at the time entered into commercially reasonable and substantially similar to
those available in an arm’s-length transaction with an unrelated party;

(ii) has paid all of its debts and liabilities from its assets;

(iii) has done or caused to be done all things necessary to observe all
organizational formalities applicable to it and to preserve its existence;

(iv) has maintained all of its books, records, financial statements and bank
accounts separate from those of any other Person;

(v) has not had its assets listed as assets on the financial statement of any
other Person except the consolidated statements of Highland Hospitality
Corporation and its subsidiaries in which no statement was made indicating that
such entity was not a separate legal entity that maintained separate books and
records;

(vi) has filed its own tax returns (except to the extent that it has been a
tax-disregarded entity not required to file tax returns under applicable law)
and, if it is a corporation, has not filed a consolidated federal income tax
return with any other Person;

(vii) has been, and at all times has held itself out to the public as, a legal
entity separate and distinct from any other Person (including any Affiliate or
other Related Party);

(viii) has corrected any known misunderstanding regarding its status as a
separate entity;

(ix) has conducted all of its business and held all of its assets in its own
name;

(x) has not identified itself or any of its affiliates as a division or part of
the other;

(xi) has maintained and utilized separate stationery, invoices and checks
bearing its own name;

 

-147-



--------------------------------------------------------------------------------

(xii) has not commingled its assets with those of any other Person (other than
any other Mortgage Loan Borrower or Maryland Owner) and has held all of its
assets in its own name;

(xiii) has not guaranteed or become obligated for the debts of any other Person;

(xiv) has not held itself out as being responsible for the debts or obligations
of any other Person;

(xv) has allocated fairly and reasonably any overhead expenses that have been
shared with an Affiliate, including paying for office space and services
performed by any employee of an Affiliate or Related Party;

(xvi) has not pledged its assets to secure the obligations of any other Person
and no such pledge remains outstanding except in connection with the Loan;

(xvii) has maintained adequate capital in light of its contemplated business
operations;

(xviii) has maintained a sufficient number of employees in light of its
contemplated business operations and has paid the salaries of its own employees
from its own funds;

(xix) has not owned any subsidiary or any equity interest in any other entity;

(xx) has not incurred any indebtedness that is still outstanding other than
indebtedness that is permitted under the Loan Documents;

(xxi) has not had any of its obligations guaranteed by an affiliate, except for
guarantees that have been either released or discharged (or that will be
discharged as a result of the closing of the Loan) or guarantees that are
expressly contemplated by the Mortgage Loan Documents;

(xxii) none of the current direct or indirect owners of equity interests in
Mortgage Loan Borrower or Maryland Owner is affiliated with any of the former
owners of equity interests in Mortgage Loan Borrower or Maryland Owner; and

(xxiii) except for the Operating Lessee, none of the tenants holding leasehold
interests with respect to any Individual Property are affiliated with Mortgage
Loan Borrower or Maryland Owner.

 

-148-



--------------------------------------------------------------------------------

ARTICLE VII

NO SALE OR ENCUMBRANCE

Section 7.1 Intentionally Omitted.

Section 7.2 No Sale/Encumbrance.

(a) Borrower shall not, without the prior written consent of Lender, cause or
permit a Sale or Pledge of the Collateral, the Other Senior Mezzanine Collateral
or the Property or any part thereof or any legal or beneficial interest therein,
nor cause or permit a Sale or Pledge of an interest in any Restricted Party (in
each case, a “Prohibited Transfer”). A Prohibited Transfer shall not include
(i) a Sale or Pledge pursuant to Section 2.5; (ii) a Permitted Transfer, (iii) a
Sale or Pledge pursuant to Leases of space in the Improvements to Tenants in
accordance with the provisions of Section 5.13; (iv) Permitted Encumbrances with
respect to the Property; (v) a Permitted CIGNA Mortgage Loan Refinancing; (vi) a
Condemnation with respect to any Individual Property; (vii) a Sale or Pledge of
any direct or indirect interests in Ashford Sponsor; (viii) a Sale or Pledge of
any direct or indirect interests in Pru Sponsor so long as, after giving effect
thereto, PIM, Pru Financial or an Affiliate of PIM or Pru Financial shall
continue to Control Pru Sponsor; and (ix) a Sale or Pledge of any direct or
indirect interests in Remington.

(b) A Prohibited Transfer shall include (i) (x) an installment sales agreement
wherein any Mortgage Loan Borrower or Maryland Owner agrees to sell any
Individual Property or any part thereof for a price to be paid in installments,
(y) an installment sales agreement wherein any Other Senior Mezzanine Borrower
agrees to sell the Other Senior Mezzanine Collateral or any part thereof for a
price to be paid in installments or (z) an installment sales agreement wherein
Borrower agrees to sell the Collateral or any part thereof for a price to be
paid in installments; (ii) an agreement by any Mortgage Loan Borrower or
Maryland Owner leasing all or a substantial part of any Individual Property for
other than actual occupancy by a space tenant thereunder or a sale, assignment
or other transfer of, or the grant of a security interest in, any Mortgage Loan
Borrower’s or Maryland Owner’s right, title and interest in and to any Leases or
any Rents; (iii) if a Restricted Party is a corporation, any merger,
consolidation or Sale or Pledge of such corporation’s stock or the creation or
issuance of new stock in one or a series of transactions; (iv) if a Restricted
Party is a limited or general partnership or joint venture, any merger or
consolidation or the change, removal, resignation or addition of a general
partner or the Sale or Pledge of the partnership interest of any general or
limited partner or any profits or proceeds relating to such partnership
interests or the creation or issuance of new partnership interests; (v) if a
Restricted Party is a limited liability company, any merger or consolidation or
the change, removal, resignation or addition of a managing member or non-member
manager (or if no managing member, any member) or the Sale or Pledge of the
membership interest of any member or any profits or proceeds relating to such
membership interest; and (vi) if a Restricted Party is a trust or nominee trust,
any merger, consolidation or the Sale or Pledge of the legal or beneficial
interest in a Restricted Party or the creation or issuance of new legal or
beneficial interests.

 

-149-



--------------------------------------------------------------------------------

(c) Borrower hereby represents and warrants that, as of the date hereof, Sponsor
indirectly Controls each Borrower Party, Other Mezzanine Borrower and Other
Mezzanine SPE Component Entity.

Section 7.3 Permitted Transfers.

(a) Notwithstanding the provisions of Section 7.2, the following transfers shall
not be deemed to be a Prohibited Transfer and shall be deemed a “Permitted
Transfer” hereunder: (i) a transfer by devise or descent or by operation of law
upon the death of a member, partner or shareholder of a Restricted Party; or
(ii) the Sale or Pledge, in one or a series of transactions, of all or a portion
of the indirect legal or beneficial interests in Mortgage Loan Borrower or
Maryland Owner, Borrower, any Other Senior Mezzanine Borrower or any other
Restricted Party, provided, that (A) after giving effect to such Sale or Pledge,
(1) Sponsor (individually or in the aggregate) shall continue to own not less
than fifty-one percent (51%) of the ultimate economic and beneficial interests
in PIMHH, and to Control, directly or indirectly, PIMHH, and PIMHH shall
continue to own not less than 100% of the ultimate economic and beneficial
interests in each Borrower Party, Other Mezzanine Borrower, Other SPE Component
Entity, and PIM TRS and to Control, directly or indirectly, each Borrower Party,
Other Mezzanine Borrower, Other SPE Component Entity, and PIM TRS, (2) Sponsor’s
direct and indirect interests in each Borrower Party, Other Mezzanine Borrower,
Other SPE Component Entity, PIMHH and PIM TRS shall be unencumbered other than
by the security interests granted to each Mezzanine Lender under the applicable
Mezzanine Loan Documents, (3) no such Sale or Pledge shall be a Sale or Pledge
of any direct ownership interest in any Borrower Party, Other Mezzanine Borrower
or Other SPE Component Entity, and (4) to the extent Pru Sponsor’s ownership of
economic and beneficial interests is included in meeting the condition of clause
(A)(1) above, PIM, Pru Financial or an Affiliate of PIM or Pru Financial shall
continue to Control Pru Sponsor (the satisfaction of each condition in clauses
(A)(1) through (A)(4), the “Sponsor Ownership and Control Condition”); (B) after
giving effect to such Sale or Pledge, each Individual Property shall continue to
be managed by a Qualified Manager; (C) prior to any such Sale or Pledge, Lender
shall receive evidence that the single purpose bankruptcy remote nature of each
Significant Party is in accordance with the standards of the Rating Agencies
(provided that, with respect to any CIGNA Mortgage Loan Borrower, prior to any
Permitted CIGNA Mortgage Loan Refinancing, such CIGNA Mortgage Loan Borrower
shall continue to be in accordance with such standards to the extent, and only
to the extent, the same is in accordance therewith as of the Closing Date) and,
without limitation, Lender may require in connection therewith, in Lender’s
reasonable discretion, a revised substantive non-consolidation opinion letter
reflecting the applicable Sale or Pledge, which opinion shall be in form, scope
and substance acceptable in all respects to Lender and the Rating Agencies;
(D) no Default or Event of Default shall exist at the time of such Sale or
Pledge; (E) Lender shall receive not less than thirty (30) days (fifteen (15)
days if the notice is given prior to a Securitization) prior written notice of
such proposed Sale or Pledge pursuant to clause (ii) above; (F) except where
such Sale or Pledge is to a Qualified Transferee, the transferee or pledge, as
the case may be, shall be subject to the prior written approval of Lender;
(G) Borrower shall deliver, or cause to be delivered, evidence to Lender that
such Sale or Pledge does not violate the terms of the applicable Ground Lease,
if any, Management Agreement or the applicable Franchise Agreement, if any, as
the case may be; and (H) Borrower shall deliver and certify to Lender an
organizational chart in form reasonably acceptable to Lender accurately
depicting the direct and indirect owners of the equity interests in each
Borrower Party and Borrower Principal, and such other Persons as Lender may
reasonably require, following such Sale or Pledge.

 

-150-



--------------------------------------------------------------------------------

(b) In connection with any actions under this Section 7.3, Borrower shall pay,
promptly upon demand therefor by Lender, all of Lender’s and the Rating
Agencies’ costs and expenses associated with any proposed or actual Sale or
Pledge of any Restricted Party, including reasonable attorney’s fees and costs.

(c) For the avoidance of doubt, subject in each instance to the satisfaction of
the Sponsor Ownership and Control Condition and all of the other conditions in
Section 7.3(a)(ii), the following Sale or Pledges shall not be prohibited under
the terms of this Agreement:

(i) The Sale or Pledge of direct or indirect interests in PIMHH between and
among Pru Sponsor and Ashford Sponsor;

(ii) Intentionally omitted;

(iii) The merger or consolidation of Ashford Hospitality Trust, Inc., Ashford OP
General Partner LLC, Ashford OP Limited Partner LLC or Ashford Sponsor; and

(iv) Any reorganization of Pru Financial or any subsidiary of Pru Financial
(other than a Loan Party).

Section 7.4 Lender’s Rights.

Lender shall have the right to grant or withhold its consent to any Prohibited
Transfer in its sole and absolute discretion. In furtherance, and not in
limitation, of the foregoing, Lender reserves the right to condition the consent
to a Prohibited Transfer requested hereunder upon (a) a modification of the
terms hereof and an assumption of the Note and the other Loan Documents as so
modified by the proposed Prohibited Transfer, (b) receipt of payment of a
transfer fee equal to one percent (1%) of the outstanding principal balance of
the Loan and all of Lender’s expenses incurred in connection with such
Prohibited Transfer, (c) receipt of written confirmation from the Rating
Agencies that the Prohibited Transfer will not result in a downgrade, withdrawal
or qualification of the initial, or if higher, then current ratings issued in
connection with a Securitization, or if a Securitization has not occurred, any
ratings to be assigned in connection with a Securitization of the Loan, (d) the
proposed transferee’s continued compliance with the covenants set forth in this
Agreement (including the covenants in Article VI) and the other Loan Documents,
(e) unless Lender waives such requirement, a new manager for each Individual
Property and a new management agreement satisfactory to Lender, (f) the
satisfaction of all conditions set forth in Section 7.4 of the Mezzanine 2 Loan
Agreement, (g) the satisfaction of all conditions set forth in Section 7.4 of
the Mezzanine 1 Loan Agreement, and (h) the satisfaction of such other
conditions and/or legal opinions as Lender shall determine in its sole
discretion to be in the interest of Lender. All expenses incurred by Lender
shall be payable by Borrower whether or not Lender consents to the Prohibited
Transfer. Lender shall not be required to demonstrate any actual impairment of
its security or any increased risk of default hereunder in order to declare the
Debt immediately due and payable upon a Prohibited Transfer made without
Lender’s consent. This provision shall apply to each and every Prohibited
Transfer, whether or not Lender has consented to any previous Prohibited
Transfer.

 

-151-



--------------------------------------------------------------------------------

Section 7.5 Assumption.

Borrower and Lender acknowledge and agree that no transfer of any of the
Collateral to, and the related assumption of the Loan by, any Person shall be
permitted under this Agreement without the prior written consent of Lender,
which consent may be given or withheld in Lender’s sole and absolute discretion.
Borrower shall not permit the Sale or Pledge of all or a portion of the
Mezzanine 2 Collateral and the related assumption of the applicable Mezzanine 2
Loan by any Person without the prior written consent of Lender, which consent
may be given or withheld in Lender’s sole and absolute discretion. Borrower
shall not permit the Sale or Pledge of all or a portion of the Mezzanine 1
Collateral and the related assumption of the applicable Mezzanine 1 Loan by any
Person without the prior written consent of Lender, which consent may be given
or withheld in Lender’s sole and absolute discretion. Borrower shall not permit
the Sale or Pledge of any Individual Property and the related assumption of the
applicable Mortgage Loan by any Person without the prior written consent of
Lender, which consent may be given or withheld in Lender’s sole and absolute
discretion.

Section 7.6 Operating Lease Structure.

(a) Without limiting any of the other provisions of this Article VII, from and
after the Closing Date, PRISA III REIT and Ashford Hospitality Trust, each of
which the parties hereto acknowledge is a real estate investment trust (“REIT”)
as of the date hereof, shall have the right to elect not to be treated as a
REIT. In connection with any such election, Borrower permit Property Owners to
remove some or all of the Individual Properties from the REIT ownership
structure (such removal is a “De-REIT Conversion”) in place on the date hereof
(it being agreed and acknowledged by the parties hereto that certain of the
Individual Properties are held in a REIT ownership structure on the date hereof)
and terminate the applicable Operating Leases, provided that the other
provisions of this Article VII are not breached thereby, and the following
additional conditions are satisfied:

(i) The De-REIT Conversion is not, in the reasonable determination of Lender,
likely to impair or otherwise materially and adversely affect (A) any Property
Owner’s financial condition, (B) the operations at any Individual Property or
(C) Borrower’s ability to pay the monthly Debt Service or the payment due on the
Maturity Date or otherwise perform its obligations hereunder and the other Loan
Documents;

(ii) The De-REIT Conversions does not, in the reasonable opinion of Lender,
impair or otherwise adversely affect the Liens, security interests and other
rights of Lender under the Loan Documents;

(iii) At the time of such De-REIT Conversion, there is no continuing Event of
Default;

(iv) Borrower delivers evidence to Lender that such De-REIT Conversion has been
approved by each Manager, Franchisor and Ground Lessor, or if such approval is
not required by any such Manager, Franchisor or Ground Lessor, Borrower has
delivered evidence thereof to Lender, such evidence to be reasonably acceptable
to Lender;

 

-152-



--------------------------------------------------------------------------------

(v) Borrower shall reimburse Lender for any actual costs and expenses it
reasonably incurs arising from the De-REIT Conversion contemplated by this
Section 7.6 (including reasonable attorneys’ fees and expenses); and

(vi) Lender shall have received confirmation in writing from the Rating Agencies
that rate the Securities that the De-REIT Conversion will not result in a
qualification, downgrade or withdrawal of any rating initially assigned or to be
assigned to the Securities.

(b) At Property Owners’ option upon receipt of the prior written consent of
Lender (such consent not to be unreasonably withheld, conditioned or delayed),
Property Owners may cause the Properties at any time after a De-REIT Conversion
to become subjected to one or more new operating leases (whether one or more,
the “New Operating Lease”), provided that the following conditions are first
satisfied:

(i) Property Owners shall create one or more wholly owned subsidiaries (whether
one or more, the “New Operating Lessee”), each of which is a single purpose
bankruptcy remote entity that will have organizational documents substantially
the same as the organizational documents of the Property Owners and Operating
Lessees (or in such other form reasonably approved by Lender) and otherwise
satisfying the requirements of Article VI hereof;

(ii) each New Operating Lessee shall automatically become a Restricted Party
hereunder and shall be required to comply with the provisions of this Agreement
including this Article XII and shall be prohibited from transferring its
interests as lessee under the New Operating Lease;

(iii) Property Owners will lease the Property to the applicable New Operating
Lessee pursuant to the applicable New Operating Lease which shall be subject to
Lender’s reasonable approval and Property Owners will assign the related
Franchise Agreement, if any, and the Management Agreement to New Operating
Lessee and Mortgage Loan Borrower or Maryland Owner shall not have any guaranty
obligations to the Franchisor or Manager thereunder with respect to New
Operating Lessee’s assumption of, and obligations under, the Management
Agreement and Franchise Agreement;

(iv) such transactions will not cause an event of default or termination or
modification of, or affect Lender’s rights under, any Management Agreement or
Franchise Agreement;

(v) Property Owners and the New Operating Lessee shall execute and deliver such
documents and amendments to the Loan Documents reasonably requested by Lender to
evidence that the New Operating Lessee shall be bound to the Loan Documents
(which the parties agree will be the same obligations as each Operating Lessee
has under the Loan Documents as of the date hereof);

 

-153-



--------------------------------------------------------------------------------

(vi) Borrower shall deliver to Lender a new non-consolidation opinion from
Borrower’s counsel with respect to the New Operating Lessee, in the same form as
the non-consolidation opinions delivered to Lender on the Closing Date, or in
such other from reasonably approved by Lender;

(vii) Borrower shall reimburse Lender for any costs and expenses it reasonably
incurs arising from the transactions contemplated by this Section 7.6 (including
reasonable attorneys’ fees and expenses);

(viii) if a Securitization has occurred with respect to any portion of the Loan,
Borrower shall deliver to Lender written confirmation from all Rating Agencies
rating any Securitization that such conversion into an Operating Lease structure
shall not cause a downgrade, withdrawal or qualification of the ratings
assigned, or to be assigned, to the Securities or any class thereof in any
Securitization;

(ix) at the time a Property Owner enters into the New Operating Lease with
respect to the Property, there is no continuing Event of Default;

(x) New Operating Lessee shall subordinate all of its right, title and interest
in and to the New Operating Lease (and all revenues that New Operating Lessee
becomes entitled to thereunder) to the lien of the Mortgage and the rights of
Lender under the Loan Documents and if requested by Lender, New Operating Lessee
shall join into the Mortgage as a mortgagor and this Agreement for purposes of
agreeing to, without limitation, Articles IV-X hereof;

(xi) Borrower shall have delivered acceptable evidence to Lender that such
transaction has been approved by each Manager, Franchisor and Ground Lessor, or
if such approval is not required by any such Manager, Franchisor or Ground
Lessor, Borrower shall have delivered evidence thereof to Lender, such evidence
to be acceptable to Lender; and

(xii) if a Securitization has occurred with respect to any portion of the Loan,
if required by Lender, Borrower and each Other Senior Mezzanine Borrower shall
have delivered to Lender a REMIC Opinion acceptable to Lender and the Rating
Agencies and Borrower shall have paid the Rating Agencies’ fees and expenses in
connection therewith.

 

-154-



--------------------------------------------------------------------------------

ARTICLE VIII

INSURANCE; CASUALTY; CONDEMNATION; RESTORATION

Section 8.1 Insurance.

(a) Borrower shall cause Property Owners to obtain and maintain, or cause to be
maintained, at all times insurance for Property Owners and each Individual
Property providing at least the following coverages:

(i) comprehensive “all risk” insurance on the Improvements and the Personal
Property, in each case (A) in an amount equal to one hundred percent (100%) of
the “Full Replacement Cost,” which for purposes of this Agreement shall mean
actual replacement value (exclusive of costs of excavations, foundations,
underground utilities and footings) with a waiver of depreciation;
(B) containing an agreed amount endorsement with respect to the Improvements and
Personal Property waiving all co-insurance provisions; (C) providing for no
deductible in excess of $100,000 for all such insurance coverage except for
named windstorm and earthquake deductibles which shall not exceed five percent
(5%) of the insured value of each Individual Property; and (D) if any of the
Improvements or the use of any Individual Property shall at any time constitute
legal non-conforming structures or uses, providing coverage for contingent
liability from Operation of Building Laws, Demolition Costs and Increased Cost
of Construction Endorsements and containing an “Ordinance or Law Coverage” or
“Enforcement” endorsement. In addition, Borrower shall cause Property Owners to
obtain: (y) if any portion of the Improvements is currently or at any time in
the future located in a “special flood hazard area” designated by the Federal
Emergency Management Agency, flood hazard insurance in an amount equal to the
maximum amount of such insurance available under the National Flood Insurance
Act of 1968, the Flood Disaster Protection Act of 1973 or the National Flood
Insurance Reform Act of 1994, as each may be amended; and (z) earthquake
insurance in amounts and in form and substance reasonably satisfactory to Lender
in the event any Individual Property is located in an area with a high degree of
seismic risk, provided that the insurance pursuant to clauses (y) and (z) hereof
shall be on terms consistent with the comprehensive all risk insurance policy
required under this subsection (i);

(ii) Commercial general liability insurance against claims for personal injury,
bodily injury, death or property damage occurring upon, in or about any
Individual Property, with such insurance (A) to be on the so-called “occurrence”
form with a general aggregate limit of not less than $2,000,000 and a per
occurrence limit of not less than $1,000,000; (B) to continue at not less than
the aforesaid limit until required to be changed by Lender in writing by reason
of changed economic conditions making such protection inadequate; and (C) to
cover at least the following hazards: (1) premises and operations; (2) products
and completed operations; (3) independent contractors; (4) blanket contractual
liability; and (5) contractual liability covering the indemnities contained in
Article XII and Article XIV hereof to the extent the same is available;

(iii) loss of rents insurance or business income insurance, as applicable,
(A) with loss payable to Lender; (B) covering all risks required to be covered
by the insurance provided for in subsection (i) above; (C) which provides that
after the physical loss to the Improvements and Personal Property occurs, the
loss of rents or income, as applicable, will be insured until such rents or
income, as applicable, either return to the same level that existed prior to the
loss, or the expiration of 18 months, whichever first occurs, and
notwithstanding that the policy may expire prior to the end of such period; and
(D) which contains an extended period of indemnity endorsement which provides
that after the physical loss to the Improvements and Personal Property has been
repaired, the continued loss of income will be insured until such income either
returns to the same level it was at prior to the loss, or the expiration of six
(6) months from the date that the

 

-155-



--------------------------------------------------------------------------------

related Individual Property is repaired or replaced and operations are resumed,
whichever first occurs, and notwithstanding that the policy may expire prior to
the end of such period. The amount of such loss of rents or business income
insurance, as applicable, shall be determined prior to the date hereof and at
least once each year thereafter based on Lender’s reasonable estimate of the
gross income from the related Individual Property for the succeeding period of
coverage required above. All proceeds payable to Lender pursuant to this
subsection shall be held by Lender and shall be applied to the obligations
secured by the Loan Documents from time to time due and payable hereunder and
under the Note; provided, however, that nothing herein contained shall be deemed
to relieve Borrower of its obligation to pay the obligations secured by the Loan
Documents on the respective dates of payment provided for in the Note, this
Agreement and the other Loan Documents except to the extent such amounts are
actually paid out of the proceeds of such loss of rents or business income
insurance, as applicable;

(iv) at all times during which structural construction, repairs or alterations
are being made with respect to the Improvements, and only if the related
Individual Property coverage form does not otherwise apply, (A) owner’s
contingent or protective liability insurance covering claims not covered by or
under the terms or provisions of the above mentioned commercial general
liability insurance policy; and (B) the insurance provided for in subsection
(i) above written in a so-called Builder’s Risk Completed Value form (1) on a
non-reporting basis, (2) against “all risks” insured against pursuant to
subsection (i) above, (3) including permission to occupy the related Individual
Property, and (4) with an agreed amount endorsement waiving co-insurance
provisions;

(v) workers’ compensation, subject to the statutory limits of the State, and
employer’s liability insurance in respect of any work or operations on or about
the related Individual Property, or in connection with such Individual Property
or its operation (if applicable);

(vi) comprehensive boiler and machinery insurance, if applicable, in amounts as
shall be reasonably required by Lender on terms consistent with the commercial
property insurance policy required under subsection (i) above;

(vii) insurance against damage resulting from acts of terrorism, on terms
consistent with the commercial property insurance policy required under
subsection (i) above and on terms consistent with the business income policy
required under subsection (iii) above (provided, however, after the Closing
Date, Borrower cause Property Owners to use commercially reasonable efforts
consistent with that of prudent owners of commercial real estate of equal
quality to the Property to maintain such insurance coverage to the extent such
coverage is available at commercially reasonable rates and further, provided,
that, Borrower shall not be required to cause Property Owners to maintain
terrorism insurance on the value of the applicable Individual Property
attributed to the Land (as defined in the Mortgages) component of the applicable
Individual Property;

(viii) windstorm insurance on terms (including amounts) consistent with those
required under this Section 8.1(a) at all times during the term of the Loan;

 

-156-



--------------------------------------------------------------------------------

(ix) excess liability insurance in an amount not less than $75,000,000 per
occurrence on terms consistent with the commercial general liability insurance
required under subsection (ii) above; and

(x) upon sixty (60) days’ written notice, such other reasonable insurance and in
such reasonable amounts as Lender from time to time may reasonably request
against such other insurable hazards which at the time are commonly insured
against for property similar to each Individual Property located in or around
the region in which the applicable Individual Property is located.

(b) All insurance provided for in Section 8.1(a) shall be obtained under valid
and enforceable policies (collectively, the “Policies” or in the singular, the
“Policy”), and shall be subject to the approval of Lender, whose approval shall
not be unreasonably withheld, as to insurance companies, amounts, deductibles,
loss payees and insureds. The Policies shall be issued by financially sound and
responsible insurance companies authorized to do business in the State and
having a claims paying ability rating of “A-” or better by at least two Rating
Agencies, one of which must be S&P or such other Rating Agencies approved by
Lender, provided, that, the insurance companies issuing the Policies required
pursuant to Section 8.1(a)(i)(y) and (z) shall only be required to have a claims
paying ability rating approved by Lender. The Policies described in
Section 8.1(a) shall designate Lender and its successors and assigns as
additional insureds, mortgagees and/or loss payee as deemed appropriate by
Lender. To the extent such Policies are not available as of the Closing Date,
Borrower shall deliver certified (by Borrower) copies of all Policies (excluding
blanket policies for which schedules showing coverage for the Property shall be
sufficient) to Lender not later than thirty (30) days after the Closing Date. No
later than ten (10) days following the expiration date of the Policies
theretofore furnished to Lender, Borrower shall deliver to Lender certificates
evidencing the renewal of such Policies which shall be satisfactory to Lender
and, within forty-five (45) days of renewal, shall provide Lender with evidence
satisfactory to Lender of the payment of the premiums due thereunder (the
“Insurance Premiums”) and the payment allocation for each Individual Property.
Borrower shall deliver abstracts of the Policies (in substance acceptable to
Lender) that are evidenced by the certificates delivered pursuant to the
immediately preceding sentence. Further, upon request of Lender, Borrower,
Mortgage Loan Borrower, Maryland Owner, and Manager, as applicable, shall
promptly (but in no event more than five (5) Business Days after Lender’s
request) (i) permit Lender or cause Manager to permit Lender, or its insurance
consultant acting on Lender’s behalf, all access that Mortgage Loan Borrower or
Maryland Owner has (and to the extent a Management Agreement does not have any
specific provisions related to Mortgage Loan Borrower’s or Maryland Owner’s
access to the related Manager’s blanket insurance policies, use commercially
reasonable efforts to obtain such access) to the full blanket insurance policy
at such location that Borrower or Manager, as the case may be, maintains such
policy (which includes the Policies) for purposes of reading such blanket
insurance policy only and (ii) deliver to Lender copies of all applicable
excerpts from the Policies (or full copies of the Policies in the event the same
are required by court order to be produced by Lender, Borrower, Mortgage Loan
Borrower or Maryland Owner in connection with any proceeding or action or claim
thereunder or relating thereto, it being understood that Manager shall have the
right to contest the same) upon request therefor by Lender, which excerpts shall
include (but not be limited to) the insurance companies providing coverage, the
coverage provided thereunder, applicable endorsements, and all provisions of the
Policies required by Lender to make a determination of loss or otherwise defend,
file, respond or process a claim under or relating to such Policies.

 

-157-



--------------------------------------------------------------------------------

(c) Any blanket property insurance Policy shall specifically include a schedule
of values that stipulates the estimated full replacement cost of the building
and contents, as well as the estimated business interruption value, for each
Individual Property and, for any Individual Property which is located in a
special hazard flood area, a separate dedicated flood insurance limit and
deductible with respect to any of the Improvements at such Individual Property
which are separate structures. In no event shall property insurance coverage be
bound on terms that do not provide an “all risk” policy containing provisions
for the “full” replacement cost of each Individual Property.

(d) The Policies provided for or contemplated by Section 8.1(a)(ii),
Section 8.1(a)(iv)(A) and Section 8.1(a)(viii) shall name Property Owners as the
insured and Lender as the additional insured (subject to the rights of Mortgage
Loan Lender and the Other Senior Mezzanine Lender), as their interests may
appear, and all other insurance required hereunder, including property damage,
business income and rent loss insurance, boiler and machinery, flood and
earthquake insurance, shall contain a so-called New York standard
non-contributing mortgagee clause in favor of Lender (subject to the rights of
Mortgage Loan Lender and the Other Senior Mezzanine Lender) providing that the
loss thereunder shall be payable to Lender (subject to the rights of Mortgage
Loan Lender and the Other Senior Mezzanine Lender) or a manuscript mortgagee
clause which provides Lender with the same or broader benefits as such New York
standard non-contributing mortgagee clause, as determined by Lender in its
reasonable discretion.

(e) All Policies provided for in Section 8.1(a) shall contain clauses or
endorsements to the effect that:

(i) no act or negligence of Property Owners, or anyone acting for Mortgage Loan
Borrower or Maryland Owner, or of any Tenant or other occupant, or failure to
comply with the provisions of any Policy, which might otherwise result in a
forfeiture of the insurance or any part thereof, shall in any way affect the
validity or enforceability of the insurance insofar as Lender is concerned;

(ii) the Policies shall not be materially changed (other than to increase the
coverage provided thereby), canceled or non-renewed without at least thirty
(30) days’ prior written notice to Lender and any other party named therein as
an additional insured;

(iii) the owner thereof will endeavor to give written notice to Lender if the
Policies have not been renewed twenty (20) days prior to its expiration;
however, at all times Borrower will have “all risk” property insurance policies
in place covering full replacement costs of the Individual Property; and

(iv) Lender shall not be liable for any Insurance Premiums thereon or subject to
any assessments thereunder; and

(v) any claim or defense the insurance company may have against Borrower, Other
Senior Mezzanine Borrower or Property Owners to deny payment of any claim by

 

-158-



--------------------------------------------------------------------------------

Borrower, Other Senior Mezzanine Borrower or Property Owners thereunder shall
not be effective against Lender (and affirmatively providing that the insurance
company will pay the proceeds of such Policies to Lender notwithstanding any
claim or defense of the insurance company against Lender) and such Policies
shall also contain a standard “Waiver of Subrogation” endorsement.

(f) If at any time Lender is not in receipt of written evidence that all
insurance required hereunder is in full force and effect, Lender shall have the
right, without notice to Borrower to take such action as Lender deems necessary
to protect its interest in any Individual Property, including obtaining such
insurance coverage as Lender in its sole discretion deems appropriate. All
premiums incurred by Lender in connection with such action or in obtaining such
insurance and keeping it in effect shall be paid by Borrower to Lender upon
demand and, until paid, shall be secured by the Pledge Agreement and shall bear
interest at the Default Rate.

(g) Borrower further covenants and agrees that Borrower shall exercise whatever
right it has to cause each Manager (or any successor Managers) to maintain at
all times during the term of the Loan worker’s compensation insurance as
required by Governmental Authorities, provided, that, notwithstanding the
foregoing, at all times each Individual Property shall at all times comply with
applicable Legal Requirements relating to the maintenance of any such insurance
at each such Individual Property.

(h) Notwithstanding anything contained herein to the contrary, to the extent
that the Policies relating to an Individual Property are maintained by a Manager
on the date hereof, and such Manager continues after the date hereof to maintain
the same or better (as determined by Lender in its reasonable discretion)
insurance coverage for such Individual Properties under the related Policies
that exists on the date hereof, such Policies shall be deemed to satisfy the
requirements of this Section 8.1, subject, however, to Lender’s right to require
other insurance pursuant to Section 8.1(a)(x).

Section 8.2 Casualty.

If an Individual Property shall be damaged or destroyed, in whole or in part, by
fire or other casualty (a “Casualty”), Borrower shall give prompt notice of such
damage to Lender and shall cause the applicable Mortgage Loan Borrower or
Maryland Owner to promptly commence and diligently prosecute the Restoration of
the related Individual Property in accordance with (a) in the case of Wells
Fargo Mortgage Loan Property, Section 8.4, Section 8.4 of the Mezzanine 2 Loan
Agreement, Section 8.4 of the Mezzanine 1 Loan Agreement and Section 8.4 of the
Wells Fargo Mortgage Loan Agreement, whether or not Mezzanine 2 Lender,
Mezzanine 1 Lender, Mortgage Loan Lender or Lender makes any Net Proceeds
available pursuant to Section 8.4, Section 8.4 of the Mezzanine 2 Loan
Agreement, Section 8.4 of the Mezzanine 1 Loan Agreement or Section 8.4 of the
Wells Fargo Mortgage Loan Agreement, as applicable, and (b) in the case of CIGNA
Mortgage Loan Property, the restoration provisions of the CIGNA Mortgage Loan
Documents. Borrower shall cause the applicable Mortgage Loan Borrower or
Maryland Owner to pay all costs of such Restoration whether or not such costs
are covered by insurance. Lender may, but shall not be obligated to make proof
of loss if not made promptly by Borrower, subject to the rights and obligations
of (i) Mortgage Loan Lender and Mortgage Loan Borrower or Maryland Owner under
the related Mortgage Loan Documents and

 

-159-



--------------------------------------------------------------------------------

(ii) the Other Senior Mezzanine Lender and the Other Senior Mezzanine Borrower
under the related the Other Senior Mezzanine Loan Documents. Borrower and, to
the extent required under the applicable Management Agreement, the Manager shall
cause the applicable Mortgage Loan Borrower or Maryland Owner to adjust all
claims for Insurance Proceeds in consultation with, and approval of, Mortgage
Loan Lender; provided, however, if the Mortgage Loan and Other Senior Mezzanine
Loans have been satisfied, Borrower shall cause Mortgage Loan Borrower and
Maryland Owner to adjust all claims for Insurance Proceeds in consultation with,
and approval of, Lender and if an Event of Default has occurred and is
continuing after the Mortgage Loan and Other Senior Mezzanine Loans have been
satisfied, Lender shall have the exclusive right (as between Borrower and Lender
and subject to the rights of Mortgage Loan Lender and Other Senior Mezzanine
Lender) to participate in the adjustment of all claims for Insurance Proceeds.

Section 8.3 Condemnation.

Borrower shall promptly give Lender notice of the actual or threatened
commencement of any proceeding for the Condemnation of any Individual Property
of which any Borrower has knowledge and shall cause Mortgage Loan Borrower and
Maryland Owner to deliver to Lender copies of any and all papers served in
connection with such proceedings. Lender may participate in any such
proceedings, and Borrower shall from time to time deliver to Lender all
instruments requested by it to permit such participation. Borrower shall cause
Mortgage Loan Borrower and Maryland Owner at its expense, to diligently
prosecute any such proceedings, and shall consult with Lender, its attorneys and
experts, and cooperate with them in the carrying on or defense of any such
proceedings. Notwithstanding any taking by any public or quasi-public authority
through Condemnation or otherwise (including any transfer made in lieu of or in
anticipation of the exercise of such taking), Borrower shall continue to pay the
Debt at the time and in the manner provided for its payment in the Note and in
this Agreement and the Debt shall not be reduced until any Net Liquidation
Proceeds After Debt Service shall have been actually received and applied by
Lender, after the deduction of expenses of collection and subject to the rights
of Mortgage Loan Lender, to the reduction or discharge of the Debt. Lender shall
not be limited to the interest paid on the Award by the condemning authority but
shall be entitled to receive out of the Award as Net Liquidation Proceeds After
Debt Service interest at the rate or rates provided herein or in the Note. If an
Individual Property or any portion thereof is taken by a condemning authority,
Borrower shall cause Mortgage Loan Borrower and Maryland Owner to promptly
commence and diligently prosecute the Restoration of the related Individual
Property and otherwise comply with (a) in the case of a Wells Fargo Mortgage
Loan Property, the provisions of Section 8.4, Section 8.4 of the Mezzanine 2
Loan Agreement, Section 8.4 of the Mezzanine 1 Loan Agreement and Section 8.4 of
the Wells Fargo Mortgage Loan Agreement, whether or not Lender makes any Net
Proceeds available pursuant to Section 8.4, Mezzanine 2 Lender makes any Net
Proceeds available pursuant to Section 8.4 of the Mezzanine 2 Loan Agreement,
Mezzanine 1 Lender makes any Net Proceeds available pursuant to Section 8.4 of
the Mezzanine 1 Loan Agreement or Wells Fargo Mortgage Loan Lender makes any Net
Proceeds available pursuant to Section 8.4 of the Wells Fargo Mortgage Loan
Agreement and (b) in the case of a CIGNA Mortgage Loan Property, the restoration
provisions of the applicable CIGNA Mortgage Loan Documents, Section 8.4 of the
Mezzanine 2 Loan Agreement, Section 8.4 of the Mezzanine 1 Loan Agreement and
the provisions of Section 8.4 hereof. Subject to the terms and provisions of the
Mortgage Loan Documents and the Other Senior Mezzanine Loan

 

-160-



--------------------------------------------------------------------------------

Documents, and the right of Mortgage Loan Lender and Other Senior Mezzanine
Lender, as the case may be, to receive the Award, if the Collateral is sold,
through foreclosure or otherwise, prior to the receipt by Lender of the Award,
Lender shall have the right, whether or not a deficiency judgment on the Note
shall have been sought, recovered or denied, to receive the Award, or a portion
thereof sufficient to pay the Debt.

Section 8.4 Restoration.

Subject to the rights of Mortgage Loan Lender and the Other Senior Mezzanine
Lender, and the obligations of Mortgage Loan Borrower and Maryland Owner under
the Mortgage Loan Documents and the Other Senior Mezzanine Loan Documents (each
of which shall control in the event of any conflict until such time the Mortgage
Loan may be paid or satisfied), the following provisions shall apply in
connection with the Restoration of the Property:

(a) If the Net Proceeds shall be less than the applicable Restoration Threshold
and the costs of completing the Restoration shall be less than the applicable
Restoration Threshold, the Net Proceeds will be disbursed by Lender to Borrower,
Mezzanine 1 Borrower, Mezzanine 2 Borrower and Property Owners, as the case may
be, upon receipt, provided that all of the conditions set forth in
Section 8.4(b)(i) below, those conditions set forth in Section 8.4(b)(1) of the
applicable Mezzanine 2 Loan Agreement, those conditions set forth in
Section 8.4(b)(1) of the applicable Mezzanine 1 Loan Agreement and (in the case
of Wells Fargo Mortgage Loan Property) those conditions set forth in
Section 8.4(b)(i) of the Wells Fargo Mortgage Loan Agreement are each met and
Borrower delivers to Lender a written undertaking by Property Owners to
expeditiously commence and to satisfactorily complete with due diligence the
Restoration in accordance with the terms of this Agreement, the Other Senior
Mezzanine Loan Agreements and (in the case of Wells Fargo Mortgage Loan
Property) the Wells Fargo Mortgage Loan Agreement.

(b) If the Net Proceeds are equal to or greater than the applicable Restoration
Threshold or the costs of completing the Restoration are equal to or greater
than the applicable Restoration Threshold, Lender shall make the Net Proceeds
available for the Restoration in accordance with the provisions of this
Section 8.4. The term “Net Proceeds” for purposes of this Section 8.4 means:
(i) the net amount of all insurance proceeds received by Lender pursuant to
Section 8.1(a)(i), (iv), (vi), (vii) and (viii) as a result of a Casualty, after
deduction of its reasonable costs and expenses (including, reasonable counsel
fees), if any, in collecting the same (“Insurance Proceeds”), or (ii) the net
amount of the Award as a result of a Condemnation, after deduction of its
reasonable costs and expenses (including reasonable counsel fees), if any, in
collecting the same (“Condemnation Proceeds”), whichever the case may be.

(i) The Net Proceeds shall be made available to the applicable Borrower, Other
Senior Mezzanine Borrower or Property Owners, as the case may be, for
Restoration provided that each of the following conditions are met:

(A) Each Other Senior Mezzanine Lender is permitting, or is obligated to permit,
such Net Proceeds to be applied toward the Restoration of the affected
Individual Property in accordance with the applicable Other Senior Mezzanine

 

-161-



--------------------------------------------------------------------------------

Loan Documents and Mortgage Loan Lender is permitting, or is obligated to
permit, such Net Proceeds to be applied toward the Restoration of the affected
Individual Property in accordance with the Mortgage Loan Documents

(B) no Event of Default shall have occurred and be continuing;

(C) (1) in the event the Net Proceeds are Insurance Proceeds, less than
twenty-five percent (25%) of the total floor area of the Improvements on the
affected Individual Property has been damaged, destroyed or rendered unusable as
a result of a Casualty and the amount of damage does not exceed thirty percent
(30%) of such Individual Property’s fair market value immediately prior to the
occurrence of such Casualty, or (2) in the event the Net Proceeds are
Condemnation Proceeds, less than ten percent (10%) of the land constituting such
Individual Property is taken, such land is located along the perimeter or
periphery of such Individual Property, no portion of the Improvements is taken
and the taking does not exceed ten percent (10%) of such Individual Property’s
fair market value immediately prior to the occurrence of such taking;

(D) (i) the Franchise Agreement for the affected Individual Property, if any,
shall remain in full force and effect during and after the completion of the
Restoration without a reduction in any amounts payable to, or an increase in any
amount payable by, Property Owners in connection therewith and (ii) the
Management Agreement for the affected Individual Property shall remain in full
force and effect during and after the completion of the Restoration without a
reduction in any amount payable to, or an increase in any amount payable by,
Property Owners in connection therewith;

(E) Borrower shall commence or cause Property Owners to commence the Restoration
as soon as reasonably practicable (but in no event later than the later to occur
of (1) the date on which all approvals from applicable Governmental Authorities
have been obtained (or would have been obtained had Borrower diligently pursued
obtaining the same) and (2) sixty (60) days after such Casualty or Condemnation,
whichever the case may be, occurs) and shall diligently pursue the same to
satisfactory completion;

(F) Lender shall be satisfied, before Restoration commences and at the time of
each disbursement of Net Proceeds, that any operating deficits, including all
scheduled payments of principal and interest under the Note, each Other Senior
Mezzanine Note and the Mortgage Loan Note, which will be incurred with respect
to such Individual Property as a result of the occurrence of any such Casualty
or Condemnation, whichever the case may be, will be covered out of the insurance
coverage referred to in Section 8.1(a)(iii) above and to the extent the related
Manager carries such insurance, the applicable Manager acknowledges in writing
that Mortgage Loan Borrower and Maryland Owner is entitled to receive such
amounts from such insurance and that Manager will disburse the same to Mortgage
Loan Borrower or Maryland Owner (as applicable) without qualification, the
Award, or other funds of Borrower which shall be deposited by

 

-162-



--------------------------------------------------------------------------------

Borrower with Lender, to the extent not deposited with Mortgage Loan Lender
pursuant to the Mortgage Loan Documents or any Other Senior Mezzanine Lender
pursuant to the terms of the Other Senior Mezzanine Loan Documents, prior to the
disbursement by Lender of any Net Proceeds;

(G) Lender shall be satisfied that the Restoration will be completed on or
before the earliest to occur of (1) four (4) months prior to the Maturity Date,
(2) the earliest date required for such completion under the terms of any
Leases, the applicable Management Agreement, the applicable Franchise Agreement
(if any) or any Permitted Encumbrance affecting such Individual Property,
(3) such time as may be required under applicable zoning law, ordinance, rule or
regulation, or (4) the expiration of the insurance coverage referred to in
Section 8.1(a)(iii);

(H) such Individual Property and the use thereof after the Restoration will be
in compliance with and permitted under all Legal Requirements (including any
waivers or variances therefrom obtained by Mortgage Loan Borrower or Maryland
Owner and reasonably approved by Lender);

(I) the Restoration shall be done and completed by Borrower, Other Senior
Mezzanine Borrower and Property Owners in an expeditious and diligent fashion
and in compliance with all applicable Legal Requirements (including any waivers
or variances therefrom obtained by Mortgage Loan Borrower or Maryland Owner and
reasonably approved by Lender);

(J) such Casualty or Condemnation, as applicable, does not result in the loss of
access to such Individual Property or the Improvements;

(K) Borrower shall deliver, or cause to be delivered, to Lender a signed
detailed budget approved in writing by Borrower’s, Other Senior Mezzanine
Borrower’s and/or Property Owners’ (as applicable) architect or engineer stating
the entire cost of completing the Restoration, which budget shall be acceptable
to Lender; and

(L) the Net Proceeds together with any cash or cash equivalent deposited by
Borrower, Senior Mezzanine Borrower or Property Owners, as the case may be, with
Lender (or Mortgage Loan Lender or Other Senior Mezzanine Lender in accordance
with the Mortgage Loan Documents and Other Senior Mezzanine Loan Documents, as
applicable) are sufficient in Lender’s reasonable judgment to cover the cost of
the Restoration.

Notwithstanding anything in this Section 8.4(b)(i) to the contrary, to the
extent that a Marriott Management Agreement (or any other Management Agreement
approved by Lender that contains similar provisions) specifically requires (and
such requirement has not been waived for the benefit of Lender) that the Loan
Documents contain a provision whereby Lender agrees that the Net Proceeds will
be permitted to be used for Restoration of the applicable Individual Property
managed by a Marriott Manager (the “Marriott Mandated Restoration”),

 

-163-



--------------------------------------------------------------------------------

Lender hereby agrees that for such Individual Properties subject to Marriott
Mandated Restoration, Lender will permit the Net Proceeds to be used for
Restoration to the extent that the other applicable provisions of this
Section 8.4 are satisfied with respect to disbursement conditions or otherwise.
If a Marriott Mandated Restoration is not applicable to an Individual Property,
this paragraph shall not apply.

(ii) Subject to the terms and provisions of the Mortgage Loan Documents and
Other Senior Mezzanine Loan Documents, in the case of casualty losses exceeding
one million dollars ($1,000,000), the Net Proceeds shall be held by Lender until
disbursements commence, and, until disbursed in accordance with the provisions
of this Section 8.4, shall constitute additional security for the Debt and other
obligations under the Loan Documents. The Net Proceeds shall be disbursed by
Lender to, or as directed by, Borrower or Property Owners, as applicable, from
time to time during the course of the Restoration, upon receipt of evidence
satisfactory to Lender that (A) all the conditions precedent to such advance,
including those set forth in Section 8.4(b)(i), have been satisfied, (B) all
materials installed and work and labor performed (except to the extent that they
are to be paid for out of the requested disbursement) in connection with the
related Restoration item have been paid for in full, and (C) there exist no
notices of pendency, stop orders, mechanic’s or materialman’s liens or notices
of intention to file same, or any other liens or encumbrances of any nature
whatsoever on the related Individual Property which have not either been fully
bonded to the satisfaction of Lender and discharged of record or in the
alternative fully insured to the satisfaction of Lender by the title company
issuing the Title Company Comfort Letters. Subject to the terms of the
applicable Mortgage Loan Documents and the Other Senior Mezzanine Loan
Documents, in the event of a casualty loss of $1,000,000 or less, Net Proceeds
shall be distributed to Borrower and immediately thereafter shall be deposited
by Borrower into the Working Capital Reserve.

(iii) All plans and specifications required in connection with the Restoration
shall be subject to prior review and acceptance in all respects by Lender and by
an independent consulting engineer selected by Lender, if retained by Lender in
its sole discretion (the “Restoration Consultant”). Lender shall have the use of
the plans and specifications and all permits, licenses and approvals required or
obtained in connection with the Restoration. The identity of the contractors,
subcontractors and materialmen engaged in the Restoration, as well as the
contracts in excess of $500,000 under which they have been engaged, shall be
subject to prior review and acceptance by Lender and the Restoration Consultant,
if any. All reasonable out-of-pocket costs and expenses incurred by Lender in
connection with making the Net Proceeds available for the Restoration, including
reasonable counsel fees and disbursements and the Restoration Consultant’s fees,
if any, shall be paid by Borrower, Other Senior Mezzanine Borrower and Property
Owners.

(iv) In no event shall Lender be obligated to make disbursements of the Net
Proceeds in excess of an amount equal to the costs actually incurred from time
to time for work in place as part of the Restoration, as certified by the
Restoration Consultant, if any, minus the Restoration Retainage. The term
“Restoration Retainage” shall mean an amount equal to ten percent (10%) of the
costs actually incurred for work in place as part

 

-164-



--------------------------------------------------------------------------------

of the Restoration, as certified by the Restoration Consultant, if any, until
the Restoration shall have been completed. The Restoration Retainage shall be
reduced to five percent (5%) of the costs incurred upon receipt by Lender of
satisfactory evidence that fifty percent (50%) of the Restoration has been
completed. The Restoration Retainage shall in no event, and notwithstanding
anything to the contrary set forth above in this Section 8.4(b), be less than
the amount actually held back by Borrower, Other Senior Mezzanine Borrower or
Property Owners, as applicable, from contractors, subcontractors and materialmen
engaged in the Restoration. The Restoration Retainage shall not be released
until the Restoration Consultant certifies to Lender that the Restoration has
been completed in accordance with the provisions of this Section 8.4(b) and that
all approvals necessary for the re-occupancy and use of the related Individual
Property have been obtained from all appropriate Governmental Authorities, and
Lender receives evidence satisfactory to Lender that the costs of the
Restoration have been paid in full or will be paid in full out of the
Restoration Retainage; provided, however, that Lender will release the portion
of the Restoration Retainage being held with respect to any contractor,
subcontractor or materialman engaged in the Restoration as of the date upon
which the Restoration Consultant certifies to Lender that the contractor,
subcontractor or materialman has satisfactorily completed all work and has
supplied all materials in accordance with the provisions of the contractor’s,
subcontractor’s or materialman’s contract, the contractor, subcontractor or
materialman delivers the lien waivers and evidence of payment in full of all
sums due to the contractor, subcontractor or materialman as may be reasonably
requested by Lender. If required by Lender, the release of any such portion of
the Restoration Retainage shall be approved by the surety company, if any, which
has issued a payment or performance bond with respect to the contractor,
subcontractor or materialman.

(v) Lender shall not be obligated to make disbursements of the Net Proceeds more
frequently than once every calendar month.

(vi) If at any time the Net Proceeds or the undisbursed balance thereof shall
not, in the reasonable opinion of Lender in consultation with the Restoration
Consultant, be sufficient to pay in full the balance of the costs which are
estimated by the Restoration Consultant to be incurred in connection with the
completion of the Restoration, Borrower, Other Senior Mezzanine Borrower and/or
Property Owners shall deposit the deficiency (the “Net Proceeds Deficiency”)
with Lender before any further disbursement of the Net Proceeds shall be made
(to the extent not deposited by any Senior Mezzanine Borrower with the
applicable Senior Mezzanine Lender or deposited by Mortgage Loan Borrower or
Maryland Owner with Mortgage Loan Lender). The Net Proceeds Deficiency deposited
with Lender shall be held by Lender and shall be disbursed for costs actually
incurred in connection with the Restoration on the same conditions applicable to
the disbursement of the Net Proceeds, and until so disbursed pursuant to this
Section 8.4(b) shall constitute additional security for the Debt and other
obligations under the Loan Documents.

(vii) The excess, if any, of the Net Proceeds and the remaining balance, if any,
of the Net Proceeds Deficiency deposited with Lender after the Restoration
Consultant certifies to Lender that the Restoration has been completed in
accordance with the

 

-165-



--------------------------------------------------------------------------------

provisions of this Section 8.4(b), Section 8.4 of the Mezzanine 2 Loan,
Section 8.4 of the Mezzanine 1 Loan and (in the case of Wells Fargo Mortgage
Loan Property) Section 8.4(b) of the Wells Fargo Mortgage Loan Agreement, and
the receipt by Lender of evidence satisfactory to Lender that all costs incurred
in connection with the Restoration have been paid in full, shall be applied to
the repayment of the Debt.

Notwithstanding anything in this Section 8.4 to the contrary, if Lender, in its
sole discretion, elects not to hire a Restoration Consultant, Borrower shall
provide an Officer’s Certificate that certifies to such matters to which a
Restoration Consultant would otherwise certify pursuant to the provisions of
this Section 8.4.

(c) All Net Proceeds not required to be made available for the Restoration may
be retained and applied toward the payment of the Debt.

(d) Notwithstanding anything herein to the contrary, in the event that the
Property is being restored by any Other Senior Mezzanine Borrower pursuant to
the applicable Other Senior Mezzanine Loan Documents or Mortgage Loan Borrower
or Maryland Owner pursuant to the Mortgage Loan Documents, Lender shall agree to
the release of the Net Proceeds for Restoration of the Property pursuant to the
terms and provisions of the Other Senior Mezzanine Loan Documents or Mortgage
Loan Documents, as the case may be, subject to Lender’s rights to receive and
approve in its discretion all deliverables set forth in this Section 8.4,
provided, that, Lender shall have no further approval rights if (i) the Mortgage
Loan has not been satisfied and Wells Fargo Mortgage Loan Lender has approved
the matters requiring Lender approval in Sections 8.4(b)(i)(E), (F), (J) and
(K) and Section 8.4(b)(iii) of the Wells Fargo Mortgage Loan Agreement and any
CIGNA Mortgage Lender has approved any similar matters in the related CIGNA
Mortgage Loan Documents, (ii) the Mezzanine 2 Loan has not been satisfied and
Mezzanine 2 Lender has approved the matters requiring Lender approval in
Sections 8.4(b)(i)(F), (G), (K) and (L) and Section 8.4(b)(iii) of the Mezzanine
2 Loan Agreement and (iii) the Mezzanine 1 Loan has not been satisfied and
Mezzanine 1 Lender has approved the matters requiring Lender approval in
Sections 8.4(b)(i)(F), (G), (K) and (L) and Section 8.4(b)(iii) of the Mezzanine
1 Loan Agreement. Notwithstanding anything herein to the contrary, in the event
that the Property is being restored by Mortgage Loan Borrower or Maryland Owner
pursuant to the Mortgage Loan Documents or by any Other Senior Mezzanine
Borrower pursuant to the Other Senior Mezzanine Loan Documents and the Business
Insurance Proceeds are being held and disbursed by Mortgage Loan Lender or Other
Mezzanine Lender, as applicable, in accordance with (i) in the case of Wells
Fargo Mortgage Loan Property, Section 8.4(e) of the Wells Fargo Mortgage Loan
Agreement, (ii) in the case of CIGNA Mortgage Loan Property, the restoration
provisions of the applicable Mortgage Loan Documents, (iii) Section 8.4(e) of
the Mezzanine 2 Loan Agreement or (iv) Section 8.4(e) of the Mezzanine 1 Loan
Agreement, Lender shall agree to use of the Business Insurance Proceeds pursuant
to the terms and provisions of the Mortgage Loan Documents or Other Senior
Mezzanine Loan Documents, as applicable, subject to Lender’s rights to receive
and approve in its discretion any deliverables as well as any calculations
required under clauses (x) and (y) of Section 8.4(e) below.

(e) Notwithstanding anything contained herein to the contrary, Insurance
Proceeds exceeding one million dollars ($1,000,000) from the Policies required
to be maintained by Borrower pursuant to Section 8.1(a)(iii) (the “Business
Insurance Proceeds”) shall (i) be

 

-166-



--------------------------------------------------------------------------------

subject to the rights of Mezzanine 2 Lender pursuant to Section 8.4(e) of the
Mezzanine 2 Loan Agreement, rights of Mezzanine 1 Lender pursuant to
Section 8.4(e) of the Mezzanine 1 Loan Agreement and Mortgage Loan Lender
pursuant to (A) in the case of Wells Fargo Mortgage Loan Property,
Section 8.4(e) of the Wells Fargo Mortgage Loan Agreement or (B) in the case of
CIGNA Mortgage Loan Property the restoration provisions of the applicable
Mortgage Loan Documents, (ii) be controlled by Lender at all times, and shall
constitute additional security for the Debt and other obligations under the Loan
Documents, (iii) not be subject to the provisions of Section 8.4(c) and
(iv) subject to the provisions of this clause (e), be applied in the same manner
that revenue and receipts from the Property are applied pursuant to Article X of
the Wells Fargo Mortgage Loan Agreement, Article X of the Mezzanine 2 Loan
Agreement, Article X of the Mezzanine 1 Loan Agreement and Article X hereof. In
the event that the Business Insurance Proceeds are paid (x) in one lump sum in
advance, Lender shall hold such Business Insurance Proceeds in a segregated
interest-bearing escrow account, which shall be an Eligible Account pledged to
Lender and Lender shall estimate, in Lender’s reasonable discretion, the number
of months required for Property Owners to complete the Restoration caused by the
Casualty or Condemnation, shall divide the aggregate Business Insurance Proceeds
by such number of months, and shall disburse from such bank account each month
during the performance of such Restoration such monthly installment of said
Business Insurance Proceeds or (y) in a lump sum for a specified number of
months in advance, Lender shall hold such Business Insurance Proceeds in a
segregated interest-bearing escrow account, which shall be an Eligible Account
pledged to Lender and Lender shall divide the aggregate Business Insurance
Proceeds by the number of months for which the insurer has paid the Business
Insurance Proceeds, and shall disburse from such bank account each month during
the performance of such Restoration such monthly installment of said Business
Insurance Proceeds (in the case of (x) or (y), such amount, the “Monthly BI
Amount”). Lender shall deposit the Monthly BI Amount into the Mezzanine Cash
Management Account on each Payment Date during the Restoration. If any Business
Insurance Proceeds are received by Borrower, Property Owner or Manager, such
Business Insurance Proceeds shall be received in trust for Lender, shall be
segregated from other funds of Borrower, Property Owner or Manager, as the case
may be, and shall be applied or paid to Lender in accordance with the terms of
this Article VIII. Nothing herein contained shall be deemed to relieve Borrower
of its obligations to pay the obligations secured by the Loan Documents on the
respective dates of payment provided for in the Note, this Agreement and the
other Loan Documents except to the extent such amounts are actually paid out of
the proceeds of such Business Insurance Proceeds. Subject to the terms of the
Mortgage Loan Documents and the Other Senior Mezzanine Loan Documents, Business
Insurance Proceeds of $1,000,000 or less shall be distributed to Borrower, and
immediately thereafter shall be deposited by Borrower into the Working Capital
Reserve.

 

-167-



--------------------------------------------------------------------------------

ARTICLE IX

RESERVE FUNDS

Section 9.1 Reserve Funds Under Mortgage Loans; Other Senior Mezzanine Reserve
Funds; Replacement Residual Account.

(a) Borrower shall cause (i) Mezzanine 2 Borrower to comply with all of its
obligations under Article IX of the Mezzanine 2 Loan Agreement, (ii) Mezzanine 1
Borrower to comply with all of its obligations under Article IX of the Mezzanine
1 Loan Agreement and (iii) Mortgage Loan Borrower and Maryland Owner to comply
(A) with respect to the Wells Fargo Mortgage Loan, all of its obligations under
Article IX of the Wells Fargo Mortgage Loan Agreement and (B) with respect to
the CIGNA Mortgage Loans, any escrow and/or reserve fund provisions in the CIGNA
Mortgage Loan Documents.

(b) Notwithstanding anything to the contrary contained in this Agreement, if at
any time and for any reason (including the satisfaction of the applicable
Mortgage Loan. The Mezzanine 1 Loan or the Mezzanine 2 Loan), (w) Mortgage Loan
Borrower and Maryland Owner are no longer maintaining any of the Mortgage Loan
Reserve Funds or Mortgage Loan Reserve Accounts in accordance with the terms of
the related Mortgage Loan Documents (other than the CIGNA Princeton Debt Service
Reserve or any other escrow or reserve specifically for the payment of debt
service under a CIGNA Mortgage Loan), (x) Mezzanine 1 Borrower is not
maintaining any of the Mezzanine 1 Reserve Accounts pursuant to Article IX of
the Mezzanine 1 Loan Agreement (including any substitutes or replacements for
the Mortgage Loan Reserve Accounts) or (y) Mezzanine 2 Borrower is not
maintaining any of the Mezzanine 2 Reserve Accounts pursuant to Article IX of
the Mezzanine 2 Loan Agreement (including any substitutes or replacements for
the Mortgage Loan Reserve Accounts or Mezzanine 1 Reserve Accounts), then
Borrower shall be required to promptly establish and maintain with Lender and
for the benefit of Lender reserves in replacement and substitution thereof,
which substitute reserves shall be subject to all of the same terms and
conditions applicable under which substitute reserves shall be subject to all of
the same terms and conditions applicable (1) under the Mortgage Loan Documents
relating to the Mortgage Loan with respect to the Mortgage Loan Reserve Funds
being replaced (including Articles IX and X of the Wells Fargo Mortgage Loan
Agreement), (2) under the Mezzanine 1 Loan Documents with respect to the
Mezzanine 1 Reserve Funds being replaced (including Articles IX and X of the
Mezzanine 1 Loan Agreement), and (3) under the Mezzanine 2 Loan Documents with
respect to the Mezzanine 2 Reserve Funds being replaced (including Articles IX
and X of the Mezzanine 2 Loan Agreement), and Borrower shall, and shall cause
Mortgage Loan Borrower and Maryland Owner (or Mezzanine 1 Borrower or Mezzanine
2 Borrower, as applicable) to, execute a cash management agreement in form and
substance reasonably acceptable to Lender to the extent not prohibited by the
terms of the applicable Mortgage Loan Documents, Mezzanine 1 Loan Documents. To
the extent not prohibited by the Other Senior Mezzanine Loan Documents, Borrower
shall or shall cause Mortgage Loan Lender to remit to Lender any funds from
Mortgage Loan Reserve Accounts that were outstanding therein at the time of the
termination of such reserves to be held as Reserve Funds for the purpose of
funding the equivalent substitute reserves. To the extent not prohibited by the
Mezzanine 2 Loan Documents, Borrower shall or shall cause Mezzanine 1 Borrower
to cause Mezzanine 1 Lender to remit to Lender any funds from Mezzanine 1 Loan
Reserve Accounts that were outstanding therein at the time of the termination of
such reserves to be held as Reserve Funds for the purpose of funding the
equivalent substitute reserves. Borrower shall or shall cause Mezzanine 2 Lender
to remit to Lender any funds from Mezzanine 2 Reserve Accounts that were
outstanding therein at the time of the termination of such reserves to be held
as Reserve Funds for the purpose of funding the equivalent substitute reserves.

 

-168-



--------------------------------------------------------------------------------

Section 9.2 CIGNA Property Capital Replacement Reserve.

(a) On an ongoing basis throughout the term of the Loan, Borrower shall cause
CIGNA Mortgage Loan Borrower to make, or to cause the Manager to make, Capital
Replacements necessary to keep each CIGNA Mortgage Loan Property in good order
and repair and in a good marketable condition, to prevent deterioration of the
applicable CIGNA Mortgage Loan Property, and to keep each CIGNA Mortgage Loan
Property in compliance with any Management Agreement and Franchise Agreement,
all as evidenced to Lender’s reasonable satisfaction. Borrower shall cause CIGNA
Mortgage Loan Borrower to complete or to cause the Manager to complete all
Capital Replacements in a good and workmanlike manner as soon as commercially
reasonable after commencing each such Capital Replacement.

(b) Borrower shall establish on the Closing Date an interest bearing account
(which may be a sub-account of the Mezzanine Cash Management Account or may be a
commingled account with one or more of the other Reserve Accounts) (the “CIGNA
Property Capital Replacement Reserve Account”) with Lender, Cash Management Bank
or Lender’s agent to pay for Capital Replacements at the CIGNA Mortgage Loan
Properties during the calendar year and which are set forth in the Annual
Budget. Borrower shall deposit, on each Payment Date during the term of the
Loan, an amount (the “CIGNA Property Capital Replacement Reserve Monthly
Deposit”) equal to 1.75% of the monthly Operating Income for each CIGNA Mortgage
Loan Property for the calendar month as provided in the Annual Budget. In
addition, Borrower shall deposit (i) on or before each Payment Date during the
term of the Loan an amount equal to one-twelfth (1/12th) of the aggregate costs
and expenses of all Additional Budgeted Capital Replacements that will be
payable during the calendar year in which such Payment Date occurs with respect
to each CIGNA Mortgage Loan Property (the “Additional Budgeted Capital
Replacement Monthly Deposit”) and (ii) within the time period required by the
applicable Franchisor under its Franchise Agreement an amount sufficient to pay
the aggregate costs and expenses of all Additional Franchisor Required Capital
Replacements when required by such Franchisor. In addition, on each Payment Date
occurring in January, April, July, and October during the term of the Loan
(each, a “Reconciliation Date”), Borrower shall deposit an amount (if positive)
equal to the difference of (y) one and seventy-five one hundredths percent
(1.75%) of the monthly Operating Income for each CIGNA Mortgage Loan Property as
set forth in the monthly operating statements actually delivered by Borrower
prior to such Reconciliation Date under Section 5.11 for each CIGNA Mortgage
Loan Property, less (z) the sum of all CIGNA Property Capital Replacement
Reserve Monthly Deposits that have been made for the months covered by such
monthly operating statements actually delivered by Borrower prior to such
Reconciliation Date (such positive difference, if any, the “CIGNA Property
Capital Replacement Reserve Reconciliation Deposit”). Lender shall give Borrower
written notice prior to the applicable Reconciliation Date of any CIGNA Property
Capital Replacement Reserve Reconciliation Deposit which is due and payable on
such date. Any CIGNA Property Capital Replacement Reserve Reconciliation Deposit
shall be made by Borrower from funds in the Borrower Residual Account (including
the Working Capital Reserve), and shall not be allocated from funds in the
Mezzanine Cash Management Account pursuant to Section 10.2(b). If as of any
Reconciliation Date, the amounts in clause (z) of the immediately preceding
sentence are

 

-169-



--------------------------------------------------------------------------------

greater than the amounts in clause (y) of the immediately preceding sentence,
that difference (the “CIGNA Property Capital Replacement Reserve Monthly Deposit
Credit”) will be credited against future CIGNA Property Capital Replacement
Reserve Monthly Deposits and Additional Budgeted Capital Replacement Monthly
Deposits next due hereunder, dollar-for-dollar, until the aggregate amount of
the credits against such CIGNA Property Capital Replacement Reserve Monthly
Deposits and/or Additional Budgeted Capital Replacement Monthly Deposits equals
the amount of such CIGNA Property Capital Replacement Reserve Monthly Deposit
Credit. The CIGNA Property Capital Replacement Reserve Monthly Deposit, the
Additional Budgeted Capital Replacement Monthly Deposit, any funds delivered to
the CIGNA Property Capital Replacement Reserve Account to pay the costs and
expenses of any Additional Franchisor Required Capital Replacements, any CIGNA
Property Capital Replacement Reserve Reconciliation Deposits, and any other
funds in the CIGNA Property Capital Replacement Reserve Account, together with
any interest accrued thereon, are referred to collectively herein as the “CIGNA
Property Capital Replacement Reserve Funds”. Promptly following any written
request from Lender, Borrower shall deliver to Lender written evidence
reasonably acceptable to Lender regarding any Additional Franchisor Required
Capital Replacements and the costs and expenses thereof, and any Additional
Budgeted Capital Replacements, and the costs and expenses thereof.

(c) The insufficiency of any balance in the CIGNA Property Capital Replacement
Reserve Account shall not relieve Borrower from its obligation under this
Agreement to cause CIGNA Mortgage Loan Borrower to fulfill all preservation and
maintenance covenants in the CIGNA Mortgage Loan Documents or in Section 9.2(a)
hereof.

(d) If any Property Release occurs, and provided no Event of Default has
occurred and is continuing, Lender shall credit against future CIGNA Property
Capital Replacement Reserve Monthly Deposits and Additional Budgeted Capital
Replacement Monthly Deposits due under Section 9.2(b), that portion of the
balance, if any, of the CIGNA Property Capital Replacement Reserve Funds
attributable to the CIGNA Mortgage Loan Property that is the subject of the
Property Release (or Borrower may elect upon written notice to Lender to utilize
such portion of the balance as a Voluntary Prepayment hereunder).

Section 9.3 CIGNA Property FF&E Replacement Reserve.

(a) On an ongoing basis throughout the term of the Loan, Borrower shall cause
CIGNA Mortgage Loan Borrower to make, or cause Manager to make, FF&E
Replacements necessary to keep each CIGNA Mortgage Loan Property in good order
and repair and in a good marketable condition and to prevent deterioration of
the applicable CIGNA Mortgage Loan Property and to keep each CIGNA Mortgage Loan
Property in compliance with any Management Agreement, Franchise Agreement and
the applicable CIGNA Mortgage Loan Documents, all as evidenced to Lender’s
reasonable satisfaction. Borrower shall cause Mortgage Loan Borrower and
Maryland Owner to complete all such FF&E Replacements in a good and workmanlike
manner as soon as commercially reasonable after commencing to make each such
Replacement.

(b) Borrower shall establish on the Closing Date an interest bearing account
(which may be a sub-account of the Mezzanine Cash Management Account or may be a

 

-170-



--------------------------------------------------------------------------------

commingled account with one or more of the other Reserve Accounts) (the “CIGNA
Property FF&E Replacement Reserve Account”) with Lender, Cash Management Bank or
Lender’s agent to fund the FF&E Replacements at each CIGNA Mortgage Loan
Property (the “CIGNA Property FF&E Replacement Reserve Account” collectively
with the CIGNA Property Capital Replacement Reserve Account the “CIGNA Property
Replacement Reserve Accounts” and each individually as a “CIGNA Property
Replacement Reserve Account”). In addition, Borrower shall deposit, on or before
each Payment Date during the term of the Loan, an amount (the “CIGNA Property
FF&E Replacement Reserve Monthly Deposit”) equal to the difference between
(A) four percent (4%) of the monthly Operating Income for each CIGNA Mortgage
Loan Property for the calendar month in which such Payment Date occurs as
provided in the Annual Budget, less (B) the sum of (i) the amount actually
deposited into any reserve account relating to F&E Replacements with respect to
each CIGNA Mortgage Loan Property that are maintained by Managers that are not
Affiliated Managers under the respective Management Agreements (“Manager FF&E
Escrows”) during such calendar month and (ii) the amount actually deposited into
any reserve account relating to FF&E Replacements that are maintained by CIGNA
Mortgage Lender. Borrower shall also deposit within the time period required by
a Franchisor under its Franchise Agreement the difference between (1) an amount
sufficient to pay the aggregate costs and expenses of all Additional Franchisor
Required FF&E Replacements when required by such Franchisor, less (2) the amount
actually deposited into the reserve accounts relating to the aggregate costs and
expenses of all Additional Franchisor Required FF&E Replacements maintained by
the Managers that are not Affiliated Managers under the respective Management
Agreements (the “Manager Additional FF&E Escrows”). In addition, on each
Reconciliation Date, Borrower and Maryland Owner shall deposit an amount (if
positive) equal to the difference of (y) four percent (4.0%) of the monthly
Operating Income for each CIGNA Mortgage Loan Property as set forth in the
monthly operating statements actually delivered by Borrower prior to such
Reconciliation Date under Section 5.11 for each CIGNA Mortgage Loan Property,
less (z) the sum of all CIGNA Property FF&E Replacement Reserve Monthly Deposits
that have been made for the months covered by such monthly operating statements
actually delivered by Borrower prior to such Reconciliation Date (such positive
difference, if any, the “CIGNA Property FF&E Replacement Reserve Reconciliation
Deposit”). Lender shall give Borrower written notice prior to the applicable
Reconciliation Date of any CIGNA Property FF&E Replacement Reserve
Reconciliation Deposit which is due and payable on such date. Any CIGNA Property
FF&E Replacement Reserve Reconciliation Deposit shall be made by Borrower from
funds in the Borrower Residual Account (including the Working Capital Reserve)
and shall not be allocated from funds in the Mezzanine Cash Management Account
pursuant to Section 10.2(b). If as of any Reconciliation Date, the amounts in
clause (z) of the immediately preceding sentence are greater than the amounts in
clause (y) of the immediately preceding sentence, that difference (the “CIGNA
Property FF&E Replacement Reserve Monthly Deposit Credit”) will be credited
against future CIGNA Property FF&E Replacement Reserve Monthly Deposits next due
hereunder, dollar-for-dollar, until the aggregate amount of the credits against
such CIGNA Property FF&E Replacement Reserve Monthly Deposits equals the amount
of such CIGNA Property FF&E Replacement Reserve Monthly Deposit Credit. The
CIGNA Property FF&E Replacement Reserve Monthly Deposit, any funds delivered to
the CIGNA Property FF&E Replacement Reserve Account to pay the costs and
expenses of any Additional Franchisor Required FF&E Replacements, any CIGNA
Property FF&E Replacement Reserve Reconciliation Deposits, and any other funds
in the CIGNA

 

-171-



--------------------------------------------------------------------------------

Property FF&E Replacement Reserve Account, and any interest accrued thereon, are
referred to herein as the “CIGNA Property FF&E Replacement Reserve Funds”; each
of the CIGNA Property FF&E Replacement Reserve Funds and the CIGNA Property
Capital Replacement Reserve Funds are sometimes each referred to herein as
“CIGNA Property Replacement Reserve Funds”). Promptly following any written
request from Lender, Borrower shall deliver to Lender written evidence
reasonably acceptable to Lender regarding any Additional Franchisor Required
FF&E Replacements and the costs and expenses thereof, and any reserves
maintained by any Managers regarding FF&E Replacements including any Manager
Additional FF&E Escrows.

(c) If any Property Release occurs, and provided no Event of Default has
occurred and is continuing, Lender shall credit against future CIGNA Property
FF&E Replacement Reserve Monthly Deposits due under Section 9.3(b), that portion
of the balance, if any, of the CIGNA Property FF&E Replacement Reserve Funds
attributable to the CIGNA Mortgage Loan Property that is the subject of the
Property Release (or Borrower may elect upon written notice to Lender to utilize
such portion of the balance as a Voluntary Prepayment hereunder).

Section 9.4 CIGNA Property Ground Rent Reserve.

(a) Borrower shall establish on the Closing Date an interest bearing account
(which may be a sub-account of the Mezzanine Cash Management Account or may be a
commingled account with one or more of the other Reserve Accounts) (the “CIGNA
Property Ground Rent Reserve Account”) with Lender, Cash Management Bank or
Lender’s agent to pay ground rents under any Ground Lease relating to a CIGNA
Mortgage Loan Property. Borrower shall deposit into the CIGNA Property Ground
Rent Reserve Account on or before each Payment Date during the term of the Loan,
an amount equal to (such amount, the “CIGNA Property Ground Rent Monthly
Deposit”; such payments with respect to each Ground Lease with respect to a
CIGNA Mortgage Loan Property, are referred to as the “CIGNA Property Ground Rent
Reserve Funds”) one-twelfth (1/12) of the annual rents (and other amounts) due
under each such Ground Lease, or such higher amount reasonably determined by
Lender to be necessary in order to pay all installments of rent (and other
amounts) as and when due under each such Ground Lease, but excluding any annual
rents or other amounts under any Ground Lease to the extent actually escrowed
for, and paid directly, by Manager pursuant to the requirements of the related
Management Agreement (“Manager Ground Rent Escrows”). Promptly following any
written request from Lender, Borrower shall deliver to Lender written evidence
reasonably acceptable to Lender regarding (y) the amounts to be deposited in the
CIGNA Property Ground Rent Reserve Account and (z) any Manager Ground Rent
Escrows.

(b) Lender will apply the CIGNA Property Ground Rent Reserve Funds to payments
of ground rent required to be made by CIGNA Mortgage Loan Borrower under each
Ground Lease of a CIGNA Mortgage Loan Property as the same become due, or to
reimburse Borrower for such amounts upon presentation of evidence of payment
reasonably satisfactory to Lender. Borrower shall direct Lender in writing as to
the amount of each monthly payment that needs to be paid to each applicable
Ground Lessor. In making any payment relating to the CIGNA Property Ground Rent
Reserve Funds, Lender may do so in good faith according to any bill or statement
procured from the Ground Lessor under each Ground Lease with respect to a CIGNA
Mortgage Loan Property, without inquiry into the accuracy of such bill or
statement or

 

-172-



--------------------------------------------------------------------------------

estimate or into the validity of any claim by such Ground Lessor. If at any time
Lender reasonably determines that the portion of the CIGNA Property Ground Rent
Reserve Funds allocable to any Ground Lease of a CIGNA Mortgage Loan Property is
not or will not be sufficient to pay the ground rent pursuant to each Ground
Lease of a CIGNA Mortgage Loan Property next coming due, Lender shall notify
Borrower of such determination and Borrower shall increase the amount of the
CIGNA Property Ground Rent Monthly Deposit by the amount that Lender reasonably
estimates is sufficient to make up the deficiency at least thirty (30) days
prior to delinquency of the ground rent due under each Ground Lease of a CIGNA
Mortgage Loan Property.

(c) If any Property Release occurs, and provided no Event of Default has
occurred and is continuing, Borrower may direct Lender to either (i) cause to be
applied in the order and manner described in Section 10.2(b) that portion of the
balance, if any, of the CIGNA Property Ground Rent Reserve Funds attributable to
the CIGNA Mortgage Loan Property that is the subject of the Property Release or
(ii) utilize such portion of the balance as a Voluntary Payment hereunder.

Section 9.5 CIGNA Property Required Work.

(a) Borrower shall cause each CIGNA Mortgage Loan Borrower to diligently pursue
all Capital Replacements and FF&E Replacements at any CIGNA Mortgage Loan
Property (collectively, the “CIGNA Property Required Work”) to completion in
accordance with the terms of Section 9.2(a), Section 9.3(a), and the following
requirements:

(b) With the exception of the contracts set forth on Schedule XVI, Lender
reserves the right, at its option upon notice to Borrower, to approve on behalf
of Other Senior Mezzanine Borrowers and CIGNA Mortgage Loan Borrower, all
contracts or work orders with materialmen, mechanics, suppliers, subcontractors,
contractors or other parties providing labor or materials in connection with the
CIGNA Property Required Work to the extent such contracts or work orders exceed
$750,000 but specifically excluding “soft cost” contracts, including project
managers, architects, designers, and purchasing agents. Borrower shall submit
any request for approval under this Section 9.5(b) in writing and with a legend
in bold letters stating “REQUEST FOR APPROVAL. FAILURE TO RESPOND MAY RESULT IN
DEEMED APPROVAL”. If Lender fails to respond to such request within five
(5) Business Days after Lender’s receipt thereof, then Borrower shall submit a
second request to Lender for approval, which request shall again include all
information reasonably required by Lender in order to adequately review such
request and contain a legend in bold letters stating “REQUEST FOR APPROVAL.
REQUEST DEEMED APPROVED IF NO RESPONSE WITHIN FIVE (5) BUSINESS DAYS”. If Lender
shall fail to approve, disapprove or otherwise respond to such second request
for approval within the applicable five (5) Business Days after Lender’s receipt
thereof and with all information reasonably required by Lender in order to
adequately review such request, then Lender shall be deemed to have approved
such contract or work order. Upon Lender’s request, Borrower shall cause CIGNA
Mortgage Loan Borrower to assign any such contract to Lender.

 

-173-



--------------------------------------------------------------------------------

(c) In the event Lender determines in its reasonable discretion that any CIGNA
Property Required Work is not being or has not been performed in a workmanlike
or timely manner, Lender shall have the option to withhold disbursement for such
unsatisfactory CIGNA Property Required Work and to proceed under existing
contracts or to contract with third parties to complete such CIGNA Property
Required Work and to apply the CIGNA Property Capital Replacement Reserve Funds
or the CIGNA Property FF&E Replacement Reserve Funds, as applicable, toward the
labor and materials necessary to complete such CIGNA Property Required Work,
upon notice to Borrower and Manager and, if an Event of Default then exists, to
exercise any and all other remedies available to Lender upon an Event of Default
hereunder.

(d) In order to facilitate Lender’s completion of the CIGNA Property Required
Work, Borrower shall cause the applicable CIGNA Mortgage Loan Borrower to enter
onto the applicable Individual Property and perform any and all work and labor
necessary to complete the CIGNA Property Required Work and/or employ security
personnel to protect each CIGNA Mortgage Loan Property from damage. All sums so
expended by Lender, to the extent not from the CIGNA Property Capital
Replacement Reserve Account or CIGNA Property FF&E Replacement Reserve Account,
shall be deemed to have been advanced under the Loan to Borrower and secured by
the Pledge Agreement and the other Loan Documents. For this purpose Borrower
hereby constitutes and appoints, and except to the extent prohibited under the
terms of the applicable CIGNA Mortgage Loan Documents or Other Senior Mezzanine
Loan Documents, shall cause each CIGNA Mortgage Loan Borrower to constitute and
appoint, Lender its true and lawful attorney-in-fact with full power of
substitution to complete or undertake the CIGNA Property Required Work in the
name of Borrower (or CIGNA Mortgage Loan Borrower, as applicable) upon
Borrower’s (or the applicable CIGNA Mortgage Loan Borrower’s) failure to do so
in a workmanlike and timely manner. Such power of attorney shall be deemed to be
a power coupled with an interest and cannot be revoked. Borrower empowers, and
shall cause CIGNA Mortgage Loan Borrower to empower, said attorney-in-fact as
follows: (i) to use any of the CIGNA Property Capital Replacement Reserve Funds
and CIGNA Property FF&E Replacement Reserve Funds for the purpose of making or
completing the CIGNA Property Required Work; (ii) to make such additions,
changes and corrections to the CIGNA Property Required Work as shall be
necessary or desirable to complete the CIGNA Property Required Work; (iii) to
employ such contractors, subcontractors, agents, architects and inspectors as
shall be required for such purposes; (iv) to pay, settle or compromise all
existing bills and claims which are or may become Liens against such Individual
Property, or as may be necessary or desirable for the completion of the CIGNA
Property Required Work, or for clearance of title; (v) to execute all
applications and certificates in the name of Borrower, and to cause Borrower to
execute all applications and certificates on behalf of the applicable CIGNA
Mortgage Loan Borrower, which may be required by any of the contract documents;
(vi) to prosecute and defend all actions or proceedings in connection with any
CIGNA Mortgage Loan Property or the rehabilitation and repair of any such
Individual Property; and (vii) to do any and every act which Borrower (or CIGNA
Mortgage Loan Borrower) might do on its own behalf to fulfill the terms of this
Agreement.

(e) Nothing in this Section 9.5 shall: (i) make Lender responsible for making or
completing the CIGNA Property Required Work; (ii) require Lender to expend funds
in addition to the CIGNA Property Capital Replacement Reserve Funds for Capital
Replacements at any CIGNA Mortgage Loan Property or the CIGNA Property FF&E
Replacement Reserve

 

-174-



--------------------------------------------------------------------------------

Funds for FF&E Replacements at any CIGNA Mortgage Loan Property; (iii) obligate
Lender to proceed with the CIGNA Property Required Work; or (iv) obligate Lender
to demand from Borrower additional sums to make or complete any CIGNA Property
Required Work.

(f) Borrower shall cause each CIGNA Mortgage Loan Borrower to permit Lender and
Lender’s agents and representatives (including Lender’s engineer, architect, or
inspector) or third parties performing CIGNA Property Required Work pursuant to
this Section 9.5 to enter onto the applicable CIGNA Mortgage Loan Property
during normal business hours (subject to the rights of Tenants under their
Leases, to the terms of any Management Agreements, to the reasonable rights of
hotel guests and the terms of the applicable CIGNA Mortgage Loan Documents) to
inspect the progress of any CIGNA Property Required Work and all materials being
used in connection therewith, to examine all plans and shop drawings relating to
such CIGNA Property Required Work which are or may be kept at such CIGNA
Mortgage Loan Property, and complete any CIGNA Property Required Work made
pursuant to this Section 9.5. Borrower shall cause, and shall cause CIGNA
Mortgage Loan Borrower to cause, all contractors and subcontractors to cooperate
with Lender and Lender’s representatives or such other persons described above
in connection with inspections described in this Section 9.5 or the completion
of CIGNA Property Required Work.

(g) Lender may, to the extent any CIGNA Property Required Work would reasonably
require an inspection of any CIGNA Mortgage Loan Property, inspect such CIGNA
Mortgage Loan Property at Borrower’s expense, at reasonable times and upon
reasonable notice, prior to making a disbursement of the CIGNA Property
Replacement Reserve Funds in order to verify completion of the CIGNA Property
Required Work for which reimbursement is sought. Borrower shall pay Lender a
reasonable inspection fee not exceeding $500 for each such inspection. Lender
may require that such inspection be conducted by an appropriate independent
qualified professional selected by Lender and/or may require a copy of a
certificate of completion by an independent qualified professional acceptable to
Lender prior to the disbursement of the CIGNA Property Capital Replacement
Reserve Funds or CIGNA Property FF&E Replacement Reserve Funds, as applicable.
Borrower shall, or cause CIGNA Mortgage Loan Borrower to pay, the expense of the
inspection as required hereunder, whether such inspection is conducted by Lender
or by an independent qualified professional.

(h) The CIGNA Property Required Work and all materials, equipment, fixtures, or
any other item comprising a part of any CIGNA Property Required Work shall be
constructed, installed or completed, as applicable, free and clear of all
mechanic’s, materialman’s or other Liens (except for Permitted Encumbrances).

(i) Before any disbursement of the CIGNA Property Replacement Reserve Funds in
excess of $250,000 for any Individual Property, Lender may require Borrower to
provide Lender, or cause the applicable CIGNA Mortgage Loan Borrower to provide
Lender, with a search of title to the CIGNA Mortgage Loan Property effective to
the date of the disbursement, which search shows that no mechanic’s or
materialmen’s or other Liens of any nature have been placed against the related
CIGNA Mortgage Loan Property since the date of recordation of the Mortgage and
that title to the related CIGNA Mortgage Loan Property is free and clear of all
Liens (except for Permitted Encumbrances).

 

-175-



--------------------------------------------------------------------------------

(j) All CIGNA Property Required Work shall comply with all Legal Requirements
and applicable insurance requirements including applicable building codes,
special use permits, environmental regulations, and requirements of insurance
underwriters.

(k) Except to the extent prohibited under the CIGNA Mortgage Loan Documents, and
subject to the rights of CIGNA Mortgage Lender thereunder, Borrower hereby
assigns, and shall cause CIGNA Mortgage Loan Borrower to assign, to Lender all
rights and claims CIGNA Mortgage Loan Borrower may have against all Persons
supplying labor or materials in connection with the CIGNA Property Required
Work; provided, however, that Lender may not pursue any such rights or claims
unless an Event of Default has occurred and is continuing. The obligations of
Borrower under this Section 9.5 shall be subject to the terms of the CIGNA
Mortgage Loan Documents and the Other Senior Mezzanine Loan Documents.

(l) The rights of Lender under this Section 9.5 shall be subject to the terms of
the CIGNA Mortgage Loan Documents and the rights of CIGNA Mortgage Lender
thereunder. If the terms of the applicable CIGNA Mortgage Loan Documents
prohibit the performance by Borrower of its obligations hereunder, or the
exercise by Lender of any of its rights under this Section 9.5, at Lender’s
request, Borrower shall use commercially reasonable efforts to obtain such
consent from CIGNA Mortgage Lender.

Section 9.6 Release of Funds for Capital Replacements and FF&E Replacements.

(a) Upon written request from Borrower from time to time and the satisfaction of
the requirements set forth in this Agreement, Lender shall disburse CIGNA
Property Capital Replacement Reserve Funds, and other Reserve Funds, in order to
pay the actual costs of CIGNA Property Required Work. For the avoidance of
doubt, Lender acknowledges that (i) CIGNA Property Capital Replacement Reserve
Funds may be used to pay the costs of Capital Replacements or FF&E Replacements
at the CIGNA Mortgage Loan Properties, and that CIGNA Property FF&E Replacement
Reserve Funds may be used to pay the costs of Capital Replacements or FF&E
Replacements at the CIGNA Mortgage Loan Properties, provided all conditions to
the release of any such funds set forth in this Agreement are fully satisfied,
and (ii) disbursements of CIGNA Property Replacement Reserve Funds, and other
Reserve Funds, in order to pay the actual costs of CIGNA Property Required Work
as provided in this Section 9.6 may be reimbursements to Borrower or CIGNA
Mortgage Loan Borrower for amounts previously expended by Borrower (or by CIGNA
Mortgage Loan Borrower) from the Working Capital Reserve for such CIGNA Property
Required Work, provided all conditions to the release of any such funds set
forth in this Agreement are fully satisfied.

(b) Each request for disbursement from either of the CIGNA Property Replacement
Reserve Accounts, or other CIGNA Property Reserve Accounts which may be drawn
upon by Borrower for the payment of Capital Replacements or FF&E Replacements at
the CIGNA Mortgage Loan Properties pursuant to the express terms of this
Agreement, shall be on a form provided or approved by Lender and shall
(i) include copies of invoices for all items or materials purchased and all
labor or services provided; (ii) specify to Lender’s reasonable satisfaction
(A) the CIGNA Property Required Work for which the disbursement is requested,
the line item(s) in the Annual Budget referencing same (if applicable), and the
specific Reserve

 

-176-



--------------------------------------------------------------------------------

Account from which Borrower is requesting disbursement, (B) the quantity and
price of each item purchased, if the CIGNA Property Required Work includes the
purchase or replacement of specific items, (C) the price of all materials
(grouped by type or category) used in any CIGNA Property Required Work other
than the purchase or replacement of specific items, (D) the cost of all
contracted labor or other services applicable to each CIGNA Property Required
Work for which such request for disbursement is made; and (E) the identity of
each Person to which disbursement is being requested; and (iii) certify to
Lender’s reasonable satisfaction that (A) reimbursement for the applicable CIGNA
Property Required Work from the applicable Reserve Account is permitted under
the terms of the Management Agreement and Franchise Agreement related to the
applicable Individual Property (including a specific reference to any applicable
provisions of such Management Agreements and Franchise Agreement); ) no
property-level reserves held by any Manager are available to fund the cost of
any of the Capital Replacements and/or FF&E Replacements, as applicable, that
form the basis for the disbursement request; and (C) all CIGNA Property Required
Work has been performed in accordance with all Legal Requirements (or will be
performed in accordance with all Legal Requirements if the request for
disbursement is made pursuant to Section 9.6(d)). Except as provided in
Section 9.6(d), each request for disbursement shall be made only after
completion of the applicable CIGNA Property Required Work (or the portion
thereof completed in accordance with Section 9.6(d)), as applicable, for which
disbursement is requested. Borrower shall provide Lender evidence satisfactory
to Lender in its reasonable judgment of such completion or performance.
Notwithstanding the foregoing, in no event shall Lender be required to disburse
CIGNA Property Reserve Funds under this Section 9.5 to pay the cost of any work
or items (y) not constituting CIGNA Property Required Work, or (z) not approved
by Lender in the Annual Budget, or otherwise previously approved by Lender in
writing.

(c) CIGNA Mortgage Loan Borrower and Maryland Owner shall pay all invoices in
connection with the CIGNA Property Required Work with respect to which a
disbursement is requested prior to submitting such request for disbursement from
the applicable CIGNA Property Reserve Accounts or, at the request of CIGNA
Mortgage Loan Borrower and Maryland Owner, Lender will issue joint checks,
payable to CIGNA Mortgage Loan Borrower or Maryland Owner and the contractor,
supplier, materialman, mechanic, subcontractor or other party to whom payment is
due in connection with the CIGNA Property Required Work. In the case of payments
made by joint check, Lender may require a waiver of lien (to the extent
applicable Legal Requirements permit an advance waiver of lien) from each Person
receiving payment prior to Lender’s disbursement of funds for the payment of
Capital Replacements or FF&E Replacements at the CIGNA Mortgage Loan Properties.
In addition, as a condition to any disbursement, Lender may require CIGNA
Mortgage Loan Borrower and Maryland Owner to obtain from each contractor,
supplier, materialman, mechanic or subcontractor who receives payment in an
amount equal to or greater than $50,000 for completion of its work or delivery
of its materials, lien waivers (to the extent applicable Legal Requirements
permit an advance waiver of lien) or, in the event that such advance lien
waivers are not obtainable, conditional lien waivers, which conditional lien
waivers shall be subject only to the receipt of the funds then being disbursed.
Any lien waiver delivered hereunder shall conform to all Legal Requirements and
shall cover all work performed and materials supplied (including equipment and
fixtures) for the related Individual Property by that contractor, supplier,
subcontractor, mechanic or materialman through the date covered by the current
disbursement request (or, in the event that payment to such contractor,
supplier, subcontractor, mechanic or materialmen is to be made by a

 

-177-



--------------------------------------------------------------------------------

joint check, the release of lien shall be effective through the date covered by
the previous request for release of funds for the payment of costs regarding
Capital Replacements or FF&E Replacements at the CIGNA Mortgage Loan
Properties).

(d) If any contractor or subcontractor performing such CIGNA Property Required
Work requires an advance periodic payment pursuant to the terms of a written
contract, a request for disbursement from the CIGNA Property Replacement Reserve
Accounts may be made for such payment after completion of a portion of the work
under such contract, provided (i) the contractor or subcontractor is not an
Affiliate of CIGNA Mortgage Loan Borrower or Manager, (ii) such contract
requires a deposit payment upon completion of such portion of work, (iii) the
materials for which the request is made with respect to a partial payment are on
site at the related Individual Property and are properly secured or have been
installed in the related Individual Property, (iv) all other conditions in this
Agreement for disbursement have been satisfied, and (v) funds remaining in the
applicable CIGNA Property Replacement Reserve Account are, in Lender’s judgment,
sufficient to complete the applicable CIGNA Property Required Work.

(e) Notwithstanding anything to the contrary contained in this Section 9.6,
neither Borrower, nor CIGNA Mortgage Loan Borrower nor Maryland Owner shall make
a request for, nor shall Lender have any obligation to make, (i) any
disbursement for Capital Replacements (whether from one or multiple Reserve
Accounts that may be used to fund Capital Replacements as explicitly set forth
herein) (A) more frequently than once in any calendar month, or (B) in any
amount less than $100,000 (except in connection with the final disbursement from
any such Reserve Account) or (ii) any disbursement for FF&E Replacements
(whether from one or multiple Reserve Accounts that may be used to fund FF&E
Replacements as explicitly set forth herein) (A) more frequently than once in
any calendar month, or (B) in any amount less than $100,000 (except in
connection with the final disbursement from any such Reserve Account). Without
limitation, Lender may accept or reject, in its sole and absolute discretion,
any request by Borrower for any disbursements for Capital Replacements or FF&E
Replacements in excess of once per month as described in the immediately
preceding sentence.

(f) Lender’s disbursement of any CIGNA Property Replacement Reserve Funds or
other acknowledgment of completion of any CIGNA Property Required Work in a
manner satisfactory to Lender shall not be deemed a certification or warranty by
Lender to any Person that the CIGNA Property Required Work has been completed in
accordance with Legal Requirements.

(g) The rights of Lender under this Section 9.6 shall be subject and subordinate
to the rights of CIGNA Mortgage Lender under the terms of the CIGNA Mortgage
Loan Documents. If the terms of the applicable CIGNA Mortgage Loan Documents
prohibit the performance by Borrower of its obligations hereunder, or the
exercise by Lender of any of its rights under this Section 9.6, at Lender’s
request, Borrower shall use commercially reasonable efforts to obtain such
consent from CIGNA Mortgage Lender.

 

-178-



--------------------------------------------------------------------------------

Section 9.7 CIGNA Property Tax and Insurance Reserve.

(a) Borrower shall establish on the Closing Date an interest bearing account
(which may be a sub-account of the Mezzanine Cash Management Account or may be a
commingled account with one or more of the other Reserve Accounts) (the “CIGNA
Property Tax and Insurance Reserve Account”) with Lender, Cash Management Bank
or Lender’s agent to pay Taxes and Insurance Premiums with respect to the CIGNA
Mortgage Loan Properties as required pursuant to Section 5.4 and Section 8.1
hereof. Borrower shall deposit into the Tax and Insurance Reserve Account on or
before each Payment Date (a) one-twelfth (1/12) of the Taxes with respect to
each CIGNA Mortgage Loan Property that Lender estimates will be payable during
the next ensuing twelve (12) months or such higher amount necessary to
accumulate with Lender sufficient funds to pay all such Taxes at the CIGNA
Mortgage Loan Properties at least thirty (30) days prior to the earlier of
(i) the date that the same will become delinquent and (ii) the date that
additional charges or interest will accrue due to the non-payment thereof, and
(b) (i) if an Event of Default exists, (ii) if any CIGNA Mortgage Loan Borrower
fails to maintain insurance pursuant to a blanket insurance policy acceptable to
Lender in accordance with the requirements of this Agreement or (iii) if a
Manager fails to provide the Policies for any CIGNA Mortgage Loan Property or
fails to escrow for, or pay directly, Insurance Premiums with respect to any
CIGNA Mortgage Loan Property pursuant to the requirements of the related
Management Agreement, one-twelfth (1/12) of the Insurance Premiums that Lender
estimates will be payable during the next ensuing twelve (12) months for the
renewal of the coverage afforded by the Policies upon the expiration thereof or
such higher amount necessary to accumulate with Lender sufficient funds to pay
all such Insurance Premiums at least thirty (30) days prior to the expiration of
the Policies (said amounts in clauses (a) and (b) above hereinafter called the
“CIGNA Property Tax and Insurance Reserve Funds”).

(b) Lender will apply the CIGNA Property Tax and Insurance Reserve Funds to
payments of Taxes and Insurance Premiums required to be made by CIGNA Mortgage
Loan Borrower with respect to the CIGNA Mortgage Loan Properties pursuant to
Section 5.4 and Section 8.1 hereof. In making any disbursement from the CIGNA
Property Tax and Insurance Reserve Account, Lender may do so according to any
bill, statement or estimate procured from the appropriate public office or tax
lien service (with respect to Taxes) or insurer or agent (with respect to
Insurance Premiums), without inquiry into the accuracy of such bill, statement
or estimate or into the validity of any tax, assessment, sale, forfeiture, tax
lien or title or claim thereof. If the amount of the CIGNA Property Tax and
Insurance Reserve Funds shall exceed the amounts due for Taxes and Insurance
Premiums with respect to the CIGNA Mortgage Loan Properties pursuant to
Section 5.4 and Section 8.1 hereof, Lender shall, in its sole discretion, return
any excess to Borrower or credit such excess against future payments to be made
to the CIGNA Property Tax and Insurance Reserve Account. Any amount remaining in
the CIGNA Property Tax and Insurance Reserve Account after the Debt has been
paid in full shall be returned to Borrower and no other party shall have any
right or claim thereto. If at any time Lender reasonably determines that the
CIGNA Property Tax and Insurance Reserve Funds are not or will not be sufficient
to pay Taxes and Insurance Premiums with respect to the CIGNA Mortgage Loan
Properties by the dates set forth in clauses (a) and (b) above, Lender shall
notify Borrower of such determination and Borrower shall pay to Lender any
amount necessary to make up the deficiency within ten (10) days after notice
from Lender to Borrower requesting payment thereof.

 

-179-



--------------------------------------------------------------------------------

Section 9.8 Mezzanine Debt Yield Reserve.

(a) Borrower shall establish on the Closing Date an interest bearing account
(which may be a sub-account of the Mezzanine Cash Management Account or may be a
commingled account with one or more of the other Reserve Accounts) with Lender
or Lenders’ agent (including Cash Management Bank) into which Borrower shall
deposit all amounts when required under Section 10.2 of this Agreement during
the existence of a Senior Mezzanine Cash Sweep Reserve Period (the “Mezzanine
Debt Yield Reserve Account”). Amounts so deposited shall hereinafter be referred
to as the “Mezzanine Debt Yield Reserve Funds”. The Mezzanine Debt Yield Reserve
Funds shall be held by Lender as additional collateral for the Loan. Upon the
earlier to occur of (a) payment in full of the Debt and (b) the Senior Mezzanine
Cash Sweep End Date, sums in the Mezzanine Debt Yield Reserve Account shall be
released to the Mezzanine Cash Management Account and shall be applied and
disbursed in accordance with the provisions of Section 10.2.

(b) Prior to the expiration of any Senior Mezzanine Cash Sweep Reserve Period,
and provided no Event of Default has occurred and is continuing, Lender shall
disburse funds held in the Mezzanine Debt Yield Reserve Account to the
applicable Borrower for the payment of Operating Expenses, Capital Replacements
and/or FF&E Replacements (but not, in any event, for any Corporate G&A Expenses
or Corporate Taxes) at any CIGNA Mortgage Loan Property (collectively, the
“Mezzanine Debt Yield Reserve Eligible Expenses”), within five (5) Business Days
after delivery by the applicable Borrower to Lender of a written request
therefor, provided that such written request (a) contains a description
satisfactory to Lender of the requested amount and the specific Mezzanine Debt
Yield Reserve Eligible Expenses for which such amount is being requested, and
(b) is accompanied by an Officer’s Certificate certifying that (i) such
Mezzanine Debt Yield Reserve Eligible Expenses are set forth in a
Lender-approved Annual Budget or have otherwise been approved by Lender (and
specifying the applicable Annual Budget line items, or other Lender approval, as
applicable), (ii) such Mezzanine Debt Yield Reserve Eligible Expenses have not
been the subject of a previous disbursement from any Reserve Account;
(iii) sufficient amounts are not on deposit in any other Reserve Account, any
reserve account maintained under the CIGNA Mortgage Loan Documents or the
Borrower Residual Account for the payment of such Mezzanine Debt Yield Reserve
Eligible Expenses; (iv) all previous disbursements from the Mezzanine Debt Yield
Reserve Account have been or will be used to pay the previously identified
approved Mezzanine Debt Yield Reserve Eligible Expenses pursuant to the
applicable Annual Budget or other Lender approval; and (v) such Mezzanine Debt
Yield Reserve Eligible Expenses have not been, nor will be, paid by the Manager
directly. Borrower shall also comply with Section 9.5 in connection with any
request for disbursements for Capital Replacements or FF&E Replacements at any
CIGNA Mortgage Loan Property. Notwithstanding the foregoing, (y) Lender shall
not be obligated to fund any amounts from the Mezzanine Debt Yield Reserve
Account more than once per month, nor in increments less than $10,000 for
Operating Expenses at any CIGNA Mortgage Loan Property, nor in increments less
than $100,000 for any Capital Replacements or FF&E Replacements at any CIGNA
Mortgage Loan Property (except in each case any disbursement that reduces the
amount in the Mezzanine Debt Yield Reserve Account to zero which disbursement
may be less than $10,000 or $100,000 respectively), and (z) in no event shall
Lender be obligated to disburse more than once per month to pay Operating
Expenses, whether amounts are funded from the Mezzanine Debt Yield Reserve
Account, or other Reserve Accounts as provided herein.

 

-180-



--------------------------------------------------------------------------------

Section 9.9 CIGNA Property Operating Expense Reserve.

In the event that any CIGNA Mortgage Loan Borrower is subject to a Management
Agreement (or shall hereafter enter into a replacement Management Agreement with
respect to one or more CIGNA Mortgage Loan Property(ies) with Lender’s approval
in accordance with Section 5.14), which Management Agreement or replacement
Management Agreement does not require that operating expenses be paid by the
Manager thereunder from Rents from the affected CIGNA Mortgage Loan
Property(ies) deposited directly into an account of the Manager, Borrowers shall
pay, or shall cause CIGNA Mortgage Loan Borrower to pay, to Lender on each
Payment Date the monthly amount set forth in the approved Annual Budget for the
calendar month following the month in which such Payment Date occurs for payment
of approved Operating Expenses (pursuant to the applicable Annual Budget) at the
applicable CIGNA Mortgage Loan Property(ies) covered by such Management
Agreement or replacement Management Agreement for such month. Such amounts shall
be deposited in an account established by Borrower (which may be a sub-account
of the Mezzanine Cash Management Account or may be a commingled account with one
or more of the other Reserve Accounts) for the payment of such approved
Operating Expenses (the “CIGNA Property Operating Expense Reserve Account”).
Amounts on deposit in the CIGNA Property Operating Expense Reserve Account are
referred to as the “CIGNA Property Operating Expense Reserve Funds”. Provided no
Event of Default has occurred and is continuing, Lender shall disburse funds
held in the CIGNA Property Operating Expense Reserve Account to the applicable
Borrower for the payment of Operating Expenses (but not, in any event for any
Corporate G&A Expenses or Corporate Taxes), within five (5) Business Days after
delivery by the applicable Borrower to Lender of a request therefor, provided
that such written request (a) contains a description satisfactory to Lender of
the requested amount and the specific Operating Expenses for which such amount
is being requested, and (b) is accompanied by an Officer’s Certificate
certifying that (i) such Operating Expenses are set forth in a Lender-approved
Annual Budget or have otherwise been approved by Lender (and specifying the
applicable Annual Budget line items, or other Lender approval, as applicable),
(ii) such CIGNA Operating Expenses have not been the subject of a previous
disbursement from any Mortgage Loan Reserve Account or the Borrower Residual
Account; (iii) all previous disbursements from the CIGNA Property Operating
Expense Reserve Account have been or will be used to pay the previously
identified approved Operating Expenses pursuant to the applicable Annual Budget
or other Lender approval; and (iv) such Operating Expenses have not been, nor
will be, paid by the Manager directly. Notwithstanding the foregoing, Lender
shall not be obligated to fund any amounts from the CIGNA Operating Expense
Reserve Account more than once per month (and subject to Section 9.8(b)(z)
above), nor in increments less than $10,000, except any disbursement for FF&E
Replacements (as described in the immediately following sentence), which shall
not be in increments less than $100,000 (except in each case any disbursement
that reduces the amount in the CIGNA Property Operating Expense Reserve Account
to zero, which disbursement may be less than $10,000 or $100,000 respectively).
Without limiting the foregoing, Borrower may request funds from the CIGNA
Property Operating Expense Reserve Account for CIGNA Property FF&E Replacements,
but only if all of the conditions set forth in this Section 9.9 and Section 9.6
are fully satisfied, and only if sufficient amounts are not on deposit in the
CIGNA Property FF&E Replacement Reserve or the CIGNA Property Capital
Replacements Reserve for the payment of the costs of such CIGNA Property FF&E
Replacements.

 

-181-



--------------------------------------------------------------------------------

Section 9.10 Borrower Residual Account; Working Capital Reserve.

Borrower acknowledges and confirms that Borrower has established, and Borrower
covenants that it shall maintain a separate Eligible Account bearing account
number 151203678934 and held at Cash Management Bank (wiring instructions: US
Bank, N.A., ABA # 091000022, Account Name: HH Mezz Borrower A-3 LLC pledged
Borrower Residual Account, et al) (such account, the sub-accounts thereof, all
funds at any time on deposit therein and any proceeds, replacements or
substitutions of such account or funds therein, are referred to herein as the
“Borrower Residual Account”) to be held and disbursed in accordance with this
Agreement. Borrower hereby grants to Lender a first-priority perfected security
interest in, and assigns and pledges to Lender, the Borrower Residual Account
and any and all amounts now or hereafter deposited in the Borrower Residual
Account as additional security for payment of the Debt. Until expended or
applied in accordance herewith, the Borrower Residual Account and all amounts
deposited therein shall constitute additional security for the Debt. Borrower
shall deposit all Excess Cash, if any, on each Payment Date to the Borrower
Residual Account. Amounts on deposit in the Borrower Residual Account shall be
held by Lender as additional collateral for the Loan. Provided no Event of
Default has occurred and is continuing, Borrower may elect to apply funds in the
Borrower Residual Account (including amounts allocated to the Working Capital
Reserve) to (i) the prepayment of all or a portion of the Wells Fargo Mortgage
Loan or the Senior Mezzanine Loans, in each case, in accordance with the terms
of the Wells Fargo Mortgage Loan Agreement, the Loan Agreement and the Other
Senior Mezzanine Loan Agreements, (ii) the payment of Wells Fargo Mortgage Loan
Debt Service in accordance with the terms of the Wells Fargo Mortgage Loan
Documents or Senior Mezzanine Debt Service in accordance with this Agreement and
the Other Senior Mezzanine Loan Documents or (iii) the payment of any expenses
related to any general business purpose of Mortgage Loan Borrower, Borrower or
any Other Senior Mezzanine Borrower directly related to the ownership,
operation, maintenance or improvement of the Properties, the Collateral or the
Other Senior Mezzanine Collateral or the business operations of Mortgage Loan
Borrower or Maryland Owner at any of the Properties, including to pay for
Capital Replacements or FF&E Replacements (which payments out of the Working
Capital Reserve shall be reimbursed to the Working Capital Reserve as described
in Section 5.31(b)) or to make Reserve Reconciliation Deposits, provided such
payment would not be a Default or Event of Default under any of the Loan
Documents. Notwithstanding the foregoing, until the Additional Paydown
Requirement has been satisfied, Borrower shall cause all amounts in the Borrower
Residual Account other than the Working Capital Reserve to be applied, at
Borrower’s election, to the prepayment of the Wells Fargo Mortgage Loan and/or
the Senior Mezzanine Loans, which prepayments of the Senior Mezzanine Loans
shall be applied in accordance with the provisions of Section 2.4.
Simultaneously with the withdrawal or disbursement of funds from the Borrower
Residual Account, Borrower shall deliver to Lender a written certificate from
Borrower stating that the amount of such withdrawal or disbursement shall be
used only for purposes permitted under this Section 9.10 and specifying the
nature of such purpose. Upon the occurrence of an Event of Default, Borrower
shall not have the right to withdraw funds from the Borrower Residual Account.

 

-182-



--------------------------------------------------------------------------------

Section 9.11 Letter of Credit.

(a) Security for Debt. Each Letter of Credit delivered under this Agreement, any
other Loan Document shall be additional security for the payment of the Debt.
Upon the occurrence of an Event of Default, Lender shall have the right, at its
option, to draw on any Letter of Credit and to apply all or any part thereof to
the payment of the items for which such Letter of Credit was established or to
apply each such Letter of Credit to payment of the Debt in such order,
proportion or priority as Lender may determine. Any such application to the Debt
shall be subject to the Prepayment Premium, if any. If the Debt has not been
paid on the Maturity Date, Lender may draw on any such Letter of Credit and the
proceeds may be applied to reduce the Debt.

(b) Additional Rights of Lender. In addition to any other right Lender may have
to draw upon a Letter of Credit pursuant to the terms and conditions of this
Agreement, Lender shall have the additional rights to draw in full any Letter of
Credit: (a) with respect to any evergreen Letter of Credit, if Lender has
received a notice from the issuing bank that the Letter of Credit will not be
renewed and a substitute Letter of Credit is not provided at least thirty
(30) days prior to the date on which the outstanding Letter of Credit is
scheduled to expire; (b) with respect to any Letter of Credit with a stated
expiration date, if Lender has not received a notice from the issuing bank that
it has renewed the Letter of Credit at least thirty (30) days prior to the date
on which such Letter of Credit is scheduled to expire and a substitute Letter of
Credit is not provided at least thirty (30) days prior to the date on which the
outstanding Letter of Credit is scheduled to expire; (c) upon receipt of notice
from the issuing bank that the Letter of Credit will be terminated (except if
the termination of such Letter of Credit is permitted pursuant to the terms and
conditions of this Agreement, the Post Closing Agreement or any other Loan
Document or a substitute Letter of Credit is provided); or (d) if Lender has
received notice that the bank issuing the Letter of Credit shall cease to be an
L/C Eligible Institution. Notwithstanding anything to the contrary contained in
the above, Lender is not obligated to draw any Letter of Credit upon the
happening of an event specified in clauses (a), (b), (c) or (d) above and shall
not be liable for any losses sustained by Borrower due to the insolvency of the
bank issuing the Letter of Credit if Lender has not drawn the Letter of Credit.

Section 9.12 Reserve Funds and Borrower Residual Account Generally.

(a) If the funds in any Reserve Account should exceed the amount of payments
actually applied by Lender for the purposes of the account, Lender shall, in its
sole discretion, credit such excess against future payments to be made to that
Reserve Account or shall cause such excess to be deposited in the Mezzanine Cash
Management Account. In allocating any such excess, Lender may deal with the
Person shown on Lender’s records as being the owner of the applicable Individual
Property. If at any time Lender reasonably determines that the Reserve Funds in
any Reserve Account are not or will not be sufficient to make the payments which
such Reserve Account was created to make (including any failure by Borrower to
fund any CIGNA Property Capital Replacement Reserve Reconciliation Deposit or
CIGNA Property FF&E Replacement Reserve Reconciliation Deposit as and when
required under the terms of this Article IX), Lender shall notify Borrower of
such determination and Borrower shall pay to Lender for deposit into the
applicable Reserve Account any amount necessary to make up the deficiency within
ten (10) days after notice from Lender to Borrower requesting payment

 

-183-



--------------------------------------------------------------------------------

thereof (and any failure to pay such amount within such time period shall be an
Event of Default); provided, however, that notwithstanding the foregoing, Lender
acknowledges that insufficient amounts in the Mezzanine Cash Management Account
in order to make the deposits in Sections 10.2(b)(viii) through 10.2(b)(xv)
shall not entitle Lender to require Borrower to make up the deficiency. The
insufficiency of any balance in any of the Reserve Accounts shall not relieve
Borrower from its obligation to fulfill all covenants in the Loan Documents.
Upon payment in full of the Debt, all amounts in the Borrower Residual Account
and all Reserve Funds remaining on deposit, if any, in any Reserve Account shall
be returned to Borrower or the Person shown on Lender’s records as being the
owner of the Property and no other party shall have any right or claim thereto.

(b) (1) No earnings or interest on the Mezzanine Cash Management Account,
Borrower Residual Account or Reserve Accounts shall be payable to Borrower,
except that interest or earnings on amounts in Interest Bearing Accounts shall
be added to, and treated in the same manner as, the principal amount of such
Interest Bearing Accounts as more particularly provided below. Neither Lender
nor any loan servicer that at any time holds or maintains the
non-interest-bearing Mezzanine Cash Management Account shall have any obligation
to keep or maintain the Mezzanine Cash Management Account or any funds deposited
therein in interest-bearing accounts. If Lender or any such loan servicer elects
in its sole and absolute discretion to keep or maintain any non-interest-bearing
Mezzanine Cash Management Account or any funds deposited therein in an
interest-bearing account, the account shall be an Eligible Account and (A) such
funds shall not be invested and (B) all interest earned or accrued thereon shall
be for the account of and be retained by Lender or such loan servicer.

(2) Funds deposited in the Interest Bearing Accounts shall be held in
interest-bearing business savings accounts or invested in Permitted Investments.
Borrower hereby irrevocably authorizes Lender, Cash Management Bank or Agent, as
applicable, to invest sums on deposit in the Interest Bearing Accounts in
Permitted Investments. If sums on deposit in Interest Bearing Accounts are
invested in Permitted Investments, the maturity date of such Permitted
Investment shall not be later than the date on which the invested sums are
required for payment of an obligation for which the Interest Bearing Accounts
were created. Interest accruing on the Interest Bearing Accounts shall be
periodically added to the principal amount of the Interest Bearing Accounts and
shall be held, disbursed and applied in accordance with the provisions of this
Agreement. Borrower hereby irrevocably authorizes and directs Agent to apply any
income earned from Permitted Investments to the respective Interest Bearing
Accounts and all such income (or interest earned on sums maintained in interest
bearing accounts) shall be and become part of the applicable Interest Bearing
Account and shall be disbursed in accordance with provisions of this Article IX
governing the release of funds from such account; provided, however, that Lender
may, at its election, retain any such interest for its own account during the
occurrence and continuance of an Event of Default. Any actual losses sustained
on a liquidation of a Permitted Investment shall be deposited into the Interest
Bearing Accounts by Borrower no later than three (3) Business Days following
such liquidation. Borrower shall be responsible for payment of any federal,
state or local income or other tax applicable to income earned from Permitted
Investments. In no event

 

-184-



--------------------------------------------------------------------------------

shall Lender or any loan servicer that at any time holds or maintains the
Interest Bearing Accounts be required to select any particular interest-bearing
account or the account that yields the highest rate of interest, provided that
selection of the account shall be consistent with the general standards at the
time being utilized by Lender or the loan servicer, as applicable, in
establishing similar accounts for loans of comparable type.

(c) Borrower acknowledges and confirms that Borrower has established, and
Borrower covenants that it shall maintain, an Eligible Account bearing account
number : 151203678926 and held at Cash Management Bank (wiring instructions: US
Bank, N.A., ABA # 091000022, Account Name: HH Mezz Borrower A-3 LLC, pledged
Master Reserve Account, et al), which account shall be a Reserve Account and
shall serve as the “master” Reserve Account and hold all Reserve Funds, and
amounts on deposit therein shall be held and disbursed in accordance with this
Agreement. Borrower grants to Lender a first-priority perfected security
interest in, and assigns and pledges to Lender, each of the Reserve Accounts and
any and all Reserve Funds now or hereafter deposited in the Reserve Accounts as
additional security for payment of the Debt. Until expended or applied in
accordance herewith, the Reserve Accounts and the Reserve Funds shall constitute
additional security for the Debt.

(d) Any and all amounts deposited in the Borrower Residual Account and any and
all Reserve Funds now or hereafter deposited in the Reserve Accounts shall be
subject to the exclusive dominion and control of Lender, which shall hold any or
all amounts in the Borrower Residual Account and Reserve Funds now or hereafter
deposited in the Reserve Accounts subject to the terms and conditions of this
Agreement. Borrower shall not have any right of withdrawal from the Borrower
Residual Account or Reserve Accounts or any other right or power with respect to
any or all of the amounts on deposit in the Borrower Residual Account or Reserve
Funds, except as expressly provided in this Agreement.

(e) Lender shall furnish or cause to be furnished to Borrower, without charge,
an annual accounting of the Borrower Residual Account and each Reserve Account
in the normal format of Lender or its loan servicer, showing credits and debits
thereto and the purpose for which each debit to the Borrower Residual Account
and each Reserve Account was made.

(f) As long as no Event of Default has occurred and is continuing, Lender shall
make disbursements from the Borrower Residual Account and Reserve Accounts in
accordance with this Agreement. All such disbursements shall be deemed to have
been expressly pre-authorized by Borrower and shall not be deemed to constitute
the exercise by Lender of any remedies against Borrower unless an Event of
Default has occurred and is continuing and Lender has expressly stated in
writing its intent to proceed to exercise its remedies as a secured party,
pledgee or lienholder with respect to the Borrower Residual Account and the
Reserve Accounts.

(g) If any Event of Default occurs and is continuing, Borrower shall immediately
lose all of its rights to receive disbursements from the Borrower Residual
Account, the Reserve Accounts and the Mezzanine Cash Management Account until
the earlier to occur of (i) the date on which such Event of Default is cured to
Lender’s satisfaction, or (ii) the payment in full of the Debt. In addition, at
Lender’s election, Borrower shall lose all of its rights to receive interest on
the Interest Bearing Accounts during the occurrence and continuance of an

 

-185-



--------------------------------------------------------------------------------

Event of Default. Upon the occurrence and during the continuance of any Event of
Default, Lender may exercise any or all of its rights and remedies as a secured
party, pledgee and lienholder with respect to the Borrower Residual Account,
Reserve Accounts and the Mezzanine Cash Management Account. Without limitation
of the foregoing, upon an Event of Default, Lender may use and disburse amounts
in the Borrower Residual Account, the Reserve Funds or amounts in the Mezzanine
Cash Management Account (or any portion thereof) for any of the following
purposes: (A) repayment of the Debt, including principal prepayments and the
prepayment premium applicable to such full or partial prepayment (as
applicable); (B) reimbursement of Lender for all losses, fees, costs and
expenses (including reasonable legal fees) suffered or incurred by Lender as a
result of such Event of Default; (C) payment of any amount expended in
exercising any or all rights and remedies available to Lender at law or in
equity or under this Agreement or under any of the other Loan Documents;
(D) payment of any item from any of the Borrower Residual Account, the Reserve
Accounts or the Mezzanine Cash Management Account as required or permitted under
this Agreement; (E) payment to Wells Fargo Mortgage Loan Lender of Reserved
Senior Cash Sweep Amounts, if and to the extent required under the terms of the
Intercreditor Agreement; and (F) any other purpose permitted by applicable law;
provided, however, that any such application of funds shall not cure or be
deemed to cure any Event of Default. Without limiting any other provisions
hereof, each of the remedial actions described in the immediately preceding
sentence shall be deemed to be a commercially reasonable exercise of Lender’s
rights and remedies as a secured party with respect to amounts on deposit in the
Borrower Residual Account, the Reserve Funds and amounts on deposit in the
Mezzanine Cash Management Account and shall not in any event be deemed to
constitute a setoff or a foreclosure of a statutory banker’s lien. Nothing in
this Agreement shall obligate Lender to apply all or any portion of amounts on
deposit in the Borrower Residual Account or the Reserve Funds to effect a cure
of any Event of Default, or to pay the Debt, or in any specific order of
priority. The exercise of any or all of Lender’s rights and remedies under this
Agreement or under any of the other Loan Documents shall not in any way
prejudice or affect Lender’s right exercise any other rights or remedies
available to it under this Agreement or the other Loan Documents, including its
right to initiate and complete a foreclosure under the Pledge Agreement.

(h) Neither amounts on deposit in the Borrower Residual Account or the Reserve
Funds shall constitute escrow or trust funds and such amounts may be commingled
with other monies held by Lender, provided that any such commingling shall not
affect Lender’s obligation to hold funds in interest-bearing accounts to the
extent required hereunder. Notwithstanding anything else herein to the contrary,
Lender may commingle in one or more Eligible Accounts any and all funds
controlled by Lender, including funds pledged in favor of Lender by other
borrowers, whether for the same purposes as the Mezzanine Cash Management
Account, the Borrower Residual Account, the Reserve Accounts or otherwise.
Without limiting any other provisions of this Agreement or any other Loan
Document, the Borrower Residual Account and/or Reserve Accounts may be
established and held in such name or names as Lender or its loan servicer, as
agent for Lender, shall deem appropriate, including in the name of Lender or
such loan servicer, as agent for Lender. In the case of the Borrower Residual
Account or any Reserve Account which is held in a commingled account, Lender or
its loan servicer, as applicable, shall maintain records sufficient to enable it
to determine at all times which portion of such account is related to the Loan.
Upon assignment of the Loan by Lender, any amounts on deposit in the Borrower
Residual Account and any Reserve Funds shall be turned over to the

 

-186-



--------------------------------------------------------------------------------

assignee and any responsibility of Lender as assignor shall terminate.
Notwithstanding anything in this Agreement to the contrary, at Lender’s
election, in lieu of sub-accounts of the Mezzanine Cash Management Account, the
Borrower Residual Account and any Reserve Account may be established as one or
more separate accounts.

(i) Borrower shall not, without obtaining the prior written consent of Lender,
further pledge, assign or grant any security interest in the Borrower Residual
Account, the Reserve Accounts, amounts on deposit in the Borrower Residual
Account or the Reserve Funds or permit any Lien to attach thereto, except for
the security interest granted in Section 9.10 with respect to the Borrower
Residual Account and this Section 9.12 with respect to the Reserve Accounts or
any levy to be made thereon, or any UCC Financing Statements, except those
naming Lender as the secured party, to be filed with respect thereto. Borrower
will maintain the security interests created by Section 9.10 and this
Section 9.12 as a first priority perfected security interest and will defend the
right, title and interest of Lender in and to the Borrower Residual Account,
amounts deposited in the Borrower Residual Account, the Reserve Accounts and the
Reserve Funds against the claims and demands of all Persons whomsoever. At any
time and from time to time, upon the written request of Lender, and at the sole
expense of Borrower, Borrower will promptly and duly execute and deliver such
further instruments and documents and will take such further actions as Lender
reasonably may request for the purpose of obtaining or preserving the full
benefits of this Agreement and of the rights and powers herein granted.

(j) Lender shall be protected in acting upon any notice, resolution, request,
consent, order, certificate, report, opinion, bond or other paper, document or
signature believed by Lender to be genuine, and it may be assumed conclusively
that any Person purporting to give any of the foregoing in connection with the
Borrower Residual Account or Reserve Accounts has been duly authorized to do so.
Lender may consult with counsel, and the opinion of such counsel shall be full
and complete authorization and protection in respect of any action taken or
suffered by them hereunder and in good faith in accordance therewith. Lender
shall not be liable to Borrower for any act or omission done or omitted to be
done by Lender in reliance upon any instruction, direction or certification
received by Lender and without gross negligence or willful misconduct.

(k) Beyond the exercise of reasonable care in the custody thereof, Lender shall
not have any duty as to any amounts on deposit in the Borrower Residual Account
or the Reserve Funds in its possession or control as agent therefor or bailee
thereof or any income thereon or the preservation of rights against any person
or otherwise with respect thereto. In no event shall Lender or its Affiliates,
agents, employees or bailees, be liable or responsible for any loss or damage to
any amounts on deposit in the Borrower Residual Account or the Reserve Funds, or
for any diminution in value thereof, by reason of the act or omission of Lender,
except to the extent that such loss or damage results from Lender’s gross
negligence or willful misconduct or intentional nonperformance by Lender of its
obligations under this Agreement.

(l) Intentionally omitted.

(m) Sums on deposit in the Borrower Residual Account and the Reserve Accounts
shall not be invested except in Permitted Investments. Lender, Cash Management
Bank or Agent shall be permitted to invest sums on deposit in the Borrower
Residual Account

 

-187-



--------------------------------------------------------------------------------

and the Reserve Accounts in Permitted Investments; provided, however, in no
event shall Lender, Cash Management Bank or Agent make a Permitted Investment if
the maturity date of that Permitted Investment is later than the date on which
the invested sums are required for payment of an obligation for which the
Borrower Residual Account and/or Reserve Accounts were created. Interest
accruing on the Borrower Residual Account and the Reserve Accounts shall be
periodically added to the principal amount of the Borrower Residual Account and
Reserve Accounts, as applicable, and shall be held, disbursed and applied in
accordance with the provisions of this Agreement. Borrower hereby irrevocably
authorizes and directs Agent to apply any income earned from Permitted
Investments to the applicable Borrower Residual Account and Reserve Account. Any
actual losses sustained on a liquidation of a Permitted Investment shall be
deposited into the Borrower Residual Account or Reserve Accounts, as applicable,
by Borrower no later than three (3) Business Days following such
liquidation. Borrower shall be responsible for payment of any federal, state or
local income or other tax applicable to income earned from Permitted
Investments.

Section 9.13 Waiver of Reserve Accounts.

(a) Borrower shall be relieved of its obligation to establish and maintain any
Reserve Accounts under this Article IX (including any replacements or
substitutions for any Mortgage Loan Reserve Accounts, Mezzanine 1 Reserve
Accounts or Mezzanine 2 Reserve Accounts) and for the making of any deposits
thereto in the event of the following:

(i) With respect to any Reserve Accounts or Reserve Funds which relate to a
Wells Fargo Mortgage Loan Property, if such Reserve Accounts (and Reserve Funds)
have been established and are being maintained by Wells Fargo Mortgage Loan
Lender under and in accordance with the Wells Fargo Mortgage Loan Agreement, by
Mezzanine 1 Lender under and in accordance with the terms of the Mezzanine 1
Loan Agreement or by Mezzanine 2 Lender under and in accordance with the terms
of the Mezzanine 2 Loan Agreement; and

(ii) With respect to any Reserve Accounts or Reserve Funds which relate to a
CIGNA Mortgage Loan Property, if such Reserve Accounts (and Reserve Funds) have
been established and are being maintained by CIGNA Mortgage Loan Lender under
and in accordance with the terms of the CIGNA Mortgage Loan Documents, by
Mezzanine 1 Lender under and in accordance with the terms of the Mezzanine 1
Loan Agreement or by Mezzanine 2 Lender under and in accordance with the terms
of the Mezzanine 2 Loan Agreement.

ARTICLE X

CASH MANAGEMENT

Section 10.1 Mezzanine Cash Management Account.

(c) Borrower acknowledges and confirms that Borrower has established, and
Borrower covenants that it shall maintain, a separate Eligible Account bearing
account number 151203678918 and held at Cash Management Bank (wiring
instructions: US Bank, N.A., ABA #

 

-188-



--------------------------------------------------------------------------------

091000022, Account Name: HH Mezz Borrower A-3 LLC pledged Cash Management
Account, et al) (such account, the sub-accounts thereof, all funds at any time
on deposit therein and any proceeds, replacements or substitutions of such
account or funds therein, are referred to herein as the “Mezzanine Cash
Management Account”) to be held and disbursed in accordance with this Agreement.
Subject to Section 5.31, from and after the date hereof, Borrower shall cause
all distributions from Wells Fargo Mortgage Loan Borrower and Maryland Owner to
be, and shall cause Wells Fargo Mortgage Loan Borrower and Maryland Owner to
direct any funds due to Wells Fargo Mortgage Loan Borrower and Maryland Owner
from Wells Fargo Mortgage Loan Lender and/or the applicable Manager to be,
deposited in the Mezzanine Cash Management Account, either directly or from any
cash management or similar account maintained under the applicable Mortgage Loan
Documents, including, from the applicable Mortgage Loan Cash Management Account
or Additional Payments Reserve Account pursuant to the terms of Section 10.2(b)
and Section 9.10 of the Wells Fargo Mortgage Loan Agreement. In addition, and
subject to Section 5.31, Borrower shall cause all distributions from any CIGNA
Mortgage Loan Borrower to be, and shall cause CIGNA Mortgage Loan Borrower to
direct any funds due to CIGNA Mortgage Loan Borrower from CIGNA Mortgage Loan
Lender and/or the applicable Manager to be, delivered directly to the Mezzanine
Cash Management Account (to the extent not prohibited under the CIGNA Mortgage
Loan Documents).

(d) The Mezzanine Cash Management Account shall be in the name of one or more
Borrowers, as debtor, for the benefit of Lender, as secured party, provided that
Borrower shall be the owner of all funds on deposit in such accounts for federal
and applicable state and local tax purposes (except to the extent Lender retains
any interest earned on the Mezzanine Cash Management Account for its own account
following the occurrence and during the continuance of an Event of Default).

(a) The Mezzanine Cash Management Account shall be subject to the exclusive
dominion and control of Lender and neither Borrower nor any other party claiming
on behalf of, or through, Borrower shall have any right of withdrawal therefrom
or any other right or power with respect thereto.

(b) Borrower agrees to pay the customary fees and expenses of Lender incurred in
connection with maintaining the Mezzanine Cash Management Account and any
successors thereto in connection therewith, as separately agreed by them from
time to time. Borrower and Agent hereby acknowledge Lender’s control over the
Mezzanine Cash Management Account.

(c) Agent and Lender shall be responsible for the performance only of such
duties with respect to the Mezzanine Cash Management Account as are specifically
set forth herein, and no duty shall be implied from any provision hereof.
Neither Lender nor Agent shall be under any obligation or duty to perform any
act which would involve it in expense or liability or to institute or defend any
suit in respect hereof, or to advance any of its own monies. Borrower shall
indemnify and hold Agent, Lender and their respective directors, employees,
officers and agents harmless from and against any loss, cost or damage
(including reasonable attorneys’ fees and disbursements) incurred by such
parties in connection with the Mezzanine Cash Management Account other than such
as result from the gross negligence or willful misconduct of Agent or Lender,
respectively, or intentional nonperformance by Agent or Lender, respectively, of
its obligations under this Agreement.

 

-189-



--------------------------------------------------------------------------------

Section 10.2 Deposits and Withdrawals.

(a) Borrower represents, warrants and covenants that:

(i) Borrower shall cause Mezzanine 2 Borrower to comply with the provisions of
Article X of the Mezzanine 2 Loan Agreement and shall cause Mezzanine 2 Borrower
to cause Mezzanine 1 Borrower to comply with the provisions of Article X of the
Mezzanine 1 Loan Agreement and shall cause Mezzanine 1 Borrower to cause Wells
Fargo Mortgage Loan Borrower and Maryland Owner to comply with the provisions of
Article X and Section 9.10 of the Wells Fargo Mortgage Loan Agreement.

(ii) Borrower shall cause Mezzanine 2 Borrower to cause Mezzanine 1 Borrower to
cause CIGNA Mortgage Loan Borrower and any applicable Manager to comply with the
provisions of the CIGNA Mortgage Loan Documents and the Loan Documents relating
to cash management and to deposit directly to the Mezzanine Cash Management
Account any amounts that would otherwise be released to, or would be permitted
to be distributed by, CIGNA Mortgage Loan Borrower.

(iii) Borrower shall cause (A) Mezzanine 1 Borrower to cause CIGNA Mortgage Loan
Borrower to cause Manager to make disbursements to Mortgage Loan Lender,
Mezzanine 1 Lender or Lender, as applicable, of any amounts which would
otherwise be available to be disbursed to the applicable CIGNA Mortgage Loan
Borrower as and when required under the terms of the applicable Management
Agreement, and (B) Mezzanine 1 Borrower to comply, and to cause CIGNA Mortgage
Loan Borrower and Manager to comply, with the provisions of the CIGNA Mortgage
Loan Documents, the Mezzanine 1 Loan Documents and the Loan Documents relating
to such disbursements and any other provisions thereunder relating to cash
management, and to deliver directly to CIGNA Mortgage Loan Lender, the Mezzanine
1 Cash Management Account or the Mezzanine Cash Management Account, as
applicable, any amounts that would otherwise be released to, or would be
permitted to be distributed by, CIGNA Mortgage Loan Borrower.

(iv) So long as any portion of the Debt remains outstanding, neither Borrower
nor any other Person shall open or maintain any accounts other than the
Mezzanine Cash Management Account into which distributions or disbursements from
Mortgage Loan Borrower and Maryland Owner or distributions from Mortgage Loan
Lender to Mortgage Loan Borrower and Maryland Owner, as the case may be, are
deposited (other than distributions from Mortgage Loan Lender relating to a
Restoration in compliance with the provisions of this Agreement).

(b) On each Business Day, subject to the provisions of Section 10.2(e) below,
and except for the minimum balance required to be maintained therein by Cash
Management Bank for the payment of costs and expenses of the Mezzanine Cash
Management Account, Borrower hereby irrevocably authorizes Lender to cause Agent
to withdraw or allocate as

 

-190-



--------------------------------------------------------------------------------

follows, including to the Reserve Accounts, as the case may be, amounts received
in the Mezzanine Cash Management Account, in each case to the extent that
sufficient funds remain therefor:

(i) First, to Lender, funds sufficient to pay all amounts due and owing by
Borrower to Lender under the Loan Documents, including interest due pursuant to
Section 2.3(a) hereof, interest accruing at the Default Rate, and any late
payment charges, and any other sums due and payable to Lender under any of the
Loan Documents, through and including the next occurring Payment Date; provided,
however, that Lender hereby acknowledges and agrees that any amounts received by
Lender under this clause (i) prior to the date such amounts are otherwise due
and payable to Lender under the terms of the Loan Documents will be held by
Lender, and applied by Lender as of such due date against the applicable amount
then due and payable by Borrower;

(ii) Second, to Agent, funds sufficient to pay all costs and expenses incurred
by Agent and Cash Management Bank (but not, for the avoidance of doubt,
servicing fees) in connection with the maintenance and administration of the
Mezzanine Cash Management Account and Reserve Accounts;

(iii) Third, to the CIGNA Property Ground Rent Reserve Account, funds sufficient
to make the deposit to the CIGNA Property Ground Rent Reserve Account required
under Section 9.2 which is due and payable on the next occurring Payment Date;

(iv) Fourth, to the CIGNA Property Tax and Insurance Reserve Account, funds
sufficient to make the deposit to the CIGNA Tax and Insurance Reserve Account
required under Section 9.7 which is due and payable on the next occurring
Payment Date;

(v) Fifth, to the CIGNA Property Operating Expense Reserve Account, funds
sufficient to make the deposit to the CIGNA Property Operating Expense Reserve
Account required under Section 9.9 which is due and payable on the next
occurring Payment Date;

(vi) Sixth, to the CIGNA Property FF&E Replacement Reserve Account, funds
sufficient to make the CIGNA Property FF&E Replacement Reserve Monthly Deposit
which is due and payable on the next occurring Payment Date;

(vii) Seventh, to the CIGNA Property Capital Replacement Reserve Account, funds
sufficient to make the CIGNA Property Capital Replacement Reserve Monthly
Deposit which is due and payable on the next occurring Payment Date;

(viii) Eighth, during the existence of a Senior Mezzanine Cash Sweep Reserve
Period, the remainder, if any, shall be deposited in the Mezzanine Debt Yield
Reserve Account to be held and disbursed in accordance with Section 9.8 hereof;

(ix) Ninth, if no Senior Mezzanine Loan Cash Sweep Reserve Period exists, to the
CIGNA Property Capital Replacement Reserve Account, funds sufficient to make the
Additional Budgeted Capital Replacement Monthly Deposit which is due and payable
on the next occurring Payment Date;

 

-191-



--------------------------------------------------------------------------------

(x) Tenth, if no Senior Mezzanine Loan Cash Sweep Reserve Period exists, to the
CIGNA Property Capital Replacement Reserve Account, funds sufficient to pay the
costs and expenses of Additional Franchisor Required Capital Replacements, as
and when required under Section 9.2;

(xi) Eleventh, if no Senior Mezzanine Loan Cash Sweep Reserve Period exists, to
the CIGNA Property FF&E Replacement Reserve Account, funds sufficient to pay for
the costs and expenses of Additional Franchisor Required FF&E Replacements as
and when required under Section 9.3(b);

(xii) Twelfth, if no Senior Mezzanine Loan Cash Sweep Reserve Period exists, to
Borrower, funds sufficient to pay any Extraordinary Expenses relating to the
CIGNA Mortgage Loan Properties that are not otherwise referenced in clauses
(i) through (xiii) of this Section 10.2(b) and which have been approved by
Lender and the Other Senior Mezzanine Lenders; and

(xiii) Thirteenth, to Mezzanine 4 Lender, interest on the Mezzanine 4 Loan which
is due and payable on the next occurring Payment Date, calculated using the
non-default rate of interest under the Mezzanine 4 Loan Agreement, and excluding
any past due amounts of interest on the Mezzanine 4 Loan;

(xiv) Fourteenth, to the Working Capital Reserve until the balance in the
Working Capital Reserve is equal to or in excess of $11,000,000, provided,
however, in no event shall aggregate deposits to the Working Capital Reserve
after the Closing Date exceed $10,000,000 (excluding any deposits to the Working
Capital Reserve (i) for reimbursement of costs of Capital Replacements and FF&E
Replacements pursuant to Section 5.31(b), (ii) from Net Proceeds or Business
Insurance Proceeds of $1,000,000 or less which are deposited in the Working
Capital Reserve pursuant to Section 8.4 and (iii) reimbursement of any Reserve
Reconciliation Deposits); and

(xv) Thereafter, all remaining amounts shall be paid to the Borrower Residual
Account.

(c) For the avoidance of doubt, in the event that a Senior Mezzanine Cash Sweep
Reserve Period is existing and continuing, but the applicable Senior Mezzanine
Cash Sweep Event relates solely to a Bankruptcy Proceeding with respect to any
Manager, then only the Subject Property Excess Cash from any Individual
Properties that are then being managed by such Manager that is subject to such
Bankruptcy Proceeding shall be allocated to the Mezzanine Debt Yield Reserve
Account pursuant to Section 10.2(b)(viii), and amounts from other Individual
Properties shall be applied as provided in Section 10.2(b)(ix) through
10.2(b)(xv) as though no Cash Sweep Reserve Period then exists.

(d) Notwithstanding anything to the contrary herein, Borrower acknowledges that
Borrower is responsible for monitoring the sufficiency of funds deposited in the
Mezzanine

 

-192-



--------------------------------------------------------------------------------

Cash Management Account and that Borrower is liable for any deficiency in
available funds, irrespective of whether Borrower has received any account
statement, notice or demand from Lender or Lender’s servicer. If the amount on
deposit in the Mezzanine Cash Management Account is insufficient when required
to make all of the withdrawals and allocations required pursuant to
Section 10.2(b) above, Borrower shall deposit such deficiency into the Mezzanine
Cash Management Account within five (5) days (provided, that, such five (5) day
period shall not constitute a grace period for any default or Event of Default
under this Agreement or any other Loan Document based on a failure to satisfy
any monetary obligation provided in any Loan Document); provided, however, that
notwithstanding the foregoing, Lender acknowledges that insufficient amounts in
the Mezzanine Cash Management Account in order to make the deposits required
under Section 10.2(b)(viii) through (xv) shall not entitle Lender to require
Borrower to make up the deficiency and shall not be a Default or Event of
Default hereunder, provided, that (i) the foregoing shall not limit any Default
or Event of Default occurring under any other provision of any Loan Document
(whether or not related to or arising from any such insufficient amounts in the
Mezzanine Cash Management Account) and (ii) Borrower expressly acknowledges and
agrees that insufficient amounts in the Mezzanine Cash Management Account to pay
any other amounts referenced in Section 10.2(b), if not remedied within such
five (5) day period, shall be an Event of Default.

(e) If an Event of Default has occurred and is continuing, Borrower hereby
irrevocably authorizes Lender to make any and all withdrawals from the Mezzanine
Cash Management Account (and any Reserve Accounts and any other sub-accounts
thereof) as Lender shall determine in Lender’s sole and absolute discretion and
Lender may use all funds contained in any such accounts for any purpose,
including repayment of the Debt in such order, proportion and priority as Lender
may determine in its sole and absolute discretion. Lender’s right to withdraw
and apply funds as stated herein shall be in addition to all other rights and
remedies provided to Lender under this Agreement, the Pledge Agreement and the
other Loan Documents.

Section 10.3 Security Interest.

(a) To secure the full and punctual payment of the Debt and performance of all
obligations of Borrower now or hereafter existing under this Agreement and the
other Loan Documents, Borrower hereby grants to Lender a first-priority
perfected security interest in the Mezzanine Cash Management Account (including
any sub-accounts thereof) and the Reserve Accounts, all interest, cash, checks,
drafts, certificates and instruments, if any, from time to time deposited or
held therein and all “proceeds” (as defined in the New York Uniform Commercial
Code (the “New York UCC”)) of any or all of the foregoing. Furthermore, Borrower
shall not, without obtaining the prior written consent of Lender, further
pledge, assign or grant any security interest in any of the foregoing or permit
any Lien to attach thereto or any levy to be made thereon or any UCC Financing
Statements to be filed with respect thereto. Borrower will maintain the security
interest created by this Section 10.3(a) as a first priority perfected security
interest and will defend the right, title and interest of Lender in and to the
Mezzanine Cash Management Account and the Reserve Accounts against the claims
and demands of all Persons whomsoever.

(b) Borrower authorizes Lender to file (without the signature of Borrower
thereon) any financing statement or statements reasonably required by Lender to
establish or

 

-193-



--------------------------------------------------------------------------------

maintain the validity, perfection and priority of the security interest granted
herein in connection with the Mezzanine Cash Management Account and the Reserve
Accounts. Borrower agrees that at any time and from time to time, at the expense
of Borrower, Borrower will promptly and duly execute and deliver all further
instruments and documents, and take all further action, that may be necessary or
desirable, or that Lender may reasonably request, in order to perfect and
protect any security interest granted or purported to be granted hereby or to
enable Lender to exercise and enforce its rights and remedies hereunder.

(c) Upon the occurrence of an Event of Default and during the continuance
thereof, Lender may exercise any or all of its rights and remedies as a secured
party, pledgee and lienholder with respect to the Mezzanine Cash Management
Account and the Reserve Accounts. Without limitation of the foregoing, upon any
Event of Default and during the continuance thereof, Lender may use the amounts
on deposit in the Mezzanine Cash Management Account (including the subaccounts
thereof) and Reserve Accounts for any of the following purposes: (i) repayment
of the Debt, including principal prepayments and the prepayment premium
applicable to such full or partial prepayment (as applicable);
(ii) reimbursement of Lender for all losses, fees, costs and expenses (including
reasonable legal fees) suffered or incurred by Lender as a result of such Event
of Default; (iii) payment of any amount expended in exercising any or all rights
and remedies available to Lender at law or in equity or under this Agreement or
under any of the other Loan Documents; (iv) payment of any item as required or
permitted under this Agreement; or (v) any other purpose permitted by applicable
law; provided, however, that any such application of funds shall not cure or be
deemed to cure any Event of Default. Without limiting any other provisions
hereof, each of the remedial actions described in the immediately preceding
sentence shall be deemed to be a commercially reasonable exercise of Lender’s
rights and remedies as a secured party with respect to the Mezzanine Cash
Management Account and Reserve Accounts and shall not in any event be deemed to
constitute a set off or a foreclosure of a statutory banker’s lien. Nothing in
this Agreement shall obligate Lender to apply all or any portion of the amounts
on deposit in the Cash Management Account or any Reserve Account to effect a
cure of any Event of Default, or to pay the Debt, or in any specific order of
priority. The exercise of any or all of Lender’s rights and remedies under this
Agreement or under any of the other Loan Documents shall not in any way
prejudice or affect Lender’s right to initiate and complete a foreclosure under
the Mortgage.

(d) Borrower shall not have the right to close the Mezzanine Cash Management
Account or any Reserve Account or have any right of withdrawal with respect
thereto or right to give directions with respect to the Mezzanine Cash
Management Account or any Reserve Account prior to repayment in full of the
Loan.

(e) Borrower represents and warrants that the Mezzanine Cash Management is a
“deposit account” and the Reserve Accounts are “deposit accounts” (as such terms
are defined in the New York UCC), and the Mezzanine Cash Management Account and
each Reserve Account shall be maintained as a deposit account, as appropriate.
Borrower and Lender agree that neither the Mezzanine Cash Management Account nor
any Reserve Account shall be evidenced by a certificate of deposit, passbook or
other instrument.

(f) Lender and Agent agree that items received for deposit in the Mezzanine Cash
Management Account or Reserve Accounts shall be deemed to bear the valid and
legally

 

-194-



--------------------------------------------------------------------------------

binding endorsement of the payee and to comply with all of Agent’s requirements
for the supplying of missing endorsements, now or hereafter in effect. As
between Borrower and Lender, any deposit made by or on behalf of Borrower into
the Mezzanine Cash Management Account or any Reserve Account shall be deemed
deposited into the Mezzanine Cash Management Account or Reserve Account when the
funds in respect of such deposit shall become collected funds.

Section 10.4 Definitions.

Notwithstanding anything to the contrary contained herein, for purposes of this
Article X only, Business Day shall mean a day on which Lender is open for the
conduct of substantially all of its banking business at the office in the city
in which the Note is payable and where the Mezzanine Cash Management Account is
maintained (in both instances, excluding Saturdays and Sundays).

Section 10.5 Deposit Account.

(a) In furtherance of the provisions of this Article X, the Mezzanine Cash
Management Account is and shall be treated as a “deposit account” as defined in
Section 9-102(a)(29) of the New York UCC with respect to which Cash Management
Bank, as holder of the Mezzanine Cash Management Account, shall be the bank with
which such deposit accounts are held (within the meaning of Section 9-104 of the
New York UCC) and Lender, as lender of the Loan, shall be the bank’s customer
(as contemplated by Section 9-104(a)(3) of the New York UCC). Lender shall have
the right to originate instructions directing disposition of the funds in such
deposit accounts without the consent of Borrower or any other person, and no
other person shall have the right to originate such instructions.
Notwithstanding anything in this Agreement to the contrary, this Article X and
the Mezzanine Cash Management Account shall be governed by the laws of the State
of New York and for purposes of the New York UCC, New York shall be deemed to be
the jurisdiction of Cash Management Bank as holder of the Mezzanine Cash
Management Account.

ARTICLE XI

EVENTS OF DEFAULT; REMEDIES

Section 11.1 Event of Default.

The occurrence of any one or more of the following events shall constitute an
“Event of Default”:

(a) if any portion of the Debt is not paid on or prior to the date the same is
due or if the entire Debt is not paid on or before the Maturity Date;

(b) Intentionally Omitted;

 

-195-



--------------------------------------------------------------------------------

(c) if the Policies are not kept in full force and effect, or if certified
copies of the Policies are not delivered to Lender within three (3) Business
Days after demand by Lender therefor after the time period for delivery as
provided in Section 8.1;

(d) if there is a breach or violation of (i) any covenant contained in Article
VII hereof or (ii) any covenant with respect to a Borrower Party contained in
Article VI hereof or if any of the assumptions contained in the
Non-Consolidation Opinion, or in any other non consolidation opinion delivered
to Lender in connection with the Loan, or in any other non consolidation opinion
delivered subsequent to the closing of the Loan, is or shall become untrue in
any material respect; provided, however, that a breach of any such covenant or
assumption described in clause (ii) shall not constitute an Event of Default if
(A) such breach is inadvertent and non-recurring, (B) Borrower shall promptly
cure such breach within fifteen (15) days, and (C) within fifteen (15) days
after such breach, Borrower delivers to Lender a new Non-Consolidation Opinion,
or a modification of the Non-Consolidation Opinion, to the effect that such
breach shall not in any way impair, negate or amend the opinions rendered in the
Non-Consolidation Opinion, which opinion or modification shall be in form and
substance, and any counsel delivering such opinion or modification shall be,
acceptable to Lender in its reasonable discretion;

(e) if any representation or warranty of, or with respect to, any Borrower Party
or Sponsor made herein, in any other Loan Document, Other Senior Mezzanine Loan
Document or Mortgage Loan Document, or in any certificate, report or financial
statement or other instrument or document furnished to Lender at the time of the
closing of the Restructuring or during the term of the Loan shall have been
false or misleading in any material respect when made which representation or
warranty is not corrected within thirty (30) days of written notice thereof to
Borrower, provided that if such representation or warranty is not susceptible to
cure, there shall be no notice or cure period applicable thereto; provided,
however, that if (A) such misrepresentation was not intentional, and (B) the
condition causing the representation or warranty to be false is susceptible of
being cured, the same shall be an Event of Default hereunder only if such
condition is not cured within thirty (30) days after written notice to Borrower
from Lender;

(f) if (i) any Loan Party or any Related Party (as defined in the Guaranty) of
any Loan Party shall commence any case, proceeding or other action (A) under any
Creditors’ Rights Laws, seeking to have an order for relief entered with respect
to any Significant Party or Sponsor, or seeking to adjudicate any Significant
Party or Sponsor, a bankrupt or insolvent, or seeking reorganization, or
(B) seeking appointment of a receiver, trustee, custodian, conservator or other
similar official for it or for all or any substantial part of any Significant
Party or Sponsor, or any Significant Party or Sponsor shall make a general
assignment for the benefit of its creditors; (ii) there shall be commenced
against any Significant Party or Sponsor any case, proceeding or other action of
a nature referred to in clause (i) above which (A) results in the entry of an
order for relief or any such adjudication or appointment or (B) remains
undismissed, undischarged or unbonded for a period of sixty (60) days;
(iii) there shall be commenced against any Significant Party or Borrower Party
any case, proceeding or other action seeking issuance of a warrant of
attachment, execution, distraint or similar process against all or any
substantial part of its assets which results in the entry of any order for any
such relief which shall not have been vacated, discharged, or stayed or bonded
pending appeal within sixty (60) days from the entry

 

-196-



--------------------------------------------------------------------------------

thereof; (iv) any Loan Party shall take any action in furtherance of, or
indicating its consent to, approval of, or acquiescence in, any of the acts set
forth in clause (i), (ii), or (iii) above; or (v) any Significant Party or
Sponsor shall generally not, or shall be unable to, or shall admit in writing
its inability to, pay its debts as they become due;

(g) if Borrower shall be in default beyond applicable notice and grace periods
under any other pledge agreement or other security agreement covering any part
of the Collateral, whether it be superior or junior in lien to the Pledge
Agreement;

(h) if any Individual Property becomes subject to any mechanic’s, materialman’s
or other Lien other than a Permitted Encumbrance or a Lien for any Taxes or
Other Charges not then due and payable and the Lien shall remain undischarged of
record (by payment, bonding or otherwise) for a period of forty-five (45) days;

(i) if any federal tax lien is filed against any Significant Party, Sponsor, the
Collateral or any Individual Property and same is not discharged of record
within thirty (30) days after same is filed;

(j) if a judgment is filed against any Significant Party in excess of $50,000
which is not vacated, discharged or stayed or bonded (through appeal or
otherwise) within thirty (30) days from the date of entry thereof;

(k) if any default occurs under the Guaranty or any other guaranty or indemnity
executed in connection herewith and such default continues after the expiration
of applicable grace periods, if any;

(l) failure to comply with Section 5.18 within the time frame for compliance set
forth in Section 5.18;

(m) if any Significant Party shall permit any event within its control to occur
that would cause any REA to terminate without notice or action by any party
thereto or would entitle any party to terminate any REA and the term thereof by
giving notice to the applicable Significant Party; or any REA shall be
surrendered, terminated or canceled for any reason or under any circumstance
whatsoever except as provided for in such REA; or any term of any REA shall be
modified or supplemented by any Significant Party or with Borrower’s, Mortgage
Loan Borrower’s or Maryland Owner’s compliance, without Lender’s prior written
consent; or any Significant Party shall fail, within ten (10) Business Days
after demand by Lender, to exercise its option to renew or extend the term of
any REA or shall fail or neglect to pursue diligently all actions necessary to
exercise such renewal rights pursuant to such REA except as provided for in such
REA;

(n) if Borrower breaches any of its covenants contained in Section 5.22(a),
Section 5.22(b), Section 5.22(c) or Section 5.22(d);

(o) if any Borrower Party shall continue to be in default under any other term,
covenant or condition of this Agreement or any of the Loan Documents to which it
is a party for more than ten (10) days after notice from Lender in the case of
any default which can be cured by the payment of a sum of money or for thirty
(30) days after notice from Lender in the case of

 

-197-



--------------------------------------------------------------------------------

any other default, provided that if such default cannot reasonably be cured
within such thirty (30) day period and Borrower Party shall have commenced to
cure such default within such thirty (30) day period and thereafter diligently
and expeditiously proceeds to cure the same, such thirty (30) day period shall
be extended for so long as it shall require Borrower Party in the exercise of
due diligence to cure such default, it being agreed that no such extension shall
be for a period in excess of sixty (60) days;

(p) if any Letter of Credit delivered pursuant to this Agreement is not renewed
or replaced and delivered to Lender within thirty (30) days prior to the
expiration date thereof or the applicable required reserve deposit or special
reserve deposit (for which the Letter of Credit originally was delivered in lieu
of) has not been deposited with Lender on or before the date which is thirty
(30) days prior to the expiration date of such Letter of Credit;

(q) if any Franchise Agreement shall at any time cease to be in full force and
effect without replacement thereof in accordance with the terms of this
Agreement;

(r) if a Management Agreement shall at any time cease to be in full force and
effect without replacement thereof in accordance with the terms of this
Agreement or if Borrower otherwise breaches its covenants set forth in
Section 5.14(b) and Section 5.14(c);

(s) Borrower shall permit or cause any Individual Property Owner to fail in the
payment of any rent, additional rent or other charge payable by such Individual
Property Owner under any Ground Lease when said rent or other charge is due and
payable unless there is sufficient money in the Ground Rent Reserve Account for
payment of such amount and Lender’s access to such money has not been
constrained or restricted in any manner and Lender has received the information
necessary to pay any such amount from the Ground Rent Reserve Account;

(t) there shall occur any default by any Individual Property Owner, as lessee
under a Ground Lease, in the observance or performance of any term, covenant or
condition of any Ground Lease on the part of such Individual Property Owner, to
be observed or performed, and said default is not cured prior to the expiration
of any applicable grace period therein provided, or any one or more of the
events referred to in any Ground Lease shall occur which would cause the Ground
Lease thereunder to terminate without notice or action by the Ground Lessor or
which would entitle the Ground Lessor to terminate the applicable Ground Lease
and the term thereof by giving notice to the applicable Individual Property
Owner, as tenant thereunder, of if the leasehold estate created by any Ground
Lease shall be surrendered or any Ground Lease shall be terminated or canceled
for any reason or under any circumstances whatsoever except as expressly
permitted under the Loan Documents, or any of the terms, covenants or conditions
of any Ground Lease shall in any manner be modified, changed, supplemented,
altered or amended without the consent of Lender except as expressly permitted
by the Loan Documents;

(u) if (A) a material default has occurred and continues beyond any applicable
cure period under any Operating Lease, (B) any Operating Lease is amended,
modified or terminated in violation of the terms of this Agreement, the Other
Senior Mezzanine Loan Agreement or the related Mortgage Loan Agreement, or
(C) Borrower fails to enforce the material terms and provisions of any Operating
Lease in a commercially reasonable manner;

 

-198-



--------------------------------------------------------------------------------

(v) Borrower fails within two (2) Business Days after notice from Lender or the
Condominium (whichever is earlier) to Borrower, Other Mezzanine Loan Borrower,
Mortgage Loan Borrower or Maryland Owner, to cause the applicable Individual
Property Owner to pay any amounts assessed or otherwise due and payable by or on
behalf of such Individual Property Owner under the Condominium Documents within
any applicable notice and cure periods therefor as set forth in the applicable
Condominium Documents and such failure could result in a lien on the related
Individual Property or would be reasonably likely to result in any other
material adverse action being taken against Mortgage Loan Borrower or Maryland
Owner under the Condominium Documents;

(w) a material default by any Mortgage Loan Borrower or Maryland Owner has
occurred and continues beyond any applicable cure period under any Condominium
Document;

(x) intentionally omitted;

(y) intentionally omitted;

(z) if a breach occurs under any of the following:

(i) Section 2.4(f) (Payments upon a Liquidation Event);

(ii) Section 5.30 (Notices);

(iii) Section 5.31 (Limitations on Distributions);

(iv) Section 5.34 (Limitations on Securities Issuances);

(v) Section 5.36 (Other Limitations);

(vi) Section 5.37 (Contractual Obligations);

(vii) Section 5.38 (Refinancing of Wells Fargo Mortgage Loan);

(viii) Section 5.39 (CIGNA Mortgage Loans);

(ix) Section 5.40 (Bankruptcy Related Covenants);

(x) Section 5.41 (Patriot Act);

(xi) Section 5.42 (Borrower Residual Account);

(xii) Section 5.43 (Embargoed Persons);

(xiii) Section 7.2 (No Encumbrance/Due on Sale);

 

-199-



--------------------------------------------------------------------------------

(aa) if a Mortgage Loan Default occurs;

(bb) if a Mezzanine 1 Loan Default occurs;

(cc) if a Mezzanine 2 Loan Default occurs; or

(dd) if the Collateral becomes subject to any Lien (other than Liens of Lender)
and such Lien shall remain undischarged for a period of thirty (30) days.

Section 11.2 Intentionally Omitted.

Section 11.3 Remedies.

(a) Upon the occurrence of an Event of Default (other than an Event of Default
described in Section 11.1(f) above) and at any time thereafter Lender may, in
addition to any other rights or remedies available to it pursuant to this
Agreement and the other Loan Documents or at law or in equity, take such action,
without notice or demand, that Lender deems advisable to protect and enforce its
rights against Borrower and in the Collateral, including declaring the Debt to
be immediately due and payable, and Lender may enforce or avail itself of any or
all rights or remedies provided in the Loan Documents and may exercise all the
rights and remedies of a secured party under the New York UCC, against Borrower
and the Collateral, including all rights or remedies available at law or in
equity; and upon any Event of Default described in Section 11.1(f) above, the
Debt and all other obligations of Borrower hereunder and under the other Loan
Documents shall immediately and automatically become due and payable, without
notice or demand, and each of Borrower hereby expressly waives any such notice
or demand, anything contained herein or in any other Loan Document to the
contrary notwithstanding. If Borrower shall have deposited a Letter of Credit,
upon the occurrence and during the continuance of any Event of Default under any
Loan Document, Lender may draw on such Letter of Credit and use the proceeds
thereof (or any portion thereof) for any purpose, including payment of the Debt
in such order, proportion and priority as Lender may determine in its sole
discretion. Lender’s right to draw on such Letter of Credit shall be in addition
to all other rights and remedies provided to Lender under this Agreement and the
other Loan Documents.

(b) Upon the occurrence of an Event of Default, all or any one or more of the
rights, powers, privileges and other remedies available to Lender against
Borrower under this Agreement or any of the other Loan Documents executed and
delivered by, or applicable to, Borrower or at law or in equity may be exercised
by Lender at any time and from time to time, whether or not all or any of the
Debt shall be declared due and payable, and whether or not Lender shall have
commenced any foreclosure proceeding or other action for the enforcement of its
rights and remedies under any of the Loan Documents with respect to the
Collateral. Any such actions taken by Lender shall be cumulative and concurrent
and may be pursued independently, singularly, successively, together or
otherwise, at such time and in such order as Lender may determine in its sole
discretion, to the fullest extent permitted by law, without impairing or
otherwise affecting the other rights and remedies of Lender permitted by law,
equity or contract or as set forth herein or in the other Loan Documents.

(c) In connection with Lender’s exercise of remedies upon the occurrence and
during the existence of an Event of Default (but without limiting any other
provisions of this

 

-200-



--------------------------------------------------------------------------------

Agreement), Lender shall have the right from time to time to sever the Note, the
Pledge Agreement and the other Loan Documents into one or more separate notes,
mortgages and other security documents (the “Severed Loan Documents”) in such
denominations as Lender shall determine in its sole discretion for purposes of
evidencing and enforcing its rights and remedies provided hereunder. Borrower
shall execute and deliver to Lender from time to time, promptly after the
request of Lender, a severance agreement and such other documents as Lender
shall request in order to effect the severance described in the preceding
sentence, all in form and substance reasonably satisfactory to Lender. Borrower
hereby absolutely and irrevocably appoints Lender as its true and lawful
attorney, coupled with an interest, in its name and stead to make and execute
all documents necessary or desirable to effect the aforesaid severance, Borrower
ratifying all that its said attorney shall do by virtue thereof; provided,
however, Lender shall not make or execute any such documents under such power
until three (3) days after notice has been given to Borrower a by Lender of
Lender’s intent to exercise its rights under such power. Except as may be
required in connection with a Securitization (in which event the provisions and
limitations of Article XIII hereof shall apply), the Severed Loan Documents
shall not contain any representations, warranties or covenants not contained in
the Loan Documents and any such representations and warranties contained in the
Severed Loan Documents will be given by Borrower only as of the Closing Date.

(d) Upon the occurrence and during the continuance of an Other Senior Mezzanine
Loan Default, Lender may, but without any obligation to do so and without notice
to or demand on Borrower and without releasing Other Senior Mezzanine Borrower
from any obligation under the Other Senior Mezzanine Loan Documents or being
deemed to have cured any Other Senior Mezzanine Loan Default, make, do or
perform any obligation of Other Senior Mezzanine Borrower under the Other Senior
Mezzanine Loan Documents in such manner and to such extent as Lender may deem
necessary. All actual out-of-pocket costs and expenses incurred by Lender in
remedying such Other Senior Mezzanine Loan Default or such failed payment or act
shall bear interest at the Default Rate, for the period from the date that
Lender notifies Borrower that such cost or expense was incurred through the date
of payment to Lender. All such costs and expenses incurred by Lender together
with interest thereon calculated at the Default Rate shall be deemed to
constitute a portion of the Debt and be secured by the Loan Documents and shall
be immediately due and payable upon demand by Lender therefor.

ARTICLE XII

ENVIRONMENTAL PROVISIONS

Section 12.1 Environmental Representations and Warranties.

Borrower represents and warrants, based upon an Environmental Report of each
Individual Property and information that Borrower knows or should reasonably
have known, that: (a) there are no Hazardous Materials or underground storage
tanks in, on, or under any Individual Property, except those that are both
(i) in compliance with Environmental Laws and with permits issued pursuant
thereto (if such permits are required), if any, and (ii) either (A) in the case
of Hazardous Materials, in amounts not in excess of that necessary to operate
such Individual Property for the purposes set forth herein or (B) fully
disclosed to and approved by Lender in writing pursuant to an Environmental
Report; (b) there are no past, present or

 

-201-



--------------------------------------------------------------------------------

threatened Releases of Hazardous Materials in violation of any Environmental Law
or which would require remediation by a Governmental Authority in, on, under or
from any Individual Property except as described in the Environmental Report;
(c) there is no threat of any Release of Hazardous Materials migrating to any
Individual Property except as described in the Environmental Report; (d) there
is no past or present non-compliance with Environmental Laws, or with permits
issued pursuant thereto, in connection with any Individual Property except as
described in the Environmental Report; (e) Nor Borrower knows of, nor has
received, any written communication from any Person relating to Hazardous
Materials in, on, under or from any Individual Property; (f) any Individual
Property is free of Mold in any condition, location or concentration that poses
a risk to human health, or that could reasonably be expected to result in
violation of Environmental Laws or impair the marketability of any Individual
Property; and (g) Borrower has truthfully and fully provided to Lender, in
writing, any and all information relating to environmental conditions in, on,
under or from each Individual Property known to Borrower or any Individual
Property Owner or contained in Borrower’s or such Individual Property Owner’s
files and records, including any reports relating to Hazardous Materials in, on,
under or migrating to or from each Individual Property and/or to the
environmental condition of or the presence of Mold at each Individual Property.

Section 12.2 Environmental Covenants.

Borrower covenants and agrees that so long as Property Owners own, manage, are
in possession of, or otherwise control the operation of any Individual Property:
(a) all uses and operations on or of each Individual Property, whether by any
Individual Property Owner or any other Person, shall be in compliance with all
Environmental Laws and permits issued pursuant thereto; (b) there shall be no
Releases of Hazardous Materials in, on, under or from any Individual Property;
(c) there shall be no Hazardous Materials in, on, or under any Individual
Property, except those that are both (i) in compliance with all Environmental
Laws and with permits issued pursuant thereto, if and to the extent required,
and (ii) (A) in amounts not in excess of that necessary to operate the related
Individual Property for the purposes set forth herein or (B) fully disclosed to
and approved by Lender in writing; (d) cause Property Owners to keep each
Individual Property free and clear of all Environmental Liens; (e) cause
Property Owners, at their sole cost and expense, fully and expeditiously to
cooperate in all activities pursuant to Section 12.4 below, including providing
all relevant information and making knowledgeable persons available for
interviews; (f) cause Property Owners at their sole cost and expense, to perform
any environmental site assessment or other investigation of environmental
conditions in connection with each Individual Property, pursuant to any
reasonable written request of Lender, upon Lender’s reasonable belief that an
Individual Property is not in full compliance with all Environmental Laws or in
connection with a Securitization (provided that any such environmental site
assessment prepared solely in connection with a Securitization shall be at the
sole cost and expense of Lender), and share with Lender the reports and other
results thereof, and Lender and other Indemnified Parties shall be entitled to
rely on such reports and other results thereof; (g) Borrower shall cause
Property Owners to keep each Individual Property free of Mold in any condition,
location or concentration that poses a risk to human health, or that could
reasonably be expected to result in violation of Environmental Laws or impair
the marketability of such Individual Property; (h) Borrower shall cause Property
Owners, at their sole cost and expense, to comply with all reasonable written
requests of Lender to (i) reasonably effectuate remediation of any Hazardous
Materials in, on, under or from each Individual

 

-202-



--------------------------------------------------------------------------------

Property that are found to be in violation of Environmental Law; and (ii) comply
with any Environmental Law; (i) Borrower shall not permit or cause Property
Owners to allow any tenant or other user of any Individual Property to violate
any Environmental Law; and (j) Borrower shall cause Property Owners immediately
to notify Lender in writing after it has become aware of (A) any presence or
Release or threatened Release of Hazardous Materials in, on, under, from or
migrating towards any Individual Property; (B) any non-compliance with any
Environmental Laws related in any way to any Individual Property; (C) any actual
or potential Environmental Lien against any Individual Property; (D) any
required or proposed remediation of environmental conditions relating to any
Individual Property; and (E) any written or oral notice or other communication
of which any Property Owners become aware from any source whatsoever (including
a Governmental Authority) relating in any way to Hazardous Materials.

Section 12.3 Lender’s Rights.

At any time (a) upon the occurrence and during the continuance of an Event of
Default, (b) in connection with a Securitization or (c) upon Lender’s reasonable
belief that any Individual Property is not in full compliance with all
Environmental Laws, Lender and any other Person designated by Lender, including
any representative of a Governmental Authority (only in the case of (a) or
(c) above and provided that a Governmental Authority is not restricted hereby if
acting independently), and any environmental consultant, and any receiver
appointed by any court of competent jurisdiction, shall have the right, but not
the obligation, to enter upon any Individual Property at all reasonable times to
assess any and all aspects of the environmental condition of the related
Individual Property and its use, including conducting any environmental
assessment or audit (the scope of which shall be determined in Lender’s sole
discretion) and taking samples of soil, groundwater or other water, air, or
building materials, and conducting other invasive testing. Borrower shall
cooperate with and provide (or cause Other Senior Mezzanine Borrower or Property
Owners to provide) access to Lender and any such person or entity designated by
Lender. Lender shall use reasonable efforts when exercising its right pursuant
to this Section 12.3 to not unreasonably disturb or affect the principal use and
occupancy of any Individual Property by the Tenants and guests thereof, and
agrees that any exercise of such rights (other than rights being exercised upon
request of Governmental Authorities) shall be subject to the rights of Tenants
under Leases and Managers under Management Agreements.

Section 12.4 Operations and Maintenance Programs.

If recommended by the Environmental Report or any other environmental assessment
or audit of any Individual Property, Borrower shall cause Property Owners to
establish, and thereafter comply, with an operations and maintenance program
with respect to such Individual Property, in form and substance reasonably
acceptable to Lender, prepared by an environmental consultant reasonably
acceptable to Lender, which program shall address any asbestos-containing
material or lead based paint or Mold that may now or in the future be detected
at or on the Property. Without limiting the generality of the preceding
sentence, Lender may require (a) periodic notices or reports to Lender in form,
substance and at such intervals as Lender may specify, (b) an amendment to such
operations and maintenance program to address changing circumstances, laws or
other matters, (c) at Borrower’s sole expense, supplemental examination of the
subject Individual Property by consultants specified by Lender, (d) access to

 

-203-



--------------------------------------------------------------------------------

such Individual Property by Lender, its agents or servicer, to review and assess
the environmental condition of such Individual Property and Property Owners’
compliance with any operations and maintenance program, and (e) variation of the
operations and maintenance program in response to the reports provided by any
such consultants.

Section 12.5 Environmental Definitions.

“Environmental Law” means any present and future federal, state and local laws,
statutes, ordinances, rules, regulations, standards, policies and other
government directives or requirements, as well as common law, including the
Comprehensive Environmental Response, Compensation and Liability Act and the
Resource Conservation and Recovery Act, that apply to Property Owners, Borrower,
Other Senior Mezzanine Borrower or any Individual Property and relate to
Hazardous Materials or protection of human health or the environment.
“Environmental Liens” means all Liens and other encumbrances imposed pursuant to
any Environmental Law, whether due to any act or omission of any Significant
Party or any other Person. “Environmental Report” means, with respect to each
Individual Property, the written reports resulting from the environmental site
assessments of such Individual Property and which was delivered to Lender in
connection with the Loan. “Hazardous Materials” means petroleum and petroleum
products and compounds containing them, including gasoline, diesel fuel and oil;
explosives, flammable materials; radioactive materials; polychlorinated
biphenyls and compounds containing them; lead and lead-based paint; asbestos or
asbestos-containing materials in any form that is or could become friable;
underground or above-ground storage tanks, whether empty or containing any
substance; any substance the presence of which on any Individual Property is
prohibited by any federal, state or local authority; any substance that requires
special handling; and any other material or substance now or in the future
defined as a “hazardous substance,” “hazardous material”, “hazardous waste”,
“toxic substance”, “toxic pollutant”, “contaminant”, or “pollutant” within the
meaning of any Environmental Law. “Mold” means any mold, fungi, bacterial or
microbial matter present at or in any Individual Property, including building
materials which is in a condition, location or a type which may pose a risk to
human health or safety or may result in damage to or would adversely affect or
impair the value or marketability of any Individual Property or could reasonably
be expected to result in violation of Environmental Laws. “Release” of any
Hazardous Materials includes but is not limited to any release, deposit,
discharge, emission, leaking, spilling, seeping, migrating, injecting, pumping,
pouring, emptying, escaping, dumping, disposing or other movement of Hazardous
Materials.

ARTICLE XIII

SECONDARY MARKET

Section 13.1 Transfer of Loan.

Lender may, at any time, sell, transfer or assign all or a portion of its
interests in the Loan Documents, or grant participations therein
(“Participations”) or syndicate the Loan (“Syndication”) or issue mortgage
pass-through certificates or other securities evidencing a beneficial interest
in a rated or unrated public offering or private placement (“Securities”) (a
Syndication or the issuance of Participations and/or Securities, a
“Securitization”).

 

-204-



--------------------------------------------------------------------------------

Section 13.2 Delegation of Servicing.

At the option of Lender, the Loan may be serviced by a servicer/trustee selected
by Lender (the “Servicer”) and Lender may delegate all or any portion of its
responsibilities under this Agreement and the other Loan Documents to such
servicer/trustee pursuant to a servicing agreement between Lender and such
servicer/trustee.

Section 13.3 Dissemination of Information.

Lender may forward to each purchaser, transferee, assignee, or servicer of, and
each participant, or investor in, the Loan, or any Participations and/or
Securities or any of their respective successors (collectively, the “Investor”)
or any Rating Agency rating the Loan, or any Participations and/or Securities,
each prospective Investor, and any organization maintaining databases on the
underwriting and performance of commercial mortgage loans, all documents and
information which Lender now has or may hereafter acquire relating to the Debt
and to any Loan Party, and each Individual Property, including financial
statements, whether furnished by Borrower or otherwise, as Lender determines
necessary or desirable. Borrower irrevocably waives any and all rights it may
have under applicable Legal Requirements to prohibit such disclosure, including
any right of privacy. Lender hereby acknowledges and agrees that, except to the
extent required by law, Lender shall not disseminate the Sponsor’s
organizational documents or financial statements.

Section 13.4 Regulation AB Information.

(a) Borrower covenants and agrees that, upon Lender’s written request therefor
in connection with a Securitization, Borrower shall, at Borrower’s sole cost and
expense; provided, however, that Lender agrees to reimburse Borrower, Mortgage
Loan Borrower, Maryland Owner and the Other Mezzanine Borrowers for their
reasonable and actual out-of-pocket expenses up to $25,000 and fifty percent
(50%) of Borrower’s, Mortgage Loan Borrower’s, Maryland Owner’s and the Other
Mezzanine Borrowers’ aggregate reasonable and actual out-of-pocket expenses in
excess of $25,000, promptly deliver (x) audited financial statements and related
documentation prepared by an Independent certified public accountant that
satisfy securities laws and requirements for use in a public registration
statement (which may include up to three (3) years of historical audited
financial statements, provided, that, audited financial statements for each
individual Mortgage Loan Borrower and Maryland Owner shall not be required) and
(y) if, at the time one or more Disclosure Documents are being prepared for a
Securitization, Lender expects that Borrower alone or Borrower and one or more
affiliates of Borrower collectively, or the Property alone or the Property and
any other parcel(s) of real property, together with improvements thereon and
personal property related thereto, that is “related”, within the meaning of the
definition of Significant Obligor, to the Property (a “Related Property”)
collectively, will be a Significant Obligor, Borrower shall furnish to Lender
upon request (i) the selected financial data or, if applicable, net operating
income, required under Item 1112(b)(1) of Regulation AB and meeting the
requirements thereof, if Lender expects that the principal amount of the Loan,
together with any loans made to an affiliate of Borrower or secured by a Related
Property that is included in a Securitization with the Loan (a “Related Loan”),
as of the cut-off date for such Securitization may, or if the principal amount
of the Loan together with any Related Loans as of the cut-off date for such
Securitization and at any time

 

-205-



--------------------------------------------------------------------------------

during which the Loan and any Related Loans are included in a Securitization
does, equal or exceed ten percent (10%) (but less than twenty percent (20%)) of
the aggregate principal amount of all mortgage loans included or expected to be
included, as applicable, in the securitization or (ii) the financial statements
required under Item 1112(b)(2) of Regulation AB and meeting the requirements
thereof, if Lender expects that the principal amount of the Loan together with
any Related Loans as of the cut-off date for such securitization may, or if the
principal amount of the Loan together with any Related Loans as of the cut-off
date for such Securitization and at any time during which the Loan and any
Related Loans are included in a Securitization does, equal or exceed twenty
percent (20%) of the aggregate principal amount of all mortgage loans included
or expected to be included, as applicable, in the Securitization. Such financial
data or financial statements shall be furnished to Lender (A) within ten
(10) Business Days after notice from Lender in connection with the preparation
of Disclosure Documents for the securitization, (B) not later than thirty
(30) days after the end of each calendar quarter and (C) not later than sixty
(60) days after the end of each calendar year; provided, however, that Borrower
shall not be obligated to furnish financial data or financial statements
pursuant to clauses (B) or (C) of this sentence with respect to any period for
which a filing pursuant to the Securities Exchange Act of 1934 in connection
with or relating to the securitization (an “Exchange Act Filing”) is not
required. As used herein, “Disclosure Document” means a prospectus, prospectus
supplement, private placement memorandum, or similar offering memorandum or
offering circular, in each case in preliminary or final form, used to offer
securities in connection with a securitization. As used herein, “Significant
Obligor” has the meaning set forth in Item 1101(k) of Regulation AB.

(b) If requested by Lender, Borrower shall furnish, or shall cause the
applicable Tenant to furnish, to Lender financial data and/or financial
statements in accordance with Regulation AB (as defined above) for any Tenant of
any Property if, in connection with a securitization, Lender expects there to
be, with respect to such Tenant or group of affiliated Tenants, a concentration
within all of the mortgage loans included or expected to be included, as
applicable, in such securitization such that such tenant or group of affiliated
tenants would constitute a Significant Obligor (as defined above); provided,
however, that in the event the related lease does not require the related tenant
to provide the foregoing information, Borrower shall use commercially reasonable
efforts to cause the applicable tenant to furnish such information.

Section 13.5 Cooperation.

Subject to the terms of this Section 13.5, Borrower agrees to cooperate (and to
cause Sponsor and each other Loan Party to cooperate) with Lender in connection
with any sale or transfer of all or a portion of the Loan, any Syndication or
any Participation and/or Securities created pursuant to this Article XIII.
Without limiting the generality of the immediately preceding sentence, at the
request of the holder of the Note and, to the extent not already required to be
provided by Borrower under this Agreement, Borrower shall take such reasonable
actions for the benefit of, and use reasonable efforts to provide information
relating to each Borrower Party, Sponsor, Manager, the Collateral, the Other
Senior Mezzanine Collateral or the Property not in the possession of, the holder
of the Note in order to satisfy the market standards (which may include such
holder’s delivery of information with respect to each Borrower Party, Sponsor,
Manager, the Collateral, the Other Senior Mezzanine Collateral and/or the
Property to any Investor or prospective Investor) to which the holder of the
Note customarily adheres or which may be reasonably required in the marketplace
or by the Rating Agencies in connection with such sales or transfers, including
to:

(a) provide, or cause each Other Senior Mezzanine Borrower or Mortgage Loan
Borrower and Maryland Owner or Mortgage SPE Component Entity to provide, updated
financial, budget and other information with respect to each Individual
Property, the Collateral, the Other Senior Mezzanine Collateral, any Significant
Party, Sponsor, and subject to any restrictions contained in a Management or
Franchise Agreement, Manager and Franchisor, and provide modifications and/or
updates to the appraisals, market studies, environmental reviews and reports
(Phase I reports and, if appropriate, Phase II reports) and engineering reports
of each Individual Property obtained in connection with the making of the Loan
(all of the foregoing, together with the information required to be provided
pursuant to Section 13.4, being referred to as the “Provided Information”),
together, if customary, with appropriate verification and/or consents of the
Provided Information through letters of auditors or opinions of counsel of
independent attorneys acceptable to Lender and the Rating Agencies;

 

-206-



--------------------------------------------------------------------------------

(b) make changes to the organizational documents of any Borrower Party and their
respective principals relating to the single purpose bankruptcy remote nature of
each such Borrower Party;

(c) (i) at Borrower’s expense, cause counsel to render or update existing
opinion letters as to enforceability and non-consolidation, which may be relied
upon by the holder of the Note, the Rating Agencies and their respective
counsel, which shall be dated as of the Securitization Closing Date and (ii) at
Borrower’s sole expense (notwithstanding anything to the contrary contained
herein) obtain revised opinions of counsel as to the status of any Borrower
Party as a single-member limited liability company as may be required by the
Rating Agencies and their counsel;

(d) permit site inspections, appraisals, market studies and other due diligence
investigations of each Individual Property, as may be reasonably requested by
the holder of the Note or the Rating Agencies or as may be necessary or
appropriate in connection with the Securitization;

(e) make the representations and warranties with respect to the Property, the
Collateral, each Borrower Party, Sponsor, Manager and the Loan Documents as
Borrower has made in the Loan Documents and such other representations and
warranties with respect to each Borrower Party, the Collateral, Other Senior
Mezzanine Collateral and Manager, to the extent such new representations and
warranties are accurate and can be made by Borrower as of the date thereof as
may be reasonably requested by the holder of the Note or the Rating Agencies;

(f) execute such amendments to the Loan Documents (provided such amendments do
not increase the Sponsor’s obligations under the Loan Documents to which it is a
party), including the Rate Cap, as may be requested by the holder of the Note or
the Rating Agencies or otherwise to effect the Securitization including
bifurcation of the Loan into two or more components and/or separate notes and/or
creating a senior/subordinate note structure and/or creating an additional
mezzanine loan structure; provided, however, that Borrower shall not be
required, except during the continuance of an Event of Default, to modify or
amend any Loan

 

-207-



--------------------------------------------------------------------------------

Document or the Rate Cap if such modification or amendment would (i) change the
interest rate or the stated maturity or the amortization of principal set forth
in the Loan Documents, except in connection with a bifurcation of the Loan which
may result in varying LIBOR Rates for each component thereof, but which shall
have the same initial weighted average coupon of the LIBOR Rate, (ii) modify or
amend any other material economic term of the Loan, or (iii) materially increase
Borrower’s obligations and liabilities, or materially decrease Borrower’s rights
and remedies, under the Loan Documents. In the event that Lender creates an
additional mezzanine loan structure, (1) the mezzanine loan shall be extended to
an indirect owner of Borrower which shall be an entity to be formed by Sponsor
(or any other applicable indirect owner of Borrower as determined by Lender
based on customary mezzanine loan requirements) and added to the existing
organizational structure subject to the reasonable approval of Lender, (2) the
mezzanine loan shall be secured by a pledge of the mezzanine borrower’s
ownership interests in Borrower or the applicable Other Mezzanine Borrower (at
Lender’s discretion) and evidenced by loan documents similar in all material
respects to the Mezzanine Loan Documents and (3) Borrower shall comply with such
other conditions as may be reasonably required by Lender (including but not
limited to, the delivery of a non-consolidation opinion to the mezzanine lender
and a revised non-consolidation opinion to Lender);

(g) deliver to Lender and/or any Rating Agency, (i) one or more certificates
executed by an officer of Borrower certifying as to the accuracy, as of the
Securitization Closing Date, of all representations made by Borrower in the Loan
Documents as of the Closing Date in all relevant jurisdictions or, if such
representations are no longer accurate, certifying as to what modifications to
the representations would be required to make such representations accurate as
of the Securitization Closing Date, and (ii) certificates of the relevant
Governmental Authorities in all relevant jurisdictions indicating the good
standing and qualification of each Significant Party as of the Securitization
Closing Date;

(h) have reasonably appropriate personnel participate in a bank meeting and/or
presentation for the Rating Agencies or Investors;

(i) cooperate with and assist Lender in obtaining ratings of the Securities from
two (2) or more of the Rating Agencies; and

(j) to the extent required by Hilton Franchisor in connection with the issuance
of a Hilton comfort letter in connection with any sale or transfer of all or a
portion of the Loan, Syndication, Participation and/or Securities created
pursuant to this Article XIII, execute and deliver (or cause Mortgage Loan
Borrower and Maryland Owner to execute and deliver), a Lender Comfort Letter
Agreement, Assignment and Assumption Agreement which is in substantially the
same form and substance as the form attached to the comfort letters (as amended)
previously delivered by Hilton to Lender in connection with the Loan.

Upon Lender’s modification of the Interest Period pursuant to the terms of
Section 2.2(d), Borrower shall promptly deliver to Lender such modifications to
the Rate Cap and the Collateral Assignment of Interest Rate Cap reasonably
required by Lender as a result of such designation. In the event the cost
incurred by Borrower, Mortgage Loan Borrower, Maryland Owner and the Other
Mezzanine Borrowers to modify the Rate Cap (and each “Rate Cap” required under
and as defined in the Other Mezzanine Loan Agreements and the Mortgage

 

-208-



--------------------------------------------------------------------------------

Loan Agreement) shall exceed $100,000.00, Borrower, Mortgage Loan Borrower,
Maryland Owner and the Other Mezzanine Borrowers shall pay $100,000.00 in the
aggregate and Lender shall pay the cost of such modification(s) to the Rate Caps
that is in excess of $100,000.00.

All reasonable third party costs and expenses incurred by Borrower, Mortgage
Loan Borrower and Maryland Owner (but not including costs associated with
updating third party reports) in connection with Borrower’s, Mortgage Loan
Borrower’s or Maryland Owner’s complying with the requests and requirements made
under this Section 13.5 shall be paid by Lender except to the extent otherwise
expressly provided in this Agreement.

In the event that Borrower requests any consent or approval hereunder and the
provisions of this Agreement or any Loan Documents require the receipt of
written confirmation from each Rating Agency with respect to the rating on the
Securities, or, in accordance with the terms of the transaction documents
relating to a Securitization, such a rating confirmation is required in order
for the consent of Lender to be given, Borrower shall pay all of the costs and
expenses of Lender, Lender’s servicer and each Rating Agency in connection
therewith, and, if applicable, shall pay any fees imposed by any Rating Agency
as a condition to the delivery of such confirmation.

Lender, without in any way limiting Lender’s other rights hereunder, in its sole
and absolute discretion, shall have the right at any time prior to
Securitization to reallocate the amount of the Loan and the Other Senior
Mezzanine Loans and/or the Note Rate on the Loan and the Other Senior Mezzanine
Loans provided that (i) the aggregate principal amount of the Loan and the Other
Senior Mezzanine Loans immediately following such reallocation shall equal the
outstanding principal balance of the Loan and the Other Senior Mezzanine Loans
immediately prior to such reallocation and (ii) the weighted average of the
LIBOR Margin under the Loan, and the LIBOR Margin under the Other Senior
Mezzanine Loans (as defined in each applicable Other Senior Mezzanine Loan
Agreement) immediately following such reallocation shall equal the weighted
average LIBOR Margin which was applicable to the Loan and the Other Senior
Mezzanine Loans immediately prior to such reallocation. Borrower shall
cooperate, at its own cost and expense, with all reasonable requests of Lender
in order to reallocate the amount of the Loan and the Other Senior Mezzanine
Loans and shall execute and deliver such documents as shall reasonably be
required by Lender and required by any Rating Agency in connection therewith,
all in form and substance reasonably satisfactory to Lender and satisfactory to
any Rating Agency. Lender and the Other Senior Mezzanine Lenders shall solely be
responsible for any such costs incurred in connection therewith (other than
Borrower’s legal fees and expenses).

Section 13.6 Securitization Indemnification.

(a) Borrower understands that certain of the Provided Information may be
included in any Disclosure Document and may also be included in filings with the
Securities and Exchange Commission pursuant to the Securities Act or the
Exchange Act, or provided or made available to investors or prospective
investors in the Securities, the Rating Agencies, and service providers relating
to the Securitization. In the event that the Disclosure Document is required to
be revised prior to the sale of all Securities, Borrower will cooperate with the
holder of the Note in updating the Disclosure Document by providing all current
information necessary to keep the Disclosure Document accurate and complete in
all material respects. Lender hereby

 

-209-



--------------------------------------------------------------------------------

acknowledges and agrees that, except to the extent required by law, Lender shall
not include information with respect to Sponsor’s organizational documents or
financial statements in the Disclosure Document.

(b) Borrower agrees to provide in connection with each of (i) a preliminary and
a final offering memorandum or private placement memorandum or similar document
(including any Investor or Rating Agency “term sheets” or presentations relating
to the Property, the Collateral, the Other Senior Mezzanine Collateral and/or
the Loan) or (ii) a preliminary and final prospectus or prospectus supplement,
as applicable, an indemnification certificate (A) certifying that Borrower has
carefully examined that portion of such memorandum or prospectus or other
document (including any Investor or Rating Agency “term sheets” or presentations
relating to the Property, the Collateral, the Other Senior Mezzanine Collateral
and/or the Loan), as applicable, containing all sections relating to Borrower,
the Other Senior Mezzanine Borrower, Mortgage Loan Borrower, Maryland Owner,
Affiliates of Borrower and Sponsor, the Loan, the Loan Documents, each
Individual Property and to Borrower’s knowledge the Manager and any Franchisor,
and any risks or special considerations relating thereto (but not including
risks relating to local or federal law) (the “Covered Disclosure Information”),
and that, to Borrower’s knowledge, such Covered Disclosure Information (and any
other sections reasonably requested) do not contain any untrue statement of a
material fact or omit to state a material fact necessary in order to make the
statements made, in the light of the circumstances under which they were made,
not misleading, (B) jointly and severally indemnifying Lender (and for purposes
of this Section 13.6, Lender hereunder shall include its officers and directors)
and the Affiliate of Lender that (i) has filed the registration statement, if
any, relating to the Securitization and/or (ii) which is acting as issuer,
depositor, sponsor and/or a similar capacity with respect to the Securitization
(any Person described in clauses (i) or (ii), an “Issuer Person”), and each
director and officer of any Issuer Person, and each Person or entity who
controls any Issuer Person within the meaning of Section 15 of the Securities
Act or Section 20 of the Exchange Act (collectively, the “Issuer Group”), and
each Person which is acting as an underwriter, manager, placement agent, initial
purchaser or similar capacity with respect to the Securitization, each of its
directors and officers and each Person who controls any such Person within the
meaning of Section 15 of the Securities Act and Section 20 of the Exchange Act
(collectively, the “Underwriter Group”) for any Liabilities to which Lender, the
Issuer Group or the Underwriter Group may become subject insofar as the
Liabilities arise out of or are based upon any untrue statement or alleged
untrue statement of any material fact contained in such Covered Disclosure
Information (including any Investor or Rating Agency “term sheets” or
presentations relating to the Property, the Other Senior Mezzanine Collateral,
the Collateral and/or the Loan) or arise out of or are based upon the omission
or alleged omission to state therein a material fact required to be stated in
such Covered Disclosure Information (including any Investor or Rating Agency
“term sheets” or presentations relating to the Property, the Collateral and/or
the Loan) or necessary in order to make the statements in such Covered
Disclosure Information (including any Investor or Rating Agency “term sheets” or
presentations relating to the Property, the Senior Mezzanine Collateral and/or
the Loan) or in light of the circumstances under which they were made, not
misleading (collectively the “Securities Liabilities”) and (C) agreeing to
reimburse Lender, the Issuer Group and the Underwriter Group for any legal or
other expenses reasonably incurred by Lender and Issuer Group in connection with
investigating or defending the Securities Liabilities; provided, however, that
Borrower will be liable in any such case under clauses (B) or (C) above only to
the extent that any such Securities Liabilities arise out of or is based upon
any such untrue statement

 

-210-



--------------------------------------------------------------------------------

or omission made therein in reliance upon and in conformity with information
furnished to Lender or any member of the Issuer Group or Underwriter Group by or
on behalf of Borrower in connection with the preparation of the memorandum or
prospectus or other document (including any Investor or Rating Agency “term
sheets” or presentations relating to the Property, the Collateral, the Other
Senior Mezzanine Collateral and/or the Loan) or in connection with the
underwriting of the Loan, including financial statements of Borrower or Sponsor,
operating statements, rent rolls, environmental site assessment reports and
Property condition reports with respect to each Individual Property and further
provided that in the reasonable judgment of Borrower, these obligations (other
than the indemnity obligations) under this Section 13.6 do not increase
Borrower’s obligations and liabilities under the Loan Documents except as set
forth herein. Notwithstanding anything to the contrary contained herein or in
any indemnification agreement, (x) Borrower’s obligation to indemnify in respect
of any information contained in any Disclosure Document that is derived in part
from information provided by Borrower and in part from information provided by
others unrelated to or not employed by Borrower shall be limited to any untrue
statement or omission of material fact in the Covered Disclosure Information
which Borrower has been given the opportunity to examine and has reasonably
approved, and (y) Borrower shall not have any responsibility for the failure of
any member of the Underwriter Group to accurately transcribe written information
supplied by Borrower or to include such portions of the Covered Disclosure
Information in any Disclosure Document. This indemnity agreement will be in
addition to any liability which Borrower may otherwise have. Moreover, the
indemnification provided for in clauses (B) and (C) above shall be effective
whether or not an indemnification certificate described in (A) above is provided
and shall be applicable based on information previously provided by Borrower or
its Affiliates if Borrower does not provide the indemnification certificate.

(c) In connection with filings under the Exchange Act or any information
provided to holders of Securities on an ongoing basis, Borrower agrees to
indemnify (i) Lender, the Issuer Group and the Underwriter Group for Liabilities
to which Lender, the Issuer Group or the Underwriter Group may become subject
insofar as the Securities Liabilities arise out of or are based upon the
omission or alleged omission to state in the Provided Information a material
fact required to be stated in the Provided Information in order to make the
statements in the Provided Information, in light of the circumstances under
which they were made not misleading and (ii) reimburse Lender, the Issuer Group
or the Underwriter Group for any legal or other expenses reasonably incurred by
Lender, the Issuer Group or the Underwriter Group in connection with defending
or investigating the Securities Liabilities.

(d) Promptly after receipt by an indemnified party under this Section 13.6 of
notice of the commencement of any action, such indemnified party shall, if a
claim in respect thereof is to be made against the indemnifying party under this
Section 13.6, notify the indemnifying party in writing of the commencement
thereof, but the omission to so notify the indemnifying party shall not relieve
the indemnifying party from any liability which the indemnifying party may have
to any indemnified party hereunder except to the extent that failure to notify
causes prejudice to the indemnifying party. In the event that any action is
brought against any indemnified party, and it notifies the indemnifying party of
the commencement thereof, the indemnifying party shall be entitled, jointly with
any other indemnifying party, to participate therein and, to the extent that it
(or they) may elect by written notice delivered to the indemnified party
promptly after receiving the aforesaid notice from such indemnified party, to

 

-211-



--------------------------------------------------------------------------------

assume the defense thereof with counsel reasonably satisfactory to such
indemnified party. After notice from the indemnifying party to such indemnified
party under this Section 13.6 the indemnifying party shall be responsible for
any legal or other expenses subsequently incurred by such indemnified party in
connection with the defense thereof other than reasonable costs of
investigation; provided, however, if the defendants in any such action include
both the indemnified party and the indemnifying party and the indemnified party
has reasonably concluded that there are any legal defenses available to it
and/or other indemnified parties that are different from or additional to those
available to the indemnifying party, the indemnified party or parties shall have
the right to select separate counsel to assert such legal defenses and to
otherwise participate in the defense of such action on behalf of such
indemnified party or parties. The indemnifying party shall not be liable for the
expenses of more than one such separate counsel unless an indemnified party has
reasonably concluded that there may be legal defenses available to it that are
different from or additional to those available to another indemnified party.

(e) In order to provide for just and equitable contribution in circumstances in
which the indemnity agreements provided for in Section 13.6(c) or
Section 13.6(d) is or are for any reason held to be unenforceable by an
indemnified party in respect of any losses, claims, damages or liabilities (or
action in respect thereof) referred to therein which would otherwise be
indemnifiable under Section 13.6(c) or Section 13.6(d), the indemnifying party
shall contribute to the amount paid or payable by the indemnified party as a
result of such losses, claims, damages or liabilities (or action in respect
thereof); provided, however, that no Person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any Person who was not guilty of such
fraudulent misrepresentation. In determining the amount of contribution to which
the respective parties are entitled, the following factors shall be considered:
(i) the indemnified party’s, Borrower’s relative knowledge and access to
information concerning the matter with respect to which claim was asserted;
(ii) the opportunity to correct and prevent any statement or omission; and
(iii) any other equitable considerations appropriate in the circumstances.
Lender and Borrower hereby agree that it would not be equitable if the amount of
such contribution were determined by pro rata or per capita allocation.

(f) The liabilities and obligations of Borrower and Lender under this
Section 13.6 shall survive the satisfaction of this Agreement and the
satisfaction and discharge of the Debt.

(g) THE INDEMNIFICATION PROVISIONS PROVIDED IN THIS SECTION 13.6 SHALL APPLY
REGARDLESS OF WHETHER THE ACT, OMISSION, FACTS, CIRCUMSTANCES OR CONDITIONS
GIVING RISE TO SUCH INDEMNIFICATION WERE CAUSED IN WHOLE OR IN PART BY LENDER’S
SIMPLE (BUT NOT GROSS) NEGLIGENCE, PROVIDED THAT THE FOREGOING STATEMENT SHALL
NOT LIMIT THE PROVISIONS OF SECTION 13.6(B)(X) OR (Y) HEREOF.

 

-212-



--------------------------------------------------------------------------------

Section 13.7 Rating Surveillance.

Borrower will retain the Rating Agencies to provide rating surveillance services
on any certificates issued in a Securitization. Such rating surveillance will be
at the expense of Lender and such expense will be paid at the closing of the
Securitization.

Section 13.8 Servicer.

At the option of Lender, but at no cost to Borrower, the Loan may be serviced by
a servicer/trustee selected by Lender and Lender may delegate all or any portion
of its responsibilities under this Agreement and the other Loan Documents to
such servicer/trustee pursuant to a servicing agreement between Lender and such
servicer/trustee.

ARTICLE XIV

INDEMNIFICATIONS

Section 14.1 General Indemnification.

Borrower shall indemnify, defend and hold harmless the Indemnified Parties from
and against any and all Liabilities imposed upon or incurred by or asserted
against any Indemnified Parties and directly or indirectly arising out of or in
any way relating to any one or more of the following: (a) any accident, injury
to or death of persons or loss of or damage to property occurring in, on or
about any Individual Property or any part thereof or on the adjoining sidewalks,
curbs, adjacent property or adjacent parking areas, streets or ways; (b) any
use, nonuse or condition in, on or about any Individual Property or any part
thereof or on the adjoining sidewalks, curbs, adjacent property or adjacent
parking areas, streets or ways; (c) performance of any labor or services or the
furnishing of any materials or other property in respect of any Individual
Property or any part thereof; (d) any failure of any Individual Property, the
Collateral or the Other Senior Mezzanine Collateral to be in compliance with any
applicable Legal Requirements; (e) any and all claims and demands whatsoever
which may be asserted against Lender by reason of any alleged obligations or
undertakings on its part to perform or discharge any of the terms, covenants, or
agreements contained in any Lease; (f) the holding or investing of the Mortgage
Loan Reserve Accounts, the Reserve Accounts, the performance of the Required
Work (as defined in the Mortgage Loan Agreement), the CIGNA Property Required
Work, or (g) the payment of any commission, charge or brokerage fee incurred or
otherwise payable by any Borrower Party, Borrower Principal or Sponsor to anyone
which may be payable in connection with the funding of the Loan (collectively,
the “Indemnified Liabilities”); provided, however, that Borrower shall not have
any obligation to Lender hereunder to the extent that such Indemnified
Liabilities arise from the gross negligence, illegal acts, fraud or willful
misconduct of Lender. To the extent that the undertaking to indemnify, defend
and hold harmless set forth in the preceding sentence may be unenforceable
because it violates any law or public policy, Borrower shall pay the maximum
portion that it is permitted to pay and satisfy under applicable law to the
payment and satisfaction of all Indemnified Liabilities incurred by Lender.

 

-213-



--------------------------------------------------------------------------------

Section 14.2 Intangible Tax Indemnification.

Borrower shall, at its sole cost and expense, protect, defend, indemnify,
release and hold harmless the Indemnified Parties from and against any and all
Liabilities imposed upon or incurred by or asserted against any Indemnified
Parties and directly or indirectly arising out of or in any way relating to any
tax on the making of the Pledge Agreement, the Note or any of the other Loan
Documents, but excluding any income, franchise or other similar taxes.

Section 14.3 ERISA Indemnification.

Borrower shall, at its sole cost and expense, protect, defend, indemnify,
release and hold harmless the Indemnified Parties from and against any and all
Liabilities (including reasonable attorneys’ fees and costs incurred in the
investigation, defense, and settlement of Liabilities incurred in correcting any
prohibited transaction or in the sale of a prohibited loan, and in obtaining any
individual prohibited transaction exemption under ERISA that may be required, in
Lender’s reasonable discretion) that Lender may incur, directly or indirectly,
as a result of a default under Section 4.9 or Section 5.18 of this Agreement.

Section 14.4 Survival.

The obligations and liabilities of Borrower under this Article XIV shall fully
survive indefinitely notwithstanding any termination, satisfaction, or
assignment of the Pledge Agreement or delivery of an assignment of membership
interests in lieu of foreclosure on the Collateral.

THE INDEMNIFICATION PROVISIONS PROVIDED IN THIS ARTICLE XIV SHALL APPLY
REGARDLESS OF WHETHER THE ACT, OMISSION, FACTS, CIRCUMSTANCES OR CONDITIONS
GIVING RISE TO SUCH INDEMNIFICATION WERE CAUSED IN WHOLE OR IN PART BY LENDER’S
SIMPLE (BUT NOT GROSS) NEGLIGENCE.

IN NO EVENT SHALL THE PROVISIONS OF THIS ARTICLE XIV BE DEEMED TO LIMIT EACH
OTHER, OR ANY OTHER INDEMNIFICATION OF ANY INDEMNIFIED PARTIES UNDER ANY OTHER
LOAN DOCUMENT, INCLUDING THE RELEASE AND INDEMNITY, AND ALL SUCH
INDEMNIFICATIONS OF ANY INDEMNIFIED PARTIES SHALL BE READ IN THE BROADEST
POSSIBLE MANNER NOTWITHSTANDING ANYTHING CONTAINED HEREIN.

ARTICLE XV

EXCULPATION

Section 15.1 Exculpation.

(a) Except as otherwise provided herein, Lender shall not enforce the liability
and obligation of Borrower to perform and observe the obligations contained
herein or in the other Loan Documents by any action or proceeding wherein a
money judgment shall be sought

 

-214-



--------------------------------------------------------------------------------

against Borrower, except that Lender may bring an action under the New York UCC,
an action for specific performance or any other appropriate action or proceeding
to enable Lender to enforce and realize upon this Agreement, the Note, the
Pledge Agreement and the other Loan Documents, and the interest in the
Collateral and any other collateral given to Lender created by this Agreement,
the Note, the Pledge Agreement and the other Loan Documents; provided, however,
that, except as specifically provided herein, any judgment in any such action or
proceeding shall be enforceable against Borrower only to the extent of
Borrower’s interest in the Collateral and in any other collateral given to
Lender. Lender, by accepting this Agreement, the Note, the Pledge Agreement and
the other Loan Documents, agrees that it shall not, except as otherwise provided
in this Section 15.1, sue for, seek or demand any deficiency judgment against
Borrower in any such action or proceeding, under or by reason of or under or in
connection with this Agreement, the Note, the Pledge Agreement or the other Loan
Documents. The provisions of this Section 15.1 shall not, however,
(i) constitute a waiver, release or impairment of any obligation evidenced or
secured by this Agreement, the Note, the Pledge Agreement or the other Loan
Documents; (ii) impair the right of Lender to name Borrower as a party defendant
in any action or suit for judicial foreclosure and sale under this Agreement and
the Pledge Agreement; (iii) affect the validity or enforceability of any
indemnity (including those contained in the Guaranty, Environmental Indemnity,
Section 13.6 and Article XIV of this Agreement), guaranty, master lease or
similar instrument made in connection with this Agreement, the Note, the Pledge
Agreement and the other Loan Documents; (iv) impair the right of Lender to
obtain the appointment of a receiver; (v) impair the enforcement of the
assignment of leases provisions contained in the Pledge Agreement; or
(vi) impair the right of Lender to obtain a deficiency judgment or other
judgment on the Note against Borrower if necessary to obtain any Insurance
Proceeds or Awards to which Lender would otherwise be entitled under this
Agreement; provided however, Lender shall only enforce such judgment to the
extent of the Insurance Proceeds and/or Awards.

(b) Nothing in Section 15.1(a) shall constitute a waiver of the right of Lender
to enforce the liability and obligation of Borrower, by money judgment or
otherwise, to the extent of any loss, damage, cost expense, liability, claim or
other obligation incurred by Lender (including attorneys’ fees and costs
reasonably incurred) arising out of or in connection with any of the actions,
events or circumstances described in Sections 1.2(a) of the Guaranty
(collectively, the “Recourse Obligations”), and Borrower shall be personally
liable to Lender for, and shall indemnify Lender and hold Lender harmless from
and against any for the Recourse Obligations. Notwithstanding anything in this
Agreement to the contrary, the agreement of Lender not to pursue recourse
liability as set forth in subsection (a) above SHALL BECOME NULL AND VOID and
shall be of no further force and effect and the Debt shall become fully recourse
to Borrower upon the occurrence or existence of any of the events or
circumstances described in Section 1.2(b) of the Guaranty.

(c) Nothing herein shall be deemed to be a waiver of any right which Lender may
have under Section 506(a), 506(b), 1111(b) or any other provision of the
Bankruptcy Code or any other Creditors’ Rights Laws to file a claim for the full
amount of the indebtedness secured by the Pledge Agreement or to require that
all collateral shall continue to secure all of the indebtedness owing to Lender
in accordance with this Agreement, the Note, the Pledge Agreement or the other
Loan Documents.

 

-215-



--------------------------------------------------------------------------------

(d) Notwithstanding anything to the contrary contained in this Agreement or the
other Loan Documents, no direct or indirect member, shareholder, partner,
principal, Affiliate, employee, officer, director, agent or representative of
Borrower (each an “Exculpated Party”; provided, that none of Borrower, Other
Senior Mezzanine Borrower, Mortgage Loan Borrower, Maryland Owner or Sponsor
shall be an Exculpated Party with respect to its obligations set forth in the
Environmental Indemnity, any Guaranty and in Section 13.6 of this Agreement, as
applicable) shall have personal liability for the payment of any sum of money
payable or for the performance or discharge of any covenants, obligations or
undertakings of Borrower or under this Agreement, the Note, the Pledge Agreement
or other Loan Documents and no monetary or deficiency judgment shall be sought
or obtained or enforced against any Exculpated Party with respect thereto.

ARTICLE XVI

NOTICES

Section 16.1 Notices.

All notices, consents, approvals and requests required or permitted hereunder or
under any other Loan Document shall be given in writing and shall be effective
for all purposes if hand delivered or sent by (a) certified or registered United
States mail, postage prepaid, return receipt requested, (b) expedited prepaid
overnight delivery service, either commercial or United States Postal Service,
with proof of attempted delivery, or (c) telecopier (with answer back
acknowledged provided an additional notice is given pursuant to subsection
(b) above), addressed as follows (or at such other address and Person as shall
be designated from time to time by any party hereto, as the case may be, in a
written notice to the other parties hereto in the manner provided for in this
Section 16):

 

If to Lender:      BRE/HH Acquisitions L.L.C.      c/o Blackstone Real Estate
Advisors VI L.P.      345 Park Avenue      New York, New York 10154     
Attention: Gary M. Sumers      Facsimile No.: (212) 583-5726      And     
Barclays Capital Real Estate Finance Inc.      745 Seventh Avenue      New York,
New York 10019      Attention: Lori Rung/CMBS Servicing      Facsimile No.:
(212) 412-1664 With a copy to:      Simpson Thacher & Bartlett LLP      425
Lexington Avenue      New York, New York 10017      Attention: Gregory J. Ressa
     Facsimile No.: (212) 455-2502      And

 

-216-



--------------------------------------------------------------------------------

     Davis Polk & Wardwell LLP      450 Lexington Avenue      New York, New York
10017      Attention: Thomas Patrick Dore, Jr.      Facsimile No.: (212)
701-5136 If to Borrower:      c/o Ashford Hospitality Trust      14185 Dallas
Parkway      Suite 1100      Dallas, Texas 75254      Attention: David Brooks
     Facsimile No.: (972) 490-9605 With a copy to:      c/o Prudential Real
Estate Investors      8 Campus Drive      Parsippany, New Jersey 07054     
Attention: Soultana Reigle      Facsimile No.: (973) 734-1550      and      c/o
PREI Law Department      8 Campus Drive      Parsippany, New Jersey 07054     
Attention: Law Department      Facsimile No.: (973) 734-1550      and     
Goodwin Procter LLP      Exchange Place      53 State Street      Boston,
Massachusetts 02109      Attention: Minta Kay      Facsimile No.: (617) 523-1231

A notice shall be deemed to have been given: in the case of hand delivery, at
the time of delivery; in the case of registered or certified mail, when
delivered or the first attempted delivery on a Business Day; or in the case of
expedited prepaid delivery and telecopy, upon the first attempted delivery on a
Business Day.

 

-217-



--------------------------------------------------------------------------------

ARTICLE XVII

FURTHER ASSURANCES

Section 17.1 Replacement Documents.

Upon receipt of an affidavit of an officer of Lender as to the loss, theft,
destruction or mutilation of the Note or any other Loan Document which is not of
public record, and, in the case of any such mutilation, upon surrender and
cancellation of such Note or other Loan Document, Borrower will issue, in lieu
thereof, a replacement Note or other Loan Document, dated the date of such lost,
stolen, destroyed or mutilated Note or other Loan Document in the same principal
amount thereof and otherwise of like tenor.

Section 17.2 Intentionally Omitted.

Section 17.3 Further Acts, Etc.

Borrower will, at the cost of Borrower, and without expense to Lender (except as
expressly set forth in Article XIII hereof), do, execute, acknowledge and
deliver all and every further acts, deeds, conveyances, deeds of trust,
mortgages, assignments, security agreements, control agreements, notices of
assignments, transfers and assurances as Lender shall, from time to time,
reasonably require, for the better assuring, conveying, assigning, transferring,
and confirming unto Lender the property and rights hereby mortgaged, deeded,
granted, bargained, sold, conveyed, confirmed, pledged, assigned, warranted and
transferred or intended now or hereafter so to be, or which Borrower may be or
may hereafter become bound to convey or assign to Lender, or for carrying out
the intention or facilitating the performance of the terms of this Agreement or
for filing or registering of the Pledge Agreement, or for complying with all
Legal Requirements. Borrower, on demand, will execute and deliver, and in the
event it shall fail to so execute and deliver, hereby authorizes Lender to
execute in the name of Borrower or without the signature of Borrower to the
extent Lender may lawfully do so, one or more financing statements and financing
statement amendments to evidence more effectively, perfect and maintain the
priority of the security interest of Lender in the Collateral. Borrower grants
to Lender an irrevocable power of attorney coupled with an interest for the
purpose of exercising and perfecting any and all rights and remedies available
to Lender at law and in equity, including without limitation, such rights and
remedies available to Lender pursuant to this Section 17.3.

Section 17.4 Changes in Tax, Debt, Credit and Documentary Stamp Laws.

(a) If any law is enacted or adopted or amended after the date of this Agreement
which deducts the Debt from the value of any Individual Property the Collateral,
the Other Senior Mezzanine Collateral for the purpose of taxation or which
imposes a tax, either directly or indirectly, on the Debt or Lender’s interest
in any Individual Property, the Collateral or the Other Senior Mezzanine
Collateral, Borrower will pay the tax, with interest and penalties thereon, if
any. If Lender is advised by counsel chosen by it that the payment of tax by
Borrower would be unlawful or taxable to Lender or unenforceable or provide the
basis for a defense of usury then Lender shall have the option by written notice
of not less than one hundred twenty (120) days to declare the Debt immediately
due and payable.

 

-218-



--------------------------------------------------------------------------------

(b) Borrower will not claim or demand or be entitled to any credit or credits on
account of the Debt for any part of the Taxes or Other Charges assessed against
any Individual Property, the Collateral, the Other Senior Mezzanine Collateral,
or any part thereof, and no deduction shall otherwise be made or claimed from
the assessed value of any Individual Property, the Collateral, the Other Senior
Mezzanine Collateral, or any part thereof, for real estate or personal property
tax purposes by reason of the Mortgage, the Pledge Agreement or the Debt. If
such claim, credit or deduction shall be required by law, Lender shall have the
option, by written notice of not less than one hundred twenty (120) days, to
declare the Debt immediately due and payable.

If at any time the United States of America, any State thereof or any
subdivision of any such State shall require revenue or other stamps to be
affixed to the Note, the Pledge Agreement, or any of the other Loan Documents or
impose any other tax or charge on the same, Borrower will pay for the same, with
interest and penalties thereon, if any.

Section 17.5 Expenses.

Borrower covenants and agrees to pay or, if Borrower fails to pay, to reimburse,
Lender upon receipt of written notice from Lender for all reasonable costs and
expenses (including reasonable, actual attorneys’ fees and disbursements and the
allocated costs of internal legal services and all actual disbursements of
internal counsel) reasonably incurred by Lender in accordance with this
Agreement in connection with (a) the preparation, negotiation, execution and
delivery of this Agreement, the Pledge Agreement and the other Loan Documents
and the consummation of the transactions contemplated hereby and thereby and all
the costs of furnishing all opinions by counsel for Borrower (including without
limitation any opinions requested by Lender as to any legal matters arising
under this Agreement or the other Loan Documents with respect to any Individual
Property or the Collateral); (b) Borrower’s ongoing performance of and
compliance with Borrower’s respective agreements and covenants contained in this
Agreement, the Pledge Agreement and the other Loan Documents on its part to be
performed or complied with after the Closing Date, including confirming
compliance with environmental and insurance requirements, and determining
whether defaults or Events of Default may exist under any of the Loan Documents;
(c) following a request by Borrower, Lender’s ongoing performance and compliance
with all agreements and conditions contained in this Agreement, the Pledge
Agreement and the other Loan Documents on its part to be performed or complied
with after the Closing Date; (d) the negotiation, preparation, execution,
delivery and administration of any consents, amendments, waivers or other
modifications to this Agreement and the other Loan Documents and any other
documents or matters requested by Lender in accordance with the terms of the
Loan Documents; (e) securing Borrower’s compliance with any requests made
pursuant to the provisions of this Agreement; (f) the filing and recording fees
and expenses, title insurance and reasonable fees and expenses of counsel for
providing to Lender all required legal opinions, and other similar expenses
incurred in creating and perfecting the Lien in favor of Lender pursuant to this
Agreement, the Pledge Agreement and the other Loan Documents; (g) enforcing or
preserving any rights, in response to third party claims or the prosecuting or
defending of any action or proceeding or other litigation, in each case against,
under or affecting any Significant Party, this Agreement, the other Loan
Documents, the Collateral, or any other security given for the Loan;
(h) enforcing any obligations of or collecting any payments due from Borrower
under this Agreement, the other Loan Documents or with

 

-219-



--------------------------------------------------------------------------------

respect to any Individual Property or the Collateral; and (i) any refinancing or
restructuring of the credit arrangements provided under this Agreement in the
nature of a “work-out” or of any insolvency or bankruptcy proceedings; provided,
however, that Borrower shall not be liable for the payment of any such costs and
expenses to the extent the same arise by reason of the gross negligence, illegal
acts, fraud or willful misconduct of Lender. For purposes of this Section 17.5,
all references to this Agreement, the Pledge Agreement or any of the other Loan
Documents shall be deemed to include the Existing Mezzanine 3 Loan Agreement,
the Existing Pledge Agreement and each of the other Existing Loan Documents. The
provisions of this Section 17.5 shall not apply to any costs or expenses
incurred by Lender in connection with a Securitization contemplated under
Article XIII hereof except to the extent such expense is specifically allocated
to Borrower in Article XIII.

ARTICLE XVIII

WAIVERS

Section 18.1 Remedies Cumulative; Waivers.

The rights, powers and remedies of Lender under this Agreement shall be
cumulative and not exclusive of any other right, power or remedy which Lender
may have against any Borrower or Sponsor pursuant to this Agreement or the other
Loan Documents, or existing at law or in equity or otherwise. Lender’s rights,
powers and remedies may be pursued singularly, concurrently or otherwise, at
such time and in such order as Lender may determine in Lender’s sole discretion.
No delay or omission to exercise any remedy, right or power accruing upon an
Event of Default shall impair any such remedy, right or power or shall be
construed as a waiver thereof, but any such remedy, right or power may be
exercised from time to time and as often as may be deemed expedient. A waiver of
one Default or Event of Default with respect to Borrower shall not be construed
to be a waiver of any subsequent Default or Event of Default by Borrower or to
impair any remedy, right or power consequent thereon.

Section 18.2 Modification, Waiver in Writing.

No modification, amendment, extension, discharge, termination or waiver of any
provision of this Agreement, or of the Note, or of any other Loan Document, nor
consent to any departure by Borrower therefrom, shall in any event be effective
unless the same shall be in a writing signed by the party against whom
enforcement is sought, and then such waiver or consent shall be effective only
in the specific instance, and for the purpose, for which given. Except as
otherwise expressly provided herein, no notice to, or demand on Borrower, shall
entitle Borrower to any other or future notice or demand in the same, similar or
other circumstances.

Section 18.3 Delay Not a Waiver.

Neither any failure nor any delay on the part of Lender in insisting upon strict
performance of any term, condition, covenant or agreement, or exercising any
right, power, remedy or privilege hereunder, or under the Note or under any
other Loan Document, or any other instrument given as security therefor, shall
operate as or constitute a waiver thereof, nor

 

-220-



--------------------------------------------------------------------------------

shall a single or partial exercise thereof preclude any other future exercise,
or the exercise of any other right, power, remedy or privilege. In particular,
and not by way of limitation, by accepting payment after the due date of any
amount payable under this Agreement, the Note or any other Loan Document, Lender
shall not be deemed to have waived any right either to require prompt payment
when due of all other amounts due under this Agreement, the Note or the other
Loan Documents, or to declare a default for failure to effect prompt payment of
any such other amount.

Section 18.4 Trial By Jury.

BORROWER AND LENDER EACH HEREBY AGREES NOT TO ELECT A TRIAL BY JURY OF ANY ISSUE
TRIABLE OF RIGHT BY JURY, AND WAIVES ANY RIGHT TO TRIAL BY JURY FULLY TO THE
EXTENT THAT ANY SUCH RIGHT SHALL NOW OR HEREAFTER EXIST WITH REGARD TO THE LOAN
DOCUMENTS, OR ANY CLAIM, COUNTERCLAIM OR OTHER ACTION ARISING IN CONNECTION
THEREWITH. THIS WAIVER OF RIGHT TO TRIAL BY JURY IS GIVEN KNOWINGLY AND
VOLUNTARILY BY BORROWER AND LENDER, AND IS INTENDED TO ENCOMPASS INDIVIDUALLY
EACH INSTANCE AND EACH ISSUE AS TO WHICH THE RIGHT TO A TRIAL BY JURY WOULD
OTHERWISE ACCRUE. EACH OF LENDER AND BORROWER IS HEREBY AUTHORIZED TO FILE A
COPY OF THIS PARAGRAPH IN ANY PROCEEDING AS CONCLUSIVE EVIDENCE OF THIS WAIVER
BY BORROWER AND LENDER.

Section 18.5 Waiver of Notice.

Borrower shall not be entitled to any notices of any nature whatsoever from
Lender except with respect to matters for which this Agreement or the other Loan
Documents specifically and expressly provide for the giving of notice by Lender
to Borrower and except with respect to matters for which Borrower is not,
pursuant to applicable Legal Requirements, permitted to waive the giving of
notice. Borrower hereby expressly waives the right to receive any notice from
Lender with respect to any matter for which this Agreement or the other Loan
Documents do not specifically and expressly provide for the giving of notice by
Lender to Borrower.

Section 18.6 Remedies of Borrower.

In the event that a claim or adjudication is made that Lender or its agents have
acted unreasonably or unreasonably delayed acting in any case where by law or
under this Agreement or the other Loan Documents, Lender or such agent, as the
case may be, has an obligation to act reasonably or promptly, Borrower agrees
that neither Lender nor its agents shall be liable for any monetary damages, and
Borrower’s sole remedies shall be limited to commencing an action seeking
injunctive relief or declaratory judgment. The parties hereto agree that any
action or proceeding to determine whether Lender has acted reasonably shall be
determined by an action seeking declaratory judgment. Lender agrees that, in
such event, it shall cooperate in expediting any action seeking injunctive
relief or declaratory judgment.

 

-221-



--------------------------------------------------------------------------------

Section 18.7 Waiver of Marshalling of Assets.

To the fullest extent permitted by law, Borrower, for itself and its successors
and assigns, waives all rights to a marshalling of the assets of Borrower, Other
Senior Mezzanine Borrower, Mortgage Loan Borrower, Maryland Owner and other
Persons with interests in Borrower, Other Senior Mezzanine Borrower, Mortgage
Loan Borrower or Maryland Owner, and of the Property, or the Collateral and/or
the Other Senior Mezzanine Collateral, and agrees not to assert any right under
any laws pertaining to the marshalling of assets, the sale in inverse order of
alienation, homestead exemption, the administration of estates of decedents, or
any other matters whatsoever to defeat, reduce or affect the right of Lender
under the Loan Documents to a sale of the Collateral for the collection of the
Debt without any prior or different resort for collection or of the right of
Lender to the payment of the Debt out of the net proceeds of the Collateral in
preference to every other claimant whatsoever.

Section 18.8 Waiver of Statute of Limitations.

Borrower hereby expressly waives and releases, to the fullest extent permitted
by law, the pleading of any statute of limitations as a defense to payment of
the Debt or performance of its other obligations set forth in the Loan
Documents.

Section 18.9 Waiver of Counterclaim.

Borrower hereby waives the right to assert a counterclaim, other than a
compulsory counterclaim, in any action or proceeding brought against it by
Lender or its agents.

ARTICLE XIX

GOVERNING LAW

Section 19.1 Governing Law.

(a) THIS AGREEMENT WAS NEGOTIATED IN THE STATE OF NEW YORK, THE LOAN WAS
ORIGINATED BY LENDER AND ACCEPTED BY BORROWER IN THE STATE OF NEW YORK, WHICH
STATE THE PARTIES AGREE HAS A SUBSTANTIAL RELATIONSHIP TO THE PARTIES AND TO THE
UNDERLYING TRANSACTION EMBODIED HEREBY, AND IN ALL RESPECTS, INCLUDING, WITHOUT
LIMITING THE GENERALITY OF THE FOREGOING, MATTERS OF CONSTRUCTION, VALIDITY AND
PERFORMANCE, THIS AGREEMENT, THE NOTE AND THE OTHER LOAN DOCUMENTS AND THE
OBLIGATIONS ARISING HEREUNDER AND THEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS
MADE AND PERFORMED IN SUCH STATE AND ANY APPLICABLE LAW OF THE UNITED STATES OF
AMERICA, EXCEPT THAT AT ALL TIMES THE PROVISIONS FOR THE CREATION, PERFECTION,
AND ENFORCEMENT OF THE LIENS AND SECURITY INTERESTS CREATED PURSUANT HERETO AND
PURSUANT TO THE OTHER LOAN DOCUMENTS SHALL BE GOVERNED BY AND CONSTRUED
ACCORDING

 

-222-



--------------------------------------------------------------------------------

TO THE LAW OF THE STATE IN WHICH THE APPLICABLE INDIVIDUAL PROPERTY IS LOCATED,
IT BEING UNDERSTOOD THAT, TO THE FULLEST EXTENT PERMITTED BY THE LAW OF SUCH
STATE, THE LAW OF THE STATE OF NEW YORK SHALL GOVERN THE CONSTRUCTION, VALIDITY
AND ENFORCEABILITY OF ALL LOAN DOCUMENTS AND ALL OF THE OBLIGATIONS ARISING
HEREUNDER OR THEREUNDER. TO THE FULLEST EXTENT PERMITTED BY LAW, EACH OF
BORROWER HEREBY UNCONDITIONALLY AND IRREVOCABLY WAIVES ANY CLAIM TO ASSERT THAT
THE LAW OF ANY OTHER JURISDICTION GOVERNS THIS AGREEMENT, THE NOTE AND THE OTHER
LOAN DOCUMENTS, AND THIS AGREEMENT, THE NOTE AND THE OTHER LOAN DOCUMENTS SHALL
BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW
YORK INCLUDING SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW.

(b) ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST LENDER OR BORROWER ARISING OUT
OF OR RELATING TO THIS AGREEMENT MAY AT LENDER’S OPTION BE INSTITUTED IN ANY
FEDERAL OR STATE COURT IN THE CITY OF NEW YORK, COUNTY OF NEW YORK, PURSUANT TO
SECTION 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW AND BORROWER WAIVES ANY
OBJECTIONS WHICH IT MAY NOW OR HEREAFTER HAVE BASED ON VENUE AND/OR FORUM NON
CONVENIENS OF ANY SUCH SUIT, ACTION OR PROCEEDING, BORROWER HEREBY IRREVOCABLY
SUBMITS TO THE JURISDICTION OF ANY SUCH COURT IN ANY SUIT, ACTION OR PROCEEDING.
BORROWER DOES HEREBY DESIGNATE AND APPOINT:

Corporation Service Company

1133 Avenue of the Americas, Suite 3100

New York, New York 10036

AS ITS AUTHORIZED AGENT TO ACCEPT AND ACKNOWLEDGE ON ITS BEHALF SERVICE OF ANY
AND ALL PROCESS WHICH MAY BE SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING IN
ANY FEDERAL OR STATE COURT IN NEW YORK, NEW YORK, AND AGREES THAT SERVICE OF
PROCESS UPON SAID AGENT AT SAID ADDRESS AND WRITTEN NOTICE OF SAID SERVICE
MAILED OR DELIVERED TO BORROWER IN THE MANNER PROVIDED HEREIN SHALL BE DEEMED IN
EVERY RESPECT EFFECTIVE SERVICE OF PROCESS UPON BORROWER IN ANY SUCH SUIT,
ACTION OR PROCEEDING IN THE STATE OF NEW YORK. BORROWER (I) SHALL GIVE PROMPT
NOTICE TO LENDER OF ANY CHANGED ADDRESS OF ITS AUTHORIZED AGENT HEREUNDER, (II)
MAY AT ANY TIME AND FROM TIME TO TIME DESIGNATE A SUBSTITUTE AUTHORIZED AGENT
WITH AN OFFICE IN NEW YORK, NEW YORK (WHICH SUBSTITUTE AGENT AND OFFICE SHALL BE
DESIGNATED AS THE PERSON AND ADDRESS FOR SERVICE OF PROCESS), AND (III) SHALL
PROMPTLY DESIGNATE SUCH A SUBSTITUTE IF ITS AUTHORIZED AGENT CEASES TO HAVE AN
OFFICE IN NEW YORK, NEW YORK OR IS DISSOLVED WITHOUT LEAVING A SUCCESSOR.

 

-223-



--------------------------------------------------------------------------------

Section 19.2 Severability.

Wherever possible, each provision of this Agreement shall be interpreted in such
manner as to be effective and valid under applicable law, but if any provision
of this Agreement shall be prohibited by or invalid under applicable law, such
provision shall be ineffective to the extent of such prohibition or invalidity,
without invalidating the remainder of such provision or the remaining provisions
of this Agreement.

Section 19.3 Preferences.

During the continuance of an Event of Default, Lender shall have the continuing
and exclusive right to apply or reverse and reapply any and all payments by
Borrower to any portion of the obligations of Borrower hereunder. To the extent
Borrower makes a payment or payments to Lender, which payment or proceeds or any
part thereof are subsequently invalidated, declared to be fraudulent or
preferential, set aside or required to be repaid to a trustee, receiver or any
other party under any Creditors’ Rights Laws, state or federal law, common law
or equitable cause, then, to the extent of such payment or proceeds received,
the obligations hereunder or part thereof intended to be satisfied shall be
revived and continue in full force and effect, as if such payment or proceeds
had not been received by Lender.

ARTICLE XX

MISCELLANEOUS

Section 20.1 Survival.

This Agreement and all covenants, agreements, representations and warranties
made herein and in the certificates delivered pursuant hereto shall survive the
making by Lender of the Loan and the execution and delivery to Lender of the
Note, and shall continue in full force and effect so long as all or any of the
Debt is outstanding and unpaid unless a longer period is expressly set forth
herein or in the other Loan Documents. Whenever in this Agreement any of the
parties hereto is referred to, such reference shall be deemed to include the
legal representatives, successors and assigns of such party. All covenants,
promises and agreements in this Agreement, by or on behalf of Borrower, shall
inure to the benefit of the legal representatives, successors and assigns of
Lender.

Section 20.2 Lender’s Discretion.

Whenever pursuant to this Agreement, Lender exercises any right given to it to
approve or disapprove, or any arrangement or term is to be satisfactory to
Lender, the decision of Lender to approve or disapprove or to decide whether
arrangements or terms are satisfactory or not satisfactory shall (except as is
otherwise specifically herein provided) be in the sole discretion of Lender and
shall be final and conclusive.

 

-224-



--------------------------------------------------------------------------------

Section 20.3 Headings.

The Article and/or Section headings and the Table of Contents in this Agreement
are included herein for convenience of reference only and shall not constitute a
part of this Agreement for any other purpose.

Section 20.4 Cost of Enforcement.

In the event (a) that the Pledge Agreement is foreclosed in whole or in part,
(b) of the bankruptcy, insolvency, rehabilitation or other similar proceeding in
respect of Mortgage Loan Borrower, Maryland Owner, Borrower, Other Senior
Mezzanine Borrower or any of its constituent Persons or an assignment by
Mortgage Loan Borrower, Maryland Owner, Borrower or Other Senior Mezzanine
Borrower or any of its constituent Persons for the benefit of creditors, or
(c) Lender exercises any of its other remedies under this Agreement or any of
the other Loan Documents, Borrower shall be chargeable with and agrees to pay
all out-of-pocket costs of collection and defense, including reasonable
attorneys’ fees and costs, incurred by Lender or Borrower in connection
therewith and in connection with any appellate proceeding or post-judgment
action involved therein, together with all required service or use taxes.

Section 20.5 Schedules Incorporated.

The Schedules annexed hereto are hereby incorporated herein as a part of this
Agreement with the same effect as if set forth in the body hereof.

Section 20.6 Offsets, Counterclaims and Defenses.

Any assignee of Lender’s interest in and to this Agreement, the Note and the
other Loan Documents shall take the same free and clear of all offsets,
counterclaims or defenses which are unrelated to such documents which Borrower
may otherwise have against any assignor of such documents, and no such unrelated
counterclaim or defense shall be interposed or asserted by Borrower in any
action or proceeding brought by any such assignee upon such documents and any
such right to interpose or assert any such unrelated offset, counterclaim or
defense in any such action or proceeding is hereby expressly waived by Borrower.

Section 20.7 No Joint Venture or Partnership; No Third Party Beneficiaries.

(a) Borrower and Lender intend that the relationships created hereunder and
under the other Loan Documents be solely that of borrower and lender. Nothing
herein or therein is intended to create a joint venture, partnership,
tenancy-in-common, or joint tenancy relationship between Borrower and Lender nor
to grant Lender any interest in the Collateral other than that of secured party,
pledgee or lender.

(b) This Agreement and the other Loan Documents are solely for the benefit of
Lender and Borrower and nothing contained in this Agreement or the other Loan
Documents shall be deemed to confer upon anyone other than Lender and Borrower
any right to insist upon or to enforce the performance or observance of any of
the obligations contained herein or therein. All conditions to the obligations
of Lender to make the Loan hereunder are imposed solely and

 

-225-



--------------------------------------------------------------------------------

exclusively for the benefit of Lender and no other Person shall have standing to
require satisfaction of such conditions in accordance with their terms or be
entitled to assume that Lender will refuse to make the Loan in the absence of
strict compliance with any or all thereof and no other Person shall under any
circumstances be deemed to be a beneficiary of such conditions, any or all of
which may be freely waived in whole or in part by Lender if, in Lender’s sole
discretion, Lender deems it advisable or desirable to do so.

(c) The general partners, members, principals and (if Borrower is a trust)
beneficial owners of Borrower are experienced in the ownership and operation of
properties similar to each Individual Property, the Collateral and the Other
Senior Mezzanine Collateral, and Borrower and Lender are relying solely upon
such expertise and business plan in connection with the ownership and operation
of each Individual Property, the Collateral and the Other Senior Mezzanine
Collateral. Borrower is not relying on Lender’s expertise, business acumen or
advice in connection with the Property, the Collateral or the Senior Mezzanine
Collateral.

(d) Notwithstanding anything to the contrary contained herein, Lender is not
undertaking the performance of (i) any obligations under the Leases; or (ii) any
obligations with respect to such agreements, contracts, certificates,
instruments, franchises, permits, trademarks, licenses and other documents.

(e) By accepting or approving anything required to be observed, performed or
fulfilled or to be given to Lender pursuant to this Agreement, the Pledge
Agreement, the Guaranty, the Environmental Indemnity, the Note or the other Loan
Documents, including any officer’s certificate, balance sheet, statement of
profit and loss or other financial statement, survey, appraisal, or insurance
policy, Lender shall not be deemed to have warranted, consented to, or affirmed
the sufficiency, the legality or effectiveness of same, and such acceptance or
approval thereof shall not constitute any warranty or affirmation with respect
thereto by Lender.

(f) Borrower recognizes and acknowledges that in accepting this Agreement, the
Note, the Pledge Agreement, the Guaranty, the Environmental Indemnity and the
other Loan Documents, Lender is expressly and primarily relying on the truth and
accuracy of the representations and warranties set forth in this Agreement
without any obligation to investigate any Individual Property, the Collateral,
the Other Senior Mezzanine Collateral, and notwithstanding any investigation of
any Individual Property, the Collateral or the Other Senior Mezzanine Collateral
by Lender; that such reliance existed on the part of Lender prior to the date
hereof, that the warranties and representations are a material inducement to
Lender in making the Loan; and that Lender would not be willing to make the Loan
and accept this Agreement, the Note, the Pledge Agreement and the other Loan
Documents in the absence of the warranties and representations as set forth in
Article IV.

Section 20.8 Publicity.

All news releases, publicity or advertising by Borrower or its Affiliates
through any media intended to reach the general public which refers to the Loan,
Lender, or any of their Affiliates shall be subject to the prior written
approval of Lender, not to be unreasonably withheld. Lender shall be permitted
to make any news, releases, publicity or advertising by Lender or its Affiliates
through any media intended to reach the general public which refers to

 

-226-



--------------------------------------------------------------------------------

the Loan, the Property, the Collateral, the Other Senior Mezzanine Collateral,
Mortgage Loan Borrower, Maryland Owner, Borrower, Other Senior Mezzanine
Borrower, Sponsor and their respective Affiliates without the approval of
Borrower or any such Persons or with respect to Sponsor, upon the consent of
Sponsor, such consent not to be unreasonably withheld, conditioned or delayed.
Borrower agrees that Lender may share any information pertaining to the Loan
with its Affiliates in connection with the sale or transfer of all or a portion
of the Loan, or any Participations and/or Securities created.

Section 20.9 Conflict; Construction of Documents; Reliance.

In the event of any conflict between the provisions of this Agreement and any of
the other Loan Documents, the provisions of this Agreement shall control. The
parties hereto acknowledge that they were represented by competent counsel in
connection with the negotiation, drafting and execution of this Agreement, the
Guaranty, the Environmental Indemnity, and the other Loan Documents and that no
such Loan Documents shall be subject to the principle of construing their
meaning against the party which drafted same. Borrower acknowledges that, with
respect to the Loan, Borrower shall rely solely on its own judgment and advisors
in entering into the Loan without relying in any manner on any statements,
representations or recommendations of Lender or any parent, subsidiary or
Affiliate of Lender. Lender shall not be subject to any limitation whatsoever in
the exercise of any rights or remedies available to it under any of the Loan
Documents or any other agreements or instruments which govern the Loan by virtue
of the ownership by it or any parent, subsidiary or Affiliate of Lender of any
equity interest any of them may acquire in Borrower, and Borrower hereby
irrevocably waives the right to raise any defense or take any action on the
basis of the foregoing with respect to Lender’s exercise of any such rights or
remedies. Borrower acknowledges that Lender engages in the business of real
estate financings and other real estate transactions and investments which may
be viewed as adverse to or competitive with the business of Borrower or its
Affiliates.

Section 20.10 Entire Agreement.

This Agreement and the other Loan Documents contain the entire agreement of the
parties hereto and thereto in respect of the transactions contemplated hereby
and thereby, and all prior agreements among or between such parties, whether
oral or written between Borrower and Lender are superseded by the terms of this
Agreement and the other Loan Documents.

THIS AGREEMENT AND ALL OF THE OTHER LOAN DOCUMENTS EXECUTED BY ANY OF THE
PARTIES SUBSTANTIALLY CONCURRENTLY HEREWITH CONSTITUTE A WRITTEN LOAN AGREEMENT
AND REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES TO THEM AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS
OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

 

-227-



--------------------------------------------------------------------------------

Section 20.11 Co-Lenders.

(a) Borrower hereby acknowledges and agrees that notwithstanding the fact that
the Loan may be serviced by Servicer, prior to a Securitization of the Loan, all
requests for approval and consents hereunder and in every instance in which
Lender’s consent or approval is required, Borrower shall be required to obtain
the consent and approval of the Co-Lenders holding 50.1% (individually or in the
aggregate) or more of the Loan and all copies of documents, reports, requests
and other delivery obligations of Borrower required hereunder shall be delivered
by Borrower to each Co-Lender.

(b) Following the Closing Date (i) the liabilities of Lender shall be several
and not joint, (ii) no Co-Lender shall be responsible for the obligations of the
other Co-Lender, and (iii) each Co-Lender shall be liable to Borrower only for
their respective Ratable Share of the Loan. Notwithstanding anything to the
contrary herein, all indemnities by Borrower and obligations for principal and
interest payments, payment of prepayment fees, exits fees, default interest or
any other amounts due hereunder, including costs, expenses, damages or advances
each as set forth herein shall run to and benefit each Co-Lender in accordance
with its Ratable Share.

(c) Each Co-Lender agrees that it has, independently and without reliance on the
other Co-Lender, and based on such documents and information as it has deemed
appropriate, made its own credit analysis of Borrower and its Affiliates and
decision to enter into this Agreement and that it will, independently and
without reliance upon the other Co-Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
analysis and decisions in taking or not taking action under this Agreement or
under any other Loan Document.

(d) In connection with any consent or approval under the Loan Documents, or any
other circumstance in which “Lender” has the right to take an action and obtain
reimbursement therefor from Borrower or any Affiliate of Borrower under the Loan
Documents, each Co-Lender agrees that the Co-Lenders shall be entitled to
designate as many Persons as they desire but that Borrower and its Affiliates
shall only be obligated to pay the legal fees, costs and expenses incurred by
one Lender and not all Co-Lenders, except in an Event of Default in which case
the foregoing limitation shall not apply. The Co-Lenders shall also designate
one Co-Lender or one Servicer to act as the agent for all Co-Lenders for all
dealings with Borrower under the Loan Documents.

Section 20.12 Certain Additional Rights of Lender.

Notwithstanding anything which may be contained in this Agreement to the
contrary, Lender shall have:

(a) the right to designate any party to receive payment of all fees, costs and
expenses otherwise payable to Lender under this Agreement or the other Loan
Documents;

(b) the right to routinely consult with and advise Borrower’s management
regarding the significant business activities and business and financial
developments of Borrower, provided, however, that such consultations shall not
include discussions of

 

-228-



--------------------------------------------------------------------------------

environmental compliance programs or disposal of hazardous substances.
Consultation meetings should occur on a regular basis (no less frequently than
quarterly) with Lender having the right to call special meetings at any
reasonable times;

(c) the right, without restricting any other right of Lender under this
Agreement (including any similar right), to restrict, upon the occurrence of an
Event of Default, Borrower’s payments of management consulting, director or
similar fees to affiliates of Borrower (or their personnel);

(d) the right, without restricting any other rights of Lender under this
Agreement (including any similar right), upon an Event of Default, to vote the
owners’ interests in Borrower pursuant to irrevocable proxies granted, at the
request of Borrower in advance for this purpose; and

(e) the right, without restricting any other rights of Lender under this
Agreement (including any similar right), to restrict the transfer to voting
interests of Borrower held by its members or partners (as the case may be), and
the right to restrict the transfer of interests in such member or partner (as
the case may be), except for any transfer that is expressly permitted under any
of the Mortgage Loan Documents, Loan Documents or Other Mezzanine Loan
Documents.

Section 20.13 Registered Form. Lender or, at Lender’s option, Agent, as a
non-fiduciary agent of Borrower, shall maintain (a) a copy of each assignment of
all or any portion of either of the Notes (as “Assignment Agreement”) delivered
to it, and (b) a register within the meaning of Treasury Regulation
Section 5(f).103-1(c) (the “Register”), in which it will register the name and
address of Lender and the name and address of each assignee of Lender under this
Agreement and each Assignment Agreement, and the principal amount of the Loan
(and stated interest thereon) owing to each such Lender pursuant to the terms
hereof and of each Assignment Agreement. Borrower, Lender and Agent may not
treat any Person whose name is not recorded in the Register pursuant to the
terms hereof as a Lender for the purposes of this Agreement, notwithstanding
notice to the contrary or any notation of ownership or other writing on any
Note. The Register shall be available for inspection by Lender or Borrower at
Agent’s principal place of business, at any reasonable time and from time to
time, upon reasonable prior notice. Borrower hereby appoints Agent as its
non-fiduciary agent for purposes of compliance with US Treasury Regulation
Section 5(f).103-1(c). The entries in the Register shall be conclusive absent
manifest error, and Borrower, Lender and Agent shall treat each Person whose
name is recorded in the Register as the owner of such interest for all purposes
of this Agreement notwithstanding any notice to the contrary.

Section 20.14 Collateral Agent; Lead Lender. Lender (and its successors and
assigns as a lender hereunder) hereby appoints and authorizes Blackstone
(together with its successors and assigns as a lender hereunder and/or any
trustee in a Securitization) to act as agent for all of the entities
constituting Lender under this Agreement for the purpose of holding, releasing
and otherwise dealing with, subject to and in accordance with the terms of any
co-lender and/or participation agreement(s) from time to time in effect among
the parties constituting Lender (each such party, an “Individual Lender”), all
collateral (including all certificated limited liability company interests and
limited liability company powers and the

 

-229-



--------------------------------------------------------------------------------

Mezzanine Cash Management Account) for the Loan. Notwithstanding anything to the
contrary contained in this Section 20.14, Blackstone has the right to delegate
any of its rights granted under this Section 20.14 to the servicer under any
servicing agreement or custodian under any custodial agreement entered into
pursuant to any of the aforementioned co-lender and/or participation agreements.

Section 20.15 Bankruptcy Waivers and Assurances.

(a) Assurances of Future Non-Impairment. Borrower acknowledges and agrees
(i) that Lender has expressed its intent and expectation that the concessions,
modifications, and accommodations set forth in this Agreement and the Loan
Documents constitute the final and conclusive statement of their lending
relationship with Borrower Parties, (ii) that Borrower Parties will fully,
faithfully and completely pay all obligations under the Loan Documents and
comply with all other terms and conditions in this Agreement and the Loan
Documents, and (iii) that Lender shall not be subject to any additional business
or legal risks with respect to payment of obligations under the Loan Documents.
To confirm and realize this expectation and intent, Borrower provides the
following representations, acknowledgments, warranties, and agreements:

(i) Borrower acknowledges and agrees that, by entering into this Agreement and
the other Loan Documents, Lender is willing to afford Borrower a reasonable
opportunity to satisfy all of its obligations under the Loan Documents in
accordance with the terms and conditions in the Loan Documents, provided,
however, that Lender is not willing to accept the additional risk of a future
restructuring, renegotiation, or modification of any terms and conditions in the
Loan Documents. Borrower further acknowledges and agrees that the
representations, acknowledgments, agreements, and warranties made by Borrower
(and other Borrower Parties) constitute a material inducement to Lender to enter
into this Agreement and the related Loan Documents, and that Lender is relying
on such representations and warranties, has changed and will continue to change
its position in reliance thereon, and that Lender would not have entered into
this Agreement and the related Loan Documents without such representations,
acknowledgments, agreements, and warranties.

(ii) Borrower represents and warrants that the performance of the terms and
conditions under the Loan Documents is feasible, realistic, and achievable.

(iii) Borrower acknowledges and agrees that Lender has no obligation to, and
does not intend to agree to, accept any subsequent restructuring proposal or
make any subsequent loans or other financial accommodations to Borrower or any
other Borrower Party. Lender has not, directly or indirectly, encouraged
Borrower to anticipate or expect any favorable consideration of any future
business plans or requests for additional modifications, amendments or
supplements of or to the Loan Documents. Borrower acknowledges and agrees that
Lender’s present objectives and goals may include insistence upon full, timely
and strict compliance with all terms and conditions of the Loan Documents, and a
refusal to consider or accept any subsequent proposals for restructuring or
modifications of the Loan Documents.

 

-230-



--------------------------------------------------------------------------------

(iv) Borrower represents and warrants that it has no present intention currently
or in the future to file a voluntary petition for bankruptcy under the
Bankruptcy Code.

(v) Neither Borrower nor any of the other Borrower Parties shall under any
circumstances resist, hinder, or delay Lender’s enforcement of any rights or
remedies it may have under the Loan Documents, including (i) seeking in any
state or federal court or any foreign tribunal an injunction or order which may
stay or limit Lender’s enforcement of such rights and remedies, (ii) filing a
voluntary petition for bankruptcy under the Bankruptcy Code, or any other
Creditors’ Rights Laws, and (iii) inducing, supporting, or encouraging any third
party to file an involuntary petition against Borrower or any other Borrower
Party under the Bankruptcy Code.

(b) Waivers and Assurances in Bankruptcy. If, for any reason, Borrower or any of
the other Borrower Parties becomes a debtor in a case under the Bankruptcy Code,
then Borrower hereby agrees as follows:

(i) To the extent permitted by applicable law and not inconsistent with
Borrower’s discharge of compliance with its fiduciary duty, as advised by
counsel, Borrower shall consent, and shall cause the other Borrower Parties to
consent, to any termination or modification of the automatic stay under
Section 362 of Bankruptcy Code as may be requested by Lender or Agent, and
hereby expressly waives, and shall cause each other Borrower Party to waive and
not to seek or exercise, any and all rights, protections, and benefits of the
automatic stay or similar injunctive relief available under the Bankruptcy Code.
Borrower shall not seek, and shall not permit the other Borrower Parties to
seek, a supplementary injunction under Section 105 of the Bankruptcy Code or
otherwise to further stay or hinder Lender or Agent in the enforcement of their
rights and remedies.

(ii) Borrower acknowledges and agrees that in the event of its bankruptcy,
“adequate protection” for the interests of Lender must, at a minimum, include
the following: (a) a cure of all prepetition monetary defaults under the Loan
Documents within ninety (90) days from the commencement of the case; (b) the
timely performance of all monetary obligations under the Loan Documents arising
from and after the commencement of the case; and (c) such debtor shall file
within ninety (90) days of the commencement of the case a plan of reorganization
which provides for a treatment which is acceptable to Lender, or which leaves
the interests of Lender unimpaired. Failure to provide adequate protection on
such terms shall constitute a separate and distinct cause for the termination of
the automatic stay in the case.

(iii) Borrower shall not, and shall not permit the other Borrower Parties to,
seek to modify, impair, or limit the rights and remedies of Lender under
Sections 506(c) or 552(b) of the Bankruptcy Code or otherwise, and shall not
seek to obtain credit or incur debt to be secured by a senior or equal lien on
any of Lender’s collateral pursuant to Section 364(b) or otherwise.

(iv) Borrower shall not, and shall not permit the other Borrower Parties to,
propose, support, encourage, induce, or vote in favor of any plan of
reorganization that seeks to alter, modify, abridge, or eliminate, in any
respect, any of the rights and remedies of Lender or Agent.

 

-231-



--------------------------------------------------------------------------------

Section 20.16 General Release.

Borrower, on behalf of itself, all Borrower Parties, and each of their
respective past, present and future subsidiaries, affiliates, divisions,
directors, shareholders, officers, employees, partners, members, managers,
representatives, advisors, servicers, attorneys and agents and each of their
respective heirs, transferees, executors, administrators, personal
representatives, legal representatives, predecessors, successors and assigns
(including any successors by merger, consolidation or acquisition of all or a
substantial portion of any such Persons’ assets and business), each in their
capacity as such (collectively, the “Releasing Parties”), hereby releases and
forever discharges all Indemnified Parties from any and all Liabilities
(including any Liabilities which any Releasing Party does not know or suspect to
exist in its favor as of the Closing Date, which if known by such Releasing
Party might have affected such Releasing Party’s release of an Indemnified
Party, and including any Servicing Claims, but not any claims for contribution
or indemnification that may exist in respect of Servicing Claims made by third
parties that are not parties to the Release and Indemnity) that are or may be
based in whole or part on any act, omission, transaction, event, or other
circumstance taking place or existing on or prior to the date hereof, which the
Releasing Parties or any of them may have or which may hereafter be asserted or
accrue against Indemnified Parties or any of them, resulting from or in any way
relating to any act or omission done or committed by Indemnified Parties, or any
of them, prior to the date hereof in each case connection with or arising out of
the Loan or the Loan Documents. The releases contained in this Section 20.16
apply to all Liabilities which the Releasing Parties or any of them have or
which may hereafter arise against the Indemnified Parties or any of them in
connection with or arising out of the Loan or the Loan Documents, as a result of
acts or omissions occurring before the date hereof, whether or not known or
suspected by the parties hereto. Borrower expressly acknowledges that although
ordinarily a general release does not extend to claims which the releasing party
does not know or suspect to exist in his, her or its favor, which if known by
him, her or it must have materially affected his, her or its settlement with the
party released, Borrower has carefully considered and taken into account in
determining to enter into this Agreement the possible existence of such unknown
losses or claims. Without limiting the generality of the foregoing, Borrower, on
behalf of itself and all of the Releasing Parties expressly waives any and all
rights conferred upon it by any statute or rule of law which provides that a
release does not extend to claims which the claimant does not know or suspect to
exist in his, her or its favor at the time of executing the release, which if
known by him, her or it must have materially affected his, her or its settlement
with the released party, including the following provisions of California Civil
Code Section 1542:

“A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.”

This release by Releasing Parties shall constitute a complete defense to any
Liability released pursuant to this release. Nothing in this release shall be
construed as (or shall be admissible in any legal action or proceeding as) an
admission by any Co-Lender or any other

 

-232-



--------------------------------------------------------------------------------

Indemnified Party that any Liability exists which is within the scope of those
hereby released. This Section 20.16 shall survive the repayment and performance
of all obligations under the Loan Documents, and the reconveyance, foreclosure,
or other extinguishment of any related security instruments. For the avoidance
of doubt, by agreeing to this Section 20.16, Releasing Parties represent and
acknowledge that none of them may seek to use any of the Liabilities released
herein as a set-off of any other obligation that may exist between any Releasing
Party and Indemnified Party. In addition, Liabilities released herein shall
include any Releasing Party’s right to contribution or any other similar demand
that might otherwise exist (and the terms of this sentence shall control over
any conflicting provision in any other Loan Document, including the Release and
Indemnity).

In no event shall the provisions of this Section 20.16 be deemed to limit any
other release of any Indemnified Parties under any other Loan Document,
including the Release and Indemnity, and all such releases of any Indemnified
Parties shall be read in the broadest possible manner notwithstanding anything
contained herein.

[SIGNATURE PAGE IMMEDIATELY FOLLOWS]

 

-233-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their duly authorized representatives, all as of the day and year
first above written.

 

BORROWER:

 

  , a Delaware limited liability company

 

By:  

 

    Name:     Title:  



--------------------------------------------------------------------------------

 

LENDER: BRE/HH ACQUISITIONS L.L.C. By:  

 

  Name:   Title: BARCLAYS CAPITAL REAL ESTATE FINANCE INC., a Delaware
corporation By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

EXHIBIT A

Borrower Party Equity Ownership Structure

[See Attached]

 

-2-



--------------------------------------------------------------------------------

EXHIBIT B

Qualified Transferees

 

1. Apollo

 

2. Baupost Group

 

3. Centerbridge Partners

 

4. Colony Capital

 

5. Northwood Capital

 

6. Oaktree Capital

 

7. TPG

 

8. Wheelock Street Capital

 

9. Blackacre Capital Management

 

10. Dune Capital Management

 

11. Fortress Investment Group

 

12. USAA

 

13. ADIA

 

14. Carlyle Group

 

15. Paulson Investment Co.

 

16. Starwood Capital

 

17. Walton Street Capital

 

18. Westbrook Partners

 

19. Lone Star

 

20. Blackstone



--------------------------------------------------------------------------------

EXHIBIT C

Sources and Uses Statement

[See Attached]



--------------------------------------------------------------------------------

EXHIBIT D

Form Estoppel Certificate

 

Loan No.:                          [Property Name]

ESTOPPEL CERTIFICATE

This Certificate is given to BRE/HH Acquisitions L.L.C. and Barclays Capital
Real Estate Finance, Inc. (collectively, “Lender”), by
                                , a                                  (“Tenant”),
with the understanding that Lender will rely on this Certificate in connection
with a loan (the “Loan”) secured directly or indirectly by interests in
                                , the owner of the hotel commonly known as
                                , located at                                 
(the “Property”).

Tenant hereby certifies as follows:

1. The undersigned is the Tenant under that certain lease dated             ,
20     (the “Lease”) executed by                                  (“Landlord”)
or its predecessor in interest, as landlord and Tenant or its predecessor in
interest, as tenant. The Lease is presently in full force and effect and a true,
correct and complete copy of the Lease, together with any amendments,
modifications and supplements thereto, is attached hereto. The Lease is the
entire agreement between Landlord (or any affiliated party) and Tenant (or any
affiliated party) pertaining to the leased premises. There are no amendments,
modifications, supplements, arrangements, side letters or understandings, oral
or written, of any sort, of the Lease, except                                 .

2. Tenant’s Lease terms: approximately                                  leasable
square feet (the “Premises”); the commencement date of the term of the Lease is
                                ; the expiration date of the term of the Lease
is                                 ; the fixed annual minimum rent is
$            , payable monthly in advance on the      day of each calendar
month; no rent has been prepaid except for the current month; Tenant agrees not
to pay rent more than one month in advance; rent payments began on             ,
20    ; the fixed annual minimum rent is subject to rental increases as set
forth in the Lease, and the last increase covers the period from             ,
20     through             , 20    ; Tenant’s percentage share of operating
expenses/common area charges, insurance and real estate taxes is     %, which is
currently being paid on an estimated basis in advance at the rate of $        
per month; Tenant is obligated to pay percentage rent equal to     % of annual
gross sales in excess of $        ; all rent has been paid through             ,
20    ; and Tenant has paid a security deposit of $            .

3. Tenant does not have any right or option to: renew or extend the term of the
Lease, or to expand into any additional space, or to terminate the Lease in
whole or in part prior to the expiration of the term, or to purchase all or any
part of the Property or the Premises, except                                 .



--------------------------------------------------------------------------------

4. Tenant has unconditionally accepted the Premises and is satisfied with all
the work done by and required of Landlord, if any; Tenant has taken possession
and is in occupancy of the Premises, and all tenant improvements in the Premises
have been completed by Landlord; and as of the date hereof Tenant is not aware
of any defect in the Premises.

5. All obligations of Landlord under the Lease have been performed, and Landlord
is not in default under the Lease. There are no offsets or defenses that Tenant
has against the full enforcement of the Lease by Landlord. No free periods of
rent, tenant improvements, contributions or other concessions have been granted
to Tenant; Landlord is not reimbursing Tenant or paying Tenant’s rent
obligations under any other lease; and Tenant has not advanced any funds for or
on behalf of Landlord for which Tenant has a right of deduction from, or set off
against, future rent payments.

6. Tenant is not in default under the Lease. Tenant has not assigned,
transferred or hypothecated the Lease or any interest therein or subleased all
or any portion of the Premises. Tenant is not insolvent and is able to pay its
debts as they mature. Tenant has not declared bankruptcy or similar insolvency
proceeding, and has no present intentions of doing so, no such proceeding has
been commenced against Tenant seeking such relief, and Tenant has no knowledge
that any such proceeding is threatened.

7. Tenant hereby acknowledges and agrees that Tenant’s rights under the Lease
shall be subject and subordinate to Lender’s rights under any mortgage, deed of
trust or similar agreement given by Landlord in connection with the Loan. Tenant
shall attorn to and accept performance by Lender of any covenant, agreement or
obligation of Landlord contained in the Lease with the same force and effect as
if performed by Landlord. In no event, however, shall Lender be obligated to
perform any such covenant, agreement, or obligation of Landlord under the Lease.

8. The term “Lender” as used herein includes any successor or assign of the
named Lender and the term “Landlord” as used herein includes any successor or
assign of the named Landlord. The person executing this Estoppel Certificate is
authorized by Tenant to do so and execution hereof is the binding act of Tenant
enforceable against Tenant.

Dated:             , 20    .

 

TENANT:

 

By:   Name:   Title:  



--------------------------------------------------------------------------------

EXHIBIT E

Approved Form of Remington Management Agreement

[See Attached]



--------------------------------------------------------------------------------

SCHEDULE I(a)

BORROWER

 

Borrower

 

Organizational ID #

HH Mezz Borrower A-3 LLC, a Delaware limited liability company

  4372559

HH Mezz Borrower C-3 LLC, a Delaware limited liability company

  4372599

HH Mezz Borrower D-3 LLC, a Delaware limited liability company

  4372684

HH Mezz Borrower F-3 LLC, a Delaware limited liability company

  4372752

HH Mezz Borrower G-3 LLC, a Delaware limited liability company

  4372787



--------------------------------------------------------------------------------

SCHEDULE I(b)

Wells Fargo Mortgage Loan Borrowers, Organizational ID Numbers, Wells Fargo
Mortgage Loan Properties

and Allocated Loan Amounts

 

Wells Fargo Mortgage Loan Property Owner

  

Wells Fargo Mortgage Loan Property

  

Type/Place

of

Organization

   Organizational
ID    Allocated
Loan
Amount  

1.

  

Portsmouth Hotel Associates, LLC

  

Portsmouth Renaissance and Conference Center, 425 Water Street, Portsmouth, VA
23704

   Delaware    3005218    $ 2,372,899.09   

2.

  

HH Texas Hotel Associates, L.P.

  

Sugar Land Marriott Hotel and Conference Center, 16090 City Walk, Sugar Land, TX
77479

   Delaware    3482995    $ 5,505,746.25   

3.

  

HH San Antonio LLC

  

Plaza San Antonio Marriott, 555 South Alamo Street, San Antonio, TX 78205

   Delaware    4386105    $ 3,388,748.05   



--------------------------------------------------------------------------------

Wells Fargo Mortgage Loan Property Owner

  

Wells Fargo Mortgage Loan Property

  

Type/Place

of

Organization

   Organizational
ID    Allocated
Loan
Amount  

4.

  

HH Savannah LLC

  

Hyatt Regency Savannah, 2 West Bay Street, Savannah, GA 31401

   Delaware    3818753    $ 8,452,483.69   

5.

  

HH Tampa Westshore LLC

  

Hilton Tampa Westshore, 2225 North Lois Avenue, Tampa, FL 33607-2355

   Delaware    3748161    $ 2,016,188.77   

6.

  

HH DFW Hotel Associates, L.P.

  

Dallas-Fort Worth Airport Marriott, 8440 Freeport Parkway, Irving, TX 75063

   Delaware    3847840    $ 7,134,206.41   

 

Schedule I -2-



--------------------------------------------------------------------------------

 

Wells Fargo Mortgage Loan Property Owner

  

Wells Fargo Mortgage Loan Property

  

Type/Place

of

Organization

   Organizational
ID    Allocated
Loan
Amount  

7.

  

HH FP Portfolio LLC

  

Hyatt Regency Wind Watch Long Island, 1717 Motor Parkway, Hauppauge, NY 11788

   Delaware    3830654    $ 2,884,700.85   

8.

  

HH FP Portfolio LLC

  

Crowne Plaza Atlanta - Ravinia, 4355 Ashford - Dunwoody Road, Atlanta, GA 30346

   Delaware    3830654    $ 5,397,182.24   

9.

  

HH FP Portfolio LLC

  

Hilton Parsippany, One Hilton Court, Route 10, Parsippany, NJ 07054

   Delaware    3830654    $ 3,954,831.82   

10.

  

HH FP Portfolio LLC

  

Hampton Parsippany, One Hilton Court, Route 10, Parsippany, NJ 07054

   Delaware    3830654    $ 1,434,595.85   

 

Schedule I -3-



--------------------------------------------------------------------------------

 

Wells Fargo Mortgage Loan Property Owner

  

Wells Fargo Mortgage Loan Property

  

Type/Place

of

Organization

   Organizational
ID    Allocated
Loan
Amount  

11.

  

HH LC Portfolio LLC

  

Omaha Marriott, 10220 Regency Circle, Omaha, NE 68114

   Delaware    3885655    $ 4,668,252.46   

12.

  

HH Annapolis Holding LLC

  

Sheraton Annapolis 173 Jennifer Road Annapolis, MD 21401

   Delaware    4002268    $ 1,574,178.15   

13.

  

HH Palm Springs LLC

  

Renaissance Palm Springs 888 E Tahquitz Canyon Way Palm Springs, CA 92262

   Delaware    3982832    $ 4,559,688.45   

14.

  

HH Churchill Hotel Associates, L.P.

  

The Churchill, 1914 Connecticut Ave. NW, Washington DC, 20009

   Delaware    4065147    $ 4,993,944.49   

 

Schedule I -4-



--------------------------------------------------------------------------------

 

Wells Fargo Mortgage Loan Property Owner

  

Wells Fargo Mortgage Loan Property

  

Type/Place

of

Organization

   Organizational
ID    Allocated
Loan
Amount  

15.

  

HH Melrose Hotel Associates, L.P.

  

The Melrose, 2430 Pennsylvania Ave. NW, Washington DC, 20037

   Delaware    4118310    $ 6,017,548.02   

16.

  

HH Atlanta LLC

  

Ritz-Carlton Atlanta Downtown, 181 Peachtree Street Northeast, Atlanta, GA 30303

   Delaware    4218175    $ 5,211,072.51   

17.

  

HH LC Portfolio LLC

  

Hilton Garden Inn Virginia Beach Town Center, 252 Town Center Drive, Virginia
Beach, VA 23462

   Delaware    3885655    $ 2,543,499.68   

 

Schedule I -5-



--------------------------------------------------------------------------------

 

Wells Fargo Mortgage Loan Property Owner

  

Wells Fargo Mortgage Loan Property

  

Type/Place

of

Organization

   Organizational
ID    Allocated
Loan
Amount  

18.

  

HH Baltimore Holdings LLC

  

Hilton Garden Inn BWI Airport, 1516 Aero Drive, Linthicum, MD 21090

   Delaware    3823705    $ 1,915,379.33   

19.

  

HH LC Portfolio LLC

  

Residence Inn Tampa Downtown, 101 East Tyler Street, Tampa, FL 33602

   Delaware    3885655    $ 1,240,731.55   

20.

  

HH LC Portfolio LLC

  

Courtyard Savannah Historic District, 415 West Liberty Street, Savannah, GA
31401

   Delaware    3885655    $ 2,590,027.11   

21.

  

HH FP Portfolio LLC

  

Courtyard Boston Tremont, 275 Tremont Street, Boston, MA 02116

   Delaware    3830654    $ 6,118,357.46   

 

Schedule I -6-



--------------------------------------------------------------------------------

 

Wells Fargo Mortgage Loan Property Owner

  

Wells Fargo Mortgage Loan Property

  

Type/Place

of

Organization

   Organizational
ID    Allocated
Loan
Amount  

22.

  

HH Denver LLC

  

Courtyard Denver Airport, 6901 Tower Rd, Denver, CO 80249

   Delaware    3849976    $ 3,125,092.59   

23.

  

HH Gaithersburg Borrower

LLC

  

Courtyard Gaithersburg Washingtonian Center, 204 Boardwalk Place, Gaithersburg,
MD 20878

   Delaware    4372551    $ 3,233,656.60   

24.

  

HH Chicago LLC

  

Silversmith, 10 S Wabash Ave, Chicago, IL 60603

   Delaware    4288485    $ 1,830,079.04   

25.

  

HH Austin Hotel Associates, LP

  

Hilton Garden Inn Austin 500 North IH35, Austin, 78701

   Delaware    4321155    $ 2,915,719.14   

 

Schedule I -7-



--------------------------------------------------------------------------------

SCHEDULE I(c)

CIGNA Mortgage Loan Property Owners, Organizational ID Numbers, CIGNA Mortgage
Loan Properties

and Allocated Loan Amounts

 

CIGNA Mortgage Loan Property Owner

  

CIGNA Mortgage Loan Property

   Type/Place of
Organization    Organizational
ID    Allocated
Loan
Amount
(in $)  

1.

  

HH Boston Back Bay LLC

  

Hilton Boston Back Bay 40 Dalton Street Boston, Massachusetts 02115-3123

   Delaware    4045336    $ 13,748,591.12   

2.

  

HH Princeton LLC

  

Westin Princeton 201 Village Boulevard Princeton, New Jersey 08540

   Delaware    4050581    $ 0   

3.

  

HH Nashville LLC

  

Nashville Renaissance 611 Commerce Street Nashville, Tennessee 37203

   Delaware    4092603    $ 9,282,488.27   

 

Schedule I -8-



--------------------------------------------------------------------------------

SCHEDULE II

OPERATING LESSEES

HHC TRS LC Portfolio LLC

HHC TRS Portsmouth LLC

HHC TRS Tampa LLC

HHC TRS Savannah LLC

HHC TRS Baltimore LLC

HHC TRS FP Portfolio LLC

HHC TRS Highland LLC

HHC TRS Melrose LLC

HHC TRS Atlanta LLC

HHC TRS Chicago

LLC HHC TRS Austin LLC

HHC TRS OP LLC

HHC TRS Princeton LLC

HHCTRS Nashville LLC



--------------------------------------------------------------------------------

SCHEDULE III

MISSING LICENSES AND PERMITS

 

1. Licenses/Permits Which Will Require Transfer/Notification:

 

•  

Westin Princeton

 

  a. Licenses to Conduct Eating, Drinking or Retail Food Establishment



--------------------------------------------------------------------------------

SCHEDULE IV

CIGNA MORTGAGE LOAN DOCUMENTS

PRINCETON LOAN DOCUMENTS:

 

  1. Omnibus Agreement dated as of             . 2011, by and among HH Princeton
LLC (“Princeton Borrower”), HHC TRS Princeton LLC (“Princeton Operating
Tenant”), Connecticut General Life Insurance Company (“CGLIC”), ING Life
Insurance and Annuity Company (“ILIAC”) and Reliastar Life Insurance Company
(“ReliaStar”).

 

  2. Promissory Note dated as of January 6, 2006, by Princeton Borrower to
CGLIC, in the original principal amount of $35,000,000.

 

  3. Leasehold Mortgage, Security Agreement, Assignment of Rents and Leases and
Fixture Filing dated as of January 6, 2006, by Princeton Borrower and Princeton
Operating Tenant in favor of CGLIC.

 

  4. First Amendment to Leasehold Mortgage, Security Agreement, Assignment of
Rents and Fixture Filing dated as of July 17, 2007, by and among Princeton
Borrower, Princeton Operating Tenant and CGLIC.

 

  5. Assignment of Rents and Leases dated as of January 6, 2006, by Princeton
Borrower and Princeton Operating Tenant to CGLIC.

 

  6. Collateral Assignment of Contracts, Licenses, Permits and Warranties and
Security Agreement dated as of January 6, 2006, by Princeton Borrower and
Princeton Operating Tenant to CGLIC.

 

  7. Borrower’s Certificate dated as of January 6, 2006, by Princeton Borrower
to CGLIC.

 

  8. Guarantor’s Certificate dated as of             , 2011, by Ashford
Hospitality Limited Partnership (“Ashford”) and PRISA III REIT Operating LP
(“PRISA III”) to CGLIC.

 

  9. Environmental Indemnification Agreement dated as of             . 2011, by
Princeton Borrower, Ashford and PRISA III, for the benefit of CGLIC.

 

  10. Non-Recourse Exceptions Guaranty dated as of             , 2011, by
Ashford and PRISA III in favor of CGLIC.

 

  11. Real Estate Tax Escrow and Security Agreement dated as of January 6, 2006,
by and among Princeton Borrower, CGLIC and Midland Loan Services (“Midland”).



--------------------------------------------------------------------------------

  12. Debt Service Shortfall Reserve Escrow and Security Agreement dated as of
            , 2011, by and among Princeton Borrower, CGLIC and Midland.

 

  13. FF&E Escrow Agreement dated as of January 6, 2006, by and among Princeton
Borrower, Princeton Operating Tenant, CGLIC and Midland.

 

  14. Collateral Assignment of Management Agreement dated as of             ,
2011, by and among Princeton Borrower, Princeton Operating Tenant and Manager to
CGLIC.

 

  15. Subordination Agreement (Operating Lease) dated as of January 6, 2006, by
and between Princeton Operating Tenant and CGLIC.

 

  16. Post Closing Side Letter Agreement dated as of January 6, 2006, by and
among Princeton Borrower, Princeton Operating Tenant and CGLIC.

 

  17. Entity Non-Foreign Affidavit dated as of January 6, 2006, by Princeton
Borrower.

NASHVILLE LOAN DOCUMENTS

 

  1. Omnibus Agreement dated as of             , 2011, by and among HH Nashville
LLC (“Nashville Borrower”), HHC TRS Nashville LLC (“Nashville Operating Tenant”)
and Connecticut General Life Insurance Company (“CGLIC”).

 

  2. Promissory Note dated as of March 13, 2006, by Nashville Borrower to CGLIC,
in the original principal amount of $52,000,000.

 

  3. Leasehold Deed of Trust and Security Agreement by Nashville Borrower and
Nashville Operating Tenant, as grantor, to W. Rowlett Scott, as trustee, for the
benefit of CGLIC dated as of March 13, 2006.

 

  4. First Amendment to Deed of Trust and Security Agreement dated as of
March 13, 2006, by and among Nashville Borrower, Nashville Operating Tenant and
CGLIC.

 

  5. Assignment of Rents and Leases dated as of March 13, 2006, by Nashville
Borrower and Nashville Operating Tenant to CGLIC.

 

  6. Collateral Assignment of Contracts, Licenses, Permits and Warranties and
Security Agreement dated as of March 13, 2006, by Nashville Borrower and
Nashville Operating Tenant to CGLIC.

 

  7. Borrower’s Certificate dated as of March 13, 2006, by Nashville Borrower to
CGLIC.



--------------------------------------------------------------------------------

  8. Guarantor’s Certificate dated as of             , 2011, by Ashford
Hospitality Limited Partnership (“Ashford”) and PRISA III REIT Operating LP
(“PRISA III”).

 

  9. Environmental Indemnification Agreement dated as of             , 2011, by
Nashville Borrower, Ashford and PRISA III, for the benefit of CGLIC.

 

  10. Non-Recourse Exceptions Guaranty dated as of             , 2011, by
Ashford and PRISA III in favor of CGLIC.

 

  11. Real Estate Tax Escrow and Security Agreement dated as of March 13, 2006,
by and among Nashville Borrower, CGLIC and Midland Loan Services (“Midland”).

 

  12. FF&E Escrow and Security Agreement dated as of March 13, 2006, by and
among Nashville Borrower, Nashville Operating Tenant, CGLIC and Midland.

 

  13. Deposit Account Control Agreement dated as of March 13, 2006, by and among
Nashville Operating Tenant, CGLIC and Bank of America, N.A.

 

  14. Assignment of Management Agreement, Subordination, Non-Disturbance and
Attornment Agreement and Consent of Management dated as of March 13, 2006, by
and among Nashville Borrower, Nashville Operating Tenant, Renaissance Hotel
Management Company, LLC and CGLIC.

 

  15. Subordination Agreement (Operating Lease) dated as of March 13, 2006, by
and between Nashville Operating Tenant and CGLIC.

 

  16. Post Closing Side Letter Agreement dated as of March 13, 2006, by and
among Nashville Borrower, Nashville Operating Tenant and CGLIC.

 

  17. Entity Non-Foreign Affidavit dated as of March 13, 2006, by Nashville
Borrower.

 

  18. Side Letter re: Waiver of Insurance Requirements dated as of March 13,
2006, by and between Nashville Borrower, Nashville Operating Tenant and CGLIC.

 

  19. Side Letter dated as of March 13, 2006, from CGLIC to Nashville Hotel
Properties Owners Association, Inc. and Nashville Hotel Properties Regime.

 

  20. Letter Agreement re: Convention Center Parcel dated as of March 13, 2006,
by and among Nashville Borrower, Nashville Operating Tenant, Highland
Hospitality, L.P. and CGLIC.



--------------------------------------------------------------------------------

BOSTON BACK BAY LOAN DOCUMENTS

 

  1. Omnibus Agreement dated as of             , 2011, by and among HH Boston
Back Bay, LLC (“Boston Borrower”), HHC TRS OP LLC (“Boston Operating Tenant”)
and Connecticut General Life Insurance Company (“CGLIC”).

 

  2. Promissory Note dated as of December 6, 2005, by Boston Borrower to CGLIC,
in the original principal amount of $69,000,000.

 

  3. Mortgage, Security Agreement, Assignment of Rents and Leases and Fixture
Filing dated as of December 6, 2005, by Boston Borrower and Boston Operating
Tenant in favor of CGLIC.

 

  4. First Amendment to Mortgage, Security Agreement, Assignment of Rents and
Fixture Filing dated as of July 17, 2007, by and among Boston Borrower, Boston
Operating Tenant, CGLIC and The Prudential Insurance Company of America.

 

  5. Assignment of Rents and Leases dated as of December 6, 2005, by Boston
Borrower and Boston Operating Tenant to CGLIC.

 

  6. Collateral Assignment of Contracts, Licenses, Permits and Warranties and
Security Agreement dated as of December 6, 2005, by Boston Borrower and Boston
Operating Tenant to CGLIC.

 

  7. Borrower’s Certificate dated as of December 6, 2005, by Boston Borrower to
CGLIC.

 

  8. Guarantor’s Certificate dated as of             , 2011, by Ashford
Hospitality Limited Partnership (“Ashford”) and PRISA III REIT Operating LP
(“PRISA III”)

 

  9. Environmental Indemnification Agreement dated as of             , 2011, by
Boston Borrower, Ashford and PRISA III, for the benefit of CGLIC.

 

  10. Non-Recourse Exceptions Guaranty dated as of             , 2011, by
Ashford and PRISA III in favor of CGLIC.

 

  11. Deposit Account Control Agreement dated as of December 6, 2005, by and
among Boston Operating Tenant, CGLIC and Bank of America, N.A.

 

  12. Real Estate Tax Escrow and Security Agreement dated as of December 6,
2005, by and among Boston Borrower, CGLIC and Midland Loan Services (“Midland”).

 

  13. FF&E Escrow Agreement dated as of December 6, 2005, by and among Boston
Borrower, Boston Operating Tenant, CGLIC and Midland.

 

  14. Liquor License Agreement dated as of December 6, 2005, by and among Hilton
Hotels Corporation, Hilton Systems Inc., Boston Operating Tenant and Boston
Borrower.



--------------------------------------------------------------------------------

  15. Agreement Regarding Hotel Management dated as of December 6, 2005, by and
among Boston Borrower, Boston Operating Tenant, Hilton Hotels Corporation and to
CGLIC.

 

  16. Subordination Agreement (Operating Lease) dated as of December 6, 2005, by
and between Boston Operating Tenant and CGLIC.

 

  17. Post Closing Side Letter Agreement dated as of January 6, 2006, by and
among Boston Borrower, Boston Operating Tenant and CGLIC.

 

  18. Entity Non-Foreign Affidavit dated as of January 6, 2006, by Boston
Borrower.



--------------------------------------------------------------------------------

SCHEDULE V

GROUND LEASES

DESCRIPTION OF GROUND LEASES

Wells Fargo Mortgage Loan Properties

Full:

(1) Palm Springs

Sublease (Hotels I-XI) dated December 31, 1984 as supplemented by Supplement
(For the Purposes of Confirming Legal Description) to Sublease dated December 3,
1992, as amended by Amendment of Sublease, dated November 5, 1998 and as
assigned by Assignment and Termination of Sub-subleases, dated November 5, 1998
and as further assigned by Assignment of Ground Sublease dated July 14, 2005,
and as further affected by that certain Estoppel Certificate, dated July 17,
2007 and as further affected by that certain Estoppel Certificate, dated
February 3, 2011.

(2) Annapolis

Ground Lease dated June 1, 1983, as amended by First Amendment to Ground Lease
dated October 24, 1986, as further amended by that certain Deed of Assignment
and Assumption of Lease and Amendment dated September 28, 1994, as further
amended by that certain Second Amendment to Ground Lease dated March 29, 2000,
as further amended by that certain Landlord’s Certificate dated April 19, 2000,
as assigned by that certain Assignment and Assumption of Lease and Consent dated
April 27, 2000, as further amended by that certain Subordination,
Non-Disturbance and Attornment, Agreement dated May 4, 2000, as further amended
by that certain Landlord’s Consent and Estoppel Certificate and Amendment to
Security Instrument dated on or around March, 2001, as assigned by that certain
Assignment and Assumption of Lease and Consent dated February 4, 2005, and as
further amended by that certain Landlord’s Consent and Estoppel Certificate and
Amendment to Security Instrument dated October 4, 2005, as affected by that
certain Landlord’s Consent and Estoppel Certificate, dated August 31, 2007.

(3) Portsmouth

Hotel Lease Agreement dated May 24, 1999, as such lease is evidenced by
Memorandum of Lease, recorded in the Clerk’s Office of the Circuit Court of
Portsmouth, Virginia at Book 1260, Page 1051 and that certain Conference Center
Lease Agreement dated May 24, 1999, as such is evidenced by Memorandum of Lease,
recorded in the Clerk’s Office of the Circuit Court of Portsmouth, Virginia at
Book 1260, Page 1057, each as affected by that certain Ground Lessor’s Estoppel
Certificate dated as of February 15, 2011.



--------------------------------------------------------------------------------

Partial:

(1) Sugar Land

Conference Center and Parking Lease Agreement, dated February 28, 2002 as
amended by that certain First Amendment to Conference Center and Parking Lease
Agreement dated August 3, 2003 and that certain Second Amendment to Conference
Center and Parking Garage Lease Agreement dated April 19, 2005, and as further
affected by that certain Ground Lease Estoppel Certificate dated July 20, 2007,
and as further affected by that certain Lease Estoppel Certificate dated
February 28, 2011 and as further affected by that certain Lease Consent dated
February 28, 2011.

(2) San Antonio

Lease Agreement dated February 9, 1978 as assigned by Assignment of Real
Property Lease dated July 30, 1980, as amended by Amendment to Plaza Nacional
German-English School Lease dated October 3, 1985, as assigned by Assignment of
Real Property Lease dated effective March 18, 1994, and consented to by the City
of San Antonio pursuant to Ordinance 79766, dated March 10, 1994, as assigned by
Assignment of Real Property Lease dated effective August 23, 1995, and consented
to by the City of San Antonio pursuant to Ordinance 82640, dated August 17,
1995, as assigned by operation of law pursuant to City Ordinance No. 88957 dated
December 17, 1998, as assigned pursuant to City Ordinance No. 98584 dated
December 18, 2003, and as further assigned pursuant to City Ordinance No. 100149
dated December 16, 2004, and as further affected by Consent Incorporating
Estoppel Certificate dated February 8, 2011.

(3) Wind Watch

Lease Agreement dated February 28, 1990 as amended by Lease Amendment dated
September 24, 1994, as assigned by Quitclaim Assignment and Assumption of Lease
dated September 24, 1996, as further amended by Second Amendment of Lease dated
September 24, 1996, as assigned by Consent to Assignment of Lease dated
August 19, 2004 and as further affected by Estoppel Certificate dated
February 9, 2011.

(4) Ritz Atlanta Downtown

Cross-Lease and Easement Agreement, dated February 10, 1988, as evidenced by
Indenture of Lease and Easement Grant dated February 10, 1988, as assigned by
Assignment and Assumption Agreement of Cross-Lease and Easement Agreement dated
September 19, 1996, and as further assigned by Assignment and Assumption of
Cross-Lease and Easement Agreement dated September 22, 2006, as affected by that
certain Lease Agreement between Development Authority of Fulton County and One
Ninety One Peachtree Associates, LLC, dated as of December 1, 2006, recorded in
Deed Book 44140, Page 270 of the records of the Clerk of Superior Court of
Fulton County, Georgia, as further affected by Estoppel Certificate dated
February 1, 2011.



--------------------------------------------------------------------------------

(5) Austin

Office Lease Waller Creek Office Building dated November 16, 1994, by and
between Sabine-Waller Creek, Ltd., a predecessor-in-interest to Sabine
Residences, L.P., and Waller Hotel G.P., Inc., Trustee, a
predecessor-in-interest to HH Austin Hotel Associates, L.P., recorded in Volume
12365, Page 1719 of the real property records of Travis County, Texas, as
affected by the Master Condominium Declaration for The Sabine Master
Condominium, recorded as Document No. 2007076119, as amended under Document
No. 2010001367, of the Real Property Records of Travis County, Texas, and as
further affected by the Lessor Estoppel and Agreement, dated July 16, 2007, and
as further affected by the Estoppel Certificate (Office Lease), dated March 2,
2011.

CIGNA Mortgage Loan Properties

(1) Westin Princeton at Forrestal Village

Lease Agreement (Hotel Premises) dated August 29, 1996, as assigned by
Assignment, Acceptance and Assumption of Ground Lease dated August 29, 1996, as
assigned by Assignment and Assumption of Ground Lease dated November 15, 2005,
as affected by Notice of Conveyance of Demised Premises and Assignment of
Landlord’s Interest in Lease Agreement effective as of June 30, 1999, as further
affected by Estoppel Certificate dated June 18, 2007, as further affected by
Estoppel Certificate dated January 31, 2011.

(2) Renaissance Nashville

First Amended and Restated Agreement of Lease dated December 18, 1989, as
amended by that certain First Amendment to First Amended and Restated Agreement
of Lease dated September 18, 1990, as assigned by that certain Assumption of
Leasehold Interest Agreement dated December 10, 1990, as further assigned by
that certain Assignment and Assumption of Lease effective as of October 24,
2003, as further assigned by that certain Assignment and Assumption of Leasehold
Interest Agreement dated February 24, 2006, as affected by that certain Estoppel
Certificate, dated July 12, 2007, and as further affected by that certain
Estoppel Certificate, dated February 23, 2011.

EXCEPTIONS TO REPRESENTATIONS AND WARRANTIES IN SECTION 4.50

[TO BE UPDATED BASED UPON ANY ESTOPPELS NOT RECEIVED PRIOR TO CLOSING]

Schedule V (a)

Princeton

Nashville



--------------------------------------------------------------------------------

Schedule V (b)

Nashville – Borrower not obligated to restore after casualty or taking if
(i) cost of restoration exceeds insurance proceeds by $5,000,000 or more, or
(ii) mortgagee uses insurance proceeds to payment of indebtedness secured by
mortgage, or (iii) damage occurs within 36 months of end of term or any
extension of term.

Princeton – Lessee only entitled to reimbursement for improvements before
Landlord is compensated for its losses.

Schedule V (d)

Nashville – may be assigned without prior written consent, but Borrower must
provide 45 days prior written notice containing information about assignee as
required in Section 8.01(a).

Schedule V (e)

Princeton – must deliver copy of mortgage and assignment

Schedule V (f)

Nashville – only retail and hotel accommodation space for use by guests
permitted without consent

Schedule V (l)

None, except as set forth in the estoppels or ground leases delivered to lender
prior to the Closing Date.

Schedule V (m)

Nashville



--------------------------------------------------------------------------------

SCHEDULE VI

OTHER MEZZANINE BORROWERS

Mezzanine 1 Borrower

HH Swap A LLC, a Delaware limited liability company

HH Swap C LLC, a Delaware limited liability company

HH Swap C-1 LLC, a Delaware limited liability company

HH Swap D LLC, a Delaware limited liability company

HH Swap F LLC, a Delaware limited liability company

HH Swap F-1 LLC, a Delaware limited liability company

HH Swap G LLC, a Delaware limited liability company

Mezzanine 2 Borrower

HH Mezz Borrower A-2 LLC, a Delaware limited liability company

HH Mezz Borrower C-2 LLC, a Delaware limited liability company

HH Mezz Borrower D-2 LLC, a Delaware limited liability company

HH Mezz Borrower F-2 LLC, a Delaware limited liability company

HH Mezz Borrower G-2 LLC, a Delaware limited liability company

Mezzanine 4 Borrower

HH Mezz Borrower A-4 LLC, a Delaware limited liability company

HH Mezz Borrower C-4 LLC, a Delaware limited liability company

HH Mezz Borrower D-4 LLC, a Delaware limited liability company

HH Mezz Borrower F-4 LLC, a Delaware limited liability company

HH Mezz Borrower G-4 LLC, a Delaware limited liability company



--------------------------------------------------------------------------------

SCHEDULE VII

OPERATING LEASES

 

PROPERTY

  

LESSOR

  

LESSEE

   DATE OF
AMENDMENT
AND
RESTATEMENT  

Portsmouth Renaissance and Conference Center

  

Portsmouth Hotel Associates, LLC

  

HHC TRS Portsmouth LLC

                 , 2011   

Sugar Land Marriott Hotel and Conference Center

  

HH Texas Hotel Associates L.P.

  

HHC TRS LC Portfolio LLC

                 , 2011   

Plaza San Antonio Marriott

  

HH San Antonio LLC

  

HHC TRS Portsmouth LLC

                 , 2011   

Hyatt Regency Savannah

  

HH Savannah LLC

  

HHC TRS Savannah LLC

                 , 2011   

Hilton Tampa Westshore

  

HH Tampa Westshore LLC

  

HHC TRS Tampa LLC

                 , 2011   

Dallas/Fort Worth Airport Marriott

  

HH DFW Hotel Associates, L.P.

  

HHC TRS Portsmouth LLC

                 , 2011   

Hyatt Regency Wind Watch Long Island

  

HH FP Portfolio LLC

  

HHC TRS FP Portfolio LLC

                 , 2011   

Crowne Plaza Atlanta-Ravinia

  

HH FP Portfolio LLC

  

HHC TRS FP Portfolio LLC

                 , 2011   

Hilton Parsippany

  

HH FP Portfolio LLC

  

HHC TRS FP Portfolio LLC

                 , 2011   

Hampton Parsippany

  

HH FP Portfolio LLC

  

HHC TRS FP Portfolio LLC

                 , 2011   



--------------------------------------------------------------------------------

Omaha Marriott

  

HH LC Portfolio LLC

  

HHC TRS LC Portfolio LLC

                 , 2011   

Sheraton Annapolis

  

HH Annapolis LLC

  

HHC TRS Baltimore LLC

                 , 2011   

Renaissance Palm Springs

  

HH Palm Springs LLC

  

HHC TRS Portsmouth LLC

                 , 2011   

Hilton Boston Back Bay

  

HH Boston Back Bay LLC

  

HHC TRS OP LLC

                 , 2011   

Westin Princeton at Forrestal Village

  

HH Princeton LLC

  

HHC TRS Princeton LLC

                 , 2011   

The Churchill

  

HH Churchill Hotel Associates, L.P.

  

HHC TRS Highland LLC

                 , 2011   

Nashville Renaissance

  

HH Nashville LLC

  

HH TRS Nashville LLC

                 , 2011   

The Melrose

  

HH Melrose Hotel Associates, L.P.

  

HHC TRS Melrose LLC

                 , 2011   

Ritz-Carlton Atlanta Downtown

  

HH Atlanta LLC

  

HHC TRS Atlanta LLC

                 , 2011   

Hilton Garden Inn Virginia Beach Town Center

  

HH LC Portfolio LLC

  

HHC TRS LC Portfolio LLC

                 , 2011   

Hilton Garden Inn BWI Airport

  

HH Baltimore LLC

  

HHC TRS Baltimore LLC

                 , 2011   

Residence Inn Tampa Downtown

  

HH LC Portfolio LLC

  

HHC TRS LC Portfolio LLC

                 , 2011   

 

-2-



--------------------------------------------------------------------------------

Courtyard Savannah Historic District

  

HH LC Portfolio LLC

  

HHC TRS LC Portfolio LLC

                 , 2011   

Courtyard Boston Tremont

  

HH FP Portfolio LLC

  

HHC TRS FP Portfolio LLC

                 , 2011   

Courtyard Denver Airport

  

HH Denver LLC

  

HHC TRS Portsmouth LLC

                 , 2011   

Courtyard Gaithersburg Washington Center

  

HH Gaithersburg LLC

  

HHC TRS Baltimore LLC

                 , 2011   

Silversmith

  

HH Chicago LLC

  

HHC TRS Chicago LLC

                 , 2011   

Hilton Garden Inn Austin

  

HH Austin Hotel Associates, L.P.

  

HHC TRS Austin LLC

                 , 2011   

 

-3-



--------------------------------------------------------------------------------

SCHEDULE VIII

RATABLE SHARES

BRE/HH ACQUISITIONS L.L.C. = 80%

BARCLAYS CAPITAL REAL ESTATE FINANCE INC. = 20%

 

-4-



--------------------------------------------------------------------------------

SCHEDULE IX

FRANCHISE AGREEMENTS

Portsmouth Renaissance Hotel and Conference Center

Renaissance Hotel Relicensing Franchise Agreement between Marriott
International, Inc. and HHC TRS Portsmouth LLC dated March 10, 2011

Owner Agreement among Marriott International, Inc., HHC TRS Portsmouth LLC and
Portsmouth Hotel Associates LLC dated March 10, 2011

OFAC Compliance Certificate dated March 10, 2011

Management Company Acknowledgement among Remington Lodging & Hospitality, LLC
(“Remington”), HHC TRS Portsmouth LLC and Marriott International, Inc. dated
March 10, 2011

Guaranty by Ashford Hospitality Trust, Inc. and PRISA III REIT Operating LP, in
favor of Marriott International, Inc. dated March 10, 2011

Electronic Systems License Agreement dated March 10, 2011 between Marriott
International, Inc. and HHC TRS Portsmouth LLC

Comfort Letter dated as of March 10, 2011 executed by Marriott International,
Inc., HHC TRS Portsmouth LLC, Portsmouth Hotel Associates, LLC, Wells Fargo
Bank, National Association, Barclays Capital Real Estate Inc., Barclays Capital
Real Estate Finance Inc. (as Mezzanine 1 Co-Lender, Mezzanine 2 Co-Lender and
Mezzanine 3 Co-Lender) and GSRE III, LTD.

Sugar Land Marriott Town Square Hotel and Conference Center

Marriott Hotel Relicensing Franchise Agreement dated March 10, 2011 between
Marriott International, Inc. and HHC TRS LC Portfolio LLC

Owner Agreement dated March 10, 2011 between Marriott International, Inc., HH
Texas Hotel Associates LLC, and HHC TRS LC Portfolio LLC

OFAC Compliance Certificate dated March 10, 2011

Management Company Acknowledgement among Remington, HHC TRS Portsmouth LLC and
Marriott International, Inc. dated March 10, 2011

Guaranty by Ashford Hospitality Trust, Inc. and PRISA III REIT Operating LP, in
favor of Marriott International, Inc. dated March 10, 2011

 

-5-



--------------------------------------------------------------------------------

Electronic Systems License Agreement dated March 10, 2011 between Marriott
International, Inc. and HHC TRS LC Portfolio LLC

Comfort Letter dated as of March 10, 2011 executed by Marriott International,
Inc., HHC TRS LC Portfolio LLC, HH Texas Hotel Associates, L.P., Wells Fargo
Bank, National Association, Barclays Capital Real Estate Inc., Barclays Capital
Real Estate Finance Inc. (as Mezzanine 1 Co-Lender, Mezzanine 2 Co-Lender and
Mezzanine 3 Co-Lender) and GSRE III, LTD.

Plaza San Antonio Marriott

Marriott Hotel Relicensing Franchise Agreement between Marriott International,
Inc. and HHC TRS Portsmouth LLC dated March 10, 2011

Owner Agreement among Marriott International, Inc., HHC TRS Portsmouth LLC and
HH San Antonio LLC dated March 10, 2011

OFAC Compliance Certificate dated March 10, 2011

Management Company Acknowledgement among Remington, HHC TRS Portsmouth LLC and
Marriott International, Inc. dated March 10, 2011

Guaranty by Ashford Hospitality Trust, Inc. and PRISA III REIT Operating LP, in
favor of Marriott International, Inc. dated March 10, 2011

Electronic Systems License Agreement dated March 10, 2011 between Marriott
International, Inc. and HHC TRS Portsmouth LLC

Comfort Letter dated as of March 10, 2011 executed by Marriott International,
Inc., HHC TRS Portsmouth LLC, HH San Antonio LLC, Wells Fargo Bank, National
Association, Barclays Capital Real Estate Inc., Barclays Capital Real Estate
Finance Inc. (as Mezzanine 1 Co-Lender, Mezzanine 2 Co-Lender and Mezzanine 3
Co-Lender) and GSRE III, LTD.

Hilton Tampa Westshore

Amended and Restated Franchise License Agreement between Hilton Inns, Inc. and
HHC TRS Tampa LLC dated as of July 17, 2007, as amended by the Amendment to
Franchise License Agreement between HLT Existing Franchise Holding LLC (as
successor in interest to Hilton Inns, Inc.) and HHC TRS Tampa LLC dated as of
March 10, 2011

Amended and Restated Guarantee of Franchise License Agreement by HH Tampa
Westshore LLC in favor of HLT Existing Franchise Holding LLC (as successor in
interest to Hilton Inns, Inc.) dated as of March 10, 2011

 

-6-



--------------------------------------------------------------------------------

Comfort letter re: Mortgage, by Hilton Inns, Inc., as accepted and agreed by
Wachovia Bank, National Association, Barclays Capital Real Estate, Inc. and HHC
TRS Tampa LLC

Comfort letter re: Mezz, signed by Wachovia Bank, National Association, Barclays
Capital Real Estate, Inc. and HHC TRS Tampa LLC, as amended by Amendment to the
Mezzanine Lender Comfort Letter dated March 10, 2011

Mortgage Lender Confirmation Letter dated as of March 10, 2011 executed by HLT
Existing Franchise Holding LLC in favor of Wells Fargo Bank, National
Association, as successor-by merger to Wachovia Bank, National Association, and
Barclays Capital Real Estate Inc.

Crowne Plaza Atlanta - Ravinia

Crowne Plaza Hotel Change of Ownership License Agreement between Holiday
Hospitality Franchising, Inc. and HHC TRS FP Portfolio LLC dated as of July 17,
2007, as amended by Amendment to Crowne Plaza Hotel Change of Ownership License
Agreement on March 10, 2011

Guaranty by HHC TRS FP Portfolio LLC in favor of Holiday Hospitality
Franchising, Inc. dated as of July 17, 2007

Six Continents Hotels, Inc. Master Technology Agreement between Six Continents
Hotels, Inc. and HHC TRS FP Portfolio LLC dated as of July 17, 2007

HG Online Site Agreement dated July 17, 2007 between HHC TRS Portfolio LLC and
Six Continents Hotels, Inc.

Voluntary Termination Agreement by and between Holiday Hospitality Franchising,
Inc. and HHC TRS Portfolio LLC dated July 17, 2007

Comfort Letter dated March 10, 2011 executed by Holiday Hospitality Franchising,
Inc., HHC TRS FP Portfolio LLC, Wells Fargo Bank, National Association, Barclays
Capital Real Estate Inc., Barclays Capital Real Estate Finance Inc., BRE/HH
Acquisitions L.L.C., and GSRE III, LTD.

Hilton Parsippany

Amended and Restated Franchise License Agreement between Hilton Inns, Inc. and
HHC TRS FP Portfolio LLC dated as of July 17, 2007, as amended by the Amendment
to Franchise License Agreement between HLT Existing Franchise Holding LLC (as
successor in interest to Hilton Inns, Inc.) and HHC TRS FP Portfolio dated as of
March 10, 2011

Addendum to the Amended and Restated Franchise License Agreement between Hilton
Inns, Inc. and HHC TRS FP Portfolio LLC dated as of July 17, 2007

 

-7-



--------------------------------------------------------------------------------

Guaranty of Franchise License Agreement by HH FP Portfolio LLC in favor of
Hilton Inns, Inc. dated July 17, 2007

Comfort letter re: Mortgage, by Hilton Inns, Inc., as accepted and agreed by
Wachovia Bank, National Association, Barclays Capital Real Estate, Inc. and HHC
TRS FP Portfolio LLC, dated July 17, 2007

Comfort letter re: Mezz, by Hilton Inns, Inc., as accepted and agreed by
Wachovia Bank, National Association, Barclays Capital Real Estate, Inc. and HHC
TRS FP Portfolio LLC, dated July 17, 2007, as amended by Amendment to the
Mezzanine Lender Comfort Letter dated March 10, 2011

Mortgage Lender Confirmation Letter dated as of March 10, 2011 executed by HLT
Existing Franchise Holding LLC in favor of Wells Fargo Bank, National
Association, as successor-by merger to Wachovia Bank, National Association, and
Barclays Capital Real Estate Inc.

Hampton Inn Parsippany

Franchise License Agreement between Promus Hotels, Inc. and HHC TRS FP Portfolio
LLC dated as of July 17, 2007, as amended by the Amendment to Franchise License
Agreement between HLT Existing Franchise Holding LLC (as successor in interest
to Promus Hotels, Inc.) and HHC TRS FP Portfolio LLC dated as of March 10, 2011

Guarantee of Franchise License Agreement by HH FP Portfolio LLC in favor of
Promus Hotels, Inc. dated July 17, 2007

Comfort letter re: Mortgage, by Promus Hotels, Inc., as accepted and agreed by
Wachovia Bank, National Association, Barclays Capital Real Estate, Inc. and HHC
TRS FP Portfolio LLC, dated July 17, 2007

Comfort letter re: Mezz, by Promus Hotels, Inc., as accepted and agreed by
Wachovia Bank, National Association, Barclays Capital Real Estate, Inc. and HHC
TRS FP Portfolio LLC, dated July 17, 2007, as amended by as amended by Amendment
to the Mezzanine Lender Comfort Letter dated March 10, 2011

Mortgage Lender Confirmation Letter dated as of March 10, 2011 executed by HLT
Existing Franchise Holding LLC in favor of Wells Fargo Bank, National
Association, as successor-by merger to Wachovia Bank, National Association, and
Barclays Capital Real Estate Inc.

Omaha Marriott

Marriott Hotel Relicensing Franchise Agreement between Marriott International,
Inc. and HHC TRS LC Portfolio LLC dated March 10, 2011

 

-8-



--------------------------------------------------------------------------------

Guaranty by Ashford Hospitality Trust, Inc. and PRISA III REIT Operating LP, in
favor of Marriott International, Inc. dated March 10, 2011

Management Company Acknowledgment among Remington, HHC TRS LC Portfolio LLC and
Marriott International, Inc. dated March 10, 2011

Owner Agreement among Marriott International, Inc., HH LC Portfolio LLC and HHC
TRS LC Portfolio dated March 10, 2011

Electronic Systems License Agreement dated March 10, 2011 between Marriott
International, Inc. and HHC TRS LC Portfolio LLC

OFAC Compliance Certificate dated March 10, 2011

Comfort Letter dated as of March 10, 2011 executed by Marriott International,
Inc., HHC TRS LC Portfolio LLC, HH LC Portfolio LLC, Wells Fargo Bank, National
Association, Barclays Capital Real Estate Inc., Barclays Capital Real Estate
Finance Inc. (as Mezzanine 1 Co-Lender, Mezzanine 2 Co-Lender and Mezzanine 3
Co-Lender) and GSRE III, LTD.

Annapolis Sheraton

License Agreement dated February 4, 2005 between The Sheraton Corporation and
HHC TRS OP LLC, as amended by the First Amendment to License Agreement dated
November 23, 2005 between The Sheraton Corporation and HHC TRS OP LLC, as
assigned and amended by the Assignment and Assumption Agreement and Second
Amendment dated July 17, 2007 between HHC TRS OP LLC, HHC TRS Portsmouth LLC and
The Sheraton LLC, as amended by Third Amendment to License Agreement dated
November 12, 2007, as amended by letter agreement dated July 1, 2008 and amended
August 9, 2010, as further amended by Fourth Amendment to License Agreement
between HHC TRS Baltimore LLC and The Sheraton LLC dated March 10, 2011

Comfort letter re: Mortgage, by The Sheraton LLC, as accepted and agreed by HHC
TRS Baltimore LLC, Wells Fargo Bank, N.A. and Barclays Capital Real Estate Inc.

Comfort letter re: Mezzanine 1-3 Loans, signed by The Sheraton LLC, HHC TRS
Baltimore LLC, BRE/HH Acquisitions, L.L.C. and Barclays Capital Real Estate Inc.

Comfort letter re: Mezzanine 4 Loan, signed by The Sheraton LLC, HHC TRS
Baltimore LLC, and GSRE III Ltd.

 

-9-



--------------------------------------------------------------------------------

Renaissance Palm Springs Hotel

Renaissance Hotel Relicensing Franchise Agreement between Marriott
International, Inc. and HHC TRS Portsmouth LLC dated March 10, 2011

Owner Agreement among Marriott International, Inc., HHC TRS Porstmouth LLC and
HH Palm Springs LLC dated March 10, 2011

OFAC Compliance Certificate dated March 10, 2011

Management Company Acknowledgment among Remington, HHC TRS Porstmouth LLC and
Marriott International, Inc. dated March 10, 2011

Guaranty by Ashford Hospitality Trust, Inc. and PRISA III REIT Operating LP, in
favor of Marriott International, Inc. dated March 10, 2011

Electronic Systems License Agreement dated March 10, 2011 between HHC TRS
Porstmouth LLC and Marriott International, Inc.

Comfort Letter dated as of March 10, 2011 executed by Marriott International,
Inc., HHC TRS Portsmouth LLC, HH Palm Springs LLC, Wells Fargo Bank, National
Association, Barclays Capital Real Estate Inc., Barclays Capital Real Estate
Finance Inc. (as Mezzanine 1 Co-Lender, Mezzanine 2 Co-Lender and Mezzanine 3
Co-Lender) and GSRE III, LTD.

Hilton Garden Inn - Virginia Beach Town Center

Amended and Restated Franchise License Agreement between Hilton Inns, Inc. and
HHC TRS LC Portfolio LLC dated as of July 17, 2007, as amended by the Amendment
to Franchise License Agreement between HLT Existing Franchise Holding LLC (as
successor in interest to Hilton Inns, Inc.) and HHC TRS LC Portfolio LLC dated
March 10, 2011

Guarantee of Franchise License Agreement by HH LC Portfolio LLC in favor of
Hilton Inns, Inc. dated July 17, 2007

Comfort letter re: Mortgage, by Hilton Inns, Inc., as accepted and agreed by
Wachovia Bank, National Association, Barclays Capital Real Estate, Inc. and HHC
TRS LC Portfolio LLC, dated July 17, 2007

Comfort letter re: Mezz, by Hilton Inns, Inc., as accepted and agreed by
Wachovia Bank, National Association, Barclays Capital Real Estate, Inc. and HHC
TRS LC Portfolio LLC, dated July 17, 2007, as amended by as amended by Amendment
to the Mezzanine Lender Comfort Letter dated March 10, 2011

Mortgage Lender Confirmation Letter dated as of March 10, 2011 executed by HLT
Existing Franchise Holding LLC in favor of Wells Fargo Bank, National
Association, as successor-by merger to Wachovia Bank, National Association, and
Barclays Capital Real Estate Inc.

 

-10-



--------------------------------------------------------------------------------

Hilton Garden Inn - BWI Airport

Amended and Restated Franchise License Agreement between Hilton Inns, Inc. and
HHC TRS Baltimore, LLC dated as of July 17, 2007, as amended by the Amendment to
Franchise License Agreement between HLT Existing Franchise Holding LLC (as
successor in interest to Hilton Inns, Inc.) and HHC TRS Baltimore LLC dated as
of March 10, 2011

Guarantee of Franchise License Agreement by HH Baltimore LLC in favor of Hilton
Inns, Inc. dated July 17, 2007

Comfort letter re: Mortgage, by Hilton Inns, Inc., as accepted and agreed by
Wachovia Bank, National Association, Barclays Capital Real Estate, Inc. and HHC
TRS Baltimore LLC, dated July 17, 2007

Comfort letter re: Mezz, by Hilton Inns, Inc., as accepted and agreed by
Wachovia Bank, National Association, Barclays Capital Real Estate, Inc. and HHC
TRS Baltimore LLC, dated July 17, 2007, as amended by as amended by Amendment to
the Mezzanine Lender Comfort Letter dated March 10, 2011

Mortgage Lender Confirmation Letter dated as of March 10, 2011 executed by HLT
Existing Franchise Holding LLC in favor of Wells Fargo Bank, National
Association, as successor-by merger to Wachovia Bank, National Association, and
Barclays Capital Real Estate Inc.

Tampa Residence Inn Downtown

Residence Inn by Marriott Relicensing Franchise Agreement between Marriott
International, Inc. and HHC TRS LC Portfolio LLC dated March 10, 2011

Guaranty by Ashford Hospitality Trust, Inc. and PRISA III REIT Operating LP, in
favor of Marriott International, Inc. dated March 10, 2011

Management Company Acknowledgment among McKibbon Management LLC, HHC TRS LC
Portfolio LLC and Marriott International, Inc. dated March 10, 2011

Owner Agreement among Marriott International, Inc., HH LC Portfolio LLC, and HHC
TRS LC Portfolio LLC dated March 10, 2011

Electronic Systems Licensing Agreement dated March 10, 2011 between Marriott
International, Inc. and HHC TRS LC Portfolio LLC

OFAC Compliance Certificate dated March 10, 2011

Comfort Letter dated as of March 10, 2011 executed by Marriott International,
Inc., HHC TRS LC Portfolio LLC, HH LC Portfolio LLC, Wells Fargo Bank, National
Association, Barclays Capital Real Estate Inc., Barclays Capital Real Estate
Finance Inc. (as Mezzanine 1 Co-Lender, Mezzanine 2 Co-Lender and Mezzanine 3
Co-Lender) and GSRE III, LTD.

 

-11-



--------------------------------------------------------------------------------

Courtyard Savannah Historic District

Relicensing Franchise Agreement dated March 10, 2011 between Marriott
International, Inc. and HHC TRS LC Portfolio LLC

Guaranty by Ashford Hospitality Trust, Inc. and PRISA III REIT Operating LP, in
favor of Marriott International, Inc. dated March 10, 2011

Management Company Acknowledgment among McKibbon Management LLC, HHC TRS LC
Portfolio LLC and Marriott International, Inc. dated March 10, 2011

Owner Agreement among HH LC Portfolio LLC, HHC TRS LC Portfolio LLC and Marriott
International, Inc. dated March 10, 2011

OFAC Compliance Certificate dated March 10, 2011

Electronic Systems License Agreement dated March 10, 2011 between HHC TRS LC
Portfolio LLC and Marriott International, Inc.

Comfort Letter dated as of March 10, 2011 executed by Marriott International,
Inc., HHC TRS LC Portfolio LLC, HH LC Portfolio LLC, Wells Fargo Bank, National
Association, Barclays Capital Real Estate Inc., Barclays Capital Real Estate
Finance Inc. (as Mezzanine 1 Co-Lender, Mezzanine 2 Co-Lender and Mezzanine 3
Co-Lender) and GSRE III, LTD.

Hilton Garden Inn Austin

Amended and Restated Franchise License Agreement by and between Hilton Inns,
Inc. and HHC TRS Austin LLC dated June 27, 2007, as amended by Amendment to
Franchise License Agreement by and between HLT Existing Franchise Holding LLC
(as successor in interest to Hilton Inns, Inc.) and HHC TRS Austin LLC dated
March 10, 2011

Guaranty of Franchise License Agreement, dated              , 2007

Comfort Letter re: Mortgage by Hilton Inns, Inc., as accepted and agreed by
Wachovia Bank, National Association, Barclays Capital Real Estate, Inc., and HHC
TRS Austin LLC

Comfort Letter re: Mezz, by Hilton Inns, Inc., as accepted and agreed by
Wachovia Bank, National Association, Barclays Capital Real Estate, Inc., and HHC
TRS Austin LLC, as amended by Amendment to the Mezzanine Lender Comfort Letter
dated March 10, 2011

Mortgage Lender Confirmation Letter dated as of March 10, 2011 executed by HLT
Existing Franchise Holding LLC in favor of Wells Fargo Bank, National
Association, as successor-by merger to Wachovia Bank, National Association, and
Barclays Capital Real Estate Inc.

 

-12-



--------------------------------------------------------------------------------

Hilton Boston Back Bay

Amended and Restated Franchise License Agreement between Hilton Inns, Inc. and
HHC TRS OP LLC dated as of July 17, 2007, as amended by the Amendment to Amended
and Restated Franchise License Agreement between HLT Existing Franchise Holding
LLC and HHC TRS OP LLC dated as of March 10, 2011

Guarantee of Franchise License Agreement by HH Boston Back Bay LLC in favor of
Hilton Inns, Inc. dated as of July 17, 2007

Comfort Letter re: Mortgage, signed by Wachovia Bank, National Association,
Barclays Capital Real Estate, Inc. and HHC TRS OP LLC, as affected by Mortgage
Lender Confirmation Letter dated March 10, 2011

Comfort Letter re: Mezz, signed by Wachovia Bank, National Association, Barclays
Capital Real Estate, Inc. and HHC TRS Tampa LLC, as amended by Amendment to the
Mezzanine Lender Comfort Letter dated March 10, 2011

Westin Princeton

Westin Hotel Change of Ownership License Agreement dated November 15, 2005
between HHC TRS Princeton LLC and Westin License Company, as amended by First
Amendment to License Agreement dated March 9, 2006 between Westin Management,
L.P., and HHC TRS Princeton LLC, as amended by Side Letter Agreement dated
July 17, 2007, as assigned and amended by the Assignment and Assumption
Agreement and Second Amendment dated July 17, 2007 between HHC TRS Princeton LLC
and Westin Hotel Management L.P., as amended by Third Amendment dated
February 25, 2008 between HHC TRS Princeton LLC and Westin Hotel Management
L.P., as amended by Side Letter Agreement dated March 24, 2009 between HHC TRS
Princeton LLC and Westin Hotel Management L.P., as further amended by Fourth
Amendment to the License Agreement dated March 10, 2011 between HHC TRS
Princeton LLC and Westin Hotel Management L.P.

Comfort Letter dated March 10, 2011, signed by Westin Hotel Management, L.P. and
accepted and acknowledged by HHC TRS Princeton LLC and CIGNA Mortgage Lender

Comfort Letter dated March 10, 2011, signed by Westin Hotel Management, L.P. and
accepted and acknowledged by HHC TRS Princeton LLC, BRE/HH Acquisitions L.L.C.
and Barclays Capital Real Estate Finance Inc.

Comfort Letter dated March 10, 2011, signed by Westin Hotel Management, L.P.,
and accepted and acknowledged by HHC TRS Princeton LLC and GSRE III, Ltd.

 

-13-



--------------------------------------------------------------------------------

SCHEDULE X

MANAGEMENT AGREEMENTS

Renaissance Portsmouth Hotel and Conference Center

Hotel Master Management Agreement by and between Hotel Lessees (defined therein)
and Remington Lodging & Hospitality, LLC, dated March 10, 2011

Assignment and Subordination of Management Agreements by the Assignee (as
therein defined) in favor of Wells Fargo Bank, National Association and Barclays
Capital Real Estate Inc. dated March 10, 2011, which includes, attached thereto
as Exhibit B, that certain Manager’s Consent, Subordination and Agreement
executed by Remington

Subordination of Management Agreements (Mezzanine 1 Loan) by the Borrower (as
defined therein), Mortgage Loan Borrowers (as defined therein) and the Maryland
Owner (as defined therein) in favor of BRE/HH Acquisitions L.L.C. and Barclays
Capital Real Estate Finance Inc. dated March 10, 2011

Subordination of Management Agreements (Mezzanine 2 Loan) by the Borrower (as
defined therein), Mortgage Loan Borrowers (as defined therein) and the Maryland
Owner (as defined therein) in favor of BRE/HH Acquisitions L.L.C. and Barclays
Capital Real Estate Finance Inc. dated March 10, 2011

Subordination of Management Agreements (Mezzanine 3 Loan) by the Borrower (as
defined therein), Mortgage Loan Borrowers (as defined therein) and the Maryland
Owner (as defined therein) in favor of BRE/HH Acquisitions L.L.C. and Barclays
Capital Real Estate Finance Inc. dated March 10, 2011

Subordination of Management Agreements (Mezzanine 4 Loan) by the Borrower (as
defined therein), Mortgage Loan Borrowers (as defined therein) and the Maryland
Owner (as defined therein) in favor of GSRE III, Ltd. dated March 10, 2011

Sugar Land Marriott Town Square Hotel and Conference Center

Hotel Master Management Agreement by and between Hotel Lessees (defined therein)
and Remington Lodging & Hospitality, LLC, dated March 10, 2011

Assignment and Subordination of Management Agreements by the Assignee (as
therein defined) in favor of Wells Fargo Bank, National Association and Barclays
Capital Real Estate Inc. dated March 10, 2011, which includes, attached thereto
as Exhibit B, that certain Manager’s Consent, Subordination and Agreement
executed by Remington

Subordination of Management Agreements (Mezzanine 1 Loan) by the Borrower (as
defined therein), Mortgage Loan Borrowers (as defined therein) and the Maryland
Owner (as defined therein) in favor of BRE/HH Acquisitions L.L.C. and Barclays
Capital Real Estate Finance Inc. dated March 10, 2011



--------------------------------------------------------------------------------

Subordination of Management Agreements (Mezzanine 2 Loan) by the Borrower (as
defined therein), Mortgage Loan Borrowers (as defined therein) and the Maryland
Owner (as defined therein) in favor of BRE/HH Acquisitions L.L.C. and Barclays
Capital Real Estate Finance Inc. dated March 10, 2011

Subordination of Management Agreements (Mezzanine 3 Loan) by the Borrower (as
defined therein), Mortgage Loan Borrowers (as defined therein) and the Maryland
Owner (as defined therein) in favor of BRE/HH Acquisitions L.L.C. and Barclays
Capital Real Estate Finance Inc. dated March 10, 2011

Subordination of Management Agreements (Mezzanine 4 Loan) by the Borrower (as
defined therein), Mortgage Loan Borrowers (as defined therein) and the Maryland
Owner (as defined therein) in favor of GSRE III, Ltd. dated March 10, 2011

Plaza San Antonio Marriott

Hotel Master Management Agreement by and between Hotel Lessees (defined therein)
and Remington Lodging & Hospitality, LLC, dated March 10, 2011

Assignment and Subordination of Management Agreements by the Assignee (as
therein defined) in favor of Wells Fargo Bank, National Association and Barclays
Capital Real Estate Inc. dated March 10, 2011

Subordination of Management Agreements (Mezzanine 1 Loan) by the Borrower (as
defined therein), Mortgage Loan Borrowers (as defined therein) and the Maryland
Owner (as defined therein) in favor of BRE/HH Acquisitions L.L.C. and Barclays
Capital Real Estate Finance Inc. dated March 10, 2011

Subordination of Management Agreements (Mezzanine 2 Loan) by the Borrower (as
defined therein), Mortgage Loan Borrowers (as defined therein) and the Maryland
Owner (as defined therein) in favor of BRE/HH Acquisitions L.L.C. and Barclays
Capital Real Estate Finance Inc. dated March 10, 2011

Subordination of Management Agreements (Mezzanine 3 Loan) by the Borrower (as
defined therein), Mortgage Loan Borrowers (as defined therein) and the Maryland
Owner (as defined therein) in favor of BRE/HH Acquisitions L.C. and Barclays
Capital Real Estate Finance Inc. dated March 10, 2011

Subordination of Management Agreements (Mezzanine 4 Loan) by the Borrower (as
defined therein), Mortgage Loan Borrowers (as defined therein) and the Maryland
Owner (as defined therein) in favor of GSRE III, Ltd. dated March 10, 2011



--------------------------------------------------------------------------------

Hyatt Regency Savannah

Management Agreement between Waterfront Hotel Company and Hyatt Corporation,
dated May 8, 1979, as amended by that certain Second Amendment to Management
Agreement, dated December 21, 1993, as amended on August 12, 2004 by that
certain Third Amendment to Management Agreement, and as amended by Fourth
Amendment to Management Agreement, dated March 10, 2011

Assignment and Assumption of Management Agreement from AP/APMC Savannah, L.P. to
HHC TRS OP LLC dated December 31, 2003

Assignment and Assumption of Contract, Purchase Orders, Tenant Leases and
Equipment Leases by and between AP/APMC Savannah, L.P. and HHC TRS OP LLC dated
December 31, 2003

Assignment and Assumption of Management Agreement by and between HHC TRS OP LLC,
as Assignor, and HHC TRS Holding Corporation, as Assignee dated July 9, 2004

Assignment and Assumption of Management Agreement by and between HHC TRS Holding
Corporation, as Assignor, and HHC TRS Savannah LLC, as Assignee dated July 9,
2004

Addendum to Management Agreement by and between HHC TRS Savannah LLC and Hyatt
Corporation dated January 31, 2005

Confirmation Agreement by and between HHC TRS Savannah LLC and Hyatt Corporation
dated July 26, 2006

Landlord, Tenant and Manager Non-Disturbance and Attornment Agreement by and
among HH Savannah LLC, HHC TRS Savannah LLC and Hyatt Corporation dated July 17,
2007

Subordination, Non-Disturbance and Attornment Agreement by and among Wells Fargo
Bank, National Association, Barclays Capital Real Estate Finance, Inc. and Hyatt
Corporation and acknowledged by HH Savannah LLC and HHC TRS Savannah LLC dated
March 10, 2011

Subordination, Non-Disturbance and Attornment Agreement (Mezzanine 1 Loan) by
and among BRE/HH Acquisitions L.L.C., Barclays Capital Real Estate Finance Inc.
and Hyatt Corporation and acknowledged by HH Swap A LLC, HH Savannah LLC and HHC
TRS Savannah LLC dated March 10, 2011

Subordination, Non-Disturbance and Attornment Agreement (Mezzanine 2 Loan) by
and among BRE/HH Acquisitions L.L.C., Barclays Capital Real Estate Finance Inc.
and Hyatt Corporation and acknowledged by HH Mezz Borrower A-2 LLC, HH Savannah
LLC and HHC TRS Savannah LLC dated March 10, 2011

Subordination, Non-Disturbance and Attornment Agreement (Mezzanine 3 Loan) by
and among BRE/HH Acquisitions L.L.C., Barclays Capital Real Estate Finance Inc.
and Hyatt Corporation and acknowledged by HH Mezz Borrower A-3 LLC, HH Savannah
LLC and HHC TRS Savannah LLC dated March 10, 2011



--------------------------------------------------------------------------------

Subordination, Non-Disturbance and Attornment Agreement (Mezzanine 4 Loan) by
and among GSRE III, Ltd. and Hyatt Corporation and acknowledged by HH Mezz
Borrower A-4 LLC, HH Savannah LLC and HHC TRS Savannah LLC dated March 10, 2011

Hilton Tampa Westshore

Hotel Master Management Agreement by and between Hotel Lessees (defined therein)
and Remington Lodging & Hospitality, LLC, dated March 10, 2011

Assignment and Subordination of Management Agreements by the Assignee (as
therein defined) in favor of Wells Fargo Bank, National Association and Barclays
Capital Real Estate Inc. dated March 10, 2011, which includes, attached thereto
as Exhibit B, that certain Manager’s Consent, Subordination and Agreement
executed by Remington

Subordination of Management Agreements (Mezzanine 1 Loan) by the Borrower (as
defined therein), Mortgage Loan Borrowers (as defined therein) and the Maryland
Owner (as defined therein) in favor of BRE/HH Acquisitions L.L.C. and Barclays
Capital Real Estate Finance Inc. dated March 10, 2011

Subordination of Management Agreements (Mezzanine 2 Loan) by the Borrower (as
defined therein), Mortgage Loan Borrowers (as defined therein) and the Maryland
Owner (as defined therein) in favor of BRE/HH Acquisitions L.L.C. and Barclays
Capital Real Estate Finance Inc. dated March 10, 2011

Subordination of Management Agreements (Mezzanine 3 Loan) by the Borrower (as
defined therein), Mortgage Loan Borrowers (as defined therein) and the Maryland
Owner (as defined therein) in favor of BRE/HH Acquisitions L.L.C. and Barclays
Capital Real Estate Finance Inc. dated March 10, 2011

Subordination of Management Agreements (Mezzanine 4 Loan) by the Borrower (as
defined therein), Mortgage Loan Borrowers (as defined therein) and the Maryland
Owner (as defined therein) in favor of GSRE III, Ltd. dated March 10, 2011

Dallas/Fort Worth Airport Marriott

Amended and Restated Management Agreement between Host Marriott L.P. and
Marriott Hotel Services Inc. dated December 29, 2001, as amended on April 22,
2005 by the First Amendment to Amended and Restated Management Agreement, as
amended on July 17, 2007 by the Assignment, Assumption and Second Amendment to
Amended and Restated Management Agreement dated July 17, 2007 between HHC TRS OP
LLC, HHC TRS Portsmouth LLC, HH DFW Hotel Associates, L.P. and Marriott Hotel
Services Inc., as amended on March 6, 2009 by the Second Amendment to Amended
and Restated Management Agreement by and between HHC TRS Portsmouth LLC and
Marriott Hotel Services, Inc. and as further amended on March 10, 2011 by Third
Amendment to Amended and Restated Management Agreement by and between HHC TRS
Portsmouth LLC and Marriott Hotel Services, Inc.



--------------------------------------------------------------------------------

Letter Agreement dated July 17, 2007 re: Permitted Assignments

Letter Agreement dated July 17, 2007 re: Debt Threshold Waiver

Assignment, Assumption of Owner Agreement dated July 17, 2007 between HHC TRS OP
LLC, HHC TRS Portsmouth LLC, HH DFW Hotel Associates, L.P. and Marriott Hotel
Services Inc.

Mutual Release dated July 17, 2007 by and between HHC TRS OP LLC, HH DFW Hotel
Associates, L.P., HHC TRS Nashville LLC, HH Nashville LLC, HHC TRS FP Portfolio
LLC, HH FP Portfolio LLC, HH Denver LLC, HHC TRS Highland LLC, HH Gaithersburg
LLC, HHC TRS Atlanta LLC, HH Atlanta LLC, Highland Hospitality, L.P. (each, as
outgoing Owner), and Marriott International, Inc., Marriott Hotel Services,
Inc., Renaissance Hotel Management Company, LLC, Courtyard Management
Corporation, and The Ritz-Carlton Hotel Company, L.L.C.

Marriott Estoppel Certificate signed by Marriott Hotel Services, Inc. dated
July 17, 2007

Liquor License Agreement between Marriott Hotel Services, Inc., HH DFW Hotel
Associates, L.P., and HHC TRS Portsmouth LLC dated July 17, 2007

Subordination, Non-Disturbance and Attornment Agreement by and among HHC TRS
Portsmouth LLC, HH DFW Hotel Associates, L.P. and Marriott Hotel Services, Inc.,
Wells Fargo Bank, National Association and Barclays Capital Real Estate Inc.
dated March 10, 2011

Mutual Recognition and Non-Disturbance Agreement (re: Mezzanine 1) by and among
HHC TRS Portsmouth LLC, HH DFW Hotel Associates, L.P., Marriott Hotel Services,
Inc., BRE/HH Acquisitions L.L.C., Barclays Capital Real Estate Finance Inc., and
Mezzanine Borrower (as defined therein) dated March 10, 2011

Mutual Recognition and Non-Disturbance Agreement (re: Mezzanine 2) by and among
HHC TRS Portsmouth LLC, HH DFW Hotel Associates, L.P., Marriott Hotel Services,
Inc., BRE/HH Acquisitions L.L.C., Barclays Capital Real Estate Finance Inc., and
Mezzanine Borrower (as defined therein) dated March 10, 2011

Mutual Recognition and Non-Disturbance Agreement (re: Mezzanine 3) by and among
HHC TRS Portsmouth LLC, HH DFW Hotel Associates, L.P., Marriott Hotel Services,
Inc., BRE/HH Acquisitions L.L.C., Barclays Capital Real Estate Finance Inc., and
Mezzanine Borrower (as defined therein) dated March 10, 2011

Mutual Recognition and Non-Disturbance Agreement (re: Mezzanine 4) by and among
HHC TRS Portsmouth LLC, HH DFW Hotel Associates, L.P., Marriott Hotel Services,
Inc., GSRE III Ltd., and Mezzanine Borrower (as defined therein) dated March 10,
2011



--------------------------------------------------------------------------------

Wind Watch Hyatt Regency Hotel

Hotel Management Agreement between HHC TRS FP Portfolio LLC and Hyatt
Corporation, dated August 19, 2004, as amended on March 10, 2011 by Amendment to
Management Agreement

Addendum to Hotel Management Agreement dated August 31, 2004

Letter Agreement by and between HHC TRS FP Portfolio LLC and Hyatt Corporation
dated August 19, 2004

Landlord, Tenant and Manager Non-Disturbance and Attornment Agreement by and
among HH FP Portfolio LLC., HHC TRS FP Portfolio LLC and Hyatt Corporation dated
July 17,2007

Subordination, Non-Disturbance and Attornment Agreement by and among Wells Fargo
Bank, National Association, Barclays Capital Real Estate Inc., Hyatt Corporation
and acknowledged by HH FP Portfolio LLC and HHC TRS Portfolio LLC dated
March 10, 2011

Subordination, Non-Disturbance and Attornment Agreement (Mezzanine 1 Loan) by
and among BRE/HH Acquisitions L.L.C., Barclays Capital Real Estate Finance Inc.,
Hyatt Corporation and acknowledged by Borrower (as defined therein) and HHC TRS
Portfolio LLC dated March 10, 2011

Subordination, Non-Disturbance and Attornment Agreement (Mezzanine 2 Loan) by
and among BRE/HH Acquisitions L.L.C., Barclays Capital Real Estate Finance Inc.,
Hyatt Corporation and acknowledged by Borrower (as defined therein) and HHC TRS
Portfolio LLC dated March 10, 2011

Subordination, Non-Disturbance and Attornment Agreement (Mezzanine 3 Loan) by
and among BRE/HH Acquisitions L.L.C., Barclays Capital Real Estate Finance Inc.,
Hyatt Corporation and acknowledged by Borrower (as defined therein) and HHC TRS
Portfolio LLC dated March 10, 2011

Subordination, Non-Disturbance and Attornment Agreement (Mezzanine 4 Loan) by
and among GSRE III, Ltd., Hyatt Corporation and acknowledged by Borrower (as
defined therein) and HHC TRS Portfolio LLC dated March     , 2011

Crowne Plaza Atlanta-Ravinia

Hotel Master Management Agreement by and between Hotel Lessees (defined therein)
and Remington Lodging & Hospitality, LLC, dated March 10, 2011

Assignment and Subordination of Management Agreements by the Assignee (as
therein defined) in favor of Wells Fargo Bank, National Association and Barclays
Capital Real Estate Inc. dated March 10, 2011, which includes, attached thereto
as Exhibit B, that certain Manager’s Consent, Subordination and Agreement
executed by Remington

Subordination of Management Agreements (Mezzanine 1 Loan) by the Borrower (as
defined therein), Mortgage Loan Borrowers (as defined therein) and the Maryland
Owner (as defined therein) in favor of BRE/HH Acquisitions L.L.C. and Barclays
Capital Real Estate Finance Inc. dated March 10, 2011



--------------------------------------------------------------------------------

Subordination of Management Agreements (Mezzanine 2 Loan) by the Borrower (as
defined therein), Mortgage Loan Borrowers (as defined therein) and the Maryland
Owner (as defined therein) in favor of BRE/HH Acquisitions L.L.C. and Barclays
Capital Real Estate Finance Inc. dated March 10, 2011

Subordination of Management Agreements (Mezzanine 3 Loan) by the Borrower (as
defined therein), Mortgage Loan Borrowers (as defined therein) and the Maryland
Owner (as defined therein) in favor of BRE/HH Acquisitions L.L.C. and Barclays
Capital Real Estate Finance Inc. dated March 10, 2011

Subordination of Management Agreements (Mezzanine 4 Loan) by the Borrower (as
defined therein), Mortgage Loan Borrowers (as defined therein) and the Maryland
Owner (as defined therein) in favor of GSRE III, Ltd. dated March 10, 2011

Hilton Parsippany

Hotel Master Management Agreement by and between Hotel Lessees (defined therein)
and Remington Lodging & Hospitality, LLC, dated March 10, 2011

Assignment and Subordination of Management Agreements by the Assignee (as
therein defined) in favor of Wells Fargo Bank, National Association and Barclays
Capital Real Estate Inc. dated March 10, 2011, which includes, attached thereto
as Exhibit B, that certain Manager’s Consent, Subordination and Agreement
executed by Remington

Subordination of Management Agreements (Mezzanine 1 Loan) by the Borrower (as
defined therein), Mortgage Loan Borrowers (as defined therein) and the Maryland
Owner (as defined therein) in favor of BRE/HH Acquisitions L.L.C. and Barclays
Capital Real Estate Finance Inc. dated March 10, 2011

Subordination of Management Agreements (Mezzanine 2 Loan) by the Borrower (as
defined therein), Mortgage Loan Borrowers (as defined therein) and the Maryland
Owner (as defined therein) in favor of BRE/HH Acquisitions L.L.C. and Barclays
Capital Real Estate Finance Inc. dated March 10, 2011

Subordination of Management Agreements (Mezzanine 3 Loan) by the Borrower (as
defined therein), Mortgage Loan Borrowers (as defined therein) and the Maryland
Owner (as defined therein) in favor of BRE/HH Acquisitions L.L.C. and Barclays
Capital Real Estate Finance Inc. dated March 10, 2011

Subordination of Management Agreements (Mezzanine 4 Loan) by the Borrower (as
defined therein), Mortgage Loan Borrowers (as defined therein) and the Maryland
Owner (as defined therein) in favor of GSRE III, Ltd. dated March 10, 2011



--------------------------------------------------------------------------------

Hampton Inn Parsippany

Hotel Master Management Agreement by and between Hotel Lessees (defined therein)
and Remington Lodging & Hospitality, LLC, dated March 10, 2011

Assignment and Subordination of Management Agreements by the Assignee (as
therein defined) in favor of Wells Fargo Bank, National Association and Barclays
Capital Real Estate Inc. dated March 10, 2011, which includes, attached thereto
as Exhibit B, that certain Manager’s Consent, Subordination and Agreement
executed by Remington

Subordination of Management Agreements (Mezzanine 1 Loan) by the Borrower (as
defined therein), Mortgage Loan Borrowers (as defined therein) and the Maryland
Owner (as defined therein) in favor of BRE/HH Acquisitions L.L.C. and Barclays
Capital Real Estate Finance Inc. dated March 10, 2011

Subordination of Management Agreements (Mezzanine 2 Loan) by the Borrower (as
defined therein), Mortgage Loan Borrowers (as defined therein) and the Maryland
Owner (as defined therein) in favor of BRE/HH Acquisitions L.L.C. and Barclays
Capital Real Estate Finance Inc. dated March 10, 2011

Subordination of Management Agreements (Mezzanine 3 Loan) by the Borrower (as
defined therein), Mortgage Loan Borrowers (as defined therein) and the Maryland
Owner (as defined therein) in favor of BRE/HH Acquisitions L.L.C. and Barclays
Capital Real Estate Finance Inc. dated March 10, 2011

Subordination of Management Agreements (Mezzanine 4 Loan) by the Borrower (as
defined therein), Mortgage Loan Borrowers (as defined therein) and the Maryland
Owner (as defined therein) in favor of GSRE III, Ltd. dated March 10, 2011

Omaha Marriott

Hotel Master Management Agreement by and between Hotel Lessees (defined therein)
and Remington Lodging & Hospitality, LLC, dated March 10, 2011

Assignment and Subordination of Management Agreements by the Assignee (as
therein defined) in favor of Wells Fargo Bank, National Association and Barclays
Capital Real Estate Inc. dated March 10, 2011, which includes, attached thereto
as Exhibit B, that certain Manager’s Consent, Subordination and Agreement
executed by Remington

Subordination of Management Agreements (Mezzanine 1 Loan) by the Borrower (as
defined therein), Mortgage Loan Borrowers (as defined therein) and the Maryland
Owner (as defined therein) in favor of BRE/HH Acquisitions L.L.C. and Barclays
Capital Real Estate Finance Inc. dated March 10, 2011

Subordination of Management Agreements (Mezzanine 2 Loan) by the Borrower (as
defined therein), Mortgage Loan Borrowers (as defined therein) and the Maryland
Owner (as defined therein) in favor of BRE/HH Acquisitions L.L.C. and Barclays
Capital Real Estate Finance Inc. dated March 10, 2011



--------------------------------------------------------------------------------

Subordination of Management Agreements (Mezzanine 3 Loan) by the Borrower (as
defined therein), Mortgage Loan Borrowers (as defined therein) and the Maryland
Owner (as defined therein) in favor of BRE/HH Acquisitions L.L.C. and Barclays
Capital Real Estate Finance Inc. dated March 10, 2011

Subordination of Management Agreements (Mezzanine 4 Loan) by the Borrower (as
defined therein), Mortgage Loan Borrowers (as defined therein) and the Maryland
Owner (as defined therein) in favor of GSRE III, Ltd. dated March 10, 2011

Annapolis Sheraton

Hotel Master Management Agreement by and between Hotel Lessees (defined therein)
and Remington Lodging & Hospitality, LLC, dated March 10, 2011

Assignment and Subordination of Management Agreements by the Assignee (as
therein defined) in favor of Wells Fargo Bank, National Association and Barclays
Capital Real Estate Inc. dated March 10, 2011, which includes, attached thereto
as Exhibit B, that certain Manager’s Consent, Subordination and Agreement
executed by Remington

Subordination of Management Agreements (Mezzanine 1 Loan) by the Borrower (as
defined therein), Mortgage Loan Borrowers (as defined therein) and the Maryland
Owner (as defined therein) in favor of BRE/HH Acquisitions L.L.C. and Barclays
Capital Real Estate Finance Inc. dated March 10, 2011

Subordination of Management Agreements (Mezzanine 2 Loan) by the Borrower (as
defined therein), Mortgage Loan Borrowers (as defined therein) and the Maryland
Owner (as defined therein) in favor of BRE/HH Acquisitions L.L.C. and Barclays
Capital Real Estate Finance Inc. dated March 10, 2011

Subordination of Management Agreements (Mezzanine 3 Loan) by the Borrower (as
defined therein), Mortgage Loan Borrowers (as defined therein) and the Maryland
Owner (as defined therein) in favor of BRE/HH Acquisitions L.L.C. and Barclays
Capital Real Estate Finance Inc. dated March 10, 2011

Subordination of Management Agreements (Mezzanine 4 Loan) by the Borrower (as
defined therein), Mortgage Loan Borrowers (as defined therein) and the Maryland
Owner (as defined therein) in favor of GSRE III, Ltd. dated March 10, 2011

Renaissance Palm Springs Hotel

Hotel Master Management Agreement by and between Hotel Lessees (defined therein)
and Remington Lodging & Hospitality, LLC, dated March 10, 2011



--------------------------------------------------------------------------------

Assignment and Subordination of Management Agreements by the Assignee (as
therein defined) in favor of Wells Fargo Bank, National Association and Barclays
Capital Real Estate Inc. dated March 10, 2011, which includes, attached thereto
as Exhibit B, that certain Manager’s Consent, Subordination and Agreement
executed by Remington

Subordination of Management Agreements (Mezzanine 1 Loan) by the Borrower (as
defined therein), Mortgage Loan Borrowers (as defined therein) and the Maryland
Owner (as defined therein) in favor of BRE/HH Acquisitions L.L.C. and Barclays
Capital Real Estate Finance Inc. dated March 10, 2011

Subordination of Management Agreements (Mezzanine 2 Loan) by the Borrower (as
defined therein), Mortgage Loan Borrowers (as defined therein) and the Maryland
Owner (as defined therein) in favor of BRE/HH Acquisitions L.L.C. and Barclays
Capital Real Estate Finance Inc. dated March 10, 2011

Subordination of Management Agreements (Mezzanine 3 Loan) by the Borrower (as
defined therein), Mortgage Loan Borrowers (as defined therein) and the Maryland
Owner (as defined therein) in favor of BRE/HH Acquisitions L.L.C. and Barclays
Capital Real Estate Finance Inc. dated March 10, 2011

Subordination of Management Agreements (Mezzanine 4 Loan) by the Borrower (as
defined therein), Mortgage Loan Borrowers (as defined therein) and the Maryland
Owner (as defined therein) in favor of GSRE III, Ltd. dated March 10, 2011

The Churchill

Hotel Master Management Agreement by and between Hotel Lessees (defined therein)
and Remington Lodging & Hospitality, LLC, dated March 10, 2011

Assignment and Subordination of Management Agreements by the Assignee (as
therein defined) in favor of Wells Fargo Bank, National Association and Barclays
Capital Real Estate Inc. dated March 10, 2011, which includes, attached thereto
as Exhibit B, that certain Manager’s Consent, Subordination and Agreement
executed by Remington

Subordination of Management Agreements (Mezzanine 1 Loan) by the Borrower (as
defined therein), Mortgage Loan Borrowers (as defined therein) and the Maryland
Owner (as defined therein) in favor of BRE/HH Acquisitions L.L.C. and Barclays
Capital Real Estate Finance Inc. dated March 10, 2011

Subordination of Management Agreements (Mezzanine 2 Loan) by the Borrower (as
defined therein), Mortgage Loan Borrowers (as defined therein) and the Maryland
Owner (as defined therein) in favor of BRE/HH Acquisitions L.L.C. and Barclays
Capital Real Estate Finance Inc. dated March 10, 2011

Subordination of Management Agreements (Mezzanine 3 Loan) by the Borrower (as
defined therein), Mortgage Loan Borrowers (as defined therein) and the Maryland
Owner (as defined therein) in favor of BRE/HH Acquisitions L.L.C. and Barclays
Capital Real Estate Finance Inc. dated March 10, 2011



--------------------------------------------------------------------------------

Subordination of Management Agreements (Mezzanine 4 Loan) by the Borrower (as
defined therein), Mortgage Loan Borrowers (as defined therein) and the Maryland
Owner (as defined therein) in favor of GSRE III, Ltd. dated March 10, 2011

The Melrose Hotel

Hotel Master Management Agreement by and between Hotel Lessees (defined therein)
and Remington Lodging & Hospitality, LLC, dated March 10, 2011

Assignment and Subordination of Management Agreements by the Assignee (as
therein defined) in favor of Wells Fargo Bank, National Association and Barclays
Capital Real Estate Inc. dated March 10, 2011, which includes, attached thereto
as Exhibit B, that certain Manager’s Consent, Subordination and Agreement
executed by Remington

Subordination of Management Agreements (Mezzanine 1 Loan) by the Borrower (as
defined therein), Mortgage Loan Borrowers (as defined therein) and the Maryland
Owner (as defined therein) in favor of BRE/HH Acquisitions L.L.C. and Barclays
Capital Real Estate Finance Inc. dated March 10, 2011

Subordination of Management Agreements (Mezzanine 2 Loan) by the Borrower (as
defined therein), Mortgage Loan Borrowers (as defined therein) and the Maryland
Owner (as defined therein) in favor of BRE/HH Acquisitions L.L.C. and Barclays
Capital Real Estate Finance Inc. dated March 10, 2011

Subordination of Management Agreements (Mezzanine 3 Loan) by the Borrower (as
defined therein), Mortgage Loan Borrowers (as defined therein) and the Maryland
Owner (as defined therein) in favor of BRE/HH Acquisitions L.L.C. and Barclays
Capital Real Estate Finance Inc. dated March 10, 2011

Subordination of Management Agreements (Mezzanine 4 Loan) by the Borrower (as
defined therein), Mortgage Loan Borrowers (as defined therein) and the Maryland
Owner (as defined therein) in favor of GSRE III, Ltd. dated March 10, 2011

Ritz-Carlton Atlanta Downtown

Amended and Restated Management Agreement between Host Marriott, L.P., and The
Ritz-Carlton Hotel Company, L.L.C. dated January 1, 2002, as amended and
assigned by that certain Amended and Restated Consent, Assignment and Assumption
and Amendment of Management Agreement dated as of January 1, 2002, as amended on
January 1, 2006 by the Amendment to Amended and Restated Management Agreement
between Host Marriott, L.P., CCRC Atlanta LLC, and The Ritz-Carlton Hotel
Company LLC, as amended on September 26, 2006 by the Assignment and Assumption
of Management Agreement between The Ritz-Carlton Hotel Company LLC, Host
Hotels & Resorts, L.P. and HHC TRS Atlanta LLC, as amended on April 30,



--------------------------------------------------------------------------------

2008 by the Amendment to Amended and Restated Management Agreement between
The-Ritz Carlton Hotel Company, LLC and HHC TRS Atlanta LLC, as amended on
March 6, 2009 by the Second Amendment to Amended and Restated Management
Agreement, as amended on May 18, 2010 by the Letter Agreement between The-Ritz
Carlton Hotel Company, LLC and HHC TRS Atlanta LLC, and as further amended on
March 10, 2011 by the Third Amendment to Amended and Restated Management
Agreement between The-Ritz Carlton Hotel Management Company, LLC and HHC TRS
Atlanta LLC

Owner Agreement dated as of September 22, 2006, by and among HH Atlanta LLC, HHC
TRS Atlanta LLC and The Ritz-Carlton Hotel Company, L.L.C., as amended by that
certain Amendment to Owner Agreement dated as of March 10, 2011, by HH Atlanta
LLC, HHC TRS Atlanta LLC and The Ritz-Carlton Hotel Company, L.L.C.

Letter Agreement dated January 1, 2006, from Marriott International, Inc. on
behalf of the Ritz-Carlton, among other, and agreed and accepted by Host on
behalf of each “Owner” (as defined in the Management Agreement) regarding the
waiver of certain performance termination rights.

Letter Agreement dated January 1, 2006, from Marriott International, Inc. on
behalf of the Ritz-Carlton, among other, and agreed and accepted by Host on
behalf of each “Owner” (as defined in the Management Agreement) regarding the
termination of certain loan repayments.

Owner Agreement Amendment for New Leases dated July 17, 2007

Letter Agreement dated July 17, 2007 re: Permitted Assignments

Letter Agreement dated July 17, 2007 re Debt Threshold Waiver

Liquor License Agreement between The Ritz Carlton Hotel Company LLC, HH Atlanta
LLC and HHC TRS Atlanta LLC dated July 17, 2007

Mutual Release dated July 17, 2007 by and between HHC TRS OP LLC, HH DFW Hotel
Associates, L.P., HHC TRS Nashville LLC, HH Nashville LLC, HHC TRS FP Portfolio
LLC, HH FP Portfolio LLC, HH Denver LLC, HHC TRS Highland LLC, HH Gaithersburg
LLC, HHC TRS Atlanta LLC, HH Atlanta LLC, Highland Hospitality, L.P. (each, as
outgoing Owner), and Marriott International, Inc., Marriott Hotel Services,
Inc., Renaissance Hotel Management Company, LLC, Courtyard Management
Corporation, and The Ritz-Carlton Hotel Company, L.L.C.

The Ritz Carlton Hotel Company Estoppel signed by The Ritz Carlton Hotel Company
dated July 17, 2007

Subordination, Non-Disturbance and Attornment Agreement by and among HHC TRS
Atlanta LLC, HH Atlanta LLC, The Ritz Carlton Hotel Company, L.L.C., Wells Fargo
Bank, National Association and Barclays Capital Real Estate Inc. dated March 10,
2011

Mutual Recognition and Non-Disturbance Agreement (re: Mezzanine 1) by and among
HHC TRS Atlanta LLC, HH Atlanta LLC, The Ritz Carlton Hotel Company, L.L.C.,
BRE/HH Acquisitions L.L.C., Barclays Capital Real Estate Finance Inc., and
Mezzanine Borrower (as defined therein) dated March 10, 2011



--------------------------------------------------------------------------------

Mutual Recognition and Non-Disturbance Agreement (re: Mezzanine 2) by and among
HHC TRS Atlanta LLC, HH Atlanta LLC, The Ritz Carlton Hotel Company, L.L.C.,
BRE/HH Acquisitions L.L.C., Barclays Capital Real Estate Finance Inc., and
Mezzanine Borrower (as defined therein) dated March 10, 2011

Mutual Recognition and Non-Disturbance Agreement (re: Mezzanine 3) by and among
HHC TRS Atlanta LLC, HH Atlanta LLC, The Ritz Carlton Hotel Company, L.L.C.,
BRE/HH Acquisitions L.L.C., Barclays Capital Real Estate Finance Inc., and
Mezzanine Borrower (as defined therein) dated March 10, 2011

Mutual Recognition and Non-Disturbance Agreement (re: Mezzanine 4) by and among
HHC TRS Atlanta LLC, HH Atlanta LLC, The Ritz Carlton Hotel Company, L.L.C.,
GSRE III Ltd. and Mezzanine Borrower (as defined therein) dated March 10, 2011

Hilton Garden Inn - Virginia Beach Town Center

Hotel Master Management Agreement by and between Hotel Lessees (defined therein)
and Remington Lodging & Hospitality, LLC, dated March 10, 2011

Assignment and Subordination of Management Agreements by the Assignee (as
therein defined) in favor of Wells Fargo Bank, National Association and Barclays
Capital Real Estate Inc. dated March 10, 2011, which includes, attached thereto
as Exhibit B, that certain Manager’s Consent, Subordination and Agreement
executed by Remington

Subordination of Management Agreements (Mezzanine 1 Loan) by the Borrower (as
defined therein), Mortgage Loan Borrowers (as defined therein) and the Maryland
Owner (as defined therein) in favor of BRE/HH Acquisitions L.L.C. and Barclays
Capital Real Estate Finance Inc. dated March 10, 2011

Subordination of Management Agreements (Mezzanine 2 Loan) by the Borrower (as
defined therein), Mortgage Loan Borrowers (as defined therein) and the Maryland
Owner (as defined therein) in favor of BRE/HH Acquisitions L.L.C. and Barclays
Capital Real Estate Finance Inc. dated March 10, 2011

Subordination of Management Agreements (Mezzanine 3 Loan) by the Borrower (as
defined therein), Mortgage Loan Borrowers (as defined therein) and the Maryland
Owner (as defined therein) in favor of BRE/HH Acquisitions L.L.C. and Barclays
Capital Real Estate Finance Inc. dated March 10, 2011

Subordination of Management Agreements (Mezzanine 4 Loan) by the Borrower (as
defined therein), Mortgage Loan Borrowers (as defined therein) and the Maryland
Owner (as defined therein) in favor of GSRE III, Ltd. dated March 10, 2011



--------------------------------------------------------------------------------

Hilton Garden Inn - BWI Airport

Hotel Master Management Agreement by and between Hotel Lessees (defined therein)
and Remington Lodging & Hospitality, LLC, dated March 10, 2011

Assignment and Subordination of Management Agreements by the Assignee (as
therein defined) in favor of Wells Fargo Bank, National Association and Barclays
Capital Real Estate Inc. dated March 10, 2011, which includes, attached thereto
as Exhibit B, that certain Manager’s Consent, Subordination and Agreement
executed by Remington

Subordination of Management Agreements (Mezzanine 1 Loan) by the Borrower (as
defined therein), Mortgage Loan Borrowers (as defined therein) and the Maryland
Owner (as defined therein) in favor of BRE/HH Acquisitions L.L.C. and Barclays
Capital Real Estate Finance Inc. dated March 10, 2011

Subordination of Management Agreements (Mezzanine 2 Loan) by the Borrower (as
defined therein), Mortgage Loan Borrowers (as defined therein) and the Maryland
Owner (as defined therein) in favor of BRE/HH Acquisitions L.L.C. and Barclays
Capital Real Estate Finance Inc. dated March 10, 2011

Subordination of Management Agreements (Mezzanine 3 Loan) by the Borrower (as
defined therein), Mortgage Loan Borrowers (as defined therein) and the Maryland
Owner (as defined therein) in favor of BRE/HH Acquisitions L.L.C. and Barclays
Capital Real Estate Finance Inc. dated March 10, 2011

Subordination of Management Agreements (Mezzanine 4 Loan) by the Borrower (as
defined therein), Mortgage Loan Borrowers (as defined therein) and the Maryland
Owner (as defined therein) in favor of GSRE III, Ltd. dated March 10, 2011

Tampa Residence Inn Downtown

Management Agreement between HHC TRS OP LLC and McKibbon Management LLC dated
August 2, 2004, as amended by Amendment to Management Agreement between HHC TRS
LC Portfolio LLC and McKibbon Management LLC dated March 10, 2011

Assignment and Assumption of Management Agreement dated December 22, 2004
between HHC TRS OP LLC, HHC TRS LC Portfolio LLC and McKibbon Management LLC

Assignment of Management Agreement and Subordination of Management Fees by and
between HHC TRS LC Portfolio LLC, Wachovia Bank, National Association, Barclays
Capital Real Estate, Inc., and McKibbon Management LLC dated July 17, 2007

Liquor License Agreement between McKibbon Management LLC, HH LC Portfolio LLC,
and HHC TRS LC Portfolio LLC dated July 17, 2007



--------------------------------------------------------------------------------

Amended and Restaed Assignment of Management Agreement and Subordination of
Management Fees by HHC TRS LC Portfolio to Wells Fargo Bank, National
Association and Barclays Capital Real Estate, Inc. and consented to by McKibbon
Management, LLC dated March 10, 2011

Subordination of Management Agreement and Fees (re: Mezzanine 1) by Mezzanine
Borrower (defined therein), HHC TRS LC Portfolio LLC to BRE/Acquisitions L.L.C.
and Barclays Capital Real Estate Finance Inc. and consented to by McKibbon
Management, LLC dated March 10, 2011

Subordination of Management Agreement and Fees (re: Mezzanine 2) by Mezzanine
Borrower (defined therein), HHC TRS LC Portfolio LLC to BRE/Acquisitions L.L.C.
and Barclays Capital Real Estate Finance Inc. and consented to by McKibbon
Management, LLC dated March 10, 2011

Subordination of Management Agreement and Fees (re: Mezzanine 3) by Mezzanine
Borrower (defined therein), HHC TRS LC Portfolio LLC to BRE/Acquisitions L.L.C.
and Barclays Capital Real Estate Finance Inc. and consented to by McKibbon
Management, LLC dated March 10, 2011

Subordination of Management Agreement and Fees (re: Mezzanine 1) by Mezzanine
Borrower (defined therein), HHC TRS LC Portfolio LLC to GSRE III, Ltd. and
consented to by McKibbon Management, LLC dated March 10, 2011

Courtyard Savannah Historic District

Management Agreement between HHC TRS OP LLC and McKibbon Management LLC dated
August 2, 2004, as amended by the Amendment to Management Agreement between HHC
TRS LC Portfolio and McKibbon Management LLC dated March 10, 2011

Assignment and Assumption of Management Agreement dated December 22, 2004
between HHC TRS OP LLC, HHC TRS LC Portfolio LLC and McKibbon Management LLC

Assignment of Management Agreement and Subordination of Management Fees by and
between HHC TRS LC Portfolio LLC, Wachovia Bank, National Association, Barclays
Capital Real Estate, Inc., and McKibbon Management LLC dated July 17, 2007

Liquor License Agreement between McKibbon Management LLC, HH LC Portfolio LLC,
and HHC TRS LC Portfolio LLC dated July 17, 2007

Amended and Restated Assignment of Management Agreement and Subordination of
Management Fees by HHC TRS LC Portfolio LLC to Wells Fargo Bank, National
Association and Barclays Capital Real Estate Inc. and consented to by McKibbon
Management, LLC, dated March 10, 2011



--------------------------------------------------------------------------------

Subordination of Management Agreement and Fees (Mezzanine 1) by Mezzanine
Borrowers (as defined therein), HHC TRS LC Portfolio LLC to BRE/HH Acquisitions
L.L.C. and Barclays Capital Real Estate Finance Inc., dated March 10, 2011

Subordination of Management Agreement and Fees (Mezzanine 2) by Mezzanine
Borrowers (as defined therein), HHC TRS LC Portfolio LLC to BRE/HH Acquisitions
L.L.C. and Barclays Capital Real Estate Finance Inc., dated March 10, 2011

Subordination of Management Agreement and Fees (Mezzanine 3) by Mezzanine
Borrowers (as defined therein), HHC TRS LC Portfolio LLC to BRE/HH Acquisitions
L.L.C. and Barclays Capital Real Estate Finance Inc., dated March 10, 2011

Subordination of Management Agreement and Fees (Mezzanine 4) by Mezzanine
Borrowers (as defined therein), HHC TRS LC Portfolio LLC to GSRE III, Ltd.,
dated March 10, 2011

Tremont Boston - Marriott Courtyard

Management Agreement between HHC TRS FP Portfolio LLC and Courtyard Management
Corporation dated September 22, 2004, as amended on October 15, 2004 by that
certain First Amendment to Management Agreement as amended on August 5, 2005 by
that certain Second Amendment to Management Agreement, as amended by Side Letter
Agreement dated March 2, 2007, and as further amended on March 10, 2011, by
Third Amendment to Management Agreement

Owner Agreement dated as of September 22, 2004 by and among HH FP Portfolio LLC,
HHC TRS FP Portfolio LLC and Courtyard Management Corporation, as amended on
March 10, 2011 by Amendment to Owner Agreement by and among HH FP Portfolio LLC,
HHC TRS FP Portfolio LLC and Courtyard Management Corporation

Letter Agreement dated January 29, 2005, from Marriott and accepted and agreed
to by HHC TRS FP Portfolio LLC regarding the Flagging Date

Letter Agreement dated February 3, 2006 from Manager and accepted and agreed to
by HHC TRS FP Portfolio LLC regarding Section 8.05

Side Letter Agreement dated March 2, 2007 re: supplement to terms of Management
Agreement

Owner Agreement Amendment for New Leases dated July 17, 2007

Letter Agreement dated July 17, 2007 re: Permitted Assignments

Letter Agreement dated July 17, 2007 re: Debt Threshold Waiver

Letter Agreement dated July 17, 2007 re: AIC & Renovations

Courtyard Management Corporation Estoppel signed by Courtyard Management
Corporation dated July 17, 2007 Liquor License Agreement between Courtyard
Management Corporation, HH FP Portfolio LLC, and HHC TRS FP Portfolio LLC dated
July 17, 2007



--------------------------------------------------------------------------------

Subordination, Non-Disturbance and Attornment Agreement by Wells Fargo Bank,
National Association, Barclays Capital Real Estate Inc., HHC TRS FP Portfolio
LLC, HH FP Portfolio LLC and Courtyard Management Corporation dated March 10,
2011

Mutual Recognition and Non-Disturbance Agreement (re: Mezzanine 1) by BRE/HH
Acquisitions L.L.C., Barclays Capital Real Estate Finance Inc., HHC TRS FP
Portfolio LLC, Mezzanine Borrower (as defined therein) and Courtyard Management
Corporation dated March 10, 2011

Mutual Recognition and Non-Disturbance Agreement (re: Mezzanine 2) by BRE/HH
Acquisitions L.L.C., Barclays Capital Real Estate Finance Inc., HHC TRS FP
Portfolio LLC, Mezzanine Borrower (as defined therein) and Courtyard Management
Corporation dated March 10, 2011

Mutual Recognition and Non-Disturbance Agreement (re: Mezzanine 3) by BRE/HH
Acquisitions L.L.C., Barclays Capital Real Estate Finance Inc., HHC TRS FP
Portfolio LLC, Mezzanine Borrower (as defined therein) and Courtyard Management
Corporation dated March 10, 2011

Mutual Recognition and Non-Disturbance Agreement (re: Mezzanine 4) by GSRE III,
Ltd., HHC TRS FP Portfolio LLC, Mezzanine Borrower (as defined therein) and
Courtyard Management Corporation dated March 10, 2011

Denver Courtyard Marriott

Management Agreement between LC Fulenwider Inc. and Courtyard Management
Corporation (“Manager”) dated December 28, 1995, as amended on September 10,
1996 by the Assignment and First Amendment of Management Agreement between LC
Fulenwider Inc., 6901 Tower LLC and Manager, as amended on September 17, 2004 by
the Second Amendment to Management Agreement between 6901 Tower LLC (“6901”) and
Manager, as assigned on September 17, 2004 the by Assignment and Assumption of
Management Agreement by and among 6901, HHC TRS OP LLC (“TRS OP”) and Manager,
as amended on July 17, 2007 by the Assignment, Assumption and Third Amendment of
Management Agreement by and among TRS OP, HHC TRS Portsmouth LLC (“TRS
Portsmouth”), HH Denver LLC and Manager, as amended on March 6, 2009 by the
Fourth Amendment to Management Agreement by TRS Portsmouth and Manager and as
amended on March 10, 2011 by the Fifth Amendment to Management Agreement by and
between TRS Portsmouth and Manager

Owner Agreement dated as of September 17, 2004 by and among HH Denver LLC, TRS
Portsmouth and Manager, as amended on March 10, 2011 by the Amendment to Owner
Agreement by and among HH Denver LLC, TRS Portsmouth and Manager



--------------------------------------------------------------------------------

Letter Agreement dated July 17, 2007 re: Permitted Assignments

Letter Agreement dated July 17, 2007 re: Debt Threshold Waiver

Mutual Release dated July 17, 2007 by and between TRS OP, HH DFW Hotel
Associates, L.P., HHC TRS Nashville LLC, HH Nashville LLC, HHC TRS FP Portfolio
LLC, HH FP Portfolio LLC, HH Denver LLC, HHC TRS Highland LLC, HH Gaithersburg
LLC, HHC TRS Atlanta LLC, HH Atlanta LLC, Highland Hospitality, L.P. (each, as
outgoing Owner), and Marriott International, Inc., Marriott Hotel Services,
Inc., Renaissance Hotel Management Company, LLC, Manager, and The Ritz-Carlton
Hotel Company, L.L.C.

Operating Lessee & Landlord Estoppel dated July 17, 2007

Courtyard Management Corporation Estoppel signed by Manager dated July 17, 2007

Liquor License Agreement between Manager, HH FP Portfolio LLC, and HHC TRS FP
Portfolio LLC dated July 17, 2007

Subordination, Non-Disturbance and Attornment Agreement by and among Wells Fargo
Bank, National Association, Barclays Capital Real Estate Inc., HHC TRS
Portsmouth LLC, HH Denver LLC and Courtyard Management Corporation dated
March 10, 2011

Mutual Recognition and Non-Disturbance Agreement (re: Mezzanine 1) by and among
BRE/HH Acquisitions L.L.C., Barclays Capital Real Estate Finance Inc., HHC TRS
Portsmouth LLC, HH Denver LLC, Mezzanine Borrower and Courtyard Management
Corporation dated March 10, 2011

Mutual Recognition and Non-Disturbance Agreement (re: Mezzanine 2) by and among
BRE/HH Acquisitions L.L.C., Barclays Capital Real Estate Finance Inc., HHC TRS
Portsmouth LLC, HH Denver LLC, Mezzanine Borrower and Courtyard Management
Corporation dated March 10, 2011

Mutual Recognition and Non-Disturbance Agreement (re: Mezzanine 3) by and among
BRE/HH Acquisitions L.L.C., Barclays Capital Real Estate Finance Inc., HHC TRS
Portsmouth LLC, HH Denver LLC, Mezzanine Borrower and Courtyard Management
Corporation dated March 10, 2011

Mutual Recognition and Non-Disturbance Agreement (re: Mezzanine 4) by and among
GSRE III, Ltd., HHC TRS Portsmouth LLC, HH Denver LLC, Mezzanine Borrower and
Courtyard Management Corporation dated March 10, 2011

Courtyard Gaithersburg Washingtonian Center

Management Agreement between CY-Gaithersburg LLC and Courtyard Management
Corporation dated June 29, 2004, as amended on May 30, 2006 by Letter Agreement,
as assigned



--------------------------------------------------------------------------------

on June 1, 2006 by Consent and Assignment and Assumption of Management Agreement
by and among CY-Gaithersburg LLC, HHC TRS Highland LLC, HH Gaithersburg LLC and
Courtyard Management Corporation, as amended on June 1, 2006 by the First
Amendment of Management Agreement between HHC TRS Highland LLC and Courtyard
Management Corporation, as amended on July 17, 2007 by the Assignment,
Assumption and Second Amendment of Management Agreement between HHC TRS Highland
LLC, HHC TRS Baltimore, HH Gaithersburg LLC, and Courtyard Management
Corporation, as further amended on March 10, 2011 by the Third Amendment to
Management Agreement between Courtyard Management Corporation and HHC TRS
Baltimore LLC

Owner Agreement dated as of June 1, 2006 by and between HH Gaithersburg LLC, HHC
TRS Highland LLC and Courtyard Management Corporation, as amended by the
Amendment Owner Agreement dated as of March 10, 2011 by and among HH
Gaithersburg LLC, HHC TRS Baltimore LLC and Courtyard Management Corporation

Letter Agreement dated July 17, 2007 re: Permitted Assignments

Letter Agreement dated July 17, 2007 re: Debt Threshold Waiver

Letter Agreement dated July 17, 2007 re: AIC and Renovations

Mutual Release dated July 17, 2007 by and between HHC TRS OP LLC, HH DFW Hotel
Associates, L.P., HHC TRS Nashville LLC, HH Nashville LLC, HHC TRS FP Portfolio
LLC, HH FP Portfolio LLC, HH Denver LLC, HHC TRS Highland LLC, HH Gaithersburg
LLC, HHC TRS Atlanta LLC, HH Atlanta LLC, Highland Hospitality, L.P. (each, as
outgoing Owner), and Marriott International, Inc., Marriott Hotel Services,
Inc., Renaissance Hotel Management Company, LLC, Courtyard Management
Corporation, and The Ritz-Carlton Hotel Company, L.L.C.

Courtyard Management Corporation Estoppel signed by Courtyard Management
Corporation dated July 17, 2007

Liquor License Agreement between Courtyard Management Corporation, HH FP
Portfolio LLC, and HHC TRS FP Portfolio LLC dated July 17, 2007

Subordination, Non-Disturbance and Attornment Agreement by and among Wells Fargo
Bank, National Association, Barclays Capital Real Estate Inc., HHC TRS Baltimore
LLC, HH Gaithersburg LLC, and Courtyard Management Corporation dated March 10,
2011

Mutual Recognition and Non-Disturbance Agreement (re: Mezzanine 1) by and among
BRE/HH Acquisitions L.L.C., Barclays Capital Real Estate Finance Inc., HHC TRS
Baltimore LLC, HH Gaithersburg LLC, Mezzanine Borrower (as defined therein) and
Courtyard Management Corporation dated March 10, 2011

Mutual Recognition and Non-Disturbance Agreement (re: Mezzanine 2) by and among
BRE/HH Acquisitions L.L.C., Barclays Capital Real Estate Finance Inc., HHC TRS
Baltimore LLC, HH Gaithersburg LLC, Mezzanine Borrower (as defined therein) and
Courtyard Management Corporation dated March 10, 2011



--------------------------------------------------------------------------------

Mutual Recognition and Non-Disturbance Agreement (re: Mezzanine 3) by and among
BRE/HH Acquisitions L.L.C., Barclays Capital Real Estate Finance Inc., HHC TRS
Baltimore LLC, HH Gaithersburg LLC, Mezzanine Borrower (as defined therein) and
Courtyard Management Corporation dated March 10, 2011

Mutual Recognition and Non-Disturbance Agreement (re: Mezzanine 4) by and among
GSRE III, Ltd., HHC TRS Baltimore LLC, HH Gaithersburg LLC, Mezzanine Borrower
(as defined therein) and Courtyard Management Corporation dated March 10, 2011

The Silversmith Hotel Downtown Chicago

Hotel Master Management Agreement by and between Hotel Lessees (defined therein)
and Remington Lodging & Hospitality, LLC, dated March 10, 2011

Assignment and Subordination of Management Agreements by the Assignee (as
therein defined) in favor of Wells Fargo Bank, National Association and Barclays
Capital Real Estate Inc. dated March 10, 2011, which includes, attached thereto
as Exhibit B, that certain Manager’s Consent, Subordination and Agreement
executed by Remington

Subordination of Management Agreements (Mezzanine 1 Loan) by the Borrower (as
defined therein), Mortgage Loan Borrowers (as defined therein) and the Maryland
Owner (as defined therein) in favor of BRE/HH Acquisitions L.L.C. and Barclays
Capital Real Estate Finance Inc. dated March 10, 2011

Subordination of Management Agreements (Mezzanine 2 Loan) by the Borrower (as
defined therein), Mortgage Loan Borrowers (as defined therein) and the Maryland
Owner (as defined therein) in favor of BRE/HH Acquisitions L.L.C. and Barclays
Capital Real Estate Finance Inc. dated March 10, 2011

Subordination of Management Agreements (Mezzanine 3 Loan) by the Borrower (as
defined therein), Mortgage Loan Borrowers (as defined therein) and the Maryland
Owner (as defined therein) in favor of BRE/HH Acquisitions L.L.C. and Barclays
Capital Real Estate Finance Inc. dated March 10, 2011

Subordination of Management Agreements (Mezzanine 4 Loan) by the Borrower (as
defined therein), Mortgage Loan Borrowers (as defined therein) and the Maryland
Owner (as defined therein) in favor of GSRE III, Ltd. dated March 10, 2011

Hilton Garden Inn Austin

Hotel Master Management Agreement by and between Hotel Lessees (defined therein)
and Remington Lodging & Hospitality, LLC, dated March 10, 2011



--------------------------------------------------------------------------------

Assignment and Subordination of Management Agreements by the Assignee (as
therein defined) in favor of Wells Fargo Bank, National Association and Barclays
Capital Real Estate Inc. dated March 10, 2011, which includes, attached thereto
as Exhibit B, that certain Manager’s Consent, Subordination and Agreement
executed by Remington

Subordination of Management Agreements (Mezzanine 1 Loan) by the Borrower (as
defined therein), Mortgage Loan Borrowers (as defined therein) and the Maryland
Owner (as defined therein) in favor of BRE/HH Acquisitions L.L.C. and Barclays
Capital Real Estate Finance Inc. dated March 10, 2011

Subordination of Management Agreements (Mezzanine 2 Loan) by the Borrower (as
defined therein), Mortgage Loan Borrowers (as defined therein) and the Maryland
Owner (as defined therein) in favor of BRE/HH Acquisitions L.L.C. and Barclays
Capital Real Estate Finance Inc. dated March 10, 2011

Subordination of Management Agreements (Mezzanine 3 Loan) by the Borrower (as
defined therein), Mortgage Loan Borrowers (as defined therein) and the Maryland
Owner (as defined therein) in favor of BRE/HH Acquisitions L.L.C. and Barclays
Capital Real Estate Finance Inc. dated March 10, 2011

Subordination of Management Agreements (Mezzanine 4 Loan) by the Borrower (as
defined therein), Mortgage Loan Borrowers (as defined therein) and the Maryland
Owner (as defined therein) in favor of GSRE III, Ltd. dated March 10, 2011

Hilton Boston Back Bay

Amended and Restated Management Agreement between HHC TRS OP LLC and Hilton
Hotels Corporation dated July 31, 2006, as amended by Amendment to Amended and
Restated Management Agreement dated March 10, 2011

Letter Agreement from Hilton Hotels Corporation and Hilton Inns, Inc. re:
relationship between Management Agreement and Franchise Agreement dated
October 24, 2005

Fee Owner Recognition Agreement among HH Boston Back Bay LLC, HHC TRS OP LLC and
Hilton Hotels Corporation dated October 24, 2005

Agreement Regarding Hotel Management Agreement by and among HH Boston Back Bay
LLC, HHC TRS OP LLC, Hilton Management LLC and Connecticut General Life
Insurance Company, dated December 6, 2005, as amended by the Amendment to
Agreement Regarding Hotel Management Agreement dated March 10, 2011

Mezzanine Subordination of Management Agreement and Non-Disturbance and
Attornment Agreement (Mezzanine 1 Loan) by HHC TRS OP LLC and Mezzanine Borrower
(as defined therein) in favor of BRE/HH Acquisitions L.L.C. and Barclays Capital
Real Estate Finance Inc. and agreed to by Hilton Management LLC dated March 10,
2011



--------------------------------------------------------------------------------

Mezzanine Subordination of Management Agreement and Non-Disturbance and
Attornment Agreement (Mezzanine 2 Loan) by HHC TRS OP LLC and Mezzanine Borrower
(as defined therein) in favor of BRE/HH Acquisitions L.L.C. and Barclays Capital
Real Estate Finance Inc. and agreed to by Hilton Management LLC dated March 10,
2011

Mezzanine Subordination of Management Agreement and Non-Disturbance and
Attornment Agreement (Mezzanine 3 Loan) by HHC TRS OP LLC and Mezzanine Borrower
(as defined therein) in favor of BRE/HH Acquisitions L.L.C. and Barclays Capital
Real Estate Finance Inc. and agreed to by Hilton Management LLC dated March 10,
2011

Mezzanine Subordination of Management Agreement and Non-Disturbance and
Attornment Agreement (Mezzanine 4 Loan) by HHC TRS OP LLC and Mezzanine Borrower
(as defined therein) in favor of GSRE III, Ltd. and agreed to by Hilton
Management LLC dated March 10, 2011

Renaissance Nashville

Management Agreement by and between Renaissance Hotel Management Company, LLC
and HHC TRS Nashville LLC, dated February 24, 2006, as amended by the Amendment
to Management Agreement on March 10, 2011

Owner Agreement by HH Nashville LLC, HHC TRS Nashville LLC and Renaissance Hotel
Management Company LLC dated February 24, 2006

Letter Agreement re: Authority to Open, dated January 29, 2006

Letter Agreement (re: AIC and renovations), dated July 17, 2007

Letter Agreement (re: Permitted Assignments), dated July 17, 2007

Owner Agreement and Amendment for New Leases, dated July 17, 2007

Mutual Release, dated July 17, 2007 by and between HHC TRS OP LLC, HH DFW Hotel
Associates, L.P., HHC TRS Nashville LLC, HHC TRS FP Portfolio LLC, HH FP
Portfolio LLC, HH Denver LLC, HHC TRS Highland LLC, HH Gaithersburg LLC, HHC TRS
Atlanta LLC, HH Atlanta LLC, Highland Hospitality, L.P., and Marriott
International, Inc., Marriott Hotel Services, Inc., Renaissance Hotel Management
Company, LLC, Courtyard Management Corporation and The Ritz-Carlton Hotel
Company, L.L.C.

Liquor License Agreement between Renaissance Hotel Management Company, LLC, HH
Nashville LLC and HHC TRS Nashville LLC dated July 17, 2007

Assignment of Management Agreement, Subordination, Non-Disturbance and
Attornment Agreement and Consent of Manager, by HH Nashville LLC, HHC TRS
Nashville LLC, Renaissance Hotel Management Company, LLC and Connecticut General
Life Insurance Company dated March 10, 2011



--------------------------------------------------------------------------------

Mutual Recognition and Non-Disturbance Agreement (re: Mezzanine 1) by BRE/HH
Acquisitions L.L.C., Barclays Capital Real Estate Finance Inc., HH Nashville
LLC, HHC TRS Nashville LLC, Mezzanine Borrower (as defined therein) and
Renaissance Hotel Management Company, LLC dated March 10, 2011

Mutual Recognition and Non-Disturbance Agreement (re: Mezzanine 2) by BRE/HH
Acquisitions L.L.C., Barclays Capital Real Estate Finance Inc., HH Nashville
LLC, HHC TRS Nashville LLC, Mezzanine Borrower (as defined therein) and
Renaissance Hotel Management Company, LLC dated March 10, 2011

Mutual Recognition and Non-Disturbance Agreement (re: Mezzanine 3) by BRE/HH
Acquisitions L.L.C., Barclays Capital Real Estate Finance Inc., HH Nashville
LLC, HHC TRS Nashville LLC, Mezzanine Borrower (as defined therein) and
Renaissance Hotel Management Company, LLC dated March 10, 2011

Mutual Recognition and Non-Disturbance Agreement (re: Mezzanine 4) by GSRE III,
Ltd., HH Nashville LLC, HHC TRS Nashville LLC, Mezzanine Borrower (as defined
therein) and Renaissance Hotel Management Company, LLC dated March 10, 2011

Westin Princeton

Hotel Master Management Agreement by and between Hotel Lessees (defined therein)
and Remington Lodging & Hospitality, LLC, dated March 10, 2011

Collateral Assignment of Management Agreement dated March 10, 2011

Subordination of Management Agreement (Remington) (re: Mezzanine 1) by and
between Mortgage Loan Borrower (as defined therein), Maryland Owner (as defined
therein), Borrower, BRE/HH Acquisitions L.L.C., Barclays Capital Real Estate
Finance Inc., and consented to by Remington Lodging & Hospitality, LLC, dated
March 10, 2011.

Subordination of Management Agreement (Remington) (re: Mezzanine 2) by and
between Mortgage Loan Borrower (as defined therein), Maryland Owner (as defined
therein), Borrower, BRE/HH Acquisitions L.L.C., Barclays Capital Real Estate
Finance Inc., and consented to by Remington Lodging & Hospitality, LLC, dated
March 10, 2011.

Subordination of Management Agreement (Remington) (re: Mezzanine 3) by and
between Mortgage Loan Borrower (as defined therein), Maryland Owner (as defined
therein), Borrower, BRE/HH Acquisitions L.L.C., Barclays Capital Real Estate
Finance Inc., and consented to by Remington Lodging & Hospitality, LLC, dated
March 10, 2011.

Subordination of Management Agreement (Remington) (re: Mezzanine 4) by and
between Mortgage Loan Borrower (as defined therein), Maryland Owner (as defined
therein), Borrower, GSRE III, Ltd. and consented to by Remington Lodging &
Hospitality, LLC, dated March 10, 2011.



--------------------------------------------------------------------------------

SCHEDULE XI

MAJOR LEASES

NONE.



--------------------------------------------------------------------------------

SCHEDULE XII

TAX DISPUTES

Hyatt Regency Savannah

2009 Tax Year: County reduced value; awaiting corrected bill.

2010 Tax Year: Assessment appeal pending.

Hilton Garden Inn BWI Airport

2009 Tax Year: Assessment appeal filed.

2010 Tax Year: Assessment appeal filed.

Courtyard Savannah Historic District

2009 Tax Year: County reduced value; awaiting corrected bill.

2010 Tax Year: Assessment appeal pending.

Hyatt Regency Wind Watch Long Island

2009 Tax Year: Assessment appeal pending.

2010 Tax Year: Assessment appeal pending.

Hilton/Hampton Inn Parsippany

2010 Tax Year: Assessment appeal pending.

Sheraton Annapolis

2009 Tax Year: Assessment appeal pending.

2010 Tax Year: Assessment appeal pending.

Renaissance Palm Springs

2008 Tax Year: Assessment appeal pending.

2009 Tax Year: Assessment appeal pending.

2010 Tax Year: Assessment appeal pending.



--------------------------------------------------------------------------------

Westin Princeton

2010 Tax Year: Assessment appeal pending.

Melrose Hotel

2010 Tax Year: Assessment appeal pending.

2011 Tax Year: Assessment appeal pending.

Gaithersburg Courtyard

2010 Tax Year: Assessment appeal pending.

Hilton Garden Inn Austin

2009 Tax Year: Assessment appeal pending.



--------------------------------------------------------------------------------

SCHEDULE XIII

CONDOMINIUMS AND CONDOMINIUM DOCUMENTS

1. Portsmouth Renaissance and Conference Center

Portsmouth Conference Center Hotel

Declaration of Condominium of Portsmouth Conference Center Hotel, A Condominium
dated March 3, 1999

Bylaws of Portsmouth Conference Center Hotel Association

Articles of Incorporation of Portsmouth Conference Center Hotel Association

2. Sugar Land Marriott Hotel and Conference Center

Sugar Land Town Square Parking Condominium

Condominium Declaration for Sugar Land Town Square Parking Condominium dated
June 25, 2003

Bylaws of Sugar Land Town Square Parking Condominium Association, Inc.

Articles of Incorporation of Sugar Land Town Square Parking Condominium
Association, Inc. and Articles of Amendment thereto

Sugar Land Parking Garage

Condominium Declaration for Sugar Land Parking Garage, a Condominium dated
February 29, 2002

Sugar Land Town Square

Declaration for Sugar Land Town Square dated February 28, 2002, as amended by
that certain Clarification Amendment to Declaration for Sugar Land Town Square
dated February 28, 2002, that certain First Amendment to the Declaration for
Sugar Land Town Square dated January 20, 2005, and that certain Joinder of
Lienholder to First Amendment to the Declaration for Sugar Land Town Square
dated January 20, 2005

Bylaws of Sugar Land Town Square Property Owners’ Association, Inc. of the
Association

Articles of Incorporation of Sugar Land Town Square Property Owners’
Association, Inc.



--------------------------------------------------------------------------------

Sugar Land Hotel and Conference Center Association

Condominium Declaration for Sugar Land Hotel and Conference Center, A
Condominium dated February 28, 2002

Bylaws of Sugar Land Hotel and Conference Center Association, Inc.

Articles of Incorporation of Sugar Land Hotel and Conference Center Association,
Inc.

3. Courtyard Gaithersburg Washington Center

The Washingtonian Center

Declaration of Covenants, Conditions, Restrictions and Easements dated May 19,
1986 as supplemented by that certain First Supplement to Declaration of
Covenants, Conditions, Restrictions and Easements for Washingtonian Center dated
December 29, 1988, that certain Second Supplement to Declaration of Covenants,
Conditions, Restrictions and Easements for Washingtonian Center dated April 10,
1990, that certain Third Supplement to Declaration of Covenants, Conditions,
Restrictions and Easements for Washingtonian Center dated March 15, 1990, that
certain Fourth Supplement to Declaration of Covenants, Conditions, Restrictions
and Easements for Washingtonian Center dated May 2, 1997

Declaration of Covenants and Utility Easement Agreement Phase I 8/4/88

Bylaws of The Washingtonian Center Association, Inc.

Articles of Incorporation of The Washingtonian Center Association, Inc.

Washingtonian Waterfront Condominium

Declaration for Washingtonian Waterfront Condominium dated April 1, 2003 filed
for record on April 8, 2003

Bylaws of Washingtonian Waterfront Condominium

Amendment to Declaration for Washingtonian Waterfront Condominium 5/26/06

Bylaws of Washingtonian Waterfront Commercial Association, Inc.

Articles of Incorporation of Washingtonian Waterfront Commercial Association,
Inc.

The Washingtonian Waterfront Commercial Association, Inc.

Washingtonian Waterfront Commercial Association, Inc. Declaration of Covenants,
Conditions, Easements and Restrictions dated April 1, 2003

Amended and Restated Parking Facilities and Easement Agreement 3/31/03

4. Hilton Garden Inn Austin

Master Condominium for Sabine, dated April 27, 2007



--------------------------------------------------------------------------------

Residential Condominium Declaration for The Sabine on Fifth Residential
Condominium, dated April 27, 2007

5. Nashville Renaissance

Nashville Hotel Properties Owners Association, Inc.

First Amended and Restated Master Lease of Nashville Hotel Properties Regime
dated December 7, 1990

First Amended and Restated Bylaws attached to the Master Lease

Certificate as to Amended and Restated Charter of Nashville Hotel Properties
Owners Association, Inc.

Amended Plat, and the Amended and Restated Charter of Nashville Hotel Properties
Owners Association, Inc.



--------------------------------------------------------------------------------

SCHEDULE XIV

Outstanding Construction Costs and Expenses

NONE.



--------------------------------------------------------------------------------

SCHEDULE XV

UNPAID MANAGEMENT FEES

None.



--------------------------------------------------------------------------------

SCHEDULE XVI

APPROVED CONTRACTS

Agreement for Construction Services by and between HH Nashville LLC and Case &
Associates dated April 3, 2007



--------------------------------------------------------------------------------

SCHEDULE XVII

Permitted Investments

“Permitted Investments”: shall mean any one or more of the following obligations
or securities with maturities of not more than three hundred sixty-five
(365) days acquired at a purchase price of not greater than par, including those
issued by any Servicer, the trustee under any Securitization or any of their
respective Affiliates, payable on demand or having a maturity date not later
than the Business Day immediately prior to the first Payment Date following the
date of acquiring such investment and meeting one of the appropriate standards
set forth below:

1. obligations of, or obligations fully guaranteed as to payment of principal
and interest by, the United States or any agency or instrumentality thereof
provided such obligations are backed by the full faith and credit of the United
States of America including, without limitation, obligations of the U.S.
Treasury (all direct or fully guaranteed obligations), the Farmers Home
Administration (certificate of beneficial ownership), the General Services
Administration (participation certificates), the U.S. Maritime Administration
(guaranteed Title XI financing), the Small Business Administration (guaranteed
participation certificates and guaranteed pool certificates), the U.S.
Department of Housing and Urban Development (local authority bonds) and the
Washington Metropolitan Area Transit Authority (guaranteed transit bonds);
provided, however, that the investments described in this clause must (A) have a
predetermined fixed dollar of principal due at maturity that cannot vary or
change, (B) if such investments have a variable rate of interest, such interest
rate must be tied to a single interest rate index plus a fixed spread (if any)
and must move proportionately with that index and (C) such investments must not
be subject to liquidation prior to their maturity;

2. Federal Housing Administration debentures;

3. obligations of the following United States government sponsored agencies:
Federal Home Loan Mortgage Corp. (debt obligations), the Farm Credit System
(consolidated systemwide bonds and notes), the Federal Home Loan Banks
(consolidated debt obligations), the Federal National Mortgage Association (debt
obligations), the Student Loan Marketing Association (debt obligations), the
Financing Corp. (debt obligations), and the Resolution Funding Corp. (debt
obligations); provided, however, that the investments described in this clause
must (A) have a predetermined fixed dollar of principal due at maturity that
cannot vary or change, (B) if such investments have a variable rate of interest,
such interest rate must be tied to a single interest rate index plus a fixed
spread (if any) and must move proportionately with that index and (C) such
investments must not be subject to liquidation prior to their maturity;

4. federal funds, unsecured certificates of deposit, time deposits, bankers’
acceptances and repurchase agreements with maturities of not more than three
hundred sixty-five (365) days of any bank, the short term obligations of which
at all times are



--------------------------------------------------------------------------------

rated in the highest short term rating category by two (2) of the Rating
Agencies (or, if not rated by all Rating Agencies, rated by at least one
(1) Rating Agency in the highest short term rating category and otherwise
acceptable to each other Rating Agency, as confirmed in writing that such
investment would not, in and of itself, result in a downgrade, qualification or
withdrawal of the then current ratings assigned to the Securities); provided,
however, that the investments described in this clause must (A) have a
predetermined fixed dollar of principal due at maturity that cannot vary or
change, (B) if such investments have a variable rate of interest, such interest
rate must be tied to a single interest rate index plus a fixed spread (if any)
and must move proportionately with that index and (C) such investments must not
be subject to liquidation prior to their maturity;

5. fully Federal Deposit Insurance Corporation-insured demand and time deposits
in, or certificates of deposit of, or bankers’ acceptances issued by, any bank
or trust company, savings and loan association or savings bank, the short term
obligations of which at all times are rated in the highest short term rating
category by each Rating Agency (or, if not rated by all Rating Agencies, rated
by at least one (1) Rating Agency in the highest short term rating category and
otherwise acceptable to each other Rating Agency, as confirmed in writing that
such investment would not, in and of itself, result in a downgrade,
qualification or withdrawal of the then current ratings assigned to the
Securities, or in the event that no Securities are outstanding, as approved by
Lender); provided, however, that the investments described in this clause must
(A) have a predetermined fixed dollar of principal due at maturity that cannot
vary or change, (B) if such investments have a variable rate of interest, such
interest rate must be tied to a single interest rate index plus a fixed spread
(if any) and must move proportionately with that index and (C) such investments
must not be subject to liquidation prior to their maturity;

6. debt obligations with maturities of not more than three hundred sixty-five
(365) days and at all times rated by each Rating Agency (or, if not rated by all
Rating Agencies, rated by at least one (1) Rating Agency and otherwise
acceptable to each other Rating Agency, as confirmed in writing that such
investments would not, in and of itself, result in a downgrade, qualification or
withdrawal of the then current ratings assigned to the Securities) in its
highest long-term unsecured debt rating category; provided, however, that the
investments described in this clause must (A) have a predetermined fixed dollar
of principal due at maturity that cannot vary or change, (B) if such investments
have a variable rate of interest, such interest rate must be tied to a single
interest rate index plus a fixed spread (if any) and must move proportionately
with that index and (C) such investments must not be subject to liquidation
prior to their maturity;

7. commercial paper (including both non-interest-bearing discount obligations
and interest-bearing obligations payable on demand or on a specified date not
more than one (1) year after the date of issuance thereof) with maturities of
not more than three hundred sixty-five (365) days and that at all times is rated
by each Rating Agency (or, if not rated by all Rating Agencies, rated by at
least one (1) Rating Agency and otherwise acceptable to each other Rating
Agency, as confirmed in writing that such investment would not, in and of
itself; result in a downgrade, qualification or withdrawal of the then current
ratings assigned to the Securities, or in the event that no Securities are



--------------------------------------------------------------------------------

outstanding, as approved by Lender) in its highest short-term unsecured debt
rating; provided, however, that the investments described in this clause must
(A) have a predetermined fixed dollar of principal due at maturity that cannot
vary or change, (B) if such investments have a variable rate of interest, such
interest rate must be tied to a bank-managed rate or a single interest rate
index plus a fixed spread (if any) and must move proportionately with that index
and (C) such investments must not be subject to liquidation prior to their
maturity;

8. units of taxable money market funds, which funds are regulated investment
companies, seek to maintain a constant net asset value per share and invest
solely in obligations backed by the full faith and credit of the United States,
which funds have the highest rating available from each Rating Agency (or, if
not rated by all Rating Agencies, rated by at least one (1) Rating Agency and
otherwise acceptable to each other Rating Agency, as confirmed in writing that
such investment would not, in and of itself, result in a downgrade,
qualification or withdrawal of the then current ratings assigned to the
Securities, or in the event that no Securities are outstanding, as approved by
Lender) for money market funds; and

9. any other security, obligation or investment which has been approved as a
Permitted Investment in writing by (a) Lender and (b) each Rating Agency, as
evidenced by a written confirmation that the designation of such security,
obligation or investment as a Permitted Investment will not, in and of itself,
result in a downgrade, qualification or withdrawal of the initial, or, if
higher, then current ratings assigned to the Securities by such Rating Agency,
or in the event that no Securities are outstanding, as approved by Lender;

provided, however, that such instrument continues to qualify as a “cash flow
investment” pursuant to Code Section 860G(a)(6) earning a passive return in the
nature of interest and no obligation or security shall be a Permitted Investment
if (A) such obligation or security evidences a right to receive only interest
payments or (B) the right to receive principal and interest payments on such
obligation or security are derived from an underlying investment that provides a
yield to maturity in excess of one hundred twenty percent (120%) of the yield to
maturity at par of such underlying investment.



--------------------------------------------------------------------------------

SCHEDULE XVIII

Remington Approved Competitive Set; Remington RevPAR Threshold

Highland Portfolio RevPAR Index Summary

 

as of 12/31/10

 

Property

   # Rooms      Subject In
RevPAR Index
2010      % Point
Drop      Affiliate
Termination
Threshold  

Portsmouth Renaissance

     249         108.2         15.0         93.2   

Sugar Land Marriott

     300         139.3         15.0         124.3   

Plaza San Antonio Marriott

     251         92.5         15.0         77.5   

Hilton Tampa Westshore

     238         108.5         15.0         93.5   

Crowne Plaza Ravinia

     495         100.4         15.0         85.4   

Hampton Inn Parsippany

     152         99.4         15.0         84.4   

Hilton Parsippany

     354         92.5         15.0         77.5   

Omaha Marriott

     300         117.3         15.0         102.3   

Sheraton Annapolis

     196         75.1         15.0         60.1   

Renaissance Palm Springs

     410         100.0         15.0         85.0   

Westin Princeton

     296         117.8         15.0         102.8   

The Churchill

     173         102.6         15.0         87.6   

The Melrose (DC)

     240         90.5         15.0         75.5   

HGI Virginia Beach

     176         168.3         15.0         153.3   

HGI BWI Airport

     158         110.5         15.0         95.5   

Silversmith

     143         80.8         15.0         65.8   

HGI Austin

     254         96.1         15.0         81.1   

 

-4-



--------------------------------------------------------------------------------

LOGO [g273182ex10353pg312.jpg]

 

-5-



--------------------------------------------------------------------------------

LOGO [g273182ex10353pg313.jpg]

 

-6-



--------------------------------------------------------------------------------

LOGO [g273182ex10353pg314.jpg]

 

-7-



--------------------------------------------------------------------------------

LOGO [g273182ex10353pg315.jpg]

 

-8-



--------------------------------------------------------------------------------

LOGO [g273182ex10353pg316.jpg]

 

-9-



--------------------------------------------------------------------------------

LOGO [g273182ex10353pg317.jpg]

 

-10-



--------------------------------------------------------------------------------

LOGO [g273182ex10353pg318e.jpg]

 

-11-



--------------------------------------------------------------------------------

LOGO [g273182ex10353pg319.jpg]

 

-12-



--------------------------------------------------------------------------------

LOGO [g273182ex10353pg320e.jpg]

 

-13-



--------------------------------------------------------------------------------

LOGO [g273182ex10353pg321.jpg]

 

-14-



--------------------------------------------------------------------------------

LOGO [g273182ex10353pg322.jpg]

 

-15-



--------------------------------------------------------------------------------

LOGO [g273182ex10353pg323.jpg]

 

-16-



--------------------------------------------------------------------------------

LOGO [g273182ex10353pg324.jpg]

 

-17-



--------------------------------------------------------------------------------

LOGO [g273182ex10353pg325.jpg]

 

-18-



--------------------------------------------------------------------------------

LOGO [g273182ex10353pg326.jpg]

 

-19-



--------------------------------------------------------------------------------

LOGO [g273182ex10353pg327.jpg]

 

-20-



--------------------------------------------------------------------------------

LOGO [g273182ex10353pg328.jpg]

 

-21-



--------------------------------------------------------------------------------

LOGO [g273182ex10353pg329.jpg]

 

-22-



--------------------------------------------------------------------------------

LOGO [g273182ex10353pg330.jpg]

 

-23-



--------------------------------------------------------------------------------

LOGO [g273182ex10353pg331.jpg]

 

-24-



--------------------------------------------------------------------------------

LOGO [g273182ex10353pg332.jpg]

 

-25-



--------------------------------------------------------------------------------

LOGO [g273182ex10353pg333.jpg]

 

-26-



--------------------------------------------------------------------------------

LOGO [g273182ex10353pg334.jpg]

 

-27-



--------------------------------------------------------------------------------

LOGO [g273182ex10353pg335.jpg]

 

-28-



--------------------------------------------------------------------------------

LOGO [g273182ex10353pg336.jpg]

 

-29-



--------------------------------------------------------------------------------

LOGO [g273182ex10353pg337.jpg]

 

-30-



--------------------------------------------------------------------------------

LOGO [g273182ex10353pg338.jpg]

 

-31-



--------------------------------------------------------------------------------

LOGO [g273182ex10353pg339.jpg]

 

-32-



--------------------------------------------------------------------------------

LOGO [g273182ex10353pg340.jpg]

 

-33-



--------------------------------------------------------------------------------

LOGO [g273182ex10353pg341.jpg]

 

-34-



--------------------------------------------------------------------------------

LOGO [g273182ex10353pg342.jpg]

 

-35-



--------------------------------------------------------------------------------

LOGO [g273182ex10353pg343.jpg]

 

-36-



--------------------------------------------------------------------------------

LOGO [g273182ex10353pg344.jpg]

 

-37-



--------------------------------------------------------------------------------

LOGO [g273182ex10353pg345.jpg]

 

-38-